


Exhibit 10.2

 

$715,000,000

 

HUNTSMAN LLC

 

CREDIT AGREEMENT

 

with

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent,

 

and

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

 

DATED AS OF OCTOBER 14, 2004

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.,

 

As Sole Book Runner And Sole Arranger

 

--------------------------------------------------------------------------------

 

WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, Illinois 60601

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

1.1

Definitions.

 

 

1.2

Accounting Terms; Financial Statements.

 

 

 

 

 

ARTICLE II

AMOUNT AND TERMS OF CREDIT

 

 

2.1

The Term B Loans.

 

 

2.2

Term B Notes.

 

 

2.3

Conversion and Continuation Elections for Eurodollar Loans and Base Rate Loans.

 

 

2.4

Additional Term B Loans.

 

 

 

 

 

ARTICLE III

INTEREST AND FEES

 

 

3.1

Interest.

 

 

3.2

Fees.

 

 

3.3

Computation of Interest and Fees.

 

 

3.4

Compensation For Funding Losses.

 

 

3.5

Increased Costs, Illegality, Etc.

 

 

3.6

Replacement of Lenders.

 

 

3.7

Change of Lending Office.

 

 

 

 

 

ARTICLE IV

PAYMENTS AND PREPAYMENTS

 

 

4.1

Voluntary Prepayments.

 

 

4.2

Mandatory Prepayments.

 

 

4.3

Application of Prepayments.

 

 

4.4

Method and Place of Payment by Borrower.

 

 

4.5

Net Payments.

 

 

4.6

Sharing of Payments.

 

 

 

 

 

ARTICLE V

CONDITIONS OF CREDIT

 

 

5.1

Conditions Precedent to the Effectiveness of the Agreement.

 

 

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

 

6.1

Corporate Status.

 

 

6.2

Corporate Power and Authority.

 

 

6.3

No Violation.

 

 

6.4

Governmental and Other Approvals.

 

 

6.5

Financial Statements; Financial Condition; Undisclosed Liabilities; etc.

 

 

6.6

Litigation.

 

 

6.7

True and Complete Disclosure.

 

 

6.8

Use of Proceeds; Margin Regulations

 

 

6.9

Tax Returns and Payments.

 

 

6.10

Compliance With ERISA.

 

 

i

--------------------------------------------------------------------------------


 

 

6.11

Ownership of Property.

 

 

6.12

Capitalization of Borrower.

 

 

6.13

Subsidiaries.

 

 

6.14

Compliance With Law, etc.

 

 

6.15

Investment Company Act.

 

 

6.16

Public Utility Holding Company Act.

 

 

6.17

Environmental Matters.

 

 

6.18

Labor Relations.

 

 

6.19

Intellectual Property.

 

 

6.20

Certain Fees.

 

 

6.21

Security Documents.

 

 

6.22

Asbestos Matters.

 

 

6.23

Anti-Terrorism Law.

 

 

 

 

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

 

7.1

Financial Statements.

 

 

7.2

Certificates; Other Information.

 

 

7.3

Notices.

 

 

7.4

Maintenance of Existence.

 

 

7.5

Payment of Obligations.

 

 

7.6

Inspection of Property, Books and Records.

 

 

7.7

ERISA.

 

 

7.8

Maintenance of Property; Insurance

 

 

7.9

Environmental Laws.

 

 

7.10

Use of Proceeds.

 

 

7.11

Additional Security; Further Assurances.

 

 

7.12

End of Fiscal Years; Fiscal Quarters.

 

 

7.13

Senior Subordinated Notes.

 

 

7.14

Maintenance of Corporation Separateness.

 

 

7.15

Certain Fees Indemnity.

 

 

 

 

 

ARTICLE VIII

NEGATIVE COVENANTS

 

 

8.1

Liens.

 

 

8.2

Indebtedness.

 

 

8.3

Fundamental Changes.

 

 

8.4

Dividends or Other Distributions.

 

 

8.5

Issuance of Stock.

 

 

8.6

Disposition of Assets.

 

 

8.7

Loans and Investments.

 

 

8.8

Transactions with Affiliates.

 

 

8.9

Lines of Business.

 

 

8.10

Fiscal Year.

 

 

8.11

Amendments to Organizational and Other Documents.

 

 

8.12

Limitation on Certain Restrictions on Subsidiaries.

 

 

8.13

Accounting Changes.

 

 

8.14

Restrictions on Certain Unrestricted Subsidiaries.

 

 

ii

--------------------------------------------------------------------------------


 

 

8.15

Amendments, Modifications or Supplements to Revolving Credit Agreement

 

 

8.16

Borrowings Under Revolving Credit Agreement.

 

 

8.17

Amendments or Modifications to Senior Secured Notes.

 

 

8.18

Anti-Terrorism Law; Anti-Money Laundering.

 

 

 

 

 

ARTICLE IX

FINANCIAL COVENANTS

 

 

9.1

Leverage Ratio.

 

 

9.2

Interest Coverage Ratio.

 

 

9.3

Capital Expenditures.

 

 

 

 

 

ARTICLE X

EVENTS OF DEFAULT

 

 

10.1

Events of Default.

 

 

10.2

Rights Not Exclusive.

 

 

 

 

 

ARTICLE XI

ADMINISTRATIVE AGENT

 

 

11.1

Appointment.

 

 

11.2

Nature of Duties

 

 

11.3

Rights, Exculpation, Etc.

 

 

11.4

Reliance.

 

 

11.5

Indemnification.

 

 

11.6

Administrative Agent in its Individual Capacity.

 

 

11.7

Notice of Defaults.

 

 

11.8

Holders of Obligations.

 

 

11.9

Resignation by Administrative Agent.

 

 

 

 

 

ARTICLE XII

MISCELLANEOUS

 

 

12.1

No Waiver; Modifications in Writing.

 

 

12.2

Further Assurances.

 

 

12.3

Notices

 

 

12.4

Costs, Expenses and Taxes.

 

 

12.5

Confirmations.

 

 

12.6

Adjustment.

 

 

12.7

Execution in Counterparts.

 

 

12.8

Binding Effect; Assignment; Addition and Substitution of Lenders.

 

 

12.9

CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL.

 

 

12.10

GOVERNING LAW.

 

 

12.11

Severability of Provisions.

 

 

12.12

Transfers of Notes.

 

 

12.13

Registry.

 

 

12.14

Headings.

 

 

12.15

Termination of Agreement.

 

 

12.16

Confidentiality.

 

 

12.17

Concerning the Collateral and the Loan Documents.

 

 

12.18

Certain Guarantee Obligations.

 

 

12.19

Effectiveness.

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

Exhibit 2.2

 

Form of Term B Note for Term B Loan

Exhibit 2.3(b)

 

Form of Notice of Conversion or Continuation

Exhibit 4.5(d)

 

Lender Certificate

Exhibit 5.1(a)(ii)

 

Form of Security Agreement

Exhibit 5.1(a)(iii)(A)

 

Form of Restricted Subsidiary Guarantee Agreement

Exhibit 5.1(a)(iii)(B)-1

 

Form of Headquarters Subsidiary Guarantee Agreement

Exhibit 5.1(a)(iii)(B)-2

 

Form of HSCC Subsidiary Guarantee Agreement

Exhibit 5.1(a)(v)

 

Form of Perfection Certificates

Exhibit 5.1(e)(i)

 

Form of Officer’s Certificate Pursuant to Section 5.1(e)(i)

Exhibit 5.1(e)(ii)-1

 

Form of Opinion of Vinson & Elkins LLP

Exhibit 5.1(e)(ii)-2

 

Form of Opinion of Stoel Rivers LLP

Exhibit 5.1(e)(iii)

 

Form of Solvency Certificate

Exhibit 7.2(b)

 

Form of Certificate of Responsible Financial Officer Pursuant to Section 7.2(b)

Exhibit 12.8(c)

 

Form of Assignment and Assumption Agreement

 

SCHEDULES

 

 

Schedule 1.1(a)

 

Term B Commitments

Schedule 1.1(b)

 

Unrestricted Subsidiaries

Schedule 6.3

 

Approvals and Consents

Schedule 6.4

 

Governmental Approval

Schedule 6.5(a)

 

Historical Financial Statements

Schedule 6.5(d)

 

Indebtedness and Other Material Liabilities

Schedule 6.5(e)

 

Pro Forma Balance Sheet

Schedule 6.5(f)

 

Financial Projections

Schedule 6.12

 

Capitalization of Borrower

Schedule 6.13

 

Restricted Subsidiaries

Schedule 6.21(c)

 

Real Property

Schedule 6.21(d)

 

Deposit Accounts

Schedule 8.1(a)

 

Existing Liens

Schedule 8.7(c)

 

Investments

Schedule 8.14

 

Restrictions on HSCC and HSCHC

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of October 14, 2004 and is made by and among
Huntsman LLC, a Utah limited liability company (“Borrower”), the financial
institutions party hereto, including Deutsche Bank Trust Company Americas, in
their capacities as lenders hereunder (collectively, the “Lenders,” and each
individually, a “Lender”), and Deutsche Bank Trust Company Americas, as agent
(“Administrative Agent”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Company, Administrative Agent, and various financial institutions
are entering into that certain Revolving Credit Agreement, dated as of the date
hereof, providing a revolving facility of $350 million;

 

WHEREAS, the Company, Administrative Agent and the other parties signatory
thereto entered into that certain Credit Agreement, dated as of September 30,
2002 (the “Existing Term Credit Agreement”);

 

WHEREAS, this Agreement is a refinancing of the Existing Term Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the sufficiency of which is hereby acknowledged, the parties
hereto agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS


 


1.1          DEFINITIONS.


 

As used herein, and unless the context requires a different meaning, the
following terms have the meanings indicated:

 

“A Notes” means the 13.375% Senior Discounted Notes due 2009 issued by HIH and
outstanding on the Closing Date.

 

“Acquisition” means, with respect to Borrower or any Restricted Subsidiary, any
transaction or series of related transactions for the purpose of, or resulting
directly or indirectly in, the acquisition by Borrower or any Restricted
Subsidiary of all or a significant part of the assets of another Person, any
Investment in any Person which, after the Closing Date as a result of such
Investment, becomes a Subsidiary of Borrower or, except as permitted by Section
8.3(a), any merger, consolidation or amalgamation with any other Person.

 

“Additional Security Documents” shall mean all mortgages, pledge agreements,
security agreements and other security documents entered into pursuant to
Section 7.11 with respect to additional Collateral.

 

--------------------------------------------------------------------------------


 

“Additional Term B Loans” shall have the meaning ascribed to it in Section
2.4(a) hereof.

 

“Administrative Agent” shall mean Deutsche Bank Trust Company Americas in its
capacity as administrative agent hereunder, and any successor agents in such
capacity.

 

“Affiliate” means, with respect to any Person, any Person or group acting in
concert in respect of the Person in question that, directly or indirectly,
controls (including but not limited to all directors and officers of such
Person) or is controlled by or is under common control with such Person;
provided, that neither DB nor any Affiliate of DB shall be deemed to be an
Affiliate of Borrower.  For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person or group of Persons,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, whether through
the ownership of voting securities or by contract or otherwise.  A Person shall
be deemed to control a corporation or other entity if such Person possesses,
directly or indirectly, the power to vote 10% or more of the securities having
ordinary voting power for the election of directors of such corporation or other
entity.

 

“Agreement” means this Credit Agreement, as the same may at any time be amended,
supplemented, waived or otherwise modified in accordance with the terms hereof
and in effect.

 

“Airstar Aircraft Financing Documents” means operating leases and related
documents entered into by Airstar Corporation relating to aircraft owned or
acquired by it and any agreements or documents entered into by Airstar
Corporation.

 

“Applicable Base Rate Margin” means at any date, with respect to Term B Loans,
2.50%; provided, however, that to the extent that the Threshold QPO Proceeds
Prepayment is made, the Applicable Base Rate Margin for Term B Loans shall be
2.00% beginning on the first Business Day after such prepayment;

 

“Applicable Eurodollar Margin” means at any date, with respect to Term B Loans,
3.50%; provided, however, that to the extent that the Threshold QPO Proceeds
Prepayment is made, the Applicable Eurodollar Margin for Term B Loans shall be
3.00% beginning on the first Business Day after such prepayment;

 

“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) of all or any part
of an interest in shares of Capital Stock of a Restricted Subsidiary of Borrower
(other than directors’ qualifying shares and similar arrangements required by
applicable law with respect to any Foreign Subsidiary), property or other assets
(each referred to for the purposes of this definition as a “disposition” or any
variation thereof) by Borrower or any of its Restricted Subsidiaries; provided,
that (i) any asset sale or series of related asset sales having a fair market
value not in excess of $2,500,000, (ii) any disposition by Borrower or a
Subsidiary to the Borrower or a Wholly-Owned Subsidiary which is not an
Unrestricted Subsidiary and (iii) dispositions permitted by Section 8.4 or

 

2

--------------------------------------------------------------------------------


 

Sections 8.6(c), (d), (g), (h), (i), (j) or (l) and dispositions of Investments
permitted by Section 8.7(d) shall not constitute an Asset Disposition for
purposes of this definition.

 

“Assignee” has the meaning assigned to that term in Section 12.8(c) of this
Agreement.

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(c) annexed hereto and made a
part hereof by any applicable Lender, as assignor, and such Lender’s assignee in
accordance with Section 12.8 of this Agreement.

 

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel and the reasonable allocated cost of internal legal
services, including all reasonable disbursements of internal counsel.

 

“Australian Consolidated Entities” has the meaning assigned to that term in
Section 1.2(b).

 

“Australian Styrenics Subsidiaries” has the meaning assigned to that term in
Section 8.7(h).

 

“Australian Surfactants Subsidiaries” has the meaning assigned to that term in
Section 8.7(h).

 

“Available Liquidity” means, as of any date of determination, Cash or Cash
Equivalents of the Borrower and its Restricted Subsidiaries, but excluding
amounts on deposit in any Lock-Box (as defined in the Revolving Credit
Agreement) or Lock-Box Account (as defined in the Revolving Credit Agreement)
and the Master Collection Account (as defined in the Revolving Credit
Agreement).

 

“B Notes” means the Senior Subordinated Reset Discount Notes due 2009 issued by
HIH and outstanding on the Closing Date.

 

“Base Rate” means the greater of (i) the rate most recently announced by DB at
its principal office as its “prime rate”, which is not necessarily the lowest
rate made available by DB or (ii) the Federal Funds Rate plus 1/2 of 1% per
annum.  The “prime rate” announced by DB is evidenced by the recording thereof
after its announcement in such internal publication or publications as DB may
designate.  Any change in the interest rate resulting from a change in such
“prime rate” announced by DB shall become effective without prior notice to
Borrower as of 12:01 A.M.  (New York City time) on the Business Day on which
each change in such “prime rate” is announced by DB.  DB may make commercial or
other loans to others at rates of interest at, above or below its “prime rate”.

 

“Base Rate Loan” means any Loan which bears interest at a rate determined with
reference to the Base Rate.

 

3

--------------------------------------------------------------------------------


 

“BASF Note” shall mean that certain Promissory Note dated March 4, 1997 of HSCC
to BASF Corporation in the original principal amount of $75,000,000, as in
effect on the Closing Date.

 

“Benefited Lender” has the meaning assigned to that term in Section 4.6.

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Business Day” as it relates to any payment, determination, funding or notice to
be made or given in connection with any Loan, or otherwise to be made or given
to or from Administrative Agent, a day other than a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to close; provided, however, that when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.  For
purposes of this Agreement (other than for purposes of determining the end of
any applicable Interest Period), “Business Day” shall not include Pioneer Day as
recognized in the State of Utah in any year.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock, partnership interests, membership interests or
other equivalent interests and any rights (other than debt securities
convertible into or exchangeable for capital stock), warrants or options
exchangeable for or convertible into such capital stock or other equity
interests.

 

“Capitalized Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capitalized
lease on the balance sheet of such Person.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be required to be capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Cash” means money, currency or the available credit balance in a Deposit
Account.

 

“Cash Equivalents” means any Investment in (i) a marketable obligation, maturing
within two years after issuance thereof, issued or guaranteed by the USA or an
instrumentality or agency thereof, (ii) a certificate of deposit or banker’s
acceptance, maturing within one year after issuance thereof, issued by any
Lender, or a national or state bank or trust company or a European, Canadian or
Japanese bank, in each case having capital, surplus and undivided profits of at
least $100,000,000 and whose long-term unsecured debt has a rating of “A” or
better by S&P or “A2” or better by Moody’s or the equivalent rating by any other
nationally recognized rating agency (provided that the aggregate face amount of
all Investments in certificates of deposit or bankers’ acceptances issued by the
principal offices of or branches of

 

4

--------------------------------------------------------------------------------


 

such European or Japanese banks located outside the USA shall not at any time
exceed 33-1/3% of all Investments described in this definition), (iii) open
market commercial paper, maturing within 270 days after issuance thereof, which
has a rating of “A-1” or better by S&P or “P-1” or better by Moody’s, or the
equivalent rating by any other nationally recognized rating agency, (iv)
repurchase agreements and reverse repurchase agreements with a term not in
excess of one year with any financial institution which has been elected a
primary government securities dealer by the Federal Reserve Board or whose
securities are rated “AA-” or better by S&P or “Aa3” or better by Moody’s or the
equivalent rating by any other nationally recognized rating agency relating to
marketable direct obligations issued or unconditionally guaranteed by the USA or
any agency or instrumentality thereof and backed by the full faith and credit of
the USA, (v) “Money Market” preferred stock maturing within six months after
issuance thereof or municipal bonds issued by a corporation organized under the
laws of any state of the USA, which has a rating of “A” or better by S&P or
Moody’s or the equivalent rating by any other nationally recognized rating
agency, (vi) tax exempt floating rate option tender bonds backed by letters of
credit issued by a national or state bank whose long-term unsecured debt has a
rating of “AA” or better by S&P or “Aa2” or better by Moody’s or the equivalent
rating by any other nationally recognized rating agency, and (vii) shares of any
money market mutual fund rated at least “AAA” or the equivalent thereof by S&P
or at least “Aaa” or the equivalent thereof by Moody’s or any other mutual fund
holding assets consisting (except for de minimis amounts) of the type specified
in clauses of (i) through (vi) above.

 

“Cash Interest Expense” means Net Interest Expense but excluding, however,
Interest Expense not currently payable in cash.

 

“Change of Control” means (i) prior to a Qualified Public Offering, (x) the
failure by Mr.  Jon M.  Huntsman, his spouse, direct descendants, an entity
controlled by any of the foregoing and/or by a trust of the type described
hereafter, and/or a trust for the benefit of any of the foregoing (the “Huntsman
Group”), collectively to own and control at least a majority of the outstanding
voting Capital Stock of Borrower, Holdco I and Holdco II, or (y) the failure of
Borrower to be a Wholly-Owned Direct Subsidiary of Holdco II or of Holdco II to
be a Subsidiary of Holdco I or (ii) after a Qualified Public Offering, the
occurrence of the following:  (x) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”)), other than Matlin Patterson or one or more
members of the Huntsman Group, is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the then
outstanding voting Capital Stock of Borrower or Issuer; or (y) Continuing
Directors shall cease to constitute at least a majority of the directors
constituting the board of directors of Borrower or Issuer other than in a
transaction having the approval of the board of directors of Borrower at least a
majority of which members are Continuing Directors.

 

“Closing Date” means October 14, 2004.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended,
including the regulations proposed or promulgated thereunder, or any successor
statute and the regulations proposed or promulgated thereunder.

 

5

--------------------------------------------------------------------------------


 

“Collateral” means, collectively, “Collateral” as such term is defined in any
Security Document or any other collateral pledged by any Credit Party to secure
the Obligations.

 

“Collateral Agent” means DB acting in the capacity of Collateral Agent as such
term is defined in the Security Agreement until a successor is approved pursuant
to Article XI of the Security Agreement and thereafter shall mean such successor
and all successors thereto.

 

“Consolidated Capital Expenditures” shall mean, for Borrower and its Restricted
Subsidiaries, for any period, the aggregate of all expenditures (whether paid in
cash or accrued as liabilities and including in all events all Capitalized Lease
Obligations) by the Borrower and its Restricted Subsidiaries during that period
that, in conformity with GAAP, are or are required to be included in the
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower; provided that Consolidated Capital Expenditures shall not include any
portion of expenditures to replace destroyed or damaged property, plant or
equipment to the extent such capital expenditures are financed with casualty
insurance proceeds not required to be applied to prepay the obligations
hereunder.

 

“Consolidated Debt” means, without duplication, the sum of (i) Indebtedness of
Borrower and its Restricted Subsidiaries (other than the Horizon Subordinated
Note) to the extent reflected on a consolidated balance sheet of Borrower,
determined on a consolidated basis in accordance with GAAP (but net of Cash and
Cash Equivalents) and (ii) Indebtedness of Borrower and its Restricted
Subsidiaries of the type referred to in clauses (x) and (xi) of the definition
of such term.

 

“Consolidated Net Income” and “Consolidated Net Loss” mean, respectively, with
respect to any period, the aggregate of the net income (loss) of Borrower for
such period, determined in accordance with GAAP on a consolidated basis, plus or
minus, to the extent not included therein, the net income (loss) of any
Restricted Subsidiary attributable to a minority interest in such Restricted
Subsidiary, less the amount of cash dividends paid on any preferred stock of
Borrower in such period.

 

“Consolidated Total Assets” means, with respect to any Person, the book value,
determined on a consolidated basis in accordance with GAAP, of all assets of
such Person and its Subsidiaries.

 

“Contaminant” means any pollutant, contaminant (as those terms are defined in 42
U.S.C.  § 9601(33)), toxic pollutant (as that term is defined in 33 U.S.C.  §
1362(13)), hazardous substance (as that term is defined in 42 U.S.C.  §
9601(14)), hazardous chemical (as that term is defined by 29 CFR §
1910.1200(c)), hazardous waste (as that term is defined in 42 U.S.C.  §
6903(5)), or any state or local equivalent of such laws and regulations,
including, without limitation, radioactive material, special waste,
polychlorinated biphenyls, asbestos, petroleum, including crude oil or any
petroleum-derived substance, waste, or breakdown or decomposition product
thereof, or any constituent of any such substance or waste, including but not
limited to polychlorinated biphenyls and asbestos.

 

6

--------------------------------------------------------------------------------


 

“Continuation Date” shall mean, with respect to Eurodollar Loans, the day, which
shall be the last day of an Interest Period with respect thereto, on which a
Eurodollar Loan has been continued pursuant to Sections 2.3(a) or 2.3(c) of this
Agreement.

 

“Continuing Directors” means, as of any date, the collective reference to (i)
all members of the board of directors of Borrower or Issuer who have held office
continuously for at least twelve months prior to the date of determination, and
(ii) all members of the board of directors of Borrower or Issuer who assumed
office after such date and whose appointment or nomination for election by
shareholders of Borrower or Issuer was approved by a vote of at least 50% of the
Continuing Directors in office immediately prior to such appointment or
nomination.

 

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Conversion Date” shall mean with respect to Eurodollar Loans, the day, which
shall be the last day of an Interest Period, on which Borrower has elected to
convert its Eurodollar Loans into Base Rate Loans pursuant to Section 2.3(a)(ii)
of this Agreement.

 

“Credit Exposure” has the meaning set forth in Section 12.8(b).

 

“Credit Party” shall mean Borrower and any Subsidiary Guarantor.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement designed to protect the Person entering into same against fluctuations
in currency values.

 

“Customary Permitted Liens” means:

 

(i)            Liens for taxes not yet due and payable or which are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (A) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and (B)
provision for the payment of all such taxes known to such Person has been made
on the books of such Person to the extent required by GAAP;

 

(ii)           mechanics’, processor’s, materialmen’s, carriers’,
warehousemen’s, landlord’s and similar Liens arising by operation of law and
arising in the ordinary course of business and securing obligations of such
Person that are not overdue for a period of more than 30 days or are being
contested in good faith by appropriate proceedings diligently pursued; provided
that (A) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and (B)
provision for the payment of such Liens has been made on the books of such
Person to the extent required by GAAP;

 

(iii)          Liens arising in connection with worker’s compensation,
unemployment insurance, old age pensions and social security benefits which are
not overdue or are being contested in good faith by appropriate proceedings
diligently pursued, provided

 

7

--------------------------------------------------------------------------------


 

that (A) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and (B)
provision for the payment of such Liens has been made on the books of such
Person to the extent required by GAAP;

 

(iv)          (x) Liens incurred or deposits made in the ordinary course of
business to secure the performance of bids, tenders, statutory obligations, fee
and expense arrangements with trustees and fiscal agents (exclusive of
obligations incurred in connection with the borrowing of money or the payment of
the deferred purchase price of property) and customary deposits granted in the
ordinary course of business under operating leases and (y) Liens securing
surety, indemnity, performance, appeal and release bonds, provided that full
provision for the payment of all such obligations has been made on the books of
such Person to the extent required by GAAP;

 

(v)           Permitted Real Property Encumbrances;

 

(vi)          attachment, judgment or other similar Liens arising in connection
with court or arbitration proceedings involving individually and in the
aggregate liability of $15,000,000 or less at any one time, provided the same
are discharged, or that execution or enforcement thereof is stayed pending
appeal, within 60 days or, in the case of any stay of execution or enforcement
pending appeal, within such lesser time during which such appeal may be taken;

 

(vii)         leases or subleases granted to others not interfering in any
material respect with the business of Borrower or any of its Subsidiaries and
any interest or title of a lessor under any lease permitted by this Agreement or
the Security Documents;

 

(viii)        customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the UCC of banks or other financial
institutions where Borrower or any of its Subsidiaries maintain deposit in the
ordinary course of business permitted by this Agreement; and

 

(ix)           Environmental Liens, to the extent that (x) any proceedings
commenced for the enforcement of such Liens shall have been suspended or are
being contested in good faith, (y) provision for all liability and damages that
are the subject of said Environmental Liens has been made on the books of such
Person to the extent required by GAAP and (z) such Liens do not relate to
obligations exceeding $5,000,000 in the aggregate at any one time.

 

“DB” means Deutsche Bank Trust Company Americas, a New York banking corporation,
and its successors and assigns.

 

“Default Rate” means a variable rate per annum which shall be the Default Rate
Margin plus (x) the then applicable interest rate hereunder, or (y) if there is
no such applicable interest rate, the Base Rate plus the Applicable Base Rate
Margin, in respect of the amount on which the Default Rate is being assessed,
but in no event in excess of that permitted by applicable law.

 

8

--------------------------------------------------------------------------------


 

“Default Rate Margin” means two percent (2%) per annum.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Dollar” and “$” means lawful money of the USA.

 

“Dollar Equivalent” means, at any time, (i) as to any amount denominated in
Dollars, the amount thereof at such time, and (ii) as to any amount denominated
in any other currency, the equivalent amount in Dollars as determined by the
Administrative Agent at such time on the basis of the exchange rate at such
time.

 

“Domestic Subsidiary” means each Subsidiary of Borrower other than a Foreign
Subsidiary.

 

“EBITDA” means, for any applicable period, Restricted Subsidiary Adjusted
Earnings plus, to the extent deducted in determining the foregoing amount (i)
Net Interest Expense for such period of Borrower and its Restricted
Subsidiaries, (ii) provision for taxes for such period for Borrower and its
Restricted Subsidiaries, (iii) depreciation and amortization expense for such
period for Borrower and its Restricted Subsidiaries, and (iv) Restructuring
Charges.

 

“Eligible Assignee” means a commercial bank, financial institution, financial
company, fund (whether a corporation, partnership, trust or other entity) or
insurance company in each case, together with its Affiliates or Related Funds,
which extends credit or buys loans in the ordinary course of its business or any
other Person approved by the Administrative Agent and Borrower, such approval
not to be unreasonably withheld.

 

“Environmental Claim” means any notice of violation, claim, suit, demand,
abatement order or other order or direction (conditional or otherwise) by any
Governmental Authority or any Person for any damage, including personal injury
(including sickness, disease or death), tangible or intangible property damage,
contribution, indemnity, indirect or consequential damages, damage to the
environment, nuisance, pollution, contamination or other adverse effects on the
environment, human health, or natural resources, or for fines, penalties,
restrictions or injunctive relief, resulting from or based upon (a) the
occurrence or existence of a Release or substantial threat of a material Release
(whether sudden or non-sudden or accidental or non-accidental) of, or exposure
to, any Contaminant in, into or onto the environment at, in, by, from or related
to any real estate owned, leased or operated at any time by Borrower or any of
its Subsidiaries (the “Premises”), (b) the use, handling, generation,
transportation, storage, treatment or disposal of Contaminants in connection
with the operation of any Premises, or (c) the violation, or alleged violation,
of any statutes, ordinances, codes, orders, rules, regulations, permits, or
licenses or authorizations of or from any Governmental Authority or court
relating to environmental matters connected with Borrower’s operations or any
Premises.

 

“Environmental Laws” means any and all applicable foreign, federal, state or
local laws, statutes, ordinances, codes, rules, regulations, orders, decrees,
judgments, directives or Environmental Permits and cleanup or action standards,
levels or objectives imposing liability or

 

9

--------------------------------------------------------------------------------


 

standards of conduct for or relating to the protection of health, safety or the
environment, including, but not limited to, the following statutes as now
written and amended, and as amended hereafter:  the Federal Water Pollution
Control Act, as codified in 33 U.S.C.  § 1251 et seq., the Clean Air Act, as
codified in 42 U.S.C.  § 7401 et seq., the Toxic Substances Control Act, as
codified in 15 U.S.C.  § 2601 et seq., the Solid Waste Disposal Act, as codified
in 42 U.S.C.  § 6901 et seq., the Comprehensive Environmental Response,
Compensation and Liability Act, as codified in 42 U.S.C.  § 9601 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, as codified in 42
U.S.C.  § 11001 et seq., and the Safe Drinking Water Act, as codified in 42
U.S.C.§ 300f et seq. and any related regulations, as well as all state and local
equivalents.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for (i)
any liability under foreign, federal, state or local environmental laws,
regulations or orders of any Government Authority or court, or (ii) damages
arising from, or costs incurred by such Governmental Authority in response to, a
Release or threatened Release of a Contaminant into the environment.

 

“Environmental Permits” means all permits, licenses, certificates, registrations
and approvals of Governmental Authorities required by Environmental Laws or
necessary for the business of Borrower or a Subsidiary of Borrower.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code, is a member of a controlled
group, as defined in Section 414(b) of the Code, or is a member of an affiliated
service group as defined in Section 414(m) of the Code which includes such
Person.  Unless otherwise qualified, all references to an “ERISA Affiliate” in
this Agreement shall refer to an ERISA Affiliate of Borrower or any Subsidiary.

 

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

 

“Eurodollar Rate” means the arithmetic average (rounded upwards, if necessary,
to the nearest 1/100 of 1%) of the offered quotation, if any, to first class
banks in the New York interbank market by DB for USA Dollar deposits of amounts
in immediately available funds comparable to the principal amount of the
applicable Eurodollar Loan to be made or continued by DB for which the
Eurodollar Rate is being determined with maturities comparable to the Interest
Period for which such Eurodollar Rate will apply as of approximately 10:00 A.M. 
(New York City time) on the applicable Interest Rate Determination Date.  The
determination of the Eurodollar Rate by Administrative Agent shall be conclusive
and binding on Borrower absent manifest error.

 

“Eurodollar Reserve Rate” means, with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upwards, if necessary, to the
nearest 1/100th of 1%):

 

10

--------------------------------------------------------------------------------


 

Eurodollar Rate

1.00 - Eurodollar Reserve Requirements

 

“Eurodollar Reserve Requirements” means, for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
Eurodollar funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board).

 

“Event of Default” has the meaning assigned to that term in Section 10.1 of this
Agreement.

 

“Excess Cash Flow” means, for any Fiscal Year (commencing with the Fiscal Year
ending December 31, 2005), an amount not less than zero calculated by April 30
of such year, equal to (i) the sum of (x) the average daily Unused Revolver
Availability during the period of February 15 through and including April 15 of
such year plus (y) the average daily balance of cash, Cash Equivalents and the
amount of Foreign Cash Equivalents (calculated using the applicable exchange
rate used by the Company in its internal financial statements), held during such
period of such year (after giving pro forma effect to the amount of the
Scheduled Term B Loan Principal Payments, if any, made during such period as if
such payments were made on February 15), but in any event excluding any cash
from time to time awaiting reinvestment or application in accordance with
Section 4.2(b), (d), (e), (f) or (h), minus (ii) $300,000,000.

 

“Existing Credit Agreements” shall mean the Existing Revolving Credit Agreement
and the Existing Term Loan Agreement.

 

“Existing Obligations” shall have the meaning assigned to that term in Section
6.5(d) of this Agreement.

 

“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement, dated as of September 30, 2002 among Borrower, Administrative Agent
and the other parties signatory thereto, as amended.

 

“Existing Term Credit Agreement” has the meaning ascribed to it in the Recitals
of this Agreement

 

“Facility” means any of the credit facilities established under this Agreement.

 

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as published as of such
day by the Federal Reserve Bank of New York, or, if such rate is not so
published, the average of the quotations for such day on such transactions
received by DB from three federal funds brokers of recognized standing selected
by DB.

 

11

--------------------------------------------------------------------------------


 

“Fee Letter” means the letter agreement with respect to fees related to this
Agreement between Borrower, DB and Deutsche Bank Securities Inc. dated on or
before the Closing Date.

 

“Fiscal Quarter” has the meaning assigned to such term in Section 7.12 of this
Agreement.

 

“Fiscal Year” has the meaning assigned to such term in Section 7.12 of this
Agreement.

 

“Foreign Cash Equivalent” means (i) debt securities with a maturity of 365 days
or less issued by any member nation of the European Union, Switzerland or any
other country whose debt securities are rated by S&P and Moody’s A-1 or P-1, or
the equivalent thereof (if a short-term debt rating is provided by either) or at
least AA or Aa2, or the equivalent thereof (if a long-term unsecured debt rating
is provided by either) (each such jurisdiction, an “Approved Jurisdiction”), or
any agency or instrumentality of an Approved Jurisdiction, provided that the
full faith and credit of the Approved Jurisdiction is pledged in support of such
debt securities or such debt securities constitute a general obligation of the
Approved Jurisdiction and (ii) debt securities in an aggregate principal amount
not to exceed the Dollar Equivalent of $2,000,000 with a maturity of 365 days or
less issued by any nation in which the Borrower or its Subsidiaries has cash
which is the subject of restrictions on export or any agency or instrumentality
of such nation, provided that the full faith and credit of such nation is
pledged in support of such debt securities or such debt securities constitute a
general obligation of such nation.

 

“Foreign Overdraft Facility” means one or more foreign overdraft lines of credit
in a maximum aggregate principal amount of $5,000,000 at any time outstanding.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the USA by Borrower or one or more of its Subsidiaries or their ERISA
Affiliates primarily for the benefit of employees of Borrower or such
Subsidiaries or such ERISA Affiliates residing outside the USA, which plan,
fund, or similar program provides or results in, retirement income or a deferral
of income in contemplation of retirement, and which is not subject to ERISA or
the Code.

 

“Foreign Subsidiary” means any Restricted Subsidiary of Borrower that (A) is
incorporated under the laws of a jurisdiction other than any State of the USA,
the District of Columbia or any territory or possession of the USA and (B)
maintains a majority of its assets outside the USA; provided, however, that
Huntsman International Sales Corporation shall be a Foreign Subsidiary for so
long as it is treated as a foreign subsidiary under Section 956 of the Code.

 

“GAAP” means generally accepted accounting principles in the USA as in effect
from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

 

12

--------------------------------------------------------------------------------


 

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, dividend, Capitalized Lease or operating lease, any other lease or
other obligation (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent:  (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor; (ii) to advance or supply funds (a) for the purchase
or payment of any such primary obligation, or (b) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; or (iv) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof provided, however, that the
term Guarantee Obligations shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation at any time shall be deemed to be an amount equal to the
lesser at such time of (x) the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made or (y) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation; or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof.

 

“Headquarters Subsidiary Guarantee Agreement” has the meaning assigned to that
term in Section 5.1(a)(iii) of this Agreement.

 

“Headquarters Mortgage Loan Documents” means a mortgage or deed of trust,
assignment of rents and leases and other customary mortgage loan documents
entered into by Huntsman Headquarters Corporation, a Utah corporation, in
connection with the mortgaging of the building located at 500 Huntsman Way, Salt
Lake City, Utah and any agreements or documents entered into by Huntsman
Headquarters Corporation evidencing the renewal, replacement or refinancing of
the Indebtedness governed thereby in an amount not to exceed the principal
amount thereof on the Closing Date.

 

“Hedging Agreement” means any Interest Rate Agreement, Currency Agreement,
commodity purchase or option agreement or commodity price hedging agreement or
other hedging arrangement.

 

“HIH” means Huntsman International Holdings, LLC, a Delaware limited liability
company.

 

“Historical Financial Statements” means each of the financial statements of
Borrower or its Subsidiaries set forth on Schedule 6.5(a) hereto.

 

“Holdco I” means Huntsman Holdings, LLC, a Delaware limited liability company.

 

“Holdco II” means HMP Equity Holdings Corporation, a Delaware corporation.

 

13

--------------------------------------------------------------------------------


 

“Horizon Subordination Agreement” has the meaning given thereto in Section
5.1(a)(viii) of this Agreement.

 

“Horizon Subordinated Note” means that certain Amended and Restated Subordinated
Promissory Note dated July 2, 2001 made by Borrower and payable to the order of
Horizon Ventures, L.C., a Utah limited liability company, as amended or modified
in accordance with the terms hereof.

 

“HSCC” means Huntsman Specialty Chemicals Corporation, a Delaware corporation.

 

“HSCC Subsidiary Guarantee Agreement” has the meaning given thereto in Section
5.1(a)(iii)(B).

 

“HSCHC” means Huntsman Specialty Chemicals Holdings Corporation, a Utah
corporation.

 

“Huntsman Affiliate” means any Affiliate of Borrower (other than Borrower’s
Subsidiaries).

 

“Huntsman Group” has the meaning given thereto in the definition of Change of
Control in Section 1.1.

 

“Indebtedness” means, as applied to any Person (without duplication):

 

(i)            all obligations of such Person for borrowed money;

 

(ii)           the deferred and unpaid balance of the purchase price of assets
or services (other than trade payables and other accrued liabilities incurred in
the ordinary course of business that are not overdue by more than 90 days unless
being contested in good faith) which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or a similar instrument;

 

(iii)          all Capitalized Lease Obligations;

 

(iv)          all indebtedness secured by any Lien (other than Customary
Permitted Liens) on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person or is nonrecourse to such Person;

 

(v)           notes payable and drafts accepted representing extensions of
credit whether or not representing obligations for borrowed money (other than
such notes or drafts for the deferred purchase price of assets or services which
does not constitute Indebtedness pursuant to clause (ii) above);

 

(vi)          indebtedness or obligations of such Person, in each case,
evidenced by bonds, notes or similar written instruments;

 

14

--------------------------------------------------------------------------------


 

(vii)         the face amount of all letters of credit and bankers’ acceptances
issued for the account of such Person, and without duplication, all drafts drawn
thereunder other than, in each case, commercial or standby letters of credit or
the functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements under workers
compensation or similar laws;

 

(viii)        all obligations of such Person under Hedging Agreements;

 

(ix)           Guarantee Obligations of such Person;

 

(x)            the aggregate outstanding amount of Receivables Facility
Attributed Indebtedness or the gross proceeds from any similar transaction,
regardless of whether such transaction is effected without recourse to such
Person or in a manner that would not otherwise be reflected as a liability on a
balance sheet of such Person in accordance with GAAP; and

 

(xi)           the principal balance outstanding under any synthetic lease, tax
retention, operating lease, off-balance sheet loan or similar off-balance sheet
financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP.

 

provided, however, notwithstanding the foregoing, “Indebtedness” shall not
include deferred taxes or indebtedness of Borrower and/or its Restricted
Subsidiaries (which indebtedness may not be secured except as permitted by
Section 8.1(l)) incurred to finance insurance premiums in a principal amount not
in excess of the casualty and other insurance premiums to be paid by Borrower
and/or its Restricted Subsidiaries for a three-year period beginning on the date
of any incurrence of such indebtedness.

 

“Intercompany Indebtedness” means, Indebtedness of Borrower or any of its
Restricted Subsidiaries which, in the case of Borrower, is owing to any
Restricted Subsidiary of Borrower and which, in the case of any Restricted
Subsidiary of Borrower, is owing to Borrower or any of its other Restricted
Subsidiaries.

 

“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement, dated the date hereof, by and among the Collateral
Agent, Administrative Agent, the Revolving Collateral Agent, the Revolving
Administrative Agent, DB as beneficiary of the Mortgages, HSBC Bank USA,
National Association (as successor to HSBC Bank USA), as trustee for the Senior
Secured Notes and Borrower, in the form of Exhibit 1.2 to the Security
Agreement, as amended, modified or supplemented in accordance with the terms
thereof.

 

“Interest Coverage Ratio” has the meaning assigned to that term in Section 9.2
of this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Interest Expense” means, for Borrower and its Restricted Subsidiaries with
respect to any period, the sum of (x) total interest expense for Borrower and
its Restricted Subsidiaries to the extent reflected on a consolidated financial
statement of Borrower, determined on a consolidated basis in accordance with
GAAP and (y) total cash dividends paid on any preferred Capital Stock of
Borrower and its Restricted Subsidiaries to a Person other than Borrower or any
of its Restricted Subsidiaries.  As used in this definition, the term “interest”
shall include, without limitation, all interest and fees payable with respect to
the Obligations under this Agreement (other than fees which may be capitalized
as transaction costs in accordance with GAAP), any discount in respect of sales
of accounts receivable and/or related contract rights and the interest portion
of Capitalized Lease Obligations during such period, all as determined in
accordance with GAAP, but shall not include, to the extent otherwise includable
therein, Restructuring Charges of the type described in clause (a) of the
definition thereof.

 

“Interest Payment Date” means (a) as to any Base Rate Loan, (x) the last
Business Day of each March, June, September and December to occur while such
Loan is outstanding and (y) the date on which all of the Loans hereunder are
paid in full, (b) as to any Eurodollar Loan, the last day of the Interest Period
applicable thereto and (c) as to any Eurodollar Loan having an Interest Period
longer than three months, at the end of each three month anniversary of the
first day of the Interest Period applicable thereto; provided, however, that, in
addition to the foregoing, the date upon which any of the Term B Loans have been
paid in full shall be deemed to be an “Interest Payment Date” with respect to
any interest which is then accrued hereunder for such Loans.

 

“Interest Period” means with respect to any Eurodollar Loan, the period
commencing on the Business Day such Loan is disbursed or continued (or on the
date on which any Base Rate Loan is converted to a Eurodollar Loan) and ending
on the date one (or such shorter period as may be agreeable to the
Administrative Agent), two, three or six months thereafter, as selected by
Borrower in its Notice of Continuation or Notice of Conversion or Continuation;

 

provided that:

 

(i)            if any Interest Period would otherwise end on a day which is not
a Business Day, that Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Loan, the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;

 

(ii)           any Interest Period pertaining to a Eurodollar Loan that begins
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period shall end on the last Business Day of
such calendar month;

 

(iii)          no Interest Period for any Term B Loan shall extend beyond the
final maturity date for such loan.

 

16

--------------------------------------------------------------------------------


 

(iv)          the initial Interest Period for any Eurodollar Loan shall commence
on the date of such Borrowing of such Eurodollar Loan (including the date of any
conversion thereto from a Loan of a different Type) and each Interest Period
occurring thereafter in respect to such Eurodollar Loan shall commence on the
last day of the immediately preceding Interest Period; and

 

(v)           no Interest Period in respect to any Borrowing of Term B Loans
shall be selected which extends beyond any date upon which a mandatory repayment
of such Term B Loans will be required to be made under Section 4.2(a) if the
aggregate principal amount of Term B Loans which have Interest Periods which
will expire after such date will be in excess of the aggregate principal amount
of Term B Loans then outstanding less the aggregate amount of such required
prepayment.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate futures contract,
interest rate option contract or other similar agreement or arrangement to which
Borrower or any Restricted Subsidiary is a party, designed to protect Borrower
or any of its Restricted Subsidiaries against fluctuations in interest rates.

 

“Interest Rate Determination Date” means the date for calculating the Eurodollar
Rate for an Interest Period, which date shall be the second Business Day prior
to the first day of the related Interest Period for such Loan.

 

“Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person, (ii) any direct or indirect loan or advance to any other Person
(other than prepaid expenses or accounts receivable created or acquired in the
ordinary course of business), including all Indebtedness to such Person arising
from a sale of property by such person other than in the ordinary course of its
business or (iii) any purchase by that Person of all or a significant part of
the assets of a business conducted by another Person (including by way of
merger, consolidation or amalgamation).  The amount of any Investment by any
Person on any date of determination shall be the acquisition price of the gross
assets acquired (including any liability assumed by such Person to the extent
such liability would be reflected on a balance sheet prepared in accordance with
GAAP) plus all additional capital contributions or purchase price paid in
respect thereof, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment minus the
amount of all cash returns of principal or capital thereon, cash dividends
thereon and other cash returns on investment thereon or liabilities expressly
assumed by another Person (other than Borrower or another Subsidiary of
Borrower) in connection with the sale of such Investment.  Whenever the term
“outstanding” is used in this Agreement with reference to an Investment, it
shall take into account the matters referred to in the preceding sentence.

 

“IRIC” means International Risk Insurance Company, a Vermont corporation.

 

“IRS” means the United States Internal Revenue Service, or any successor or
analogous organization.

 

17

--------------------------------------------------------------------------------


 

“Issuer” has the meaning assigned to that term within the definition of
Qualified Public Offering in this Section 1.1.

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and shall include any other Person which
becomes a Lender pursuant to Section 12.8; provided, however, that each
Participant shall be deemed to be a Lender for purposes of Section 4.5 of this
Agreement.

 

“Lending Office” means, with respect to each Lender, the office specified under
such Lender’ name on the signature page hereto, or on the signature page to any
Assignment and Assumption Agreement, with respect to each Type of Loan, as the
case may be, or such other office as such Lender may designate in writing from
time to time to Borrower and Administrative Agent with respect thereto.

 

“Leverage Ratio” has the meaning as defined in Section 9.1 of this Agreement.

 

“Lien” means (i) any judgment lien or execution, attachment, levy, distraint or
similar legal process and (ii) any mortgage, pledge, hypothecation, collateral
assignment, security interest, encumbrance, lien, charge or deposit arrangement
(other than a deposit to a Deposit Account in the ordinary course of business
and not intended as security) of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof, any agreement to give any of the foregoing, any filing or agreement or
authorization to file a financing statement as debtor under the Uniform
Commercial Code or any similar statute (other than (x) filings for which an
agreement to release such statement has been obtained and delivered to
Administrative Agent, (y) filings improperly made against the Borrower or any of
its Subsidiaries without their consent or (z) filings to reflect ownership by a
third party of property leased or consigned to Borrower or any of its
Subsidiaries under a lease or consignment agreement which is not in the nature
of a conditional sale or title retention agreement, or any sale of receivables
with recourse against the seller or any Affiliate of the seller).

 

“Loan” means an extension of credit by a Lender to Borrower pursuant to Article
II, and “Loans” means all of such Loans by all Lenders collectively.

 

“Loan Documents” means, collectively, this Agreement, the Subsidiary Guarantee
Agreements, the Notes, each Security Document and all other agreements,
instruments and documents executed in connection therewith, in each case as the
same may at any time be amended, supplemented, restated or otherwise modified
and in effect.

 

“Management Fees” means for any period, all management fees or similar
compensation, excluding amounts representing reimbursement of out-of-pocket
expenses incurred in the ordinary course of business in connection with the
performance of management services.

 

“Mandatory Prepayment Date” has the meaning assigned to that term in Section
4.3(d).

 

18

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), assets, liabilities or operations of
Borrower and its Restricted Subsidiaries taken as a whole, (b) the ability of
any Credit Party to perform its respective obligations under any Loan Document
to which it is a party, or (c) the validity or enforceability of this Agreement
or any of the Security Documents or the rights or remedies of Administrative
Agent and the Lenders hereunder or thereunder.

 

“Material Agreement” means (i) any Contractual Obligation, the breach of which
or the failure to maintain would be reasonably likely to result in a Material
Adverse Effect and (ii) any material Contractual Obligation entered into in
connection with an Acquisition.

 

“Material Subsidiary” means any Restricted Subsidiary of Borrower, the
Consolidated Total Assets of which were more than 2% of Borrower’s Consolidated
Total Assets as of the end of the most recently completed Fiscal Year of
Borrower for which audited financial statements are available; provided that, in
the event the aggregate of the Consolidated Total Assets of all Restricted
Subsidiaries that do not constitute Material Subsidiaries exceeds 5% of
Borrower’s Consolidated Total Assets as of such date, Borrower (or
Administrative Agent, in the event Borrower has failed to do so within 10 days
of request therefor by Administrative Agent) shall, to the extent necessary,
designate sufficient Restricted Subsidiaries to be deemed to be “Material
Subsidiaries” to eliminate such excess, and such designated Restricted
Subsidiaries shall thereafter constitute Material Subsidiaries.  Assets of
Foreign Subsidiaries shall be converted into Dollars at the rates used for
purposes of preparing the consolidated balance sheet of Borrower included in
such audited financial statements.

 

“Matlin Patterson” means Matlin Patterson Global Opportunities Partners L.P. 
(f/k/a CSFB Global Opportunities Partners L.P.) by its investment advisor Matlin
Patterson Global Advisers LLC (f/k/a CSFB Global Advisers LLC).

 

“Maturity Date” means March 31, 2010, or such earlier date as the outstanding
Term B Loans shall have been reduced to $0 pursuant to this Agreement.

 

“Membership Interests” shall mean the limited liability company interests of
Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc.  or any successor to the rating
agency business thereof.

 

“Mortgaged Property” means, collectively, all of the properties of Borrower and
the Subsidiaries of Borrower defined as “Mortgaged Property” in each of the
respective Mortgages including, without limitation, the properties listed on
Schedule 6.21(c) identified as Mortgaged Property and any other property which
becomes Mortgaged Property pursuant to Section 7.11.

 

“Mortgages” means, collectively, (i) the mortgage and leasehold mortgages in
form and substance satisfactory to Administrative Agent each dated as of the
Closing Date or a date prior thereto and executed by Borrower or any Restricted
Subsidiary of Borrower, as mortgagor, in favor of the Collateral Agent (or its
designee) for the benefit of the Lenders, as mortgagee, relating to the
Mortgaged Property, and (ii) any other mortgage, deed of trust or

 

19

--------------------------------------------------------------------------------


 

similar agreement executed by Borrower or a Subsidiary of Borrower pursuant to
which such Person shall have granted a mortgage to Administrative Agent (or its
designee) for the benefit of the Lenders, as each such agreement may at any time
be amended, supplemented, restated or otherwise modified in accordance with the
terms thereof and in effect.

 

“Multiemployer Plan” means any plan described in Section 4001(a)(3) of ERISA to
which contributions are or have within the preceding six years, been made, or
are or were, within the preceding six years, required to be made, by Borrower or
any of its ERISA Affiliates or any Subsidiary of Borrower or ERISA Affiliates to
such Subsidiary.

 

“Net Interest Expense” means, for Borrower and its Restricted Subsidiaries with
respect to any period, Interest Expense net of interest income on Cash and Cash
Equivalents, net of amounts received under Interest Rate Agreements, to the
extent permitted hereunder.

 

“Net Offering Proceeds” means the proceeds received from the issuance of any
Capital Stock (other than (i) Capital Stock issued in connection with the
exercise of stock options granted pursuant to a stock option plan, or (ii) from
any contribution to capital with respect to existing Capital Stock) net of the
actual liabilities for reasonably anticipated cash taxes in connection with such
issuance or incurrence, if any, any underwriting, brokerage and other customary
selling commissions incurred in connection with such issuance or incurrence, and
reasonable legal, advisory and other fees and expenses, including title and
recording tax expenses, if any, incurred in connection with such issuance or
incurrence.

 

“Net Sale Proceeds” means, with respect to any Asset Disposition the aggregate
cash payments received by Borrower, HSCC, HSCHC or any Restricted Subsidiary
from such Asset Disposition (including, without limitation, cash received by way
of deferred payment pursuant to a note receivable, conversion of non-cash
consideration, cash payments in respect of purchase price adjustments or
otherwise, but only as and when such cash is received) minus the direct costs
and expenses incurred in connection therewith (including in the case of any
Asset Disposition, the payment of the outstanding principal amount of, premium,
if any, and interest on any Indebtedness (other than hereunder) required to be
repaid as a result of such Asset Disposition), and any provision for taxes in
respect thereof made in accordance with GAAP provided that such expenses shall
only include taxes to the extent that taxes are payable in cash in the current
year or the following year as a result of such Asset Disposition.  Any proceeds
received in a currency other than Dollars shall, for purposes of the calculation
of the amount of Net Sale Proceeds, be in an amount equal to the Dollar
Equivalent thereof as of the date of receipt thereof by Borrower or any
Restricted Subsidiary of Borrower.

 

“Non-U.S. Participant” means any Lender that is not a United States person
within the meaning of Code section 7701(a)(30).

 

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.3(b) of this Agreement.

 

“Notice Office” means the office of the Administrative Agent located at 90
Hudson Street, 5th Floor, Jersey City, NJ 07302 or such other office as the
Administrative Agent may designate to Borrower and the Lenders from time to
time.

 

20

--------------------------------------------------------------------------------


 

“Obligations” means all liabilities and obligations of Borrower and any
Subsidiary of Borrower now or hereafter arising under this Agreement and all of
the other Loan Documents, whether for principal, interest, fees, expenses,
indemnities or otherwise, and whether primary, secondary, direct, indirect,
contingent, fixed or otherwise (including obligations of performance).

 

“Operating Financing Lease” means a lease of the type described in clause (xi)
of the definition of “Indebtedness”.

 

“Organizational Documents” means, with respect to any Person, such Person’s
articles or certificate of incorporation, certificate of formation, bylaws,
partnership agreement, limited liability company agreement, joint venture
agreement or other similar governing documents and any document setting forth
the designation, amount and/or relative rights, limitations and preferences of
any class or series of such Person’s Capital Stock.

 

“Participants” has the meaning assigned to that term in Section 12.8(b) of this
Agreement.

 

“Payment Office” means, with respect to Administrative Agent, 60 Wall Street,
New York, NY 10005 or such other address as Administrative Agent may from time
to time specify in accordance with Section 12.3 of this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA.

 

“Perfection Certificates” has the meaning assigned to that term in Section
5.1(a)(v).

 

“Permitted Australian Proceeds” has the meaning assigned to that term in Section
8.7(h).

 

“Permitted Liens” has the meaning assigned to that term in Section 8.1 of this
Agreement.

 

“Permitted Real Property Encumbrances” means (i) those liens, encumbrances and
other matters affecting title to any Mortgaged Property listed in the applicable
title policy in respect thereof (or any update thereto) and found, on the date
of delivery of such title policy to Administrative Agent in accordance with the
terms hereof, reasonably acceptable by Administrative Agent, (ii) as to any
particular real property at any time, such easements, encroachments, covenants,
restrictions, rights of way, minor defects, irregularities or encumbrances on
title which do not, in the reasonable opinion of Administrative Agent,
materially impair such real property for the purpose for which it is held by the
mortgagor or owner, as the case may be, thereof, or the Lien held by
Administrative Agent, (iii) municipal and zoning laws, regulations, codes and
ordinances, which are not violated in any material respect by the existing
improvements and the present use made by the mortgagor or owner, as the case may
be, of such real property, (iv) general real estate taxes and assessments not
yet delinquent, and (v) such other items as Administrative Agent may consent to.

 

21

--------------------------------------------------------------------------------


 

“Permitted Unsecured Debt” means unsecured Indebtedness (other than Indebtedness
permitted by Section 8.2(d)) on terms and conditions and in form and substance
satisfactory to Administrative Agent; provided, that such terms and conditions
shall not be more restrictive to Borrower than those set forth herein and shall
be at or below a market interest rate for comparable instruments and, in no
event shall any scheduled principal payments be required to be made prior to the
Maturity Date.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Plan” means any plan described in Section 4021(a) of ERISA and not excluded
pursuant to Section 4021(b) thereof, which is or has, within the preceding six
years, been established or maintained, or to which contributions are or have,
within the preceding six years, been made, by Borrower or any of its ERISA
Affiliates or any Subsidiary of Borrower or any ERISA Affiliates of such
Subsidiary, but not including any Multiemployer Plan.

 

“Plan Administrator” has the meaning assigned to the term “administrator” in
Section 3(16)(A) of ERISA.

 

“Plan Sponsor” has the meaning assigned to the term “plan sponsor” in Section
3(16)(B) of ERISA.

 

“Pledged Intercompany Notes” means, collectively, the “Pledged Intercompany
Notes” as defined in the Security Agreement.

 

“Pledged Securities” means, collectively, “Pledged Securities” as defined in the
Security Agreement or any other pledged securities under any Security Document.

 

“Prepayment Option Notice” has the meaning assigned to that term in Section
4.3(d).

 

“Pro Rata Share” means, when used with reference to any Lender and any Facility,
and any described aggregate or total amount, an amount equal to the result
obtained by multiplying such described aggregate or total amount by a fraction
the numerator of which shall be such Lender’s Loans under such Facility and the
denominator of which shall be the aggregate Loans outstanding under such
Facility for all Lenders, and when used with reference to any Lender’s
percentage interest, such fraction.

 

“Qualified Public Offering” means the initial public offering (and any
subsequent public offering) of the common equity of Holdco II or an entity of
which Holdco II is a Wholly-Owned Subsidiary (Holdco II or such other entity,
the “Issuer”) (including any such sale pursuant to any underwriter’s exercise of
any overallotment options); provided, that the gross proceeds of any such
initial public offering exceed $500,000,000.

 

“Receivables Facility Attributed Indebtedness” at any time shall mean the
aggregate net outstanding amount theretofore paid in respect of the accounts
receivable sold or transferred as part of a bulk sale or financing of accounts
receivable by it.

 

22

--------------------------------------------------------------------------------


 

“Recovery Event” means the receipt by Borrower (or any of its Restricted
Subsidiaries) of any insurance or condemnation proceeds payable (i) by reason of
any theft, physical destruction or damage or any other similar event with
respect to any properties or assets of Borrower or any of its Restricted
Subsidiaries, (ii) by reason of any condemnation, taking, seizing or similar
event with respect to any properties or assets of Borrower or any of its
Restricted Subsidiaries and (iii) under any policy of insurance required to be
maintained under Section 7.8; provided, however, that in no event shall payments
made under business interruption insurance constitute a Recovery Event.

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

 

“Related Fund” means, with respect to any Lender which is a fund, any other fund
that invests in bank loans and is administered or managed by the same investment
advisor of such Lender or by an Affiliate of such investment advisor.

 

“Release” means release, spill, emission, leaking, pumping, pouring, emptying,
dumping, injection, deposit, disposal, discharge, dispersal, escape, leaching,
or migration into the indoor or outdoor environment or into or out of any
property of Borrower or its Subsidiaries, or at any other location to which
Borrower or any Subsidiary has transported or arranged for the transportation of
any Contaminant, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or property of Borrower or its Subsidiaries or
at any other location, including any location to which Borrower or any
Subsidiary has transported or arranged for the transportation of any
Contaminant.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment; (ii)
prevent or minimize the Release or substantial threat of a material Release of
Contaminants so they do not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment; or (iii) perform
pre-remedial or post-remedial studies and investigations and post-remedial
monitoring and care.

 

“Replaced Lender” shall have the meaning ascribed to it in Section 3.6 hereof.

 

“Replacement Lender” shall have the meaning ascribed to it in Section 3.6
hereof.

 

“Reportable Event” means a “reportable event” described in Section 4043(b) of
ERISA or in the regulations thereunder with respect to a Plan other than a
reportable event for which the 30-day notice requirement to the PBGC has been
waived, any event requiring disclosure under Section 4063(a) or 4062(e) of
ERISA, receipt of a notice of withdrawal liability with respect to a
Multiemployer Plan pursuant to Section 4202 of ERISA or receipt of a notice of
reorganization or insolvency with respect to a Multiemployer Plan pursuant to
Section 4242 or 4245 of ERISA.

 

“Required Lenders” means as of any date of determination thereof Lenders having
more than 50% of the sum of the unpaid principal amount of the Loans at such
date.

 

23

--------------------------------------------------------------------------------


 

“Required Note Offer Amount Proceeds” shall mean (i) with respect to any Asset
Disposition, the amount of any Net Sale Proceeds which would be required by the
terms of the Senior Secured Notes Indenture to be applied to offer to purchase
Senior Secured Notes and (ii) with respect to the proceeds of any Recovery
Event, the amount of any such proceeds which would be required by the terms of
the Senior Secured Notes Indenture to offer to purchase Senior Secured Notes; in
each case (x) including amounts which are required under the terms of the Senior
Secured Notes Indenture to be accumulated to make such an offer, (y) assuming no
reinvestment of such proceeds or expenditure of such proceeds to purchase
replacement properties or assets and (z) after giving effect to (1) any
prepayment of Loans (as defined in the Revolving Credit Agreement) required by
the terms of the Revolving Credit Agreement and (2) prepayment of Term B Loans
to the maximum extent permitted by the Senior Secured Notes Indenture without
requiring an offer to repurchase Senior Secured Notes.

 

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, decree, determination or award of an
arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Financial Officer” means the Chief Financial Officer, principal
accounting officer, a financial vice president, Controller, Treasurer or
Assistant Treasurer of Borrower.

 

“Responsible Officer” means any of the Chairman of the Board of Directors, the
President, any Executive Vice President, Senior Vice President, the Controller,
Chief Financial Officer, Chief Restructuring Officer, any Vice President, the
Treasurer, or the Secretary or any other similar officer or position.

 

“Restricted Domestic Subsidiary” means any Restricted Subsidiary which is also a
Domestic Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

 

“Restricted Subsidiary Adjusted Earnings” means, for any applicable period,
Consolidated Net Income or Consolidated Net Loss of Borrower and its Restricted
Subsidiaries plus, to the extent not included therein, and to the extent paid
out of retained or current earnings (and not constituting a return of capital),
the amount of cash dividends or distributions paid to Borrower or a Restricted
Subsidiary from any Unrestricted Subsidiary or from any Person which is not a
Subsidiary during such period; provided that in computing Consolidated Net
Income or Consolidated Net Loss for purposes of this definition, extraordinary
gains or losses shall be excluded.

 

“Restricted Subsidiary Guarantee Agreement” has the meaning assigned to that
term in Section 5.1(a)(iii)(A).

 

“Restructuring Charges” means (a) call premiums and call protection payments
paid in connection with prepayments of Indebtedness with proceeds of a Qualified
Public

 

24

--------------------------------------------------------------------------------


 

Offering and each write-off of deferred financing costs due to any early
extinguishment of Indebtedness occurring on or after the date hereof, (b)
non-recurring restructuring charges incurred during the preceding three Fiscal
Quarters ending June 30, 2004, in an aggregate amount not to exceed $25,000,000,
and (c) non-recurring restructuring charges incurred from July 1, 2004 until
January 1, 2006, in an aggregate amount not to exceed $50,000,000; provided that
when the charges set forth in clause (c) are added with the charges set forth in
clause (b), the cash portion of such charges shall not exceed $30,000,000.

 

“Revolving Administrative Agent” means the “Administrative Agent” as such term
is defined in the Revolving Credit Agreement.

 

“Revolving Collateral” means the “Collateral” as such term is defined in the
Revolving Credit Agreement.

 

“Revolving Collateral Agent” means the “Collateral Agent” as such term is
defined in the Revolving Credit Agreement.

 

“Revolving Credit Agreement” means that certain Revolving Credit Agreement
entered into on the Closing Date by and among Borrower, DB, as administrative
agent, and the other financial institutions and other parties thereto, together
with any agreement or agreements from time to time executed by the Borrower to
evidence any refinancings or successive refinancings of all or any part of the
Revolving Loans, together with any amendments, modifications or supplements to,
or restatements of, any of the foregoing providing on the Closing Date for
commitments of the Lenders thereunder to make Revolving Loans in an aggregate
principal amount of not more than $350,000,000.

 

“Revolving Loan Obligations” means the “Obligations” as that term is defined in
the Revolving Credit Agreement.

 

“Revolving Loans” means the loans and extensions of credit made or to be made
pursuant to the Revolving Credit Agreement.

 

“Revolving Security Documents” means “Security Documents” as such term is
defined in the Revolving Credit Agreement.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

 

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a seller or transferor shall sell or otherwise transfer any real or
personal property and then or thereafter lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property; provided, however, that a sale and leaseback by the
Borrower or any Restricted Subsidiary of railcars acquired after the date hereof
shall not constitute a “Sale and Leaseback Transaction” for purposes of this
Agreement.

 

“Scheduled Term B Loans Principal Payments” means, with respect to the principal
payments on the Term B Loans for each date set forth below, the Dollar amount
set

 

25

--------------------------------------------------------------------------------


 

forth opposite thereto, as reduced from time to time pursuant to Sections 4.1
and 4.2 of this Agreement:

 

Date

 

Scheduled Term B
Loans Principal Payment

 

December 31, 2005

 

$7.15 million

 

December 31, 2006

 

$7.15 million

 

December 31, 2007

 

$7.15 million

 

December 31, 2008

 

$7.15 million

 

December 31, 2009

 

$7.15 million

 

March 31, 2010

 

$679,250,000, or the then remaining principal balance

 

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Section 4.5(d) Certificate” has the meaning ascribed to such term in Section
4.5(d) of this Agreement.

 

“Secured Party” has the meaning assigned to that term in the Security Agreement.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Security Agreement” has the meaning assigned to that term in Section 5.1(a)(ii)
of this Agreement.

 

“Security Documents” means, collectively the Pledged Intercompany Notes, the
Security Agreement, the Subsidiary Guarantee Agreements, the Mortgages and all
other agreements, assignments, security agreements, instruments and documents
executed in connection therewith, including, without limitation, all pledge
agreements, charges and other instruments and documents executed in connection
with the granting of a security interest to the Collateral Agent in the Capital
Stock of any Foreign Subsidiary, in each case as the same may at any time be
amended, supplemented, restated or otherwise modified and in effect.  For
purposes of this Agreement, “Security Documents” shall also include all
guaranties, security agreements, mortgages, pledge agreements, collateral
assignments, subordination agreements and other collateral documents in the
nature of any thereof entered into by Borrower or any Subsidiary of Borrower
after the date of this Agreement in favor of the Collateral Agent for the
benefit of the Lenders in satisfaction of the requirements of this Agreement.

 

“Senior Secured Notes” shall mean those certain 11-5/8% senior secured notes due
October 15, 2010 issued by the Borrower pursuant to the terms of the Senior
Secured Notes Indenture, and secured by the Collateral on a pari passu basis
with the Obligations.

 

“Senior Secured Notes Indenture” shall mean that certain Indenture dated as of
September 30, 2003 among Borrower, the guarantors named therein and HSBC Bank
USA,

 

26

--------------------------------------------------------------------------------


 

National Association (as successor to HSBC Bank USA), as trustee for the holders
of the Senior Secured Notes (as the same may be amended in compliance with this
Agreement) and any supplemental indenture or additional indenture to be entered
into with respect to the Senior Secured Notes; provided, that (i) the terms and
conditions thereof shall be satisfactory to the Administrative Agent and, in any
event, not be more restrictive to Borrower than those set forth herein, (ii) the
Senior Secured Notes shall, at the date of issuance, be at or below a market
interest rate for comparable instruments and (iii) in no event shall any
scheduled principal payments be required to be made on the Senior Secured Notes
prior to the Maturity Date.

 

“Senior Secured Notes Obligations” shall mean the obligations incurred by
Borrower under the Senior Secured Notes Indenture, as evidenced by the Senior
Secured Notes.

 

“Senior Subordinated Notes” means those certain 9-1/2% Senior Subordinated Notes
of the Borrower due 2007 and Senior Subordinated Floating Rate Notes of the
Borrower due 2007, each issued pursuant to the applicable Senior Subordinated
Notes Indentures.

 

“Senior Subordinated Notes Indentures” means these certain indentures as amended
by those certain amendments, dated as of June 14, 2002 by and between Borrower,
as Issuer, each of the Guarantors named therein and Wilmington Trust Company, as
Trustee.

 

“Subsidiary” of any Person means any corporation, partnership (limited or
general), limited liability company, trust or other entity of which a majority
of the stock (or equivalent ownership or controlling interest) having voting
power to elect a majority of the board of directors (if a corporation) or to
select the trustee or equivalent controlling interest shall, at the time such
reference becomes operative, be directly or indirectly owned or controlled by
such Person or one or more of the other subsidiaries of such Person or any
combination thereof.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Borrower.

 

“Subsidiary Guarantee Agreements” has the meaning assigned to that term in
Section 5.1(a)(iii) of this Agreement.

 

“Subsidiary Guarantor” means any Subsidiary of Borrower that becomes a party to
a Subsidiary Guarantee Agreement.

 

“Tax Sharing Agreement” means that certain tax sharing agreement dated as of
September 30, 2002 by and between Borrower and Holdco II, initially
substantially in the form of Exhibit 5.1(f), as amended or otherwise modified
(including any replacement thereof following a Qualified Public Offering with an
agreement with the Issuer) from time to time in accordance with Section 8.11.

 

“Taxes” has the meaning assigned to that term in Section 4.5(a)(iv) of this
Agreement.

 

“Term B Commitment” means, with respect to any Lender, the principal amount set
forth opposite such Lender’s name on Schedule 1.1(a) hereto or in any Assignment
and Assumption Agreement under the caption “Amount of Term B Commitment”, as
such commitment may be adjusted from time to time pursuant to this Agreement,
and “Term B

 

27

--------------------------------------------------------------------------------


 

Commitments” means such commitments collectively, which commitments equal
$715,000,000 in the aggregate as of the date hereof.

 

“Term B Lenders” means those Lenders providing Term B Loans hereunder and shall
include any Person which becomes a Term B Lender as contemplated by Section 2.4
or Section 12.8 of this Agreement.

 

“Term B Loan” and “Term B Loans” have the meanings assigned to those terms in
Section 2.1(a) of this Agreement and shall include any Additional Term B Loans.

 

“Term B Loan Maturity Date” means March 31, 2010, or such earlier date as the
outstanding Term B Loans are required to be reduced to $0 pursuant to this
Agreement.

 

“Term B Loan Ratable Share” shall mean, as of any date of determination, a
fraction, the numerator of which is the total outstanding principal amount of
Term B Loans as of such date and the denominator of which is an amount equal to
the sum of (i) the total principal amount of Term B Loans outstanding as of such
date and (ii) the total principal amount of Senior Secured Notes outstanding as
of such date.

 

“Term B Note” means a note issued in accordance with Section 2.2 of this
Agreement to a Term B Lender, evidencing a Lender’s Term B Loan.

 

“Threshold QPO Proceeds Prepayment” means one or more prepayments of the
principal amount of Indebtedness for money borrowed of Borrower, its Restricted
Subsidiaries or HSCC from proceeds of a Qualified Public Offering which
individually or in the aggregate permanently reduce such Indebtedness by at
least $200 million, with not less than $150 million of such principal reduction
permanently reducing Loans hereunder and/or the Senior Secured Notes.

 

“Tranche” means a group of Loans of a single Type as in effect on the Closing
Date or thereafter converted or continued by the Lenders on a single date and in
the case of Loans other than Base Rate Loans, as to which a single Interest
Period is in effect.

 

“Transferee” has the meaning assigned to that term in Section 12.8(d) of this
Agreement.

 

“Type” means as to any Loan its nature as a Base Rate Loan or a Eurodollar Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction.

 

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would become an Event of
Default.

 

“Unrestricted Subsidiary” means any Subsidiary listed on Schedule 1.1(b) of this
Agreement and any Subsidiary thereof or any Subsidiary of Borrower that at the
time of formation shall be designated an Unrestricted Subsidiary in an officer’s
certificate signed by two Responsible Financial Officers of the Borrower and
promptly delivered to Administrative Agent.

 

28

--------------------------------------------------------------------------------


 

“Unused Revolver Availability” means (i) the lesser of (x) the sum of the
Commitments (as defined in the Revolving Credit Agreement) and (y) the then
current Borrowing Base (as defined in the Revolving Credit Agreement) less (ii)
the then outstanding balance of the Loans (as defined in the Revolving Credit
Agreement) less (iii) the L/C Obligations (as defined in the Revolving Credit
Agreement).

 

“USA” means the United States of America.

 

“Waivable Prepayment” has the meaning assigned to that term in Section 4.3(d).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the sum of the products obtained
by multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.

 

“Wholly-Owned Direct Subsidiary” means with respect to any Person, any
Subsidiary of such Person, all of the outstanding shares of Capital Stock of
which (other than qualifying shares required to be owned by directors, or
similar de minimis issuances of Capital Stock to comply with Requirements of
Law) are at the time owned directly by such Person.

 

“Wholly-Owned Domestic Subsidiary” means any Wholly-Owned Subsidiary which is
also a Domestic Subsidiary.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of Capital Stock of which (other than
qualifying shares required to be owned by directors, or similar de minimis
issuances of Capital Stock to comply with Requirements of Law) are at the time
owned directly or indirectly by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person; provided, however, that for purposes of this
Agreement, Nitroil Vegyipari Termeló-Fejlesztró Résvénytátság and its
Wholly-Owned Subsidiaries shall be deemed to be “Wholly-Owned Subsidiaries” of
Borrower.

 

“Written” or “in writing” means any form of written communication or a
communication by means of telecopier device, or authenticated telex, telegraph
or cable.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.” The
words “herein,” “hereof’ and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement.  References to “Articles”, “Sections”, “paragraphs”, “Exhibits”
and “Schedules” in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this Agreement unless otherwise expressly provided;
references to Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such persons; and all references to statutes and

 

29

--------------------------------------------------------------------------------


 

related regulations shall include any amendments of same and any successor
statutes and regulations.

 


1.2          ACCOUNTING TERMS; FINANCIAL STATEMENTS.


 


(A)           ALL ACCOUNTING TERMS USED HEREIN BUT NOT EXPRESSLY DEFINED IN THIS
AGREEMENT SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM IN ACCORDANCE WITH
GAAP AS APPLIED IN EFFECT ON THE DATE HEREOF IN THE USA.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN (INCLUDING WITHOUT LIMITATION, ANY MODIFICATION TO THE
TERMS HEREOF PURSUANT TO SECTION 8.13), ALL COMPUTATIONS AND DETERMINATIONS FOR
PURPOSES OF DETERMINING COMPLIANCE WITH THE FINANCIAL REQUIREMENTS OF THIS
AGREEMENT SHALL BE MADE IN ACCORDANCE WITH GAAP IN EFFECT IN THE USA ON THE DATE
HEREOF AND ON A BASIS CONSISTENT WITH THE PRESENTATION OF THE FINANCIAL
STATEMENTS DELIVERED PURSUANT TO, OR OTHERWISE REFERRED TO IN, SECTION 6.5. 
NOTWITHSTANDING THE FOREGOING SENTENCE, THE FINANCIAL STATEMENTS REQUIRED TO BE
DELIVERED PURSUANT TO SECTION 7.1 SHALL BE PREPARED IN ACCORDANCE WITH GAAP IN
THE USA AS IN EFFECT ON THE RESPECTIVE DATES OF THEIR PREPARATION.  FOR PURPOSES
OF THE FINANCIAL TERMS SET FORTH HEREIN, WHENEVER REFERENCE IS MADE TO A
DETERMINATION WHICH IS REQUIRED TO BE MADE ON A CONSOLIDATED BASIS (WHETHER IN
ACCORDANCE WITH GAAP OR OTHERWISE) FOR BORROWER AND ITS RESTRICTED SUBSIDIARIES
OR FOR BORROWER AND ITS SUBSIDIARIES (OTHER THAN UNRESTRICTED SUBSIDIARIES),
SUCH DETERMINATION SHALL BE MADE AS IF EACH UNRESTRICTED SUBSIDIARY WERE
WHOLLY-OWNED BY A PERSON NOT AN AFFILIATE OF BORROWER.


 


(B)           SOLELY FOR PURPOSES OF DELIVERY OF THE FINANCIAL STATEMENTS
REQUIRED BY SECTIONS 7.1(A), (B) AND (C), HF II AUSTRALIA HOLDINGS COMPANY LLC,
HUNTSMAN AUSTRALIA HOLDINGS CORP., HCPH HOLDINGS PTY LIMITED, HUNTSMAN CHEMICAL
AUSTRALIA UNIT TRUST AND THEIR SUBSIDIARIES (COLLECTIVELY, THE “AUSTRALIAN
CONSOLIDATED ENTITIES”), HUNTSMAN VERWALTUNGS GMBH AND HSCC AND HSCHC SHALL BE
DEEMED TO BE RESTRICTED SUBSIDIARIES; PROVIDED, HOWEVER, CONCURRENTLY WITH THE
DELIVERY OF THE OFFICER’S CERTIFICATE REQUIRED BY SECTION 7.2(B), FOR PURPOSES
OF CALCULATING COMPLIANCE WITH THE FINANCIAL COVENANTS HEREOF, BORROWER SHALL
ALSO DELIVER TO ADMINISTRATIVE AGENT STATEMENTS EXCLUDING THE UNRESTRICTED
SUBSIDIARIES, AND, UPON REQUEST OF ADMINISTRATIVE AGENT, REFLECTING THE
CONSOLIDATING ENTRIES PERTAINING TO THE UNRESTRICTED SUBSIDIARIES EXISTING ON
THE CLOSING DATE, IN EACH CASE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.”

 


ARTICLE II


 


AMOUNT AND TERMS OF CREDIT


 


2.1          THE TERM B LOANS.


 

Each Term B Lender, severally and for itself alone, hereby agrees, on the terms
and subject to the conditions hereinafter set forth and in reliance upon the
representations and warranties set forth herein and in the other Loan Documents,
to make a loan (each such loan, a “Term B Loan” and collectively, the “Term B
Loans”) to Borrower on the Closing Date in an aggregate principal amount equal
to the Term B Commitment of such Term B Lender.  The Term B Loans (i) shall be
incurred by Borrower pursuant to a single drawing, which shall be on the Closing
Date, (ii) shall be denominated in Dollars, (iii) shall be made as Eurodollar
Loans with an Interest Period acceptable to Administrative Agent not in excess
of seven days and,

 

30

--------------------------------------------------------------------------------


 

except as hereinafter provided, may, at the option of Borrower, be maintained as
and/or converted into Base Rate Loans or Eurodollar Loans, provided, that all
Term B Loans made by the Term B Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Term B Loans
of the same Type and (iv) shall not exceed for any Lender at the time of
incurrence thereof on the Closing Date that aggregate principal amount which
equals the Term B Commitment of such Lender at such time.  Each Term B Lender’s
Term B Commitment shall expire immediately and without further action on the
Closing Date if the Term B Loans are not made on the Closing Date.  No amount of
a Term B Loan which is repaid or prepaid by Borrower may be reborrowed
hereunder.

 


2.2          TERM B NOTES.


 

The Term B Loans of each Lender shall, if requested by such Lender, be evidenced
by a promissory note (each, a “Term B Note” and, collectively, the “Term B
Notes”) duly executed and delivered by Borrower, substantially in the form of
Exhibit 2.2, with appropriate insertions as to payee, date and principal amount,
payable to the order of such Lender.  Each Lender is hereby authorized to record
the initial type and amount of each portion of such Term B Loan, each
continuation thereof, each conversion of all or a portion thereof to another
Type, the date and amount of each payment or prepayment of principal thereof
and, in the case of Eurodollar Loans, the length of each Interest Period with
respect thereto, on the schedule annexed to and constituting a part of its Term
B Note (or otherwise on the records of such Lender), and any such recordation
shall (in the absence of manifest error) constitute prima facie evidence of the
accuracy of the information so recorded; provided, however, that the failure of
a Lender to make any such recordation (or any error in such recordation) on its
records or on its Term B Note shall not affect the obligations of Borrower
thereunder or under this Agreement.  Each Term B Note shall (x) be dated the
Closing Date, (y) be stated to mature on the Maturity Date and (z) provide for
the payment of interest in accordance with Section 3.1 and the payment of
principal as provided herein.

 


2.3          CONVERSION AND CONTINUATION ELECTIONS FOR EURODOLLAR LOANS AND BASE
RATE LOANS.


 


(A)           BORROWER MAY UPON NOTICE TO ADMINISTRATIVE AGENT IN ACCORDANCE
WITH SECTION 2.3(B):


 

(I)            ELECT TO CONVERT ON ANY BUSINESS DAY, ANY BASE RATE LOANS (OR ANY
PART THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN TEN MILLION DOLLARS
($10,000,000)) INTO EURODOLLAR LOANS; OR

 

(II)           ELECT TO CONVERT ON A CONVERSION DATE ANY EURODOLLAR LOANS (OR
ANY PART THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN TEN MILLION DOLLARS
($10,000,000)) INTO BASE RATE LOANS; OR

 

(III)         ELECT TO CONTINUE ON A CONTINUATION DATE ANY EURODOLLAR LOANS (OR
ANY PART THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN TEN MILLION DOLLARS
($10,000,000));

 

31

--------------------------------------------------------------------------------


 

provided, that at no time shall there be outstanding more than ten (10) Interest
Periods with respect to Eurodollar Loans for Term B Loans.

 


(B)           IF BORROWER DESIRES TO CONVERT OR CONTINUE ANY EURODOLLAR LOAN OR
BASE RATE LOAN PURSUANT TO SECTION 2.3(A), IT SHALL IRREVOCABLY REQUEST A
CONVERSION OR CONTINUATION (IF BY TELEPHONE, TO BE CONFIRMED PROMPTLY IN
WRITING) IN A NOTICE OF CONVERSION OR CONTINUATION IN THE FORM OF EXHIBIT 2.3(B)
(A “NOTICE OF CONVERSION OR CONTINUATION”) TO BE RECEIVED BY ADMINISTRATIVE
AGENT NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) AT LEAST (I) THREE BUSINESS
DAYS IN ADVANCE OF THE CONVERSION DATE OR CONTINUATION DATE, IF THE LOANS ARE TO
BE CONVERTED INTO OR CONTINUED AS EURODOLLAR LOANS; AND (II) ON THE SAME
BUSINESS DAY AS THE CONVERSION DATE, IF THE LOANS ARE TO BE CONVERTED INTO BASE
RATE LOANS, SPECIFYING:


 

(A)          THE PROPOSED CONVERSION DATE OR CONTINUATION DATE;

 

(B)          THE AGGREGATE AMOUNT OF EURODOLLAR LOANS OR BASE RATE LOANS TO BE
CONVERTED OR CONTINUED;

 

(C)          THE NATURE OF THE PROPOSED CONVERSION OR CONTINUATION;

 

(D)          THE DURATION OF THE REQUESTED INTEREST PERIOD, IF THE LOANS ARE TO
BE CONVERTED INTO OR CONTINUED AS EURODOLLAR LOANS; AND

 


(C)           IF PRIOR TO THE TIME SET FORTH IN SECTION 2.3(B), (I) BORROWER HAS
FAILED TO GIVE A TIMELY NOTICE OF CONVERSION OR CONTINUATION WITH RESPECT TO A
EURODOLLAR LOAN, OR (II) BORROWER HAS FAILED TO SELECT A NEW INTEREST PERIOD TO
BE APPLICABLE TO A EURODOLLAR LOAN, BORROWER SHALL BE DEEMED TO HAVE ELECTED TO
CONTINUE SUCH LOAN AS A EURODOLLAR LOAN WITH AN INTEREST PERIOD OF ONE MONTH.


 


(D)           UPON RECEIPT OF A NOTICE OF CONVERSION OR CONTINUATION,
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH APPLICABLE LENDER THEREOF, OR, IF
NO TIMELY NOTICE IS PROVIDED, ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH
APPLICABLE LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION OR CONTINUATION. 
EACH CONVERSION OR CONTINUATION OF TERM B LOANS SHALL BE ALLOCATED AMONG TERM B
LOANS OF THE TERM B LENDERS, IN ACCORDANCE WITH THEIR PRO RATA SHARES.


 


(E)           NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE ENTITLED TO
SPECIFY OR ELECT IN ANY NOTICE OF CONVERSION OR CONTINUATION THAT ANY LOANS
SHALL BE OR BECOME EURODOLLAR LOANS IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING UNLESS THE REQUIRED LENDERS SHALL HAVE NOTIFIED ADMINISTRATIVE
AGENT THAT ADDITIONAL EURODOLLAR LOANS SHALL BE MADE AVAILABLE WHILE SUCH EVENT
OF DEFAULT IS CONTINUING.  IF AN EVENT OF DEFAULT SHALL OCCUR THEN, UNLESS
ADMINISTRATIVE AGENT SHALL RECEIVE SUCH NOTICE FROM THE REQUIRED LENDERS OR ALL
EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED, EACH OUTSTANDING EURODOLLAR LOAN
SHALL BE CONVERTED TO A BASE RATE LOAN ON THE LAST DAY OF ITS INTEREST PERIOD. 
THE FOREGOING IS WITHOUT PREJUDICE TO THE OTHER RIGHTS AND REMEDIES AVAILABLE
HEREUNDER UPON AN EVENT OF DEFAULT.


 


2.4          ADDITIONAL TERM B LOANS.


 


(A)           BORROWER SHALL HAVE THE RIGHT AT ANY TIME, SO LONG AS NO UNMATURED
EVENT OF DEFAULT OR EVENT OF DEFAULT THEN EXISTS, AND FROM TIME TO TIME, TO
INCUR FROM ONE OR MORE

 

32

--------------------------------------------------------------------------------


 


EXISTING LENDERS AND/OR OTHER PERSONS THAT ARE ELIGIBLE ASSIGNEES AND WHICH, IN
EACH CASE, AGREE TO MAKE SUCH LOANS TO BORROWER, LOANS AND COMMITMENTS TO MAKE
LOANS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $25,000,000 LESS THE AMOUNT
OF SENIOR SECURED NOTES ISSUED AFTER THE CLOSING DATE, WHICH LOANS SHALL
CONSTITUTE TERM B LOANS HEREUNDER (THE “ADDITIONAL TERM B LOANS”); PROVIDED,
THAT THE TERMS AND CONDITIONS OF ANY ADDITIONAL TERM B LOANS SHALL BE THE SAME
AS THOSE APPLICABLE TO THE EXISTING TERM B LOAN.


 


(B)           IN THE EVENT THAT BORROWER DESIRES TO INCUR ADDITIONAL TERM B
LOANS, BORROWER WILL ENTER INTO AN AMENDMENT WITH THE LENDERS (WHO SHALL BY
EXECUTION THEREOF BECOME LENDERS HEREUNDER IF NOT THERETOFORE LENDERS) TO
PROVIDE FOR SUCH ADDITIONAL TERM B LOANS, WHICH AMENDMENT SHALL BE IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT AND CONSISTENT WITH THE
TERMS OF THIS SECTION 2.4 AND OF THE OTHER PROVISIONS OF THIS AGREEMENT.  NO
CONSENT OF ANY LENDER (OTHER THAN ANY LENDER MAKING ADDITIONAL TERM B LOANS) IS
REQUIRED TO PERMIT THE ADDITIONAL TERM B LOANS CONTEMPLATED BY THIS SECTION
2.4(B) OR THE AFORESAID AMENDMENT TO EFFECTUATE THE ADDITIONAL TERM B LOANS. 
THIS SECTION SHALL SUPERCEDE ANY PROVISIONS CONTAINED IN THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, SECTION 12.1, TO THE CONTRARY.


 


ARTICLE III


 


INTEREST AND FEES


 


3.1          INTEREST.


 


(A)           RATE OF INTEREST.  SUBJECT TO SECTION 3.1(E), EACH TERM B LOAN
SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE DATE
WHEN MADE UNTIL IT BECOMES DUE OR IS PREPAID IN FULL AT A RATE PER ANNUM EQUAL
TO (I) IN THE CASE OF BASE RATE LOANS, THE BASE RATE PLUS THE APPLICABLE BASE
RATE MARGIN OR (II) IN THE CASE OF EURODOLLAR LOANS, THE EURODOLLAR RATE PLUS
THE APPLICABLE EURODOLLAR MARGIN.


 


(B)           PAYMENT OF INTEREST.  INTEREST ON EACH LOAN SHALL BE PAYABLE IN
ARREARS ON EACH INTEREST PAYMENT DATE; PROVIDED, HOWEVER, THAT INTEREST ACCRUING
PURSUANT TO SECTION 3.1(D) SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND. 
INTEREST SHALL ALSO BE PAYABLE ON THE DATE OF ANY PAYMENT OF PRINCIPAL OF THE
TERM B LOANS FOR THE PORTION OF THE LOANS SO REPAID AND UPON PAYMENT (INCLUDING
PREPAYMENT) IN FULL OF ALL OF THE LOANS.


 


(C)           NOTIFICATION OF RATE.  ADMINISTRATIVE AGENT, UPON DETERMINING THE
INTEREST RATE FOR ANY TRANCHE OF EURODOLLAR LOANS FOR ANY INTEREST PERIOD, SHALL
PROMPTLY NOTIFY BORROWER AND THE APPLICABLE LENDERS THEREOF.  SUCH DETERMINATION
SHALL, ABSENT MANIFEST ERROR AND SUBJECT TO SECTION 3.5, BE FINAL, CONCLUSIVE
AND BINDING UPON ALL PARTIES HERETO.


 


(D)           DEFAULT INTEREST.  NOTWITHSTANDING THE RATES OF INTEREST SPECIFIED
HEREIN, EFFECTIVE ON THE DATE 30 DAYS AFTER THE OCCURRENCE AND CONTINUANCE
DURING SUCH 30 DAY PERIOD OF ANY EVENT OF DEFAULT (OTHER THAN THE FAILURE TO PAY
OBLIGATIONS WHEN DUE) AND FOR SO LONG THEREAFTER AS ANY SUCH EVENT OF DEFAULT
SHALL BE CONTINUING, AND EFFECTIVE IMMEDIATELY UPON ANY FAILURE TO PAY ANY
OBLIGATIONS OR ANY OTHER AMOUNTS DUE UNDER ANY OF THE LOAN DOCUMENTS WHEN DUE,
WHETHER BY ACCELERATION OR OTHERWISE, THE PRINCIPAL BALANCE OF EACH LOAN THEN
OUTSTANDING

 

33

--------------------------------------------------------------------------------


 


AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY INTEREST PAYMENT ON EACH
LOAN NOT PAID WHEN DUE OR OTHER AMOUNTS THEN DUE AND PAYABLE, SHALL BEAR
INTEREST PAYABLE ON DEMAND, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO THE DEFAULT RATE.


 


(E)           MAXIMUM INTEREST.  IF ANY INTEREST PAYMENT OR OTHER CHARGE OR FEE
PAYABLE HEREUNDER EXCEEDS THE MAXIMUM AMOUNT THEN PERMITTED BY APPLICABLE LAW,
BORROWER SHALL BE OBLIGATED TO PAY THE MAXIMUM AMOUNT THEN PERMITTED BY
APPLICABLE LAW AND BORROWER SHALL CONTINUE TO PAY THE MAXIMUM AMOUNT FROM TIME
TO TIME PERMITTED BY APPLICABLE LAW UNTIL ALL SUCH INTEREST PAYMENTS AND OTHER
CHARGES AND FEES OTHERWISE DUE HEREUNDER (IN THE ABSENCE OF SUCH RESTRAINT
IMPOSED BY APPLICABLE LAW) HAVE BEEN PAID IN FULL.


 


3.2          FEES.


 


(A)           ARRANGER FEES.  BORROWER SHALL PAY TO ADMINISTRATIVE AGENT ON THE
CLOSING DATE THE FEES SET FORTH IN THE FEE LETTER.


 


(B)           AGENCY FEES.  COMPANY SHALL PAY TO ADMINISTRATIVE AGENT FOR ITS
OWN ACCOUNT, AGENCY AND OTHER LOAN FEES IN THE AMOUNT AND AT THE TIMES SET FORTH
IN THE FEE LETTER.


 


3.3          COMPUTATION OF INTEREST AND FEES.


 

Interest on all Eurodollar Loans and all fees hereunder shall be computed on the
basis of the actual number of days elapsed over a year of 360 days.  Interest on
all Base Rate Loans shall be computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be.  Each determination
of an interest rate by Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on Borrower and the Lenders in the
absence of manifest error.  Administrative Agent shall, at any time and from
time to time upon request of Borrower or any Lender, deliver to Borrower or any
Lender a statement showing the quotations used by Administrative Agent in
determining any interest rate applicable to Loans pursuant to this Agreement.

 


3.4          COMPENSATION FOR FUNDING LOSSES.


 

Borrower shall compensate each Lender, upon its written request (which request
shall set forth the basis for requesting such amounts, showing the calculation
thereof in reasonable detail), for all losses, expenses and liabilities
(including, without limitation, any interest paid by such Lender to lenders of
funds borrowed by it to make or carry its Loans to the extent not recovered by
the Lender in connection with the liquidation or reemployment of such funds and
including the compensation payable by such Lender to a Participant) and any loss
sustained by such Lender in connection with the liquidation or re-employment of
such funds (including, without limitation, a return on such liquidation or
re-employment that would result in such Lender receiving less than it would have
received had such Loan remained outstanding until the last day of the Interest
Period applicable to such Loans) which such Lender may sustain as a result of: 
(i) for any reason (other than a default by such Lender or Administrative Agent)
a continuation of, or conversion from or into, Eurodollar Loans does not occur
on a date specified therefor in a Notice of Conversion or Continuation (whether
or not withdrawn); (ii) any payment, prepayment or conversion or continuation of
any of its Eurodollar Loans occurring for any reason whatsoever on a date which
is not the last day of an Interest Period applicable thereto;

 

34

--------------------------------------------------------------------------------


 

(iii) any repayment of any of its Eurodollar Loans not being made on the date
specified in a notice of payment given by Borrower; or (iv)(A) any other failure
by Borrower to repay its Eurodollar Loans when required by the terms of this
Agreement or (B) an election made by Borrower pursuant to Section 3.6.  Each
Lender shall submit its written request as to additional amounts owed such
Lender under this Section 3.4 to Borrower and Administrative Agent within ten
Business Days of the event giving rise to such request, which request shall,
absent manifest error, be final, conclusive and binding for all purposes. 
Calculation of all amounts payable to a Lender under this Section 3.4 shall be
made as though that Lender had actually funded its relevant Eurodollar Loan
through the purchase of a Eurodollar deposit bearing interest at the Eurodollar
Rate in an amount equal to the amount of that Loan, having a maturity comparable
to the relevant Interest Period and through the transfer of such Eurodollar
deposit from an offshore office of that Lender to a domestic office of that
Lender in the United States of America; provided, however, that each Lender may
fund each of its Eurodollar Loans in any manner it sees fit and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section 3.4.

 


3.5          INCREASED COSTS, ILLEGALITY, ETC.


 


(A)           GENERALLY.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 4.5, IN THE
EVENT THAT ANY LENDER SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL, ABSENT
MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO BUT,
WITH RESPECT TO CLAUSE (I) BELOW, MAY BE MADE ONLY BY ADMINISTRATIVE AGENT):


 

(I)            ON ANY INTEREST RATE DETERMINATION DATE THAT, BY REASON OF ANY
CHANGES ARISING AFTER THE DATE OF THIS AGREEMENT AFFECTING THE INTERBANK
EURODOLLAR MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE
APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE DEFINITION OF THE
EURODOLLAR RATE APPLICABLE TO SUCH LOAN FOR THE APPLICABLE INTEREST PERIOD;

 

(II)           AT ANY TIME THAT ANY LENDER SHALL INCUR INCREASED COSTS OR
REDUCTION IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY
EURODOLLAR LOAN BECAUSE OF (X) ANY CHANGE SINCE THE DATE OF THIS AGREEMENT IN
ANY APPLICABLE LAW OR GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST
(WHETHER OR NOT HAVING THE FORCE OF LAW) OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF AND INCLUDING THE INTRODUCTION OF ANY NEW LAW OR
GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST, SUCH AS, FOR
EXAMPLE, BUT NOT LIMITED TO: (A) A CHANGE IN THE BASIS OF TAXATION OF PAYMENTS
TO ANY LENDER OF THE PRINCIPAL OF OR INTEREST ON THE NOTES OR ANY OTHER AMOUNTS
PAYABLE HEREUNDER (EXCEPT FOR TAXES DESCRIBED IN SECTION 4.5(A)(I) THROUGH (VI)
OR (B) A CHANGE IN OFFICIAL RESERVE REQUIREMENTS (BUT, IN ALL EVENTS, EXCLUDING
RESERVES REQUIRED UNDER REGULATION D TO THE EXTENT INCLUDED IN THE COMPUTATION
OF THE EURODOLLAR RATE) AND/OR (Y) OTHER CIRCUMSTANCES SINCE THE DATE OF THIS
AGREEMENT AFFECTING SUCH LENDER OR THE INTERBANK EURODOLLAR MARKET OR THE
POSITION OF SUCH LENDER IN SUCH MARKET (EXCLUDING, HOWEVER, DIFFERENCES IN A
LENDER’S COST OF FUNDS FROM THOSE OF ADMINISTRATIVE AGENT WHICH ARE SOLELY THE
RESULT OF CREDIT DIFFERENCES BETWEEN SUCH LENDER AND ADMINISTRATIVE AGENT); OR

 

35

--------------------------------------------------------------------------------


 

(III)         AT ANY TIME THAT CONTINUANCE OF OR CONVERSION TO ANY EURODOLLAR
LOAN HAS BEEN MADE (X) UNLAWFUL BY ANY LAW OR GOVERNMENTAL RULE, REGULATION OR
ORDER, (Y) IMPOSSIBLE BY COMPLIANCE BY ANY LENDER IN GOOD FAITH WITH ANY
GOVERNMENTAL REQUEST (WHETHER OR NOT HAVING FORCE OF LAW) OR (Z) IMPRACTICABLE
AS A RESULT OF A CONTINGENCY OCCURRING AFTER THE DATE OF THIS AGREEMENT WHICH
MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK EURODOLLAR MARKET;

 

then, and in any such event, such Lender (or Administrative Agent in the case of
clause (i) above) shall promptly give notice (if by telephone, confirmed in
writing) to Borrower and, except in the case of clause (i) above, to
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each of the other Lenders).  Thereafter (x) in the
case of clause (i) above, Eurodollar Loans shall no longer be available until
such time as Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice by Administrative Agent no longer
exist, and any Notice of Conversion or Continuation given by Borrower with
respect to Eurodollar Loans (other than with respect to conversions to Base Rate
Loans) which have not yet been incurred (including by way of conversion) shall
be deemed rescinded by Borrower, (y) in the case of clause (ii) above, Borrower
shall pay to such Lender, upon written demand therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts received or receivable hereunder (a written notice as to
the additional amounts owed to such Lender, showing the basis for the
calculation thereof, submitted to Borrower by such Lender shall, absent manifest
error, be final and conclusive and binding on all the parties hereto; however
the failure to give any such notice shall not release or diminish Borrower’s
obligations to pay additional amounts pursuant to clause (y) of this sentence;
provided, however, if the respective Lender has intentionally withheld or
delayed such notice, the respective Lender shall not be entitled to receive
additional amounts pursuant to this Section 3.5(a) for periods occurring prior
to the 180th day before the giving of such written demand) and (z) in the case
of clause (iii) above, Borrower shall take one of the actions specified in
Section 3.5(b) as promptly as possible and, in any event, within the time period
required by law.  In determining such additional amounts pursuant to clause (y)
of the immediately preceding sentence, each Lender shall act reasonably and in
good faith and will, to the extent the increased costs or reductions in amounts
receivable relate to such Lender’s loans in general and are not specifically
attributable to a Loan hereunder, use averaging and attribution methods which
are reasonable and which cover all loans similar to the Loans made by such
Lender whether or not the loan documentation for such other loans permits the
Lender to receive increased costs of the type described in this Section 3.5(a).

 


(B)           EURODOLLAR LOANS.  AT ANY TIME THAT ANY EURODOLLAR LOAN IS
AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN SECTION 3.5(A)(II) OR (III), BORROWER
MAY (AND, IN THE CASE OF A EURODOLLAR LOAN AFFECTED BY THE CIRCUMSTANCES
DESCRIBED IN SECTION 3.5(A)(III), SHALL) IF ANY AFFECTED LOAN IS A EURODOLLAR
LOAN THEN OUTSTANDING, UPON AT LEAST THREE BUSINESS DAYS’ WRITTEN NOTICE TO
ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT SUCH EURODOLLAR
LOAN INTO A BASE RATE LOAN, PROVIDED THAT IF MORE THAN ONE LENDER IS AFFECTED AT
ANY TIME, THEN ALL AFFECTED LENDERS MUST BE TREATED THE SAME PURSUANT TO THIS
SECTION 3.5(B).

 

36

--------------------------------------------------------------------------------


 


(C)           CAPITAL REQUIREMENTS.  IF, AT ANY TIME AFTER THE DATE OF THIS
AGREEMENT, ANY LENDER DETERMINES THAT THE INTRODUCTION OF OR ANY CHANGE IN ANY
APPLICABLE LAW OR GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST
(WHETHER OR NOT HAVING THE FORCE OF LAW) CONCERNING CAPITAL ADEQUACY, OR ANY
CHANGE IN INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, WILL HAVE THE EFFECT OF INCREASING
THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER OR
ANY CORPORATION CONTROLLING SUCH LENDER BASED ON THE EXISTENCE OF SUCH LENDER’S
LOANS HEREUNDER OR ITS OBLIGATIONS HEREUNDER, THEN BORROWER SHALL PAY TO SUCH
LENDER, UPON ITS DELIVERY OF THE WRITTEN NOTICE HEREAFTER REFERRED TO, THEREFOR,
SUCH ADDITIONAL AMOUNTS AS SHALL BE REQUIRED TO COMPENSATE SUCH LENDER OR SUCH
OTHER CORPORATION FOR THE INCREASED COST TO SUCH LENDER OR SUCH OTHER
CORPORATION OR THE REDUCTION IN THE RATE OF RETURN TO SUCH LENDER OR SUCH OTHER
CORPORATION AS A RESULT OF SUCH INCREASE OF CAPITAL.  IN DETERMINING SUCH
ADDITIONAL AMOUNTS, EACH LENDER WILL ACT REASONABLY AND IN GOOD FAITH AND WILL
USE AVERAGING AND ATTRIBUTION METHODS WHICH ARE REASONABLE AND WHICH WILL, TO
THE EXTENT THE INCREASED COSTS OR REDUCTION IN THE RATE OF RETURN RELATES TO
SUCH LENDER’S COMMITMENTS OR OBLIGATIONS IN GENERAL AND ARE NOT SPECIFICALLY
ATTRIBUTABLE TO THE OBLIGATIONS HEREUNDER, COVER ALL COMMITMENTS AND OBLIGATIONS
SIMILAR TO THE OBLIGATIONS OF SUCH LENDER HEREUNDER WHETHER OR NOT THE LOAN
DOCUMENTATION FOR SUCH OTHER COMMITMENTS OR OBLIGATIONS PERMITS THE LENDER TO
MAKE THE DETERMINATION SPECIFIED IN THIS SECTION 3.5(C), AND SUCH LENDER’S
DETERMINATION OF COMPENSATION OWING UNDER THIS SECTION 3.5(C) SHALL, ABSENT
MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING ON ALL THE PARTIES HERETO. 
EACH LENDER, UPON DETERMINING THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE
PURSUANT TO THIS SECTION 3.5(C) WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO
BORROWER, WHICH NOTICE SHALL SHOW THE BASIS FOR CALCULATION OF SUCH ADDITIONAL
AMOUNTS, ALTHOUGH THE FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT RELEASE OR
DIMINISH ANY OF BORROWER’S OBLIGATIONS TO PAY ADDITIONAL AMOUNTS PURSUANT TO
THIS SECTION 3.5(C); PROVIDED, HOWEVER, IF THE RESPECTIVE LENDER HAS
INTENTIONALLY WITHHELD OR DELAYED SUCH NOTICE, THE RESPECTIVE LENDER SHALL NOT
BE ENTITLED TO RECEIVE ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.5(C) FOR
PERIODS OCCURRING PRIOR TO THE 180TH DAY BEFORE THE GIVING OF SUCH NOTICE.


 


(D)           EFFECT OF RESERVE REQUIREMENTS.  IN THE EVENT THAT ANY
GOVERNMENTAL AUTHORITY SHALL IMPOSE ANY EURODOLLAR RESERVE REQUIREMENTS WHICH
INCREASE THE COST TO ANY LENDER OF MAKING OR MAINTAINING EURODOLLAR LOANS, THEN
BORROWER SHALL THEREAFTER PAY IN RESPECT OF THE TERM B LOANS OF SUCH LENDER A
RATE OF INTEREST BASED UPON THE EURODOLLAR RESERVE RATE (RATHER THAN UPON THE
EURODOLLAR RATE).  FROM AND AFTER THE DELIVERY BY A LENDER TO BORROWER OF A
NOTICE INDICATING THAT THE COST TO ANY LENDER HAS INCREASED AS A RESULT OF SUCH
EURODOLLAR RESERVE REQUIREMENT, ALL REFERENCES CONTAINED IN THIS AGREEMENT TO
THE EURODOLLAR RATE (OTHER THAN THAT IN THE DEFINITION OF EURODOLLAR RESERVE
RATE) SHALL BE DEEMED TO BE REFERENCES TO THE EURODOLLAR RESERVE RATE WITH
RESPECT TO EACH SUCH AFFECTED LENDER.


 


3.6          REPLACEMENT OF LENDERS.


 

If any Lender is owed increased costs under Section 3.5(a)(ii) or (iii) or
Section 3.5(c) or Borrower is required to make any payments under Section 4.5(c)
to any Lender materially in excess of those of the other Lenders or as provided
in Section 12.1(b) in the case of certain refusals by a Lender to consent to
certain proposed amendments, changes, supplements, waivers, discharges or
terminations with respect to this Agreement or the other Loan Documents which
have been approved by the Required Lenders, Borrower shall have the right, if no
Event of Default or Unmatured Event of Default then exists, to replace such
Lender (the “Replaced

 

37

--------------------------------------------------------------------------------


 

Lender”) with one or more other Eligible Assignee or Assignees (collectively,
the “Replacement Lender”) acceptable to Administrative Agent; provided that (i)
at the time of any replacement pursuant to this Section 3.6, the Replaced Lender
and Replacement Lender shall enter into one or more assignment agreements, in
form and substance satisfactory to such parties and Administrative Agent,
pursuant to which the Replacement Lender shall acquire all or a portion, as the
case may be, of the outstanding Loans of the Replaced Lender and (ii) all
obligations of Borrower owing to the Replaced Lender hereunder (including,
without limitation, such increased costs and excluding those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being paid) shall be paid in full to such Replaced
Lender concurrently with such replacement.  Upon the execution of the respective
assignment documentation, the payment of amounts referred to in clauses (i) and
(ii) above and, if so requested by the Replacement Lender, delivery to the
Replacement Lender of the appropriate Note or Notes executed by Borrower, the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to be a Lender hereunder, except with respect to indemnification
provisions under this Agreement, which shall survive as to such Replaced
Lender.  The Replaced Lender shall be required to deliver for cancellation its
Notes to be cancelled on the date of replacement, or if any such Note is lost or
unavailable, such other assurances or indemnification therefor as Borrower may
reasonably request.

 


3.7          CHANGE OF LENDING OFFICE.


 

Each Lender agrees that upon the occurrence of any event giving rise to
increased costs or other special payments under Sections 3.5(a)(ii) and Section
3.5(c) or Section 4.5(c) with respect to such Lender, it will, if requested by
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another Lending Office for any Loans affected by such
event, provided that such designation is made on such terms that, such Lender
and its Lending Office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of such Section.  Nothing in this Section 3.7 shall affect or postpone
any of the Obligations of the Borrower or the rights of any Lender provided in
this Agreement.

 


ARTICLE IV


 


PAYMENTS AND PREPAYMENTS


 


4.1          VOLUNTARY PREPAYMENTS.


 

Borrower shall have the right to prepay any Loan in whole or in part from time
to time on the following terms and conditions:  (i) Borrower shall give an
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to Administrative Agent, which such notice shall state Borrower’s intent to
prepay such Loans, the amount of such prepayment and the Loans to which such
prepayment is to be applied, which notice shall be given by Borrower to
Administrative Agent by 12:00 Noon (New York City time) at least three Business
Days prior to the date of such prepayment if a prepayment of Eurodollar Loans or
one Business Day for any other Loans and which notice shall promptly be
transmitted by Administrative Agent to each of the applicable Lenders; (ii) each
partial prepayment of any Borrowing shall be in an aggregate principal amount of
at least $1,000,000; (iii) Eurodollar Loans may only be prepaid pursuant to

 

38

--------------------------------------------------------------------------------


 

this Section 4.1 on the last day of an Interest Period applicable thereto, or on
any other day subject to Section 3.4; and (iv) a partial prepayment of
Eurodollar Loans shall not be made that would result in the remaining aggregate
outstanding principal amount thereof being less than the minimum principal
amount that would be required in respect of a similar Eurodollar Loans.  Each
voluntary prepayment of Term B Loans shall be applied first to the Scheduled
Term B Loan Principal Payments due within the twelve-month period following the
date of such prepayment in direct order of maturity and, thereafter, shall be
applied pro rata to the Scheduled Term B Principal Payments (after giving effect
to the prepayments made to the Scheduled Term B Loan Principal Payments due
within such twelve-month period as specified above).  The notice provisions, the
provisions with respect to the minimum amount of any prepayment and the
provisions requiring prepayments in integral multiples above such minimum amount
are for the benefit of Administrative Agent and may be waived unilaterally by
Administrative Agent.

 


4.2          MANDATORY PREPAYMENTS.


 


(A)           SCHEDULED TERM B LOANS PRINCIPAL PAYMENTS.  BORROWER SHALL CAUSE
TO BE PAID SCHEDULED TERM B LOANS PRINCIPAL PAYMENTS ON THE TERM B LOANS UNTIL
THE TERM B LOANS ARE PAID IN FULL IN THE AMOUNTS AND AT THE TIMES SPECIFIED IN
THE DEFINITION OF SCHEDULED TERM B LOANS PRINCIPAL PAYMENTS TO THE EXTENT THAT
PREPAYMENTS HAVE NOT PREVIOUSLY BEEN APPLIED TO SUCH SCHEDULED TERM B LOANS
PRINCIPAL PAYMENTS (AND SUCH SCHEDULED TERM B LOANS PRINCIPAL PAYMENTS HAVE NOT
OTHERWISE BEEN REDUCED) PURSUANT TO THE TERMS HEREOF.


 


(B)           MANDATORY PREPAYMENT UPON CERTAIN SALES.  IF BORROWER, HSCHC, HSCC
OR ANY OF BORROWER’S RESTRICTED SUBSIDIARIES RECEIVES ANY NET SALE PROCEEDS
ATTRIBUTABLE TO ANY ASSET DISPOSITION, THEN (1) BORROWER SHALL ON SUCH DATE
REPAY THE TERM B LOANS IN AN AGGREGATE AMOUNT EQUAL TO THE GREATER OF (I) THE
TERM B LOAN RATABLE SHARE OF SUCH NET SALE PROCEEDS AND (II) 100% OF SUCH NET
SALE PROCEEDS LESS THE APPLICABLE REQUIRED NOTE OFFER AMOUNT PROCEEDS, PROVIDED,
THAT WITH RESPECT TO NO MORE THAN $40,000,000 IN THE AGGREGATE OF SUCH NET SALE
PROCEEDS IN ANY FISCAL YEAR OF BORROWER, THE NET SALE PROCEEDS THEREFROM SHALL
NOT BE REQUIRED TO BE SO APPLIED ON SUCH DATE TO THE EXTENT THAT NO EVENT OF
DEFAULT OR UNMATURED EVENT OF DEFAULT THEN EXISTS AND BORROWER DELIVERS A
CERTIFICATE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO SUCH DATE STATING THAT
SUCH NET SALE PROCEEDS SHALL BE USED TO PURCHASE ASSETS USED OR TO BE USED IN
THE BUSINESSES REFERRED TO IN SECTION 8.9 WITHIN 180 DAYS FOLLOWING THE DATE OF
SUCH ASSET DISPOSITION (WHICH CERTIFICATE SHALL SET FORTH THE ESTIMATES OF THE
PROCEEDS TO BE SO EXPENDED), PROVIDED, FURTHER, THAT (I) PENDING SUCH
APPLICATION BORROWER SHALL PROMPTLY APPLY SUCH NET SALE PROCEEDS TO REDUCE THE
LOANS OUTSTANDING UNDER THE REVOLVING CREDIT AGREEMENT, (II) IF ALL OR ANY
PORTION OF SUCH NET SALE PROCEEDS NOT SO APPLIED TO THE REPAYMENT OF TERM B
LOANS ARE NOT SO USED (OR CONTRACTUALLY COMMITTED TO BE USED PRIOR TO THE DATE,
IF ANY, ON WHICH SUCH PROCEEDS WOULD OTHERWISE BE REQUIRED TO BE APPLIED TO MAKE
AN OFFER TO PURCHASE SENIOR SECURED NOTES) WITHIN SUCH 180 DAY PERIOD, SUCH
REMAINING PORTION SHALL BE APPLIED ON THE LAST DAY OF THE RESPECTIVE PERIOD AS A
MANDATORY REPAYMENT OF PRINCIPAL OF OUTSTANDING LOANS AS PROVIDED ABOVE IN THIS
SECTION 4.2(B) AND (III) IF ALL OR ANY PORTION OF SUCH NET SALE PROCEEDS ARE NOT
REQUIRED TO BE APPLIED ON THE 180TH DAY REFERRED TO IN CLAUSE (II) ABOVE BECAUSE
SUCH AMOUNT IS CONTRACTUALLY COMMITTED TO BE USED AND SUBSEQUENT TO SUCH DATE
SUCH CONTRACT IS TERMINATED OR EXPIRES WITHOUT SUCH PORTION BEING SO USED, THEN
SUCH REMAINING PORTION SHALL BE APPLIED ON THE DATE OF SUCH TERMINATION OR
EXPIRATION AS A MANDATORY REPAYMENT OF PRINCIPAL OF OUTSTANDING LOANS AS
PROVIDED IN THIS SECTION 4.2(B); AND, (2) WITH RESPECT TO ANY REQUIRED NOTE
OFFER

 

39

--------------------------------------------------------------------------------


 


AMOUNT PROCEEDS, BORROWER SHALL APPLY SUCH AMOUNTS IN ACCORDANCE WITH THE SENIOR
SECURED NOTES INDENTURE; PROVIDED, HOWEVER, THAT, TO THE EXTENT THE SENIOR
SECURED NOTES INDENTURE REQUIRES THAT AN OFFER TO PURCHASE SENIOR SECURED NOTES
BE MADE, BORROWER SHALL, ON THE BUSINESS DAY FOLLOWING THE LAST DAY FOR
ACCEPTANCE OF SUCH OFFER, APPLY THE AMOUNT, IF ANY, OF SUCH OFFER WHICH IS NOT
ACCEPTED BY THE HOLDERS OF THE SENIOR SECURED NOTES TO PREPAY TERM B LOANS. 
NOTWITHSTANDING THE FOREGOING, FOR PURPOSES OF THIS SECTION 4.2(B), THE NET SALE
PROCEEDS ATTRIBUTABLE TO ANY ASSET DISPOSITION SHALL NOT INCLUDE SUCH PROCEEDS
TO THE EXTENT (I) SUCH PROCEEDS ARE DIRECTLY ATTRIBUTABLE TO THE SALE OR
TRANSFER OF ACCOUNTS RECEIVABLES OR INVENTORY COMPRISING A PORTION OF THE
“BORROWING BASE,” AS SUCH TERM IS DEFINED IN THE REVOLVING CREDIT AGREEMENT AND
(II) AN ADJUSTMENT TO SUCH “BORROWING BASE” IS MADE ON THE DATE OF SUCH ASSET
DISPOSITION PURSUANT TO SECTION 4.5(E) OF THE REVOLVING CREDIT AGREEMENT.  ALL
PREPAYMENTS OF PRINCIPAL HEREUNDER MADE BY BORROWER PURSUANT TO THIS SECTION
4.2(B) SHALL BE APPLIED IN THE MANNER SET FORTH IN SECTION 4.3.


 


(C)           MANDATORY PREPAYMENT WITH EXCESS CASH FLOW.  AS SOON AS
PRACTICABLE, AND IN ANY EVENT BY APRIL 30TH OF EACH FISCAL YEAR, (A) BORROWER
SHALL CALCULATE THE EXCESS CASH FLOW FOR SUCH FISCAL YEAR AND (B) BORROWER SHALL
MAKE A MANDATORY PREPAYMENT OF THE TERM B LOANS IN AN AMOUNT EQUAL TO
SEVENTY-FIVE PERCENT (75%) OF SUCH EXCESS CASH FLOW; PROVIDED, THAT SO LONG AS
NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT THEN EXISTS, IF THE LEVERAGE
RATIO AS OF THE LAST DAY OF SUCH RECENTLY COMPLETED FISCAL YEAR IS LESS THAN
4.0:1.0, THEN, INSTEAD OF 75%, SUCH PERCENTAGE SHALL EQUAL TO 50% OF EXCESS CASH
FLOW (“TOTAL PREPAYMENT AMOUNT”).  ALL PREPAYMENTS OF PRINCIPAL MADE HEREUNDER
MADE BY BORROWER PURSUANT TO THIS SECTION 4.2(C) SHALL BE APPLIED IN THE MANNER
SET FORTH IN SECTION 4.3.


 


(D)           MANDATORY PREPAYMENT WITH PROCEEDS OF CAPITAL STOCK.  IF BORROWER,
ANY OF BORROWER’S RESTRICTED SUBSIDIARIES, HSCHC OR HSCC RECEIVES ANY NET
OFFERING PROCEEDS FROM ANY OFFERING OF CAPITAL STOCK OR CONTRIBUTION TO CAPITAL
AFTER THE CLOSING DATE FROM A PERSON OTHER THAN BORROWER OR ITS SUBSIDIARIES,
BORROWER SHALL, SUBJECT TO SECTION 4.3(D), ON THE DATE OF THE RECEIPT BY SUCH
PERSON OF SUCH PROCEEDS PREPAY THE TERM B LOANS IN AN AMOUNT EQUAL TO FIFTY
PERCENT (50%) OF SUCH NET OFFERING PROCEEDS; PROVIDED, THAT NET OFFERING
PROCEEDS FROM A QUALIFIED PUBLIC OFFERING SHALL NOT BE REQUIRED TO BE SO APPLIED
ON SUCH DATE TO THE EXTENT THAT NO EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT THEN EXISTS AND BORROWER DELIVERS A CERTIFICATE TO THE ADMINISTRATIVE
AGENT ON OR PRIOR TO SUCH DATE STATING THAT SUCH NET OFFERING PROCEEDS SHALL BE
USED TO PERMANENTLY REPAY INDEBTEDNESS FOR MONEY BORROWED OF THE BORROWER OR ITS
SUBSIDIARIES WITHIN 14 DAYS FOLLOWING THE DATE OF SUCH QUALIFIED PUBLIC OFFERING
(OR WITHIN 35 DAYS IF THE INDEBTEDNESS INTENDED TO BE REPAID REQUIRES A NOTICE
OF PREPAYMENT BE GIVEN BY BORROWER AND SUCH NOTICE IS GIVEN WITHIN ONE (1)
BUSINESS DAY AFTER THE DATE OF SUCH QUALIFIED PUBLIC OFFERING (WHICH CERTIFICATE
SHALL SET FORTH THE ESTIMATES OF THE PROCEEDS TO BE SO EXPENDED), PROVIDED,
FURTHER, THAT (I) PENDING SUCH APPLICATION BORROWER SHALL PROMPTLY APPLY SUCH
NET OFFERING PROCEEDS TO REDUCE THE LOANS OUTSTANDING UNDER THE REVOLVING CREDIT
AGREEMENT AND (II) IF ALL OR ANY PORTION OF SUCH NET OFFERING PROCEEDS NOT SO
APPLIED TO THE REPAYMENT OF TERM B LOANS ARE NOT SO USED WITHIN SUCH 14 OR 31
DAY PERIOD, AS APPLICABLE, SUCH REMAINING PORTION SHALL BE APPLIED ON THE DAY
FOLLOWING THE LAST DAY OF THE RESPECTIVE PERIOD AS A MANDATORY REPAYMENT OF
PRINCIPAL OF OUTSTANDING LOANS AS PROVIDED ABOVE IN THIS SECTION 4.2(D).  ALL
PREPAYMENTS OF PRINCIPAL HEREUNDER MADE BY BORROWER PURSUANT TO THIS SECTION
4.2(D) SHALL BE APPLIED IN THE MANNER SET FORTH IN SECTION 4.3.

 

40

--------------------------------------------------------------------------------


 


(E)           MANDATORY PREPAYMENT WITH PROCEEDS OF PERMITTED UNSECURED DEBT. 
NO LATER THAN THE BUSINESS DAY OF RECEIPT BY BORROWER OR ANY OF BORROWER’S
RESTRICTED SUBSIDIARIES OF THE CASH PROCEEDS (NET OF UNDERWRITING DISCOUNTS,
SIMILAR PLACEMENT FEES AND COMMISSIONS AND OTHER REASONABLE COSTS AND EXPENSES
ASSOCIATED THEREWITH) FROM THE ISSUANCE OF ANY PERMITTED UNSECURED DEBT OF
BORROWER OR ANY OF BORROWER’S RESTRICTED SUBSIDIARIES, BORROWER SHALL PREPAY THE
TERM B LOANS IN AN AGGREGATE AMOUNT EQUAL TO SUCH NET CASH PROCEEDS, PROVIDED,
THAT WITH RESPECT TO NO MORE THAN $25,000,000 IN THE AGGREGATE OF SUCH NET CASH
PROCEEDS AFTER THE CLOSING DATE, THE NET CASH PROCEEDS THEREFROM SHALL NOT BE
REQUIRED TO BE SO APPLIED ON SUCH DATE TO THE EXTENT THAT NO EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT THEN EXISTS; PROVIDED FURTHER, THAT WITH RESPECT TO
NET CASH PROCEEDS IN EXCESS THEREOF, SUCH NET CASH PROCEEDS SHALL ALSO NOT BE
REQUIRED TO BE SO APPLIED ON SUCH DATE TO THE EXTENT THAT BORROWER DELIVERS A
CERTIFICATE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO SUCH DATE STATING THAT
SUCH NET CASH PROCEEDS SHALL BE USED TO PERMANENTLY REPAY INDEBTEDNESS FOR MONEY
BORROWED OF THE BORROWER OR ITS SUBSIDIARIES WITHIN 14 DAYS FOLLOWING THE DATE
OF INCURRENCE OF SUCH PERMITTED UNSECURED DEBT (OR WITHIN 35 DAYS IF THE
INDEBTEDNESS INTENDED TO BE REPAID REQUIRES THAT A NOTICE OF PREPAYMENT BE GIVEN
BY BORROWER AND SUCH NOTICE IS GIVEN WITHIN ONE (1) BUSINESS DAY AFTER THE DATE
OF SUCH ISSUANCE OF PERMITTED UNSECURED DEBT) (WHICH CERTIFICATE SHALL SET FORTH
THE ESTIMATES OF THE PROCEEDS TO BE SO EXPENDED), PROVIDED, FURTHER, HOWEVER,
THAT (I) PENDING SUCH APPLICATION BORROWER SHALL PROMPTLY APPLY SUCH NET CASH
PROCEEDS TO REDUCE THE LOANS OUTSTANDING UNDER THE REVOLVING CREDIT AGREEMENT
AND (II) IF ALL OR ANY PORTION OF SUCH NET CASH PROCEEDS NOT SO APPLIED TO THE
REPAYMENT OF TERM B LOANS ARE NOT SO USED WITHIN SUCH 14 OR 31 DAY PERIOD, AS
APPLICABLE, SUCH REMAINING PORTION SHALL BE APPLIED ON THE DAY FOLLOWING THE
LAST DAY OF THE RESPECTIVE PERIOD AS A MANDATORY REPAYMENT OF PRINCIPAL OF
OUTSTANDING LOANS AS PROVIDED ABOVE IN THIS SECTION 4.2(E).  ALL PREPAYMENTS OF
PRINCIPAL HEREUNDER MADE BY BORROWER PURSUANT TO THIS SECTION 4.2(E) SHALL BE
APPLIED IN THE MANNER SET FORTH IN SECTION 4.3.


 


(F)            MANDATORY PREPAYMENT WITH PROCEEDS OF OTHER DEBT.  NO LATER THAN
THE BUSINESS DAY FOLLOWING RECEIPT BY BORROWER, ANY OF BORROWER’S RESTRICTED
SUBSIDIARIES, HSCHC OR HSCC OF THE CASH PROCEEDS (NET OF UNDERWRITING DISCOUNTS,
SIMILAR PLACEMENT FEES AND COMMISSIONS, AND OTHER REASONABLE COSTS AND EXPENSES
ASSOCIATED THEREWITH) (I) FROM THE ISSUANCE OR INCURRENCE OF INDEBTEDNESS (OTHER
THAN THE PROCEEDS OF INDEBTEDNESS WHICH IS EXPRESSLY PERMITTED UNDER SECTION 8.2
HEREOF) OR (II) FROM THE ISSUANCE OF SENIOR SECURED NOTES (TO THE EXTENT THE
AMOUNT OF SENIOR SECURED NOTES ISSUED AFTER THE CLOSING DATE, WHEN ADDED TO THE
ADDITIONAL TERM B LOANS INCURRED PURSUANT TO SECTION 2.4, EXCEEDS $25,000,000),
BORROWER SHALL PREPAY THE TERM B LOANS IN AN AMOUNT EQUAL TO SUCH NET CASH
PROCEEDS.  ALL PREPAYMENTS OF PRINCIPAL MADE BY BORROWER PURSUANT TO THIS
SECTION 4.2(F) SHALL BE APPLIED IN THE MANNER SET FORTH IN SECTION 4.3.


 


(G)           MANDATORY PREPAYMENT UPON A CHANGE OF CONTROL.  SIMULTANEOUSLY
WITH ANY CHANGE OF CONTROL, BORROWER SHALL PREPAY, IN FULL, THE OUTSTANDING
PRINCIPAL AMOUNT OF ANY OUTSTANDING TERM B LOANS, TOGETHER WITH ALL ACCRUED
INTEREST, FEES AND OTHER EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR THE
LENDERS AS A RESULT OF SUCH CHANGE IN CONTROL AND PREPAYMENT.


 


(H)           MANDATORY PREPAYMENT UPON RECOVERY EVENT.  WITHIN TWO (2) BUSINESS
DAYS FOLLOWING EACH DATE ON WHICH BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES
RECEIVES ANY PROCEEDS FROM ANY RECOVERY EVENT, BORROWER SHALL APPLY A PORTION OF
SUCH

 

41

--------------------------------------------------------------------------------


 


PROCEEDS OF SUCH RECOVERY EVENT (NET OF TAXES AND REASONABLE COSTS INCURRED IN
CONNECTION WITH SUCH RECOVERY EVENT) AS A MANDATORY PREPAYMENT OF PRINCIPAL OF
THE TERM B LOANS, APPLIED IN THE MANNER SET FORTH IN SECTION 4.3, IN AN AMOUNT
EQUAL TO THE GREATER OF (I) THE TERM B LOAN RATABLE SHARE OF SUCH PROCEEDS AND
(II) 100% OF SUCH PROCEEDS LESS THE AMOUNT OF THE APPLICABLE REQUIRED NOTE OFFER
AMOUNT PROCEEDS RELATING TO SUCH RECOVERY EVENT AND, WITH RESPECT TO ANY
REQUIRED NOTE OFFER AMOUNT PROCEEDS, BORROWER SHALL APPLY SUCH AMOUNTS IN
ACCORDANCE WITH THE SENIOR SECURED NOTES INDENTURE; PROVIDED, FURTHER, HOWEVER,
THAT, TO THE EXTENT THE SENIOR SECURED NOTES INDENTURE REQUIRES THAT AN OFFER TO
PURCHASE SENIOR SECURED NOTES BE MADE, BORROWER SHALL, ON THE BUSINESS DAY
FOLLOWING THE LAST DAY FOR ACCEPTANCE OF SUCH OFFER, APPLY THE AMOUNT, IF ANY,
OF SUCH OFFER WHICH IS NOT ACCEPTED BY THE HOLDERS OF THE SENIOR SECURED NOTES
TO PREPAY TERM B LOANS; PROVIDED THAT (1) SO LONG AS NO EVENT OF DEFAULT THEN
EXISTS, IF THE NET PROCEEDS FROM ANY SINGLE OR SERIES OF RELATED RECOVERY EVENTS
ARE LESS THAN $5,000,000, THEN NO PREPAYMENT SHALL BE REQUIRED PURSUANT TO THIS
SECTION 4.2(H), AND (2) SO LONG AS NO EVENT OF DEFAULT THEN EXISTS, WITH RESPECT
TO ANY SINGLE OR SERIES OF RELATED RECOVERY EVENTS THE NET PROCEEDS THEREFROM
WHICH ARE EQUAL TO OR GREATER THAN $5,000,000 BUT LESS THAN 10% OF NET PROPERTY,
PLANT OR EQUIPMENT AS SET FORTH ON THE MOST RECENTLY DELIVERED QUARTERLY
FINANCIAL STATEMENTS OF BORROWER (THE “THRESHOLD”), SUCH PROCEEDS SHALL NOT BE
REQUIRED TO BE SO APPLIED ON SUCH DATE TO THE EXTENT THAT (X) BORROWER HAS
DELIVERED A CERTIFICATE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO SUCH DATE
STATING THAT SUCH PROCEEDS SHALL BE USED TO REPLACE OR RESTORE ANY PROPERTIES OR
ASSETS IN RESPECT OF WHICH SUCH PROCEEDS WERE PAID WITHIN 365 DAYS FOLLOWING THE
DATE OF THE RECEIPT OF SUCH PROCEEDS (WHICH CERTIFICATE SHALL SET FORTH THE
ESTIMATES OF THE PROCEEDS TO BE SO EXPENDED); PROVIDED, FURTHER, THAT


 

(I)            IF THE AMOUNT OF SUCH PROCEEDS FROM ANY SINGLE OR SERIES OF
RELATED RECOVERY EVENTS EXCEEDS THE THRESHOLD, THEN THE ENTIRE AMOUNT AND NOT
JUST THE PORTION IN EXCESS OF THE THRESHOLD SHALL BE APPLIED AS A MANDATORY
REPAYMENT OF TERM B LOANS AS PROVIDED ABOVE IN THIS SECTION 4.2(H),

 

(II)           PENDING SUCH APPLICATION BORROWER SHALL PROMPTLY APPLY SUCH
PROCEEDS TO REDUCE THE LOANS OUTSTANDING UNDER THE REVOLVING CREDIT AGREEMENT,

 

(III)         IF ALL OR ANY PORTION OF SUCH PROCEEDS NOT REQUIRED TO BE APPLIED
TO THE REPAYMENT OF TERM B LOANS PURSUANT TO THE SECOND PROVISO OF THIS SECTION
4.2(H) ARE NOT SO USED (OR CONTRACTUALLY COMMITTED TO BE USED) WITHIN 365 DAYS
AFTER THE DAY OF THE RECEIPT OF SUCH PROCEEDS, SUCH REMAINING PORTION SHALL BE
APPLIED ON THE LAST DAY OF SUCH PERIOD AS A MANDATORY REPAYMENT OF PRINCIPAL OF
THE TERM B LOAN AS PROVIDED IN THIS SECTION 4.2(H);

 

(IV)          IF ALL OR ANY PORTION OF SUCH PROCEEDS ARE NOT REQUIRED TO BE
APPLIED ON THE 365TH DAY REFERRED TO IN CLAUSE (III) ABOVE BECAUSE SUCH AMOUNT
IS CONTRACTUALLY COMMITTED TO BE USED AND SUBSEQUENT TO SUCH DATE SUCH CONTRACT
IS TERMINATED OR EXPIRES WITHOUT SUCH PORTION BEING SO USED, THEN SUCH REMAINING
PORTION SHALL BE APPLIED ON THE DATE OF SUCH TERMINATION OR EXPIRATION AS A
MANDATORY REPAYMENT OF PRINCIPAL OF OUTSTANDING TERM B LOANS AS PROVIDED IN
SECTION 4.2(H); AND

 

42

--------------------------------------------------------------------------------


 

(V)            NOTWITHSTANDING THE FOREGOING, FOR PURPOSES OF SECTION 4.2(H),
THE PROCEEDS OF ANY RECOVERY EVENT SHALL NOT INCLUDE SUCH PROCEEDS TO THE EXTENT
(I) SUCH PROCEEDS ARE DIRECTLY ATTRIBUTABLE TO INVENTORY OR ANY OTHER COMPONENT
COMPRISING A PORTION OF THE “BORROWING BASE,” AS SUCH TERM IS DEFINED IN THE
REVOLVING CREDIT AGREEMENT AND (II) AN ADJUSTMENT TO SUCH “BORROWING BASE” IS
MADE ON THE DATE OF THE EVENT GIVING RISE TO THE RECOVERY EVENT PURSUANT TO
SECTION 4.5(G) OF THE REVOLVING CREDIT AGREEMENT.

 


4.3          APPLICATION OF PREPAYMENTS.


 


(A)           PREPAYMENTS.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL
PREPAYMENTS OF PRINCIPAL OF THE TERM B LOANS MADE BY BORROWER PURSUANT TO
SECTION 4.2 SHALL BE APPLIED TO THE PAYMENT OF THE UNPAID PRINCIPAL AMOUNT OF
THE TERM B LOANS IN PROPORTIONAL AMOUNTS EQUAL TO EACH TERM B LENDER’S PRO RATA
SHARE OF SUCH PREPAYMENT; PROVIDED, HOWEVER, SUCH PREPAYMENT SHALL BE APPLIED
FIRST TO THE SCHEDULED TERM B LOAN PRINCIPAL PAYMENTS DUE WITHIN THE
TWELVE-MONTH PERIOD FOLLOWING THE DATE OF SUCH PREPAYMENT IN DIRECT ORDER OF
MATURITY AND, THEREAFTER, SHALL BE APPLIED PRO RATA TO SCHEDULED TERM B LOAN
PRINCIPAL PAYMENTS (AFTER GIVING EFFECT TO THE PREPAYMENTS MADE TO THE SCHEDULED
TERM B LOAN PRINCIPAL PAYMENTS DUE WITHIN SUCH TWELVE-MONTH PERIOD AS SPECIFIED
ABOVE).  IF ANY PREPAYMENT OF EURODOLLAR LOANS SHALL REDUCE THE OUTSTANDING
AMOUNT OF ANY TRANCHE OF EURODOLLAR LOANS TO AN AMOUNT LESS THAN $10,000,000,
SUCH EURODOLLAR LOANS SHALL IMMEDIATELY BE CONVERTED INTO BASE RATE LOANS.  ALL
PREPAYMENTS SHALL INCLUDE PAYMENT OF ACCRUED INTEREST ON THE PRINCIPAL AMOUNT SO
PREPAID, SHALL BE APPLIED TO THE PAYMENT OF INTEREST BEFORE APPLICATION TO
PRINCIPAL AND SHALL INCLUDE AMOUNTS PAYABLE, IF ANY, UNDER SECTION 3.4.


 


(B)           PAYMENTS.  ALL PAYMENTS OF PRINCIPAL ON THE TERM B LOANS SHALL BE
APPLIED WITHIN THE APPLICABLE FACILITY (I) FIRST TO THE PAYMENT OF BASE RATE
LOANS AND SECOND TO THE PAYMENT OF EURODOLLAR RATE LOANS AND (II) WITH RESPECT
TO EURODOLLAR RATE LOANS, IN SUCH ORDER AS BORROWER SHALL REQUEST (AND IN THE
ABSENCE OF SUCH REQUEST, AS ADMINISTRATIVE AGENT SHALL DETERMINE).  ALL PAYMENTS
SHALL INCLUDE PAYMENT OF ACCRUED INTEREST ON THE PRINCIPAL AMOUNT SO PAID, SHALL
BE APPLIED TO THE PAYMENT OF INTEREST BEFORE APPLICATION TO PRINCIPAL AND SHALL
INCLUDE AMOUNTS PAYABLE, IF ANY, UNDER SECTION 3.4.


 


(C)           CALL PROTECTION.  IN THE EVENT THAT PRIOR TO THE FIRST ANNIVERSARY
OF THE CLOSING DATE, BORROWER DESIRES, OR IS REQUIRED BY THE TERMS HEREOF, TO
REPAY OR PREPAY IN WHOLE OR IN PART THE TERM B LOANS WITH THE PROCEEDS OF A
QUALIFIED PUBLIC OFFERING OR REFINANCES ALL OR PART OF THE TERM B LOANS WITH THE
PROCEEDS OF INDEBTEDNESS THAT, ON THE DATE OF SUCH REFINANCING, BEARS INTEREST
AT A RATE LESS THAN THE CORRESPONDING RATE PROVIDED IN SECTION 3.1(A) HEREOF,
BORROWER SHALL PAY A PREPAYMENT FEE TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT
OF THE TERM B LENDERS EQUAL TO 1% OF THE PRINCIPAL AMOUNT OF THE TERM B LOANS SO
REPAID, PREPAID OR REFINANCED.  SOLELY FOR THE PURPOSES OF THIS SECTION 4.3(C),
ANY AMENDMENT, RESTATEMENT OR OTHER MODIFICATION TO THIS AGREEMENT PRIOR TO THE
FIRST ANNIVERSARY OF THE CLOSING DATE THAT REDUCES THE RATE OF INTEREST
APPLICABLE TO THE TERM B LOANS SHALL BE TREATED AS IF THE LOANS SUBJECT TO SUCH
REDUCTION WERE PREPAID IN FULL.


 


(D)                      WAIVER OF CERTAIN PREPAYMENTS BY LENDERS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 4.3 OR
ELSEWHERE IN THIS AGREEMENT, TO THE

 

43

--------------------------------------------------------------------------------


 


EXTENT THAT BORROWER HAS NOT FULLY UTILIZED THE OPTIONAL REDEMPTION PROVISION OF
SECTION 5(B) OF THE SENIOR SECURED NOTES WHICH PERMITS BORROWER TO REDEEM UP TO
35% OF THE AGGREGATE PRINCIPAL AMOUNT OF SENIOR SECURED NOTES ORIGINALLY ISSUED
(INCLUDING THE ORIGINAL PRINCIPAL AMOUNT OF ANY ADDITIONAL NOTES ISSUED UNDER
THE SENIOR SECURED NOTES INDENTURE), WITH RESPECT TO ANY REQUIREMENT OR ELECTION
TO PREPAY OUTSTANDING TERM B LOANS PURSUANT TO SECTION 4.2(D) WITH THE NET
OFFERING PROCEEDS OF A QUALIFIED PUBLIC OFFERING OCCURRING PRIOR TO THE FIRST
ANNIVERSARY OF THE CLOSING DATE (SUCH AMOUNTS, THE “WAIVABLE PREPAYMENT”),
BORROWER SHALL, NOT LESS THAN 5 NOR MORE THAN 20 BUSINESS DAYS PRIOR TO THE
EARLIEST DATE SPECIFIED IN SECTION 4.2(D) FOR SUCH PREPAYMENT (THE “MANDATORY
PREPAYMENT DATE”), PROVIDE TO EACH TERM B LENDER A WRITTEN NOTICE (EACH, A
“PREPAYMENT OPTION NOTICE”), WHICH SHALL REFER TO THIS SECTION 4.3(D) AND SHALL
(I) ADVISE EACH LENDER THAT SUCH PREPAYMENT MAY BE WAIVED AND, TO THE EXTENT
PRACTICABLE, SPECIFY THE AGGREGATE ESTIMATED AMOUNT OF SUCH WAIVABLE PREPAYMENT,
(II) SPECIFY THAT ANY LENDER WISHING TO WAIVE SUCH PREPAYMENT MUST DO SO IN
WHOLE AND NOT IN PART AND IN WRITING DELIVERED TO THE ADMINISTRATION AGENT NO
LATER THAN 3 BUSINESS DAYS PRIOR TO THE MANDATORY PREPAYMENT DATE (OR SUCH LATER
DATE ACCEPTABLE TO ADMINISTRATIVE AGENT) AND (III) INFORM EACH LENDER THAT
FAILURE TO DELIVER SUCH WRITTEN WAIVER NOTICE SHALL BE DEEMED AN ACCEPTANCE OF
THE PREPAYMENT OTHERWISE REQUIRED BY SECTION 4.2(D).  BOTH THE PREPAYMENT OPTION
NOTICE AND ANY WAIVER NOTICE SHALL BE GIVEN BY TELECOPY, CONFIRMED BY HAND
DELIVERY OR OVERNIGHT COURIER SERVICE, IN EACH CASE ADDRESSED AS PROVIDED IN
SECTION 12.3; PROVIDED THAT IF DIRECTED BY THE ADMINISTRATIVE AGENT, THE WAIVER
NOTICE MAY BE DELIVERED BY ANY OTHER METHOD SPECIFIED BY THE ADMINISTRATIVE
AGENT ON THE DATE REQUIRED UNDER SECTION 4.2(D), BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER WHICH HAS NOT WAIVED SUCH
PREPAYMENT, THE AGGREGATE AMOUNT OF THE WAIVABLE PREPAYMENT WHICH HAS NOT BEEN
WAIVED IN ACCORDANCE WITH THIS SECTION 4.3(D) AND SOON AS PRACTICABLE THEREAFTER
(BUT IN NO EVENT LATER THAN 35 DAYS THEREAFTER) SHALL APPLY THE AGGREGATE AMOUNT
OF THE WAIVABLE PREPAYMENT WHICH HAS BEEN WAIVED IN ACCORDANCE WITH THIS SECTION
4.3(D) TO REDUCE THE INDEBTEDNESS OUTSTANDING UNDER THE SENIOR SECURED NOTES.


 


4.4          METHOD AND PLACE OF PAYMENT BY BORROWER.


 


(A)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ALL PAYMENTS
UNDER THIS AGREEMENT SHALL BE MADE TO ADMINISTRATIVE AGENT FOR THE RATABLE
ACCOUNT OF THE LENDERS IN IMMEDIATELY AVAILABLE FUNDS, NO LATER THAN 1:00 P.M. 
(NEW YORK CITY TIME) ON THE DATE WHEN DUE.  ANY SUCH PAYMENT SHALL BE MADE TO
SUCH ACCOUNT OF ADMINISTRATIVE AGENT AS ADMINISTRATIVE AGENT SHALL SPECIFY BY
NOTICE TO BORROWER PROVIDED, THAT UNLESS AND UNTIL OTHERWISE SPECIFIED, ALL SUCH
PAYMENTS SHALL BE MADE TO ADMINISTRATIVE AGENT AT ITS OFFICE AT 90 HUDSON
STREET, JERSEY CITY, NJ 07302.  ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO
EACH LENDER ITS APPLICABLE PRO RATA SHARE OF THE TERM B LOAN (OR OTHER
APPLICABLE SHARE AS EXPRESSLY PROVIDED HEREIN), OF SUCH PRINCIPAL, INTEREST,
FEES OR OTHER AMOUNTS, IN LIKE FUNDS AS RECEIVED.  IF AND TO THE EXTENT THAT ANY
SUCH DISTRIBUTION SHALL NOT BE SO MADE BY ADMINISTRATIVE AGENT IN FULL ON THE
SAME DAY (IF PAYMENT WAS ACTUALLY RECEIVED BY ADMINISTRATIVE AGENT PRIOR TO 1:00
P.M. (NEW YORK CITY TIME) ON SUCH DAY), ADMINISTRATIVE AGENT SHALL PAY TO EACH
LENDER ITS RATABLE AMOUNT THEREOF AND EACH SUCH LENDER SHALL BE ENTITLED TO
RECEIVE FROM ADMINISTRATIVE AGENT, UPON DEMAND, INTEREST ON SUCH AMOUNT AT THE
OVERNIGHT FEDERAL FUNDS RATE FOR EACH DAY FROM THE DATE SUCH AMOUNT IS PAID TO
ADMINISTRATIVE AGENT UNTIL THE DATE ADMINISTRATIVE AGENT PAYS SUCH AMOUNT TO
SUCH LENDER.  ANY PAYMENT WHICH IS RECEIVED BY ADMINISTRATIVE AGENT LATER THAN
1:00 P.M.  (NEW YORK CITY TIME) SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE
IMMEDIATELY

 

44

--------------------------------------------------------------------------------


 


SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE UNTIL SUCH PAYMENT IS DEEMED TO HAVE BEEN RECEIVED.


 


(B)           WHENEVER ANY PAYMENT HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF INTEREST OR FEES, AS THE CASE MAY BE, SUBJECT TO THE PROVISIONS
SET FORTH IN THE DEFINITION OF “INTEREST PERIOD” HEREIN.


 


(C)           UNLESS ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE LENDERS HEREUNDER
THAT BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, ADMINISTRATIVE AGENT MAY
ASSUME THAT BORROWER HAS MADE SUCH PAYMENT IN FULL TO ADMINISTRATIVE AGENT AS
REQUIRED HEREUNDER ON SUCH DATE AND ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE
SO REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH
LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER.  IF
AND TO THE EXTENT BORROWER SHALL NOT HAVE MADE SUCH PAYMENT IN FULL TO
ADMINISTRATIVE AGENT, EACH LENDER SHALL REPAY TO ADMINISTRATIVE AGENT ON DEMAND
SUCH AMOUNT DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST THEREON FOR EACH
DAY FROM THE DATE SUCH AMOUNT WAS DISTRIBUTED TO SUCH LENDER UNTIL THE DATE SUCH
LENDER REPAYS SUCH AMOUNT TO ADMINISTRATIVE AGENT AT THE FEDERAL FUNDS RATE AS
IN EFFECT FOR EACH SUCH DAY.


 


4.5          NET PAYMENTS.


 


(A)           ALL PAYMENTS MADE BY BORROWER HEREUNDER OR UNDER ANY LOAN DOCUMENT
WILL BE MADE WITHOUT SETOFF, COUNTERCLAIM OR OTHER DEFENSE.  EXCEPT AS PROVIDED
IN SECTION 4.5(D), ALL PAYMENTS HEREUNDER AND UNDER ANY OF THE LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, PAYMENTS ON ACCOUNT OF PRINCIPAL AND INTEREST
AND FEES) SHALL BE MADE BY BORROWER FREE AND CLEAR OF AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF ANY PRESENT OR FUTURE TAX, DUTY, LEVY, IMPOST,
ASSESSMENT OR OTHER CHARGE OF WHATEVER NATURE NOW OR HEREAFTER IMPOSED BY ANY
GOVERNMENTAL AUTHORITY, BUT EXCLUDING THEREFROM:


 

(I)            A TAX IMPOSED ON OR MEASURED BY THE OVERALL NET INCOME (INCLUDING
A FRANCHISE TAX BASED ON NET INCOME) OF THE LENDING OFFICE OF THE LENDER IN
RESPECT OF WHICH THE PAYMENT IS MADE BY THE JURISDICTION OR (POLITICAL
SUBDIVISION OR TAXING AUTHORITY THEREOF) IN WHICH SUCH LENDER’S PRINCIPAL OFFICE
OR LENDING OFFICES ARE LOCATED OR ARE RESIDENT OR IN WHICH SUCH LENDER IS
INCORPORATED;

 

(II)           IN THE CASE OF ANY LENDER ORGANIZED UNDER THE LAWS OF ANY
JURISDICTION OTHER THAN THE USA OR ANY STATE THEREOF (INCLUDING THE DISTRICT OF
COLUMBIA), ANY TAXES IMPOSED BY THE USA BY MEANS OF WITHHOLDING AT THE SOURCE
UNLESS SUCH WITHHOLDING RESULTS FROM A CHANGE IN APPLICABLE LAW, TREATY OR
REGULATIONS OR THE INTERPRETATION OR ADMINISTRATION THEREOF (INCLUDING, WITHOUT
LIMITATION, ANY GUIDELINE OR POLICY NOT HAVING THE FORCE OF LAW) BY ANY
AUTHORITY CHARGED WITH THE ADMINISTRATION THEREOF SUBSEQUENT TO THE DATE SUCH
LENDER BECOMES A LENDER WITH RESPECT TO THE LOAN OR PORTION THEREOF AFFECTED BY
SUCH CHANGE;

 

45

--------------------------------------------------------------------------------


 

(III)         ANY TAXES TO WHICH THE LENDER (TO THE EXTENT OF THE TAX RATE THEN
IN EFFECT) WOULD BE SUBJECT ON THE CLOSING DATE OR TO WHICH SUCH LENDER WOULD BE
SUBJECT ON SUCH DATE AND WITH RESPECT TO ANY LENDER THAT BECOMES A PARTY HERETO
AFTER THE CLOSING DATE, ANY TAXES TO WHICH SUCH LENDER IS SUBJECT TO ON THE DATE
IT BECOMES A PARTY HERETO (OTHER THAN TAXES WHICH EACH OTHER LENDER IS ENTITLED
TO REIMBURSEMENT PURSUANT TO THIS AGREEMENT);

 

(IV)          TAXES TO WHICH THE LENDER BECOMES SUBJECT SUBSEQUENT TO THE DATE
REFERRED TO IN CLAUSE (III) ABOVE AS A RESULT OF A CHANGE IN THE RESIDENCE,
PLACE OF INCORPORATION, OR PRINCIPAL PLACE OF BUSINESS OF THE LENDER, A CHANGE
IN THE BRANCH OR LENDING OFFICE OF THE LENDER PARTICIPATING IN THE TRANSACTIONS
SET FORTH HEREIN OR OTHER SIMILAR CIRCUMSTANCES OR A RESULT OF THE RECOGNITION
BY THE LENDER OF GAIN ON THE SALE, ASSIGNMENT OR PARTICIPATION BY THE LENDER OF
THE PARTICIPATING INTERESTS IN ITS CREDITOR POSITIONS HEREUNDER (SUCH TAX OR
TAXES, OTHER THAN THE TAX OR TAXES DESCRIBED IN SECTIONS 4.5(A)(I) THROUGH (IV),
BEING HEREIN REFERRED TO AS “TAX” OR “TAXES”).  IF BORROWER IS REQUIRED BY LAW
TO MAKE ANY DEDUCTION OR WITHHOLDING OF ANY TAXES FROM ANY PAYMENT DUE HEREUNDER
OR UNDER ANY OF THE LOAN DOCUMENTS, THEN THE AMOUNT PAYABLE WILL BE INCREASED TO
SUCH AMOUNT WHICH, AFTER DEDUCTION FROM SUCH INCREASED AMOUNT OF ALL SUCH TAXES
REQUIRED TO BE WITHHELD OR DEDUCTED THEREFROM, WILL NOT BE LESS THAN THE AMOUNT
DUE AND PAYABLE HEREUNDER HAD NO SUCH DEDUCTION OR WITHHOLDING BEEN REQUIRED.  A
CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE TO A LENDER UNDER THIS SECTION
4.5 SUBMITTED TO BORROWER BY SUCH LENDER SHALL SHOW IN REASONABLE DETAIL THE
AMOUNT PAYABLE AND THE CALCULATIONS USED TO DETERMINE IN GOOD FAITH SUCH AMOUNT
AND SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE AND BINDING UPON ALL
PARTIES HERETO.

 


(B)           IF BORROWER MAKES ANY PAYMENT HEREUNDER OR UNDER ANY OF THE LOAN
DOCUMENTS IN RESPECT OF WHICH IT IS REQUIRED BY LAW TO MAKE ANY DEDUCTION OR
WITHHOLDING OF ANY TAXES, IT SHALL PAY THE FULL AMOUNT TO BE DEDUCTED OR
WITHHELD TO THE RELEVANT TAXATION OR OTHER AUTHORITY WITHIN THE TIME ALLOWED FOR
SUCH PAYMENT UNDER APPLICABLE LAW AND SHALL DELIVER TO THE LENDERS WITHIN 30
DAYS AFTER IT HAS MADE SUCH PAYMENT TO THE APPLICABLE AUTHORITY A RECEIPT ISSUED
BY SUCH AUTHORITY EVIDENCING THE PAYMENT TO SUCH AUTHORITY OF ALL AMOUNTS SO
REQUIRED TO BE DEDUCTED OR WITHHELD FROM SUCH PAYMENT.


 


(C)           WITHOUT PREJUDICE TO THE OTHER PROVISIONS OF THIS SECTION 4.5, IF
ANY LENDER, OR ADMINISTRATIVE AGENT ON ITS BEHALF, IS REQUIRED BY LAW TO MAKE
ANY PAYMENT ON ACCOUNT OF TAXES ON OR IN RELATION TO ANY AMOUNT RECEIVED OR
RECEIVABLE HEREUNDER OR UNDER ANY OF THE LOAN DOCUMENTS BY SUCH LENDER, OR
ADMINISTRATIVE AGENT ON ITS BEHALF, OR ANY LIABILITY FOR TAX IN RESPECT OF ANY
SUCH PAYMENT IS IMPOSED, LEVIED OR ASSESSED AGAINST ANY LENDER OR ADMINISTRATIVE
AGENT ON ITS BEHALF, BORROWER WILL PROMPTLY, FOLLOWING RECEIPT OF THE
CERTIFICATE DESCRIBED IN THE IMMEDIATELY FOLLOWING SENTENCE, INDEMNIFY SUCH
PERSON AGAINST SUCH TAX PAYMENT OR LIABILITY, TOGETHER WITH ANY INTEREST,
PENALTIES AND EXPENSES (INCLUDING REASONABLE COUNSEL FEES AND EXPENSES) PAYABLE
OR INCURRED IN CONNECTION THEREWITH, INCLUDING ANY TAX OF ANY LENDER ARISING BY
VIRTUE OF PAYMENTS UNDER THIS SECTION 4.5(C), COMPUTED IN A MANNER CONSISTENT
WITH THIS SECTION 4.5(C).  A CERTIFICATE PREPARED IN GOOD FAITH AS TO THE AMOUNT
OF SUCH PAYMENT BY SUCH LENDER, OR ADMINISTRATIVE AGENT ON ITS BEHALF, SHOWING
CALCULATIONS THEREOF IN

 

46

--------------------------------------------------------------------------------


 


REASONABLE DETAIL, ABSENT MANIFEST ERROR, SHALL BE FINAL, CONCLUSIVE AND BINDING
UPON ALL PARTIES HERETO FOR ALL PURPOSES.


 


(D)           (I)            TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
LENDER THAT IS A NON-U.S. PARTICIPANT SHALL DELIVER TO BORROWER AND
ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING DATE, OR IN THE CASE OF A LENDER
THAT IS AN ASSIGNEE, ON THE DATE OF SUCH ASSIGNMENT TO SUCH LENDER, TWO ACCURATE
AND COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8BEN, W-8ECI OR W-8IMY (OR ANY
SUCCESSOR OR OTHER APPLICABLE FORM PRESCRIBED BY THE IRS) CERTIFYING TO SUCH
LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM, OR A REDUCED RATE IN, USA
WITHHOLDING TAX ON INTEREST PAYMENTS TO BE MADE UNDER THIS AGREEMENT OR ANY
NOTE.  IF A LENDER THAT IS A NON-U.S. PARTICIPANT IS CLAIMING A COMPLETE
EXEMPTION FROM WITHHOLDING ON INTEREST PURSUANT TO SECTION 881(C) OF THE CODE,
THE LENDER SHALL DELIVER (ALONG WITH TWO ACCURATE AND COMPLETE ORIGINAL SIGNED
COPIES OF IRS FORM W-8BEN) A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT
4.5(D) (ANY SUCH CERTIFICATE, A “SECTION 4.5(D) CERTIFICATE”).  IN ADDITION,
EACH LENDER THAT IS A NON-U.S. PARTICIPANT AGREES THAT FROM TIME TO TIME AFTER
THE CLOSING DATE (OR, IN THE CASE OF A LENDER THAT IS AN ASSIGNEE, AFTER THE
DATE OF ASSIGNMENT TO SUCH LENDER), WHEN A LAPSE IN TIME OR CHANGE IN
CIRCUMSTANCES RENDERS THE PRIOR CERTIFICATES HEREUNDER OBSOLETE OR INACCURATE IN
ANY MATERIAL RESPECT, SUCH LENDER SHALL, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, DELIVER TO BORROWER AND ADMINISTRATIVE AGENT TWO NEW AND
ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF AN IRS FORM W-8BEN, W-8ECI, OR
W-8IMY (OR ANY SUCCESSOR OR OTHER APPLICABLE FORMS PRESCRIBED BY THE IRS), AND
IF APPLICABLE, A NEW SECTION 4.5(D)(I) CERTIFICATE, TO CONFIRM OR ESTABLISH THE
ENTITLEMENT TO SUCH LENDER OR AGENT TO AN EXEMPTION FROM, OR REDUCTION IN, USA
WITHHOLDING TAX ON INTEREST PAYMENTS TO BE MADE UNDER THIS AGREEMENT OR ANY
NOTE.


 

(II)           EACH LENDER THAT IS NOT A NON-U.S. PARTICIPANT (OTHER THAN ANY
SUCH LENDER WHICH IS TAXED AS A CORPORATION FOR USA FEDERAL INCOME TAX PURPOSES)
SHALL PROVIDE TWO PROPERLY COMPLETED AND DULY EXECUTED COPIES OF IRS FORM W-9
(OR ANY SUCCESSOR OR OTHER APPLICABLE FORM) TO BORROWER AND ADMINISTRATIVE AGENT
CERTIFYING TO SUCH LENDER OR AGENT IS EXEMPT FROM USA BACKUP WITHHOLDING TAX. 
TO THE EXTENT THAT A FORM PROVIDED PURSUANT TO THIS SECTION 4.5(D)(II) IS
RENDERED OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECTS AS A RESULT OF CHANGE
IN CIRCUMSTANCES WITH RESPECT TO THE STATUS OF A LENDER, SUCH LENDER OR AGENT
SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, DELIVER TO BORROWER AND
ADMINISTRATIVE AGENT REVISED FORMS NECESSARY TO CONFIRM OR ESTABLISH THE
ENTITLEMENT TO SUCH LENDER’S EXEMPTION FROM USA BACKUP WITHHOLDING TAX.

 


(E)           EACH LENDER AGREES THAT, AS PROMPTLY AS PRACTICABLE AFTER IT
BECOMES AWARE OF THE OCCURRENCE OF ANY EVENT OR THE EXISTENCE OF ANY CONDITION
THAT WOULD CAUSE BORROWER TO MAKE A PAYMENT IN RESPECT OF ANY TAXES TO SUCH
LENDER PURSUANT TO SECTION 4.5(A) OR A PAYMENT IN INDEMNIFICATION FOR ANY TAXES
PURSUANT TO SECTION 4.5(C), IT WILL USE REASONABLE EFFORTS TO MAKE, FUND OR
MAINTAIN THE LOAN (OR PORTION THEREOF) OF SUCH LENDER WITH RESPECT TO WHICH THE
AFOREMENTIONED PAYMENT IS OR WOULD BE MADE THROUGH ANOTHER LENDING OFFICE OF
SUCH LENDER IF AS A RESULT THEREOF THE ADDITIONAL AMOUNTS WHICH WOULD OTHERWISE
BE REQUIRED TO BE PAID BY SUCH BORROWER IN RESPECT OF SUCH LOANS (OR PORTIONS
THEREOF) PURSUANT TO SECTION 4.5(A) OR SECTION 4.5(C) WOULD BE MATERIALLY
REDUCED, AND IF, AS DETERMINED BY SUCH LENDER, IN ITS REASONABLE DISCRETION, THE
MAKING, FUNDING OR MAINTAINING OF SUCH LOANS (OR PORTIONS THEREOF) THROUGH SUCH

 

47

--------------------------------------------------------------------------------


 


OTHER LENDING OFFICE WOULD NOT OTHERWISE MATERIALLY ADVERSELY AFFECT SUCH LOANS
OR SUCH LENDER.  BORROWER AGREES TO PAY ALL REASONABLE EXPENSES INCURRED BY ANY
LENDER IN UTILIZING ANOTHER LENDING OFFICE OF SUCH LENDER PURSUANT TO THIS
SECTION 4.5(E).


 


4.6          SHARING OF PAYMENTS.


 

If any lender (a “Benefited Lender”) shall at any time receive any payment of
all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by setoff, pursuant to
events or proceedings of the nature referred to in Section 10.1(e) or Section
10.1(f) hereof, or otherwise) in excess of its applicable Pro Rata Share (or
other pro rata share as expressly provided herein) such Benefited Lender shall
purchase for cash from the other Lenders such portion of each such other
Lender’s Loans, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each Lender except to the extent expressly provided
hereby; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest unless the Benefited Lender from which such
excess payment is recovered is required by court order to pay interest thereon,
in which case each Lender returning funds to such Benefited Lender shall pay its
pro rata share of such interest.  Borrower agrees that each Lender so purchasing
a portion of another Lender’s Loans may exercise all rights of payment
(including, without limitation, rights of setoff) with respect to such portion
as fully as if such Lender were the direct holder of such portion.

 


ARTICLE V


 


CONDITIONS OF CREDIT


 


5.1          CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THE AGREEMENT.


 

The effectiveness of the provisions of this Agreement (other than the provisions
of Section 5.2) and the obligation of the Lenders to make the Loans under this
Agreement shall be subject to the fulfillment, at or prior to the time thereof,
of each of the following conditions:

 


(A)           CREDIT DOCUMENTS.


 

(I)            CREDIT AGREEMENT AND NOTES.  BORROWER SHALL HAVE DULY EXECUTED
AND DELIVERED TO ADMINISTRATIVE AGENT, WITH A SIGNED COUNTERPART FOR EACH
LENDER, THE AGREEMENT AND, TO THE EXTENT REQUESTED BY ANY LENDER, THE TERM B
NOTE PAYABLE TO THE ORDER OF SUCH REQUESTING LENDER.

 

(II)           SECURITY DOCUMENTS.  BORROWER, HSCC, HSCHC AND EACH RESTRICTED
DOMESTIC SUBSIDIARY OF BORROWER (OTHER THAN IRIC) SHALL HAVE DULY AUTHORIZED,
EXECUTED AND DELIVERED A SECURITY AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT
5.1(A)(II) (AS MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO TIME, THE
“SECURITY AGREEMENT”) AND SHALL HAVE DELIVERED TO THE COLLATERAL AGENT, ALL THE
PLEDGED SECURITIES AND PLEDGED INTERCOMPANY NOTES REFERRED TO THEREIN THEN
OWNED, IF ANY, BY BORROWER, (X) ENDORSED IN BLANK IN THE CASE OF PROMISSORY
NOTES

 

48

--------------------------------------------------------------------------------


 

CONSTITUTING PLEDGED SECURITIES AND (Y) TOGETHER WITH EXECUTED AND UNDATED STOCK
POWERS, IN THE CASE OF CAPITAL STOCK CONSTITUTING PLEDGED SECURITIES AND THE
OTHER DOCUMENTS AND INSTRUMENTS REQUIRED TO BE DELIVERED UNDER THE SECURITY
AGREEMENT TOGETHER WITH:

 

(A)          PROPER FINANCING STATEMENTS (FORM UCC-1 OR SUCH OTHER FINANCING
STATEMENTS OR SIMILAR NOTICES AS SHALL BE REQUIRED BY LOCAL LAW) FULLY EXECUTED
FOR FILING UNDER THE UCC OR OTHER APPROPRIATE FILING OFFICES OF EACH
JURISDICTION AS MAY BE NECESSARY OR, IN THE OPINION OF ADMINISTRATIVE AGENT,
DESIRABLE TO PERFECT THE SECURITY INTERESTS PURPORTED TO BE CREATED BY THE
SECURITY AGREEMENT;

 

(B)          COPIES OF REQUESTS FOR INFORMATION OR COPIES (FORM UCC-1), OR
EQUIVALENT REPORTS, LISTING ALL EFFECTIVE FINANCING STATEMENTS OR SIMILAR
NOTICES THAT NAME BORROWER OR ITS RESTRICTED DOMESTIC SUBSIDIARIES (BY ITS
ACTUAL NAME OR ANY TRADE NAME, FICTITIOUS NAME OR SIMILAR NAME), OR ANY DIVISION
OR OTHER OPERATING UNIT THEREOF, AS DEBTOR AND THAT ARE FILED IN THE
JURISDICTIONS REFERRED TO IN CLAUSE (A), TOGETHER WITH COPIES OF SUCH OTHER
FINANCING STATEMENTS (NONE OF WHICH SHALL COVER THE COLLATERAL EXCEPT TO THE
EXTENT EVIDENCING PERMITTED LIENS OR FOR WHICH ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED SATISFACTORY EVIDENCE OF RELEASE);

 

(C)          SUCH AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS TO THE PLEDGED
INTERCOMPANY NOTES AS MAY BE REQUESTED BY ADMINISTRATIVE AGENT, EACH SUCH
AMENDMENT, MODIFICATION OR SUPPLEMENT TO BE IN A FORM SATISFACTORY TO
ADMINISTRATIVE AGENT; AND

 

(D)          ALL OTHER ACTIONS AS MAY BE NECESSARY OR, IN THE OPINION OF
ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT (OR BE IN A POSITION TO PERFECT BY
THE FILING OF FINANCING STATEMENTS) THE SECURITY INTERESTS INTENDED TO BE
CREATED BY THE SECURITY AGREEMENT.

 

(III)         SUBSIDIARY GUARANTEE AGREEMENTS.

 

(A)          RESTRICTED SUBSIDIARY GUARANTEE AGREEMENT.  EACH OF HSCHC AND EACH
RESTRICTED DOMESTIC SUBSIDIARY OF BORROWER (OTHER THAN IRIC) SHALL HAVE DULY
EXECUTED AND DELIVERED THE RESTRICTED SUBSIDIARY GUARANTEE AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT 5.1(A)(III)(A) (AS MODIFIED, SUPPLEMENTED
OR AMENDED FROM TIME TO TIME, THE “RESTRICTED SUBSIDIARY GUARANTEE AGREEMENT”).

 

(B)          OTHER SUBSIDIARY GUARANTEE AGREEMENTS.  HUNTSMAN HEADQUARTERS
CORPORATION SHALL HAVE DULY EXECUTED AND DELIVERED AN AMENDED AND RESTATED
SUBSIDIARY GUARANTEE AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT
5.1(B)(III)(B)-(1) (AS MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO TIME, THE
“HEADQUARTERS SUBSIDIARY GUARANTEE AGREEMENT”) AND HSCC SHALL HAVE DULY EXECUTED
AND DELIVERED THE

 

49

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTEE AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT
5.1(A)(III)(B)-(2) (AS MODIFIED, SUPPLEMENTED OR AMENDED FROM TIME TO TIME, THE
“HSCC SUBSIDIARY GUARANTEE AGREEMENT” AND, TOGETHER WITH THE RESTRICTED
SUBSIDIARY GUARANTEE AGREEMENT AND THE HEADQUARTERS SUBSIDIARY GUARANTEE
AGREEMENT, THE “SUBSIDIARY GUARANTEE AGREEMENTS”).

 

(IV)          MORTGAGE SUPPLEMENTS; TITLE INSURANCE; SURVEYS.  ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED (A) FULLY EXECUTED COUNTERPARTS OF MORTGAGES OR
AMENDMENTS TO MORTGAGES (COLLECTIVELY, THE “MORTGAGES”) IN EACH CASE IN FORM AND
SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, WHICH MORTGAGES SHALL COVER SUCH
OF THE REAL PROPERTY OWNED BY BORROWER AND ITS RESTRICTED SUBSIDIARIES AS SHALL
BE LISTED AS MORTGAGED PROPERTY ON SCHEDULE 6.21(C), TOGETHER WITH EVIDENCE THAT
COUNTERPARTS OF THE MORTGAGES HAVE BEEN DELIVERED TO THE TITLE INSURANCE COMPANY
FOR RECORDING IN ALL PLACES TO THE EXTENT NECESSARY OR DESIRABLE, IN THE
JUDGMENT OF ADMINISTRATIVE AGENT, TO CREATE A VALID AND ENFORCEABLE LIEN ON EACH
MORTGAGED PROPERTY IN FAVOR OF THE COLLATERAL AGENT (OR SUCH OTHER TRUSTEE AS
MAY BE REQUIRED OR DESIRED UNDER LOCAL LAW) FOR THE BENEFIT OF THE LENDERS AND
THE OTHER SECURED PARTIES UNDER THE SECURITY AGREEMENT, SUBJECT ONLY TO
PERMITTED LIENS; (B) MORTGAGEE TITLE INSURANCE POLICIES ISSUED BY TITLE
INSURANCE COMPANIES SATISFACTORY TO ADMINISTRATIVE AGENT (THE “MORTGAGE
POLICIES”) WITH RESPECT TO THE MORTGAGED PROPERTIES IN AMOUNTS SATISFACTORY TO
ADMINISTRATIVE AGENT ASSURING ADMINISTRATIVE AGENT THAT THE MORTGAGES ARE VALID
AND ENFORCEABLE MORTGAGE LIENS ON THE RESPECTIVE MORTGAGED PROPERTIES, FREE AND
CLEAR OF ALL DEFECTS, ENCUMBRANCES AND OTHER LIENS EXCEPT PERMITTED LIENS, AND
THE MORTGAGE POLICIES SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO
ADMINISTRATIVE AGENT AND SHALL INCLUDE, AS APPROPRIATE, ANY OTHER MATTER THAT
ADMINISTRATIVE AGENT IN ITS DISCRETION MAY REQUEST, SHALL NOT INCLUDE AN
EXCEPTION FOR MECHANICS’ LIENS, AND SHALL PROVIDE FOR AFFIRMATIVE INSURANCE AND
SUCH REINSURANCE AS ADMINISTRATIVE AGENT IN ITS DISCRETION MAY REQUEST; AND (C)
TO THE EXTENT REQUESTED BY ADMINISTRATIVE AGENT, A SURVEY, IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT, OF EACH MORTGAGED PROPERTY DATED A RECENT
DATE ACCEPTABLE TO ADMINISTRATIVE AGENT, CERTIFIED BY A LICENSED PROFESSIONAL
SURVEYOR SATISFACTORY TO ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, IN THE EVENT
THAT ANY SURVEY DELIVERED PURSUANT TO THIS PROVISION IS DATED ON A DATE WHICH IS
MORE THAN SIX (6) MONTHS PRIOR TO THE CLOSING DATE, BUT LESS THAN ONE (1) YEAR
PRIOR TO THE CLOSING DATE, SUCH SURVEY SHALL BE ACCEPTABLE SO LONG AS SUCH
SURVEY OTHERWISE COMPLIES WITH THE ALTA/ACSM STANDARDS REQUIRED BY
ADMINISTRATIVE AGENT, AND THE OWNER AND/OR LESSEE OF THE MORTGAGED PROPERTY
DELIVERS A “NO CHANGE SURVEY AFFIDAVIT” IN A FORM WHICH IS ACCEPTABLE TO THE
TITLE INSURANCE COMPANY ISSUING THE MORTGAGE POLICY, SO THAT THE TITLE INSURANCE
COMPANY WILL DELETE ANY GENERAL SURVEY EXCEPTION IN SUCH MORTGAGE POLICY.

 

(V)            PERFECTION.  BORROWER SHALL HAVE DELIVERED TO ADMINISTRATIVE
AGENT TRUE AND CORRECT COPIES OF PERFECTION CERTIFICATES IN THE FORM OF EXHIBIT
5.1(A)(V) (THE “PERFECTION CERTIFICATES”), EACH OF WHICH SHALL BE IN FULL FORCE
AND

 

50

--------------------------------------------------------------------------------


 

EFFECT AND IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT AS OF THE
CLOSING DATE.

 

(VI)          TERMINATION OF EXISTING CREDIT FACILITIES.  ON THE CLOSING DATE,
THE TOTAL COMMITMENTS UNDER EACH OF THE EXISTING CREDIT AGREEMENTS SHALL HAVE
BEEN TERMINATED, ALL LOANS THEREUNDER SHALL HAVE BEEN REPAID IN FULL, TOGETHER
WITH INTEREST THEREON, AND ALL OTHER AMOUNTS OWING PURSUANT TO SUCH AGREEMENTS
SHALL HAVE BEEN REPAID IN FULL AND SUCH AGREEMENTS SHALL HAVE BEEN TERMINATED ON
TERMS AND CONDITIONS SATISFACTORY TO ADMINISTRATIVE AGENT AND THE REQUIRED
LENDERS AND BE OF NO FURTHER FORCE OR EFFECT AND THE CREDITORS THEREUNDER SHALL
HAVE TERMINATED, RELEASED OR MODIFIED ALL SECURITY INTERESTS AND LIENS ON THE
ASSETS OWNED BY BORROWER AND ITS SUBSIDIARIES IN A MANNER SATISFACTORY TO
ADMINISTRATIVE AGENT.

 

(VII)         INTERCREDITOR AGREEMENT.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FULLY EXECUTED COPY OF THE INTERCREDITOR AGREEMENT.

 

(VIII)        HORIZON SUBORDINATION AGREEMENT.  BORROWER SHALL HAVE ON OR BEFORE
THE CLOSING DATE, ENTERED INTO AN AMENDED AND RESTATED SUBORDINATION AGREEMENT
WITH HORIZON VENTURES, L.C. IN FORM AND SUBSTANCE AND ON TERMS AND CONDITIONS
SATISFACTORY TO ADMINISTRATIVE AGENT (THE “HORIZON SUBORDINATION AGREEMENT”).

 


(B)           CREDIT PARTY DOCUMENTS.  ON OR BEFORE THE CLOSING DATE, BORROWER
SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT THE FOLLOWING
WITH RESPECT TO EACH CREDIT PARTY:


 

(I)            CERTIFIED COPIES OF ITS CERTIFICATE OR ARTICLES OF INCORPORATION,
AS THE CASE MAY BE, TOGETHER WITH A GOOD STANDING CERTIFICATE FROM THE SECRETARY
OF STATE OF THE JURISDICTION OF ITS INCORPORATION OR FORMATION AND EACH OTHER
STATE IN WHICH IT IS QUALIFIED AS A FOREIGN ENTITY TO DO BUSINESS, EXCEPT WHERE,
IN THE JUDGMENT OF ADMINISTRATIVE AGENT, THE FAILURE TO BE SO QUALIFIED IN A
FOREIGN JURISDICTION WOULD NOT BE MATERIAL AND, TO THE EXTENT GENERALLY
AVAILABLE, A CERTIFICATE OR OTHER EVIDENCE OF GOOD STANDING AS TO PAYMENT OF ANY
APPLICABLE FRANCHISE OR SIMILAR TAXES FROM THE APPROPRIATE TAXING AUTHORITY OF
EACH OF SUCH STATES, EACH DATED A RECENT DATE PRIOR TO THE CLOSING DATE;

 

(II)           COPIES OF ITS BYLAWS OR OPERATING AGREEMENT, AS THE CASE MAY BE,
CERTIFIED AS OF THE CLOSING DATE BY ITS CORPORATE SECRETARY OR AN ASSISTANT
SECRETARY;

 

(III)         RESOLUTIONS OF ITS BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY
(A) APPROVING AND AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF EACH OF
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND (B) APPROVING AND AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY AND ALL TRANSACTIONS RELATED THERETO, IN EACH CASE CERTIFIED AS OF THE
CLOSING DATE BY ITS CORPORATE SECRETARY OR AN ASSISTANT SECRETARY AS BEING IN
FULL FORCE AND EFFECT WITHOUT MODIFICATION OR AMENDMENTS; AND

 

51

--------------------------------------------------------------------------------


 

(IV)          SIGNATURE AND INCUMBENCY CERTIFICATES OF ITS OFFICERS EXECUTING
EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.

 


(C)           REVOLVING CREDIT AGREEMENT.  BORROWER SHALL HAVE EXECUTED AND
DELIVERED THE REVOLVING CREDIT AGREEMENT PROVIDING FOR COMMITMENTS OF THE
LENDERS THEREUNDER TO MAKE REVOLVING LOANS IN AN AGGREGATE PRINCIPAL AMOUNT OF
NOT MORE THAN $350 MILLION OR LESS THAN $275 MILLION AND ALL CONDITIONS
PRECEDENT TO THE EFFECTIVENESS THEREOF SHALL HAVE BEEN SATISFIED OR WAIVED.


 


(D)           FINANCIAL STATEMENTS.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
AND REVIEWED, AND BE SATISFIED WITH, (I) AUDITED CONSOLIDATED BALANCE SHEETS AND
RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF BORROWER
PREPARED IN ACCORDANCE WITH GAAP FOR EACH OF THE LAST TWO FISCAL YEARS ENDING
MORE THAN 90 DAYS PRIOR TO THE CLOSING DATE, (II) UNAUDITED CONSOLIDATED BALANCE
SHEETS AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF
BORROWER PREPARED IN ACCORDANCE WITH GAAP FOR EACH FISCAL QUARTER ENDING AFTER
THE LAST FISCAL YEAR (OTHER THAN THE YEAR-END FISCAL QUARTER) COVERED BY THE
HISTORICAL FINANCIAL STATEMENTS AND PRIOR TO 30 DAYS PRIOR TO THE CLOSING DATE
AND FOR THE COMPARABLE PERIODS OF THE PRECEDING FISCAL YEAR (WITH RESPECT TO
WHICH THE INDEPENDENT AUDITORS SHALL HAVE PERFORMED A SAS 71 OR SAS 100 REVIEW,
AS APPLICABLE), (III) FORECASTS OF THE FINANCIAL PERFORMANCE OF BORROWER AND ITS
SUBSIDIARIES AND (IV) SUCH OTHER FINANCIAL INFORMATION AS ADMINISTRATIVE AGENT
MAY REQUEST.


 


(E)           CERTIFICATES AND OPINIONS OF PARTIES’ COUNSEL.


 

(I)            REPRESENTATIONS AND WARRANTIES; DEFAULT; OFFICER’S CERTIFICATE. 
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE VI HEREOF SHALL BE TRUE
AND CORRECT AND NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT SHALL HAVE
OCCURRED OR BE CONTINUING (AFTER GIVING EFFECT TO THIS AGREEMENT) AND
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE EXECUTED BY A RESPONSIBLE
OFFICER ON BEHALF OF BORROWER, DATED THE CLOSING DATE AND IN THE FORM OF EXHIBIT
5.1(E)(I) HERETO, STATING THAT THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
ARTICLE VI HEREOF ARE TRUE AND CORRECT AS OF THE DATE OF THE CERTIFICATE, THAT
NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
(AFTER GIVING EFFECT TO THIS AGREEMENT), AND THAT THE CONDITIONS OF SECTION 5.1
HEREOF HAVE BEEN FULLY SATISFIED OR WAIVED.

 

(II)           OPINIONS OF CREDIT PARTIES’ COUNSEL.  LENDERS AND THEIR
RESPECTIVE COUNSEL SHALL HAVE RECEIVED (A) ORIGINALLY EXECUTED COPIES OF ONE OR
MORE FAVORABLE WRITTEN OPINIONS OF VINSON & ELKINS L.L.P., COUNSEL FOR THE
CREDIT PARTIES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT AND ITS COUNSEL, DATED THE CLOSING DATE AND SETTING FORTH SUBSTANTIALLY
THE MATTERS IN THE OPINIONS DESIGNATED IN EXHIBIT 5.1(E)(II)-1 ANNEXED HERETO
AND SUCH OTHER MATTERS AS ADMINISTRATIVE AGENT ACTING ON BEHALF OF LENDERS MAY
REASONABLY REQUEST, (B) ORIGINALLY EXECUTED COPIES OF ONE OR MORE FAVORABLE
WRITTEN OPINIONS OF STOEL RIVES LLP, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT AND ITS COUNSEL, DATED THE CLOSING DATE AND
SETTING FORTH SUBSTANTIALLY THE MATTERS IN THE OPINIONS DESIGNATED IN EXHIBIT
5.1(E)(II)-2 ANNEXED

 

52

--------------------------------------------------------------------------------


 

HERETO AND AS SUCH OTHER MATTERS AS ADMINISTRATIVE AGENT ACTING ON BEHALF OF
LENDERS MAY REASONABLY REQUEST, (C) ORIGINALLY EXECUTED COPIES OF ONE OR MORE
FAVORABLE WRITTEN OPINIONS OF SUCH OTHER LOCAL COUNSEL TO THE CREDIT PARTIES AS
ADMINISTRATIVE AGENT MAY REQUEST IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO ADMINISTRATIVE AGENT AND ITS COUNSEL, DATED THE CLOSING DATE AND (D) EVIDENCE
SATISFACTORY TO ADMINISTRATIVE AGENT THAT BORROWER HAS REQUESTED SUCH COUNSEL TO
DELIVER SUCH OPINIONS TO LENDERS.

 

(III)         SOLVENCY CERTIFICATE.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE EXECUTED BY A RESPONSIBLE OFFICER ON BEHALF OF EACH CREDIT PARTY
DATED THE CLOSING DATE AND IN THE FORM OF EXHIBIT 5.1(E)(III) HERETO.

 


(F)            TAX SHARING AGREEMENT.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A CERTIFIED COPY OF THE FULLY EXECUTED TAX SHARING AGREEMENT.


 


(G)           APPROVALS.  ALL NECESSARY GOVERNMENTAL (DOMESTIC AND FOREIGN) AND
THIRD PARTY APPROVALS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS AND OTHERWISE REFERRED TO HEREIN OR THEREIN SHALL HAVE BEEN
OBTAINED AND REMAIN IN EFFECT, AND ALL APPLICABLE WAITING PERIODS SHALL HAVE
EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT AUTHORITY WHICH
RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE CONDITIONS UPON THE
CONSUMMATION OF ALL OR ANY PART OF SUCH TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS AND OTHERWISE REFERRED TO HEREIN OR THEREIN.  ADDITIONALLY, THERE
SHALL NOT EXIST ANY JUDGMENT, ORDER, INJUNCTION OR OTHER RESTRAINT ISSUED OR
FILED OR A HEARING SEEKING INJUNCTIVE RELIEF OR OTHER RESTRAINT PENDING OR
NOTIFIED PROHIBITING OR IMPOSING MATERIALLY ADVERSE CONDITIONS UPON ALL OR ANY
PART OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.


 


(H)           ENVIRONMENTAL REPORTS.  ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COPIES OF THE MOST RECENT ENVIRONMENTAL RISK ASSESSMENT REPORTS IN THE
POSSESSION OF BORROWER OR ITS SUBSIDIARIES OR PERFORMED AT THE REQUEST OF
BORROWER OR ITS SUBSIDIARIES FOR ANY CURRENT AND FORMER FACILITIES OF BORROWER
AND ITS SUBSIDIARIES.


 


(I)            LITIGATION.  NO LITIGATION BY ANY ENTITY (PRIVATE OR
GOVERNMENTAL) SHALL BE PENDING OR, TO THE BEST KNOWLEDGE OF BORROWER, THREATENED
WITH RESPECT TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY DOCUMENTATION
EXECUTED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR
WHICH ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL DETERMINE COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(J)            FEES.  BORROWER SHALL HAVE PAID TO ADMINISTRATIVE AGENT AND THE
LENDERS ALL COSTS, FEES AND EXPENSES (INCLUDING, WITHOUT LIMITATION, LEGAL FEES
AND EXPENSES) PAYABLE TO ADMINISTRATIVE AGENT AND THE LENDERS TO THE EXTENT THEN
DUE.


 


(K)           ADVERSE CHANGE.  SINCE DECEMBER 31, 2003, NOTHING SHALL HAVE
OCCURRED (AND THE LENDERS SHALL HAVE BECOME AWARE OF NO FACTS OR CONDITIONS NOT
PREVIOUSLY KNOWN) WHICH ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SHALL
REASONABLY DETERMINE HAS, OR COULD HAVE, A MATERIAL ADVERSE EFFECT.


 


(L)            INSURANCE.  ADMINISTRATIVE AGENT SHALL BE SATISFIED WITH THE
INSURANCE COVERAGE IN EFFECT ON THE CLOSING DATE PERTAINING TO THE ASSETS OF
BORROWER AND ITS RESTRICTED

 

53

--------------------------------------------------------------------------------


 


SUBSIDIARIES, AND SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT THAT
ADMINISTRATIVE AGENT SHALL HAVE BEEN NAMED AS A LOSS PAYEE, MORTGAGEE AND
ADDITIONAL INSURED ON ALL SUCH POLICIES OF INSURANCE, AS APPROPRIATE.


 


(M)          RATING.  BORROWER SHALL HAVE RECEIVED A PROSPECTIVE SENIOR SECURED
DEBT RATING WITH RESPECT TO THE LOANS FROM EACH OF S&P AND MOODY’S.


 


(N)           CORPORATE PROCEEDINGS.  ALL CORPORATE AND LEGAL PROCEEDINGS AND
ALL INSTRUMENTS AND AGREEMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO ADMINISTRATIVE
AGENT AND, EXCEPT AS OTHERWISE AGREED BY ADMINISTRATIVE AGENT, SHALL HAVE BEEN
CONSUMMATED WITHOUT ANY WAIVER OF ANY CONDITIONS OR OTHER PROVISIONS SET FORTH
THEREIN AND ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL INFORMATION AND COPIES
OF ALL DOCUMENTS AND PAPERS, INCLUDING RECORDS OF CORPORATE PROCEEDINGS,
GOVERNMENTAL APPROVALS, GOOD STANDING CERTIFICATES AND BRING-DOWN TELEGRAMS OR
CERTIFICATES, IF ANY, WHICH ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
REASONABLY MAY HAVE REQUESTED IN CONNECTION THEREWITH, SUCH DOCUMENTS AND PAPERS
WHERE APPROPRIATE TO BE CERTIFIED BY A RESPONSIBLE OFFICER OR BY PROPER
CORPORATE OR GOVERNMENTAL AUTHORITIES.


 


(O)           STRUCTURE.  THE LEGAL, ORGANIZATIONAL AND FINANCIAL STRUCTURE OF
BORROWER AND ITS SUBSIDIARIES AND THE FINANCIAL, LEGAL, ACCOUNTING AND TAX
MATTERS RELATING TO THIS AGREEMENT AND THE REVOLVING CREDIT AGREEMENT SHALL BE
SATISFACTORY TO ADMINISTRATIVE AGENT.


 


(P)           COMPLIANCE WITH LAW.  BORROWER AND EACH OF ITS SUBSIDIARIES SHALL
BE IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE FOREIGN AND USA
FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS, INCLUDING ALL APPLICABLE
ENVIRONMENTAL LAWS AND REGULATIONS.


 

Each Lender hereby agrees that by its execution and delivery of its signature
page hereto, such Lender approves of and consents to each of the matters set
forth in Section 5.1 which must be approved by, or which must be satisfactory
to, the Administrative Agent (in the case of DB), or the Required Lenders or
Lenders, as the case may be; provided that, in the case of any agreement or
document which must be approved by, or which must be satisfactory to, the
Lenders, Administrative Agent or Borrower shall have delivered a copy of such
agreement or document to such Lender if so requested on or prior to the Closing
Date.

 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES


 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, Borrower makes the following representations and warranties:

 


6.1          CORPORATE STATUS.


 

Each of Borrower and each of its Subsidiaries (i) is a duly organized and
validly existing corporation, partnership, limited liability company, trust or
other entity in good standing under the laws of the jurisdiction of its
organization (or the equivalent thereof in the case of Foreign Subsidiaries)
except where the failure to be in such good standing would not have a Material
Adverse Effect, (ii) has the corporate or partnership or other requisite power
and

 

54

--------------------------------------------------------------------------------


 

authority to own its property and assets and to transact the business in which
it is engaged and presently proposed to engage in and (iii) is duly qualified
and is authorized to do business and is in good standing in each other
jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, authorization or good
standing, except for such failure to be so qualified, authorized or in good
standing, which, in the aggregate, would not have a Material Adverse Effect.

 


6.2          CORPORATE POWER AND AUTHORITY.


 

Each Credit Party has the power and authority to execute, deliver and perform
the terms and provisions of each of the Loan Documents to which it is party and
has taken all necessary corporate or other appropriate action to authorize the
execution, delivery and performance by it of each of such Loan Documents.  Each
Credit Party has duly executed and delivered each of the Loan Documents to which
it is party, and each of such Loan Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 


6.3          NO VIOLATION.


 

Neither the execution, delivery or performance by any Credit Party of the Loan
Documents to which it is a party (including, without limitation, the granting of
Liens pursuant to the Security Documents), nor compliance by it with the terms
and provisions thereof, nor the consummation of the transactions contemplated
therein (i) will contravene any provision of any Requirement of Law applicable
to any Credit Party, (ii) will conflict with or result in any breach of or
constitute a tortious interference with any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit
Party pursuant to the terms of, any material Contractual Obligation to which any
Credit Party is a party or by which it or any of its property or assets is bound
or to which it may be subject, (iii) will violate any provision of any
Organizational Document of any Credit Party or (iv) will require any approval of
stockholders or any approval or consent of any Person (other than a Governmental
Authority) except as have been obtained on or prior to the Closing Date or as
set forth on Schedule 6.3.

 


6.4          GOVERNMENTAL AND OTHER APPROVALS.


 

Except as set forth on Schedule 6.4 hereto and except for the recording of the
Mortgages and the filing of UCC financing statements, which shall be recorded
and filed, respectively, on, or as soon as practicable after, the Closing Date,
no order, consent, approval, license, authorization or validation of, or filing,
recording or registration with or exemption by, any Governmental Authority
(except as have been obtained or made on or prior to the Closing Date), is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of any Loan Document or (ii) the legality, validity,
binding effect or enforceability of any such Loan Document.

 

55

--------------------------------------------------------------------------------


 


6.5          FINANCIAL STATEMENTS; FINANCIAL CONDITION; UNDISCLOSED LIABILITIES;
ETC.


 


(A)           FINANCIAL STATEMENTS.  THE HISTORICAL FINANCIAL STATEMENTS COPIES
OF WHICH HAVE BEEN FURNISHED TO ADMINISTRATIVE AGENT PRIOR TO THE DATE HEREOF,
PRESENT FAIRLY THE FINANCIAL CONDITION OF THE APPLICABLE CREDIT PARTY AS OF THE
DATE THEREOF.  THE HISTORICAL FINANCIAL STATEMENTS IDENTIFIED ON SCHEDULE 6.5(A)
AS AUDITED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2003 HAVE
BEEN EXAMINED BY DELOITTE & TOUCHE, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS,
WHO DELIVERED A REPORT AND OPINION THAT IS NOT SUBJECT TO ANY “GOING CONCERN” OR
LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR EXCEPTION AS TO THE
SCOPE OF SUCH AUDIT.


 


(B)           SOLVENCY.  ON AND AS OF THE CLOSING DATE, AFTER GIVING EFFECT TO
ALL INDEBTEDNESS (INCLUDING THE LOANS) BEING INCURRED, AND TO BE INCURRED (AND
THE USE OF PROCEEDS THEREOF), AND LIENS CREATED, AND TO BE CREATED, BY BORROWER
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, (I) THE SUM OF THE
ASSETS, AT A FAIR VALUATION, OF BORROWER AND EACH OTHER MATERIAL SUBSIDIARY WILL
EXCEED ITS DEBTS; (II) NEITHER BORROWER NOR ANY MATERIAL SUBSIDIARY HAS INCURRED
AND DOES NOT INTEND TO, NOR BELIEVES THAT IT WILL, INCUR DEBTS BEYOND ITS
ABILITY TO PAY SUCH DEBTS AS SUCH DEBTS MATURE; AND (III) BORROWER AND EACH
OTHER MATERIAL SUBSIDIARY WILL HAVE SUFFICIENT CAPITAL WITH WHICH TO CONDUCT ITS
BUSINESS.  FOR PURPOSES OF THIS SECTION 6.5(B) “DEBT” MEANS ANY LIABILITY ON A
CLAIM, AND “CLAIM” MEANS (Y) ANY RIGHT TO PAYMENT, WHETHER OR NOT SUCH A RIGHT
IS REDUCED TO JUDGMENT, LIQUIDATED, UNLIQUIDATED, FIXED, CONTINGENT, MATURED,
UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED, OR UNSECURED
(INCLUDING ALL OBLIGATIONS, IF ANY, UNDER ANY PLAN OR THE EQUIVALENT FOR
UNFUNDED PAST SERVICE LIABILITY, AND ANY OTHER UNFUNDED MEDICAL AND DEATH
BENEFITS) OR (Z) ANY RIGHT TO AN EQUITABLE REMEDY FOR BREACH OF PERFORMANCE IF
SUCH BREACH GIVES RISE TO A PAYMENT, WHETHER OR NOT SUCH RIGHT TO AN EQUITABLE
REMEDY IS REDUCED TO JUDGMENT, FIXED, CONTINGENT, MATURED, UNMATURED, DISPUTED,
UNDISPUTED, SECURED OR UNSECURED.  IN COMPUTING THE AMOUNT OF CONTINGENT OR
UNLIQUIDATED LIABILITIES AT ANY TIME, SUCH LIABILITIES WILL BE COMPUTED AT THE
AMOUNT WHICH, IN LIGHT OF ALL THE FACTS AND CIRCUMSTANCES EXISTING AT SUCH TIME,
REPRESENTS THE AMOUNT THAT CAN REASONABLY BE EXPECTED TO BECOME AN ACTUAL OR
MATURED LIABILITY.


 


(C)           NO UNDISCLOSED LIABILITIES.  EXCEPT AS FULLY REFLECTED IN THE
FINANCIAL STATEMENTS AND THE NOTES RELATED THERETO DELIVERED PURSUANT TO SECTION
6.5(A) AND SET FORTH ON SCHEDULE 6.5(D) THERE WERE, TO THE BEST OF BORROWER’S
KNOWLEDGE, AS OF THE CLOSING DATE NO LIABILITIES OR OBLIGATIONS WITH RESPECT TO
BORROWER AND ITS RESTRICTED SUBSIDIARIES OF ANY NATURE WHATSOEVER (WHETHER
ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE AND WHETHER OR NOT DUE) WHICH, EITHER
INDIVIDUALLY OR IN AGGREGATE, WOULD BE MATERIAL TO BORROWER.


 


(D)           INDEBTEDNESS.  SCHEDULE 6.5(D) SETS FORTH A TRUE AND COMPLETE LIST
OF (I) ALL INDEBTEDNESS OF BORROWER, HSCHC AND HSCC AND ITS RESTRICTED
SUBSIDIARIES (OTHER THAN LOANS, INTERCOMPANY INDEBTEDNESS OR REVOLVING LOANS)
THAT IS OUTSTANDING AS OF THE CLOSING DATE, TO THE EXTENT THAT, IN EACH CASE,
SUCH INDEBTEDNESS IS IN EXCESS OF $1,000,000 (THE “EXISTING OBLIGATIONS”), IN
AGGREGATE PRINCIPAL AMOUNT THEREOF AS OF A DATE NOT MORE THAN THREE BUSINESS
DAYS PRIOR TO THE CLOSING DATE (AND THE AGGREGATE AMOUNT OF ANY UNDRAWN
COMMITMENTS WITH RESPECT THERETO AS OF THE DATE SPECIFIED THEREIN), AND (II)
INTEREST RATE AGREEMENTS, THE NOTIONAL AMOUNT THEREOF AND THE NAME OF THE
RESPECTIVE OBLIGOR AND ANY OTHER ENTITY WHICH DIRECTLY OR INDIRECTLY GUARANTEED
SUCH DEBT.  NO EXISTING OBLIGATION HAS BEEN INCURRED IN CONNECTION WITH, OR

 

56

--------------------------------------------------------------------------------


 


IN CONTEMPLATION OF, THE TRANSACTIONS CONTEMPLATED HEREBY.  BORROWER HAS
DELIVERED OR CAUSED TO BE DELIVERED TO ADMINISTRATIVE AGENT A TRUE AND COMPLETE
COPY OF THE FORM OF EACH INSTRUMENT EVIDENCING INDEBTEDNESS FOR MONEY BORROWED
LISTED ON SCHEDULE 6.5(D) AND OF EACH INSTRUMENT PURSUANT TO WHICH SUCH
INDEBTEDNESS FOR MONEY BORROWED WAS ISSUED.


 


(E)           PRO FORMA.  THE PRO FORMA BALANCE SHEET OF BORROWER ATTACHED
HERETO AS SCHEDULE 6.5(E) (THE “PRO FORMA BALANCE SHEET”) PRESENTS FAIRLY THE
FINANCIAL CONDITION OF BORROWER AT THE DATE OF SUCH BALANCE SHEET AND PRESENTS A
GOOD FAITH ESTIMATE OF THE PRO FORMA FINANCIAL CONDITION OF BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS (AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY) AT JUNE 30, 2004.  THE PRO FORMA BALANCE SHEET HAS BEEN
PREPARED USING FINANCIAL STATEMENTS OF BORROWER AND ITS SUBSIDIARIES WHICH WERE
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED (EXCEPT AS MAY BE
INDICATED IN THE NOTES THERETO) SUBJECT TO NORMAL YEAR-END ADJUSTMENTS.


 


(F)            PROJECTIONS.  ON AND AS OF THE CLOSING DATE, THE FINANCIAL
PROJECTIONS, ATTACHED HERETO AS SCHEDULE 6.5(F) AND PREVIOUSLY DELIVERED TO
ADMINISTRATIVE AGENT AND THE LENDERS (THE “PROJECTIONS”) AND EACH OF THE
PROJECTIONS DELIVERED AFTER THE CLOSING DATE PURSUANT TO SECTION 7.2(F) ARE OR
WILL BE, AT THE TIME MADE, BASED ON GOOD FAITH ESTIMATES AND ASSUMPTIONS MADE BY
THE MANAGEMENT OF BORROWER, AND THERE ARE NO STATEMENTS OR CONCLUSIONS IN ANY OF
THE PROJECTIONS WHICH, AT THE TIME MADE, ARE BASED UPON OR INCLUDE INFORMATION
KNOWN TO BORROWER TO BE MISLEADING OR WHICH FAIL TO TAKE INTO ACCOUNT MATERIAL
INFORMATION REGARDING THE MATTERS REPORTED THEREIN.  ON THE CLOSING DATE,
BORROWER BELIEVES THAT THE PROJECTIONS ARE REASONABLE AND ATTAINABLE, IT BEING
UNDERSTOOD THAT UNCERTAINTY IS INHERENT IN ANY FORECASTS OR PROJECTIONS AND THAT
NO ASSURANCE CAN BE GIVEN THAT THE RESULTS SET FORTH IN THE PROJECTIONS WILL
ACTUALLY BE OBTAINED.


 


(G)           NO MATERIAL ADVERSE CHANGE.  AS OF THE CLOSING DATE AND AT ANY
TIME THEREAFTER, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS,
CONDITION (FINANCIAL OR OTHERWISE), ASSETS, LIABILITIES OR OPERATIONS OF
BORROWER AND ITS RESTRICTED SUBSIDIARIES TAKEN AS A WHOLE SINCE DECEMBER 31,
2003 BASED ON THE FINANCIAL STATEMENTS DELIVERED PURSUANT TO SECTION 6.5(A).


 


6.6          LITIGATION.


 

There are no actions, suits or proceedings pending or, to the best knowledge of
Borrower, threatened in writing against Borrower or any of its Subsidiaries (i)
with respect to any Loan Document seeking to enjoin Borrower’s or any
Subsidiary’s performance thereof or (ii) which would reasonably be expected to
have a Material Adverse Effect.

 


6.7          TRUE AND COMPLETE DISCLOSURE.


 

All factual information (taken as a whole) heretofore or contemporaneously
furnished by or on behalf of Borrower or any of its Subsidiaries in writing
(including electronically) to any Lender (other than the Projections as to which
Section 6.5(f) applies) for purposes of or in connection with this Agreement or
any transaction contemplated herein is, and all other such factual information
(taken as a whole) hereafter furnished by or on behalf of Borrower or any of its
Subsidiaries in writing to any Lender for purposes of or in connection with this
Agreement or any transaction contemplated herein will be, true and accurate in
all

 

57

--------------------------------------------------------------------------------


 

material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided.

 


6.8          USE OF PROCEEDS; MARGIN REGULATIONS


 


(A)           ALL PROCEEDS OF THE TERM B LOANS INCURRED ON THE CLOSING DATE
SHALL BE USED BY BORROWER TO (I) REFINANCE THE OBLIGATIONS UNDER THE EXISTING
TERM CREDIT AGREEMENT, (II) REPAY THE EXISTING REVOLVING CREDIT AGREEMENT, AND
(III) TO PAY FEES AND EXPENSES IN CONNECTION WITH THE ISSUANCE OF THE TERM B
LOANS.


 


(B)           NO PART OF THE PROCEEDS OF ANY LOAN HAS BEEN OR WILL BE USED TO
PURCHASE OR CARRY ANY MARGIN STOCK (AS DEFINED IN REGULATION U OF THE BOARD),
DIRECTLY OR INDIRECTLY, OR TO EXTEND CREDIT FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY SUCH MARGIN STOCK FOR THE PURPOSE OF REDUCING OR RETIRING ANY
INDEBTEDNESS WHICH WAS ORIGINALLY INCURRED TO PURCHASE OR CARRY ANY MARGIN
SECURITY OR FOR ANY OTHER PURPOSE WHICH MIGHT CAUSE ANY OF THE LOANS OR
EXTENSIONS OF CREDIT UNDER THIS AGREEMENT TO BE CONSIDERED A “PURPOSE CREDIT”
WITHIN THE MEANING OF REGULATION T, U OR X OF THE BOARD.


 


6.9          TAX RETURNS AND PAYMENTS.


 

Each of Borrower and its Subsidiaries have timely filed or caused to be filed
all tax returns which are required to be filed, except where failure to file any
such returns would not reasonably be expected to have a Material Adverse Effect,
and have paid or caused to be paid all taxes shown to be due and payable on said
returns or on any assessments made against them or any of their respective
material properties and all other material taxes, fees or other charges imposed
on them or any of their respective properties by any Governmental Authority
(other than those the amount or validity of which is contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of Borrower or its Subsidiaries, as the
case may be) except where failure to take any such action could not reasonably
be expected to have a Material Adverse Effect; and no tax liens have been filed
and no claims are being asserted with respect to any such taxes, fees or other
charges (other than such liens or claims, the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided) which
could be reasonably expected to have a Material Adverse Effect.

 


6.10        COMPLIANCE WITH ERISA.


 


(A)           EACH PLAN HAS BEEN OPERATED AND ADMINISTERED IN A MANNER SO AS NOT
TO RESULT IN ANY MATERIAL LIABILITY OF BORROWER, ITS SUBSIDIARIES AND THEIR
ERISA AFFILIATES FOR FAILURE TO COMPLY WITH THE APPLICABLE PROVISIONS OF ERISA
AND THE CODE; NO REPORTABLE EVENT WHICH COULD REASONABLY BE EXPECTED TO RESULT
IN THE TERMINATION OF ANY PLAN HAS OCCURRED WITH RESPECT TO A PLAN; TO THE BEST
KNOWLEDGE OF BORROWER, NO MULTIEMPLOYER PLAN IS INSOLVENT OR IN REORGANIZATION;
NO PLAN HAS AN ACCUMULATED OR WAIVED FUNDING DEFICIENCY OR HAS APPLIED FOR AN
EXTENSION OF ANY AMORTIZATION PERIOD WITHIN THE MEANING OF SECTION 412 OF THE
CODE; NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES NOR ANY ERISA AFFILIATE HAS
INCURRED ANY MATERIAL LIABILITY

 

58

--------------------------------------------------------------------------------


 


TO OR ON ACCOUNT OF A PLAN PURSUANT TO SECTION 409, 502(I), 502(1), 515, 4062,
4063, 4064, 4069, 4201 OR 4204 OF ERISA OR SECTION 4971 OR 4975 OF THE CODE; NO
PROCEEDINGS HAVE BEEN INSTITUTED TO TERMINATE ANY PLAN USING ACTUARIAL
ASSUMPTIONS AND COMPUTATION METHODS CONSISTENT WITH SUBPART 1 OF SUBTITLE E OF
TITLE IV OF ERISA, BORROWER, ITS SUBSIDIARIES AND THEIR ERISA AFFILIATES WOULD
NOT HAVE ANY MATERIAL LIABILITY TO ANY PLANS WHICH ARE MULTIEMPLOYER PLANS IN
THE EVENT OF A COMPLETE WITHDRAWAL THEREFROM, AS OF THE CLOSE OF THE MOST RECENT
FISCAL YEAR OF EACH SUCH MULTIEMPLOYER PLAN; NO LIEN IMPOSED UNDER THE CODE OR
ERISA ON THE ASSETS OF BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY ERISA
AFFILIATE EXISTS OR IS LIKELY TO ARISE ON ACCOUNT OF ANY PLAN; AND BORROWER AND
ITS SUBSIDIARIES DO NOT MAINTAIN OR CONTRIBUTE TO ANY EMPLOYEE WELFARE BENEFIT
PLAN (AS DEFINED IN SECTION 3(1) OF ERISA) WHICH PROVIDES BENEFITS TO RETIRED
EMPLOYEES (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA) OR ANY EMPLOYEE
PENSION BENEFIT PLAN (AS DEFINED IN SECTION 3(2) OF ERISA) THE ONGOING ANNUAL
OBLIGATIONS WITH RESPECT TO EITHER OF WHICH COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


(B)           (I) EACH FOREIGN PENSION PLAN IS IN COMPLIANCE AND IN GOOD
STANDING (TO THE EXTENT SUCH CONCEPT EXISTS IN THE RELEVANT JURISDICTION) IN ALL
MATERIAL RESPECTS WITH ALL LAWS, REGULATIONS AND RULES APPLICABLE THERETO,
INCLUDING ALL FUNDING REQUIREMENTS, AND THE RESPECTIVE REQUIREMENTS OF THE
GOVERNING DOCUMENTS FOR SUCH FOREIGN PENSION PLAN; (II) WITH RESPECT TO EACH
FOREIGN PENSION PLAN MAINTAINED OR CONTRIBUTED TO BY BORROWER OR ANY OF ITS
SUBSIDIARIES, (X) THAT IS REQUIRED BY APPLICABLE LAW TO BE FUNDED IN A TRUST OR
OTHER FUNDING VEHICLE IS IN MATERIAL COMPLIANCE WITH APPLICABLE LAW REGARDING
FUNDING REQUIREMENTS, AND (Y) THAT IS NOT REQUIRED BY APPLICABLE LAW TO BE
FUNDED IN A TRUST OR OTHER FUNDING VEHICLE, REASONABLE RESERVES HAVE BEEN
ESTABLISHED IN ACCORDANCE WITH PRUDENT BUSINESS PRACTICE OR WHERE REQUIRED BY
ORDINARY ACCOUNTING PRACTICES IN THE JURISDICTION IN WHICH SUCH FOREIGN PENSION
PLAN IS MAINTAINED; (III) ALL MATERIAL CONTRIBUTIONS REQUIRED TO HAVE BEEN MADE
BY BORROWER OR ANY OF ITS SUBSIDIARIES TO ANY FOREIGN PENSION PLAN HAVE BEEN
MADE WITHIN THE TIME REQUIRED BY LAW OR BY THE TERMS OF SUCH FOREIGN PENSION
PLAN; AND (IV) TO THE KNOWLEDGE OF BORROWER OR ANY OF ITS SUBSIDIARIES, NO
ACTIONS OR PROCEEDINGS HAVE BEEN TAKEN OR INSTITUTED TO TERMINATE OR WIND-UP A
FOREIGN PENSION PLAN WITH RESPECT TO WHICH BORROWER OR ANY OF ITS SUBSIDIARIES
OR ANY OF THEIR ERISA AFFILIATES COULD HAVE ANY MATERIAL LIABILITY.


 


6.11        OWNERSHIP OF PROPERTY.


 

Each of Borrower and its Restricted Subsidiaries has good and marketable title
in fee simple to, a valid leasehold interest in, or a valid contractual
agreement to use, all its material real property, and good title to, a valid
leasehold interest in, or valid contractual rights to use all its other material
property, and none of such property is subject to any Lien except for Permitted
Liens.  As of the Closing Date, Borrower and its Restricted Subsidiaries have
granted Mortgages to secure the Obligations on all parcels of real estate which
have an estimated fair market value in excess of $1,000,000.

 


6.12        CAPITALIZATION OF BORROWER.


 

On the Closing Date, the capitalization of Borrower is as set forth on Schedule
6.12 hereto.  All shares of Capital Stock of Borrower have been duly authorized
and validly issued and are fully paid and non-assessable.  Except as set forth
on Schedule 6.12, no authorized but unissued or treasury shares of Capital Stock
of Borrower are subject to any option, warrant,

 

59

--------------------------------------------------------------------------------


 

right to call or commitment of any kind or character.  A complete and correct
copy of each of the certificate of formation and the operating agreement of
Borrower in effect on the Closing Date has been delivered to Administrative
Agent.  Except as set forth on Schedule 6.12, Borrower does not have any
outstanding stock or securities convertible into or exchangeable for any shares
of its Capital Stock, or any rights issued to any Person (either preemptive or
other) to subscribe for or to purchase, or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to any of its Capital
Stock or any stock or securities convertible into or exchangeable for any of its
Capital Stock (other than as set forth in the Organizational Documents of
Borrower).  Neither Borrower nor any of its Subsidiaries is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Capital Stock or any convertible securities, rights or
options of the type described in the preceding sentence except for agreements
the performance of which would not violate this Agreement.  As of the Closing
Date, all of the issued and outstanding shares of Capital Stock of Borrower are
owned of record by the stockholders as set forth on Schedule 6.12 hereto.

 


6.13        SUBSIDIARIES.


 


(A)           ORGANIZATION.  SCHEDULE 6.13 HERETO SETS FORTH, AS OF THE CLOSING
DATE, A TRUE, COMPLETE AND CORRECT LIST OF EACH RESTRICTED SUBSIDIARY OF
BORROWER AND INDICATES FOR EACH SUCH SUBSIDIARY (I) ITS JURISDICTION OF
ORGANIZATION AND (II) ITS OWNERSHIP (BY HOLDER AND PERCENTAGE INTEREST).  AS OF
THE CLOSING DATE, BORROWER HAS NO RESTRICTED SUBSIDIARIES EXCEPT FOR THOSE
RESTRICTED SUBSIDIARIES LISTED AS SUCH ON SCHEDULE 6.13 HERETO.


 


(B)           CAPITALIZATION.  ALL SHARES OF CAPITAL STOCK OF EACH RESTRICTED
SUBSIDIARY OF BORROWER HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND, TO THE
EXTENT APPLICABLE IN THE CASE OF FOREIGN SUBSIDIARIES, ARE FULLY PAID AND
NON-ASSESSABLE AND, TO THE EXTENT OWNED BY BORROWER, ARE OWNED BY BORROWER FREE
AND CLEAR OF ALL LIENS EXCEPT FOR PERMITTED LIENS.  NO AUTHORIZED BUT UNISSUED
OR TREASURY SHARES OF CAPITAL STOCK OF ANY RESTRICTED SUBSIDIARY OF BORROWER ARE
SUBJECT TO ANY OPTION, WARRANT, RIGHT TO CALL OR COMMITMENT OF ANY KIND OR
CHARACTER.


 


(C)           RESTRICTIONS ON OR RELATING TO SUBSIDIARIES.  THERE DOES NOT EXIST
ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF (I) ANY RESTRICTED
SUBSIDIARY OF BORROWER TO PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ITS
CAPITAL STOCK OR ANY OTHER INTEREST OR PARTICIPATION IN ITS PROFITS OWNED BY
BORROWER OR ANY RESTRICTED SUBSIDIARY OF BORROWER, OR TO PAY ANY INDEBTEDNESS
OWED TO BORROWER OR A RESTRICTED SUBSIDIARY OF BORROWER, (II) ANY RESTRICTED
SUBSIDIARY OF BORROWER TO MAKE LOANS OR ADVANCES TO BORROWER OR ANY OF
BORROWER’S RESTRICTED SUBSIDIARIES OR (III) BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES TO TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES, EXCEPT, IN EACH CASE, FOR SUCH ENCUMBRANCES OR
RESTRICTIONS PERMITTED TO EXIST UNDER SECTION 8.12.


 


6.14        COMPLIANCE WITH LAW, ETC.


 

Neither Borrower nor any of its Subsidiaries is in default under or in violation
of any Requirement of Law or material Contractual Obligation or under its
Organizational

 

60

--------------------------------------------------------------------------------


 

Documents, as the case may be, in each case the consequences of which default or
violation, either in any one case or in the aggregate, would have a Material
Adverse Effect.

 


6.15        INVESTMENT COMPANY ACT.


 

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 


6.16        PUBLIC UTILITY HOLDING COMPANY ACT.


 

Neither Borrower nor any of its Subsidiaries is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 


6.17        ENVIRONMENTAL MATTERS.


 

(i) The operations of and the real property owned or operated by Borrower and
each of its Subsidiaries is in compliance with all applicable Environmental Laws
except where the failure to be in compliance, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect; (ii)
Borrower and each of its Subsidiaries has obtained and will continue to maintain
all Environmental Permits, and all such Environmental Permits are in good
standing and Borrower and its Subsidiaries are in compliance with all terms and
conditions of such Environmental Permits, except where failure to so obtain,
maintain or comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; (iii) neither Borrower nor any of
its Subsidiaries nor any of their present or past properties or operations
(whether owned or leased) is subject to: (A) any Environmental Claim or other
written claim, request for information, judgment, order, decree or agreement
from or with any Governmental Authority or private party related to any material
violation of or material non-compliance with Environmental Laws or Environmental
Permits to the extent any of the foregoing could reasonably be expected to have
a Material Adverse Effect, (B) any pending or, to the knowledge of Borrower,
threatened judicial or administrative proceeding, action, suit or investigation
related to any Environmental Laws or Environmental Permits which, if determined
adversely to Borrower or any of its Subsidiaries, could reasonably be expected
to have a Material Adverse Effect, (C) any Remedial Action which if not taken
could reasonably be expected to have a Material Adverse Effect or (D) any
liabilities, obligations or costs arising from the Release or substantial threat
of a material Release of a Contaminant into the environment regardless of
whether the Release or substantial threat of a material Release is occurring on
Borrower’s or any Subsidiaries present or past properties or at any other
location, in each case where such Release or substantial threat of a Material
Release could reasonably be expected to have a Material Adverse Effect; (iv)
neither Borrower nor any of its Subsidiaries has received any written notice or
claim to the effect that Borrower or any of its Subsidiaries is or may be liable
to any Person as a result of the Release or substantial threat of a material
Release of a Contaminant into the environment, which notice or claim could
reasonably be expected to result in a Material Adverse Effect; and (v) no
Environmental Lien has attached to any property (whether owned or leased) of
Borrower or of any of its Subsidiaries which could reasonably be

 

61

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect, nor are there any facts or
circumstances currently known to Borrower or any of its Subsidiaries that may
reasonably be expected to give rise to such an Environmental Lien.

 


6.18        LABOR RELATIONS.


 

Neither Borrower nor any of its Restricted Subsidiaries is engaged in any unfair
labor practice that could reasonably be expected to have a Material Adverse
Effect.  There is (i) no significant unfair labor practice complaint pending
against Borrower or any of its Restricted Subsidiaries or, to the best knowledge
of Borrower, threatened against any of them before the National Labor Relations
Board or appropriate national court or other forum, and no significant grievance
or significant arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against Borrower or any of its Restricted
Subsidiaries or, to the best knowledge of Borrower, threatened against any of
them or (ii) no significant strike, labor dispute, slowdown or stoppage is
pending against Borrower or any of its Restricted Subsidiaries or, to the best
knowledge of Borrower, threatened against Borrower or any of its Restricted
Subsidiaries, in each case, except such as could not reasonably be expected to
have a Material Adverse Effect.

 


6.19        INTELLECTUAL PROPERTY.


 

Each of Borrower and its Restricted Subsidiaries owns or holds licenses or other
rights to or under all of the patents, patent applications, trademarks, service
marks, trademark and service mark registrations and applications therefor, trade
secrets, proprietary information, computer programs, databases, and other
proprietary rights (collectively, “Intellectual Property”) necessary for the
present conduct of its business, without any known conflict with the rights of
others, except such conflicts which could not reasonably be expected to have a
Material Adverse Effect.  Neither Borrower nor any of its Restricted
Subsidiaries has knowledge of any existing or threatened claim by any Person
contesting the validity, enforceability, use or ownership of the Intellectual
Property which could reasonably be expected to have a Material Adverse Effect.

 


6.20        CERTAIN FEES.


 

No broker’s or finder’s fees or commissions or any similar fees or commissions
will be payable by Borrower or any Restricted Subsidiary with respect to the
incurrence and maintenance of the Obligations, any other transaction under the
Loan Documents or any services rendered in connection with such transactions.

 


6.21        SECURITY DOCUMENTS.


 


(A)           SECURITY AGREEMENT COLLATERAL.  THE PROVISIONS OF THE SECURITY
DOCUMENTS ARE EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES PURSUANT TO THE SECURITY AGREEMENT, A LEGAL,
VALID AND ENFORCEABLE SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF THE
APPLICABLE CREDIT PARTY IN THE COLLATERAL OWNED BY SUCH CREDIT PARTY, AND THE
SECURITY AGREEMENT, TOGETHER WITH THE INTERCREDITOR AGREEMENT, THE FILINGS OF
FORM UCC-1 IN ALL RELEVANT JURISDICTIONS, AND THE OTHER SECURITY DOCUMENTS
CREATES A VALID LIEN (WITH A FIRST LIEN ON PROPERTY, PLANT, EQUIPMENT AND OTHER
“TERM AND NOTE FIRST PRIORITY COLLATERAL”, AS DEFINED IN THE INTERCREDITOR
AGREEMENT AND A SECOND LIEN ON RECEIVABLES,

 

62

--------------------------------------------------------------------------------


 


INVENTORY, GENERAL INTANGIBLES AND OTHER “REVOLVER FIRST PRIORITY COLLATERAL”,
AS DEFINED IN THE INTERCREDITOR AGREEMENT) ON, AND SECURITY INTEREST IN, ALL
RIGHT, TITLE AND INTEREST OF BORROWER AND SUCH CREDIT PARTIES IN ALL OF THE
COLLATERAL DESCRIBED THEREIN, SUBJECT TO NO OTHER LIENS OTHER THAN PERMITTED
LIENS.  EXCEPT FOR TITLED VEHICLES, VESSELS AND OTHER COLLATERAL WHICH MAY NOT
BE PERFECTED THROUGH THE FILING OF FINANCING STATEMENTS UNDER THE UNIFORM
COMMERCIAL CODE OF THE APPROPRIATE JURISDICTION AND WHICH HAVE AN AGGREGATE FAIR
MARKET VALUE OF LESS THAN $5,000,000, ALL SUCH LIENS HAVE BEEN OR, UPON THE
FILING OF THE FINANCING STATEMENTS DELIVERED ON THE CLOSING DATE, WILL BE FULLY
PERFECTED LIENS EXCEPT FOR PERMITTED LIENS.  THE RECORDATION IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND IN THE UNITED STATES COPYRIGHT OFFICE OF
ASSIGNMENTS FOR SECURITY MADE PURSUANT TO THE SECURITY AGREEMENT WILL BE
EFFECTIVE, UNDER FEDERAL LAW, TO PERFECT THE SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT IN THE TRADEMARKS, PATENTS AND COPYRIGHTS COVERED BY THE
SECURITY AGREEMENT.  THE RECORDATION WITH THE UNITED STATES SURFACE
TRANSPORTATION BOARD OF ASSIGNMENTS FOR SECURITY MADE PURSUANT TO THE SECURITY
AGREEMENT WILL BE EFFECTIVE UNDER FEDERAL LAW, TO CREATE A VALID FIRST LIEN IN
FAVOR OF THE COLLATERAL AGENT IN THE RAILCARS COVERED BY THE SECURITY
AGREEMENT.  BORROWER AND ITS RESTRICTED SUBSIDIARIES HAVE GOOD AND MARKETABLE
TITLE TO ALL COLLATERAL, FREE AND CLEAR OF ALL LIENS EXCEPT PERMITTED LIENS.


 


(B)           PLEDGED SECURITIES.  THE SECURITY INTERESTS CREATED IN FAVOR OF
THE COLLATERAL AGENT, AS PLEDGEE FOR THE BENEFIT OF THE LENDERS UNDER THE
SECURITY AGREEMENT, CONSTITUTE PERFECTED SECURITY INTERESTS IN THE PLEDGED
SECURITIES AND PLEDGED INTERCOMPANY NOTES, SUBJECT TO NO SECURITY INTERESTS OF
ANY OTHER PERSON OTHER THAN PERMITTED LIENS.  EXCEPT AS SET FORTH IN THE
SECURITY AGREEMENT, NO FILINGS, REGISTRATIONS OR RECORDINGS WHICH HAVE NOT BEEN
MADE OR WILL NOT HAVE BEEN MADE (OR SUBMITTED FOR RECORDATION) WITHIN 10
BUSINESS DAYS AFTER THE CLOSING DATE ARE REQUIRED IN ORDER TO PERFECT THE
SECURITY INTERESTS CREATED IN THE PLEDGED SECURITIES OR PLEDGED INTERCOMPANY
NOTES UNDER THE SECURITY AGREEMENT.  SIXTY-FIVE PERCENT (65%) OF THE CAPITAL
STOCK OF ALL DIRECT FOREIGN SUBSIDIARIES WITH A NET BOOK VALUE AND A FAIR MARKET
VALUE IN EXCESS OF $250,000 ARE PLEDGED TO THE COLLATERAL AGENT.


 


(C)           REAL PROPERTY COLLATERAL.  THE MORTGAGES CREATE, AS SECURITY FOR
THE OBLIGATIONS PURPORTED TO BE SECURED THEREBY, A VALID AND ENFORCEABLE
PERFECTED SECURITY INTEREST IN AND LIEN ON ALL OF THE MORTGAGED PROPERTY
(INCLUDING, WITHOUT LIMITATION, ALL FIXTURES AND IMPROVEMENTS RELATING TO SUCH
MORTGAGED PROPERTY AND AFFIXED OR ADDED THERETO ON OR AFTER THE CLOSING DATE) IN
FAVOR OF THE COLLATERAL AGENT (OR SUCH OTHER TRUSTEE AS MAY BE NAMED THEREIN)
FOR THE BENEFIT OF THE SECURED PARTIES UNDER THE SECURITY AGREEMENT, SUPERIOR TO
AND PRIOR TO THE RIGHTS OF ALL THIRD PERSONS (EXCEPT THAT THE SECURITY INTEREST
CREATED IN THE MORTGAGED PROPERTY MAY BE SUBJECT TO THE PERMITTED LIENS RELATED
THERETO) AND SUBJECT TO NO OTHER LIENS (OTHER THAN LIENS PERMITTED UNDER SECTION
8.1).  SCHEDULE 6.21(C) CONTAINS A TRUE AND COMPLETE LIST AS OF THE CLOSING DATE
OF (X) EACH PARCEL OF REAL PROPERTY OF BORROWER AND ITS RESTRICTED SUBSIDIARIES
WITH AN ESTIMATED FAIR MARKET VALUE IN EXCESS OF $1,000,000, (Y) THE TYPE OF
INTEREST IN SUCH PARCEL OF REAL PROPERTY HELD BY BORROWER OR SUCH RESTRICTED
SUBSIDIARIES AND (Z) WHETHER OR NOT SUCH PARCEL OF REAL PROPERTY IS MORTGAGED
PROPERTY.  BORROWER OR SUCH RESTRICTED SUBSIDIARIES HAVE GOOD AND MARKETABLE
TITLE TO ALL MORTGAGED PROPERTY FREE AND CLEAR OF ALL LIENS EXCEPT THOSE
DESCRIBED IN THE FIRST SENTENCE OF THIS SECTION 6.21(C).

 

63

--------------------------------------------------------------------------------


 


6.22        ASBESTOS MATTERS.


 

Neither the Borrower nor any Subsidiary of the Borrower (a) manufactures,
produces or sells any product containing asbestos; or (b) has manufactured,
produced or sold any product containing asbestos prior to the Effective Date
which would reasonably be expected to have a Material Adverse Effect.

 


6.23        ANTI-TERRORISM LAW.


 


(A)           NEITHER BORROWER NOR, TO THE KNOWLEDGE OF BORROWER, ANY OF ITS
AFFILIATES IS IN VIOLATION OF ANY LAWS RELATING TO TERRORISM OR MONEY LAUNDERING
(“ANTI-TERRORISM LAWS”), INCLUDING EXECUTIVE ORDER NO. 13224 ON TERRORIST
FINANCING, EFFECTIVE SEPTEMBER 24, 2001 (THE “EXECUTIVE ORDER”), AND THE UNITING
AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT
AND OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW 107-56.


 


(B)           NEITHER BORROWER NOR, TO THE KNOWLEDGE OF BORROWER, ANY AFFILIATE
OR BROKER OR OTHER AGENT OF BORROWER IS, ACTING OR BENEFITING IN ANY CAPACITY IN
CONNECTION WITH ANY LOANS HEREUNDER IS ANY OF THE FOLLOWING:


 

(I)            A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT
TO THE PROVISIONS OF, THE EXECUTIVE ORDER;

 

(II)           A PERSON OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF,
ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER;

 

(III)         A PERSON WITH WHICH ANY LENDER IS PROHIBITED FROM DEALING OR
OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

 

(IV)          A PERSON THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT OR
SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER; OR

 

(V)            A PERSON THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL AND
BLOCKED PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE USA TREASURY
DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”) AT ITS OFFICIAL WEBSITE OR
ANY REPLACEMENT WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST.

 


(C)           NEITHER BORROWER NOR, TO THE KNOWLEDGE OF BORROWER, ANY BROKER OR
OTHER AGENT OF BORROWER, IS ACTING IN ANY CAPACITY IN CONNECTION WITH ANY LOANS
HEREUNDER (I) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR RECEIVING ANY
CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY PERSON
DESCRIBED IN PARAGRAPH (B) ABOVE, (II) DEALS IN, OR OTHERWISE ENGAGES IN ANY
TRANSACTION RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT
TO THE EXECUTIVE ORDER, OR (III) ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY
TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR
ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM
LAW.

 

64

--------------------------------------------------------------------------------


 


ARTICLE VII


 


AFFIRMATIVE COVENANTS


 

Borrower hereby agrees that, so long as any Loan remains outstanding and unpaid
or any other amount is owing to any Lender or Administrative Agent hereunder,
Borrower shall:

 


7.1          FINANCIAL STATEMENTS.


 

Furnish, or cause to be furnished, to each Lender:

 


(A)           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT NOT LATER THAN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY
PERIODS OF EACH FISCAL YEAR OF BORROWER (OR IN THE EVENT THAT A REQUEST FOR AN
EXTENSION OF THE REQUIRED FILING DATE FOR BORROWER’S FORM 10-Q WITH THE SEC HAS
BEEN TIMELY FILED, THE LAST DAY OF SUCH REQUESTED EXTENSION PERIOD, BUT IN NO
EVENT LATER THAN 55 DAYS), (I) THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER SETTING
FORTH IN COMPARATIVE FORM THE AUDITED BALANCE SHEET OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES FOR THE PRIOR FISCAL YEAR, (II) THE RELATED UNAUDITED
CONSOLIDATED STATEMENT OF INCOME OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND FOR THE PORTION OF THE FISCAL
YEAR THROUGH THE END OF SUCH QUARTER SETTING FORTH IN COMPARATIVE FORM THE
FIGURES FOR THE RELATED PERIODS IN THE PRIOR FISCAL YEAR AND (III) THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOW OF BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES FOR THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER,
AND SETTING FORTH IN COMPARATIVE FORM FIGURES FOR THE RELATED PERIOD IN THE
PRIOR FISCAL YEAR, ALL OF WHICH SHALL BE CERTIFIED BY A RESPONSIBLE FINANCIAL
OFFICER OF BORROWER, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND, IF
BORROWER HAS ESTABLISHED ANY UNRESTRICTED SUBSIDIARIES, SUCH CONSOLIDATED
STATEMENTS SHALL BE ACCOMPANIED BY A BALANCE SHEET AS OF SUCH DATE, AND A
STATEMENT OF INCOME AND CASH FLOWS FOR SUCH PERIOD AND THE PRIOR YEAR
COMPARATIVE PERIOD, REFLECTING ON A COMBINED BASIS, FOR RESTRICTED SUBSIDIARIES
AND ON A COMBINED BASIS FOR UNRESTRICTED SUBSIDIARIES, THE CONSOLIDATING ENTRIES
FOR EACH OF SUCH TYPES OF SUBSIDIARIES; AND


 


(B)           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF BORROWER (OR IN THE
EVENT THAT A REQUEST FOR AN EXTENSION OF THE REQUIRED FILING DATE FOR BORROWER’S
FORM 10-K WITH THE SEC HAS BEEN TIMELY FILED, THE LAST DAY OF SUCH REQUESTED
EXTENSION PERIOD, BUT IN NO EVENT LATER THAN 105 DAYS), A COPY OF THE
CONSOLIDATING AND CONSOLIDATED BALANCE SHEET OF BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE RELATED CONSOLIDATING AND
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH YEAR, AND SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR AND
SUCH CONSOLIDATED STATEMENTS SHALL BE ACCOMPANIED BY A BALANCE SHEET AS OF SUCH
DATE, AND A STATEMENT OF INCOME AND CASH FLOWS FOR SUCH PERIOD, REFLECTING ON A
COMBINED BASIS, FOR RESTRICTED SUBSIDIARIES AND ON A COMBINED BASIS FOR
UNRESTRICTED SUBSIDIARIES, THE CONSOLIDATING ENTRIES FOR EACH OF SUCH TYPES OF
SUBSIDIARIES; ALL SUCH FINANCIAL STATEMENTS SHALL BE COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS AND SHALL BE PREPARED IN ACCORDANCE WITH GAAP APPLIED
CONSISTENTLY THROUGHOUT THE PERIODS REFLECTED THEREIN AND WITH PRIOR PERIODS
(EXCEPT AS APPROVED BY THE ACCOUNTANTS PREPARING SUCH STATEMENTS OR THE
RESPONSIBLE FINANCIAL OFFICER, AS THE CASE MAY BE, AND DISCLOSED THEREIN) AND,
IN THE CASE OF THE CONSOLIDATED FINANCIAL STATEMENTS REFERRED TO IN THIS SECTION
7.1(B), ACCOMPANIED BY A REPORT

 

65

--------------------------------------------------------------------------------


 


THEREON OF DELOITTE & TOUCHE OR SUCH OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, WHICH REPORT SHALL CONTAIN NO
“GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF SUCH AUDIT AND SHALL STATE THAT SUCH FINANCIAL
STATEMENTS PRESENT FAIRLY THE FINANCIAL POSITION OF BORROWER AND ITS
SUBSIDIARIES AS AT THE DATES INDICATED AND THE RESULTS OF THEIR OPERATIONS AND
CASH FLOW FOR THE PERIODS INDICATED IN CONFORMITY WITH GAAP.


 


(C)           MONTHLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE, BUT IN ANY
EVENT WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH (OTHER THAN THE LAST
MONTH OF ANY FISCAL QUARTER) OF BORROWER, UNAUDITED FINANCIAL STATEMENTS
CONSISTING OF A CONSOLIDATED BALANCE SHEET AS AT THE END OF SUCH MONTH AND
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF BORROWER AND ITS RESTRICTED
SUBSIDIARIES, CONSOLIDATED AND BUSINESS SEGMENT STATEMENTS OF OPERATIONS FOR
SUCH MONTH AND FOR THE FISCAL YEAR THROUGH SUCH MONTH, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE COMPARATIVE MONTH FOR THE PREVIOUS
FISCAL YEAR, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS ALL IN REASONABLE
DETAIL AND CERTIFIED ON BEHALF OF BORROWER BY A RESPONSIBLE OFFICER OF BORROWER
AS HAVING BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED.


 


7.2          CERTIFICATES; OTHER INFORMATION.


 

Furnish to each Lender (or, if specified below, to Administrative Agent):

 


(A)           ACCOUNTANT’S CERTIFICATES.  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.1(B), TO THE EXTENT NOT CONTRARY
TO THE THEN CURRENT RECOMMENDATIONS OF THE AMERICAN INSTITUTE OF CERTIFIED
PUBLIC ACCOUNTANTS, A CERTIFICATE FROM DELOITTE & TOUCHE OR OTHER INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING STATING THAT, IN
THE COURSE OF THEIR ANNUAL AUDIT OF THE BOOKS AND RECORDS OF BORROWER, NO EVENT
OF DEFAULT OR UNMATURED EVENT OF DEFAULT WITH RESPECT TO ARTICLES VII, VIII AND
IX, INSOFAR AS THEY RELATE TO ACCOUNTING AND FINANCIAL MATTERS, HAS COME TO
THEIR ATTENTION WHICH WAS CONTINUING AT THE END OF SUCH FISCAL YEAR OR ON THE
DATE OF THEIR CERTIFICATE, OR IF SUCH AN EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT HAS COME TO THEIR ATTENTION, THE CERTIFICATE SHALL INDICATE THE NATURE
OF SUCH EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT.


 


(B)           OFFICER’S CERTIFICATES.  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.1, A CERTIFICATE OF A RESPONSIBLE
FINANCIAL OFFICER SUBSTANTIALLY IN THE FORM OF EXHIBIT 7.2(B) STATING THAT, TO
THE BEST OF SUCH OFFICER’S KNOWLEDGE, SUCH FINANCIAL STATEMENTS PRESENT FAIRLY,
IN ACCORDANCE WITH GAAP, THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD REFERRED TO THEREIN (SUBJECT TO
NORMAL YEAR END AUDIT ADJUSTMENTS) THAT NO EVENT OF DEFAULT OR UNMATURED EVENT
OF DEFAULT HAS OCCURRED EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND, IF SO
SPECIFIED, THE ACTION WHICH BORROWER PROPOSES TO TAKE WITH RESPECT THERETO,
WHICH CERTIFICATE SHALL SET FORTH DETAILED COMPUTATIONS TO THE EXTENT NECESSARY
TO ESTABLISH BORROWER’S COMPLIANCE WITH THE COVENANTS SET FORTH IN ARTICLE IX OF
THIS AGREEMENT.


 


(C)           AUDIT REPORTS AND STATEMENTS.  PROMPTLY FOLLOWING BORROWER’S
RECEIPT THEREOF, COPIES OF ALL CONSOLIDATED FINANCIAL OR OTHER CONSOLIDATED
REPORTS OR STATEMENTS, IF ANY,

 

66

--------------------------------------------------------------------------------


 


SUBMITTED TO BORROWER OR ANY OF ITS SUBSIDIARIES BY INDEPENDENT PUBLIC
ACCOUNTANTS RELATING TO ANY ANNUAL OR INTERIM AUDIT OF THE BOOKS OF BORROWER OR
ANY OF ITS SUBSIDIARIES.


 


(D)           PUBLIC FILINGS.  WITHIN 10 DAYS AFTER THE SAME BECOME PUBLIC,
COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS WHICH BORROWER MAY MAKE TO, OR
FILE WITH, THE SEC OR ANY SUCCESSOR OR ANALOGOUS GOVERNMENTAL AUTHORITY.


 


(E)           OTHER REQUESTED INFORMATION.  SUCH OTHER INFORMATION RESPECTING
THE RESPECTIVE PROPERTIES, BUSINESS AFFAIRS, FINANCIAL CONDITION AND/OR
OPERATIONS OF HOLDCO I, HOLDCO II OR BORROWER OR ANY OF THEIR SUBSIDIARIES AS
ADMINISTRATIVE AGENT OR ANY LENDER (THROUGH ADMINISTRATIVE AGENT) MAY FROM TIME
TO TIME REASONABLY REQUEST.


 


(F)            PROJECTIONS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN SIXTY
(60) DAYS FOLLOWING THE FIRST DAY OF EACH FISCAL YEAR COMMENCING WITH THE FISCAL
YEAR OF BORROWER BEGINNING JANUARY 1, 2005 PROJECTIONS IN FORM SIMILAR TO THAT
DELIVERED ON THE CLOSING DATE COVERING THE PERIOD FROM THE BEGINNING OF SUCH
FISCAL YEAR (ON A QUARTERLY BASIS FOR THE FIRST FISCAL YEAR AND AN ANNUAL BASIS
THEREAFTER) THROUGH THE END OF THE THIRD FISCAL YEAR THEREAFTER, PREPARED IN
REASONABLE DETAIL, WITH APPROPRIATE PRESENTATION AND DISCUSSION OF THE PRINCIPAL
ASSUMPTIONS UPON WHICH SUCH PROJECTIONS ARE BASED, WHICH SHALL BE ACCOMPANIED BY
THE STATEMENT OF THE CHIEF EXECUTIVE OFFICER OR RESPONSIBLE FINANCIAL OFFICER OF
THE BORROWER TO THE EFFECT THAT, TO THE BEST OF HIS KNOWLEDGE, SUCH PROJECTIONS
ARE A REASONABLE ESTIMATE FOR THE PERIODS RESPECTIVELY COVERED THEREBY.


 


(G)           INSURANCE.  (I) PRIOR TO THE CLOSING DATE, BORROWER SHALL HAVE
DELIVERED TO ADMINISTRATIVE AGENT EVIDENCE OF INSURANCE COMPLYING WITH THE
REQUIREMENTS OF SECTION 7.8 FOR THE BUSINESS AND PROPERTIES OF BORROWER AND ITS
SUBSIDIARIES, IN FORM REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT AND THE
REQUIRED LENDERS AND NAMING ADMINISTRATIVE AGENT AS AN ADDITIONAL INSURED,
MORTGAGEE AND/OR LOSS PAYEE AS ITS INTERESTS MAY APPEAR, AND STATING THAT SUCH
INSURANCE SHALL NOT BE CANCELED OR REVISED WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE
BY THE INSURER TO ADMINISTRATIVE AGENT AND (II) BORROWER SHALL DELIVER TO
ADMINISTRATIVE AGENT INFORMATION CONCERNING INSURANCE AT THE TIMES AND IN THE
MANNER SPECIFIED IN SECTION 7.8.


 


(H)           MANAGEMENT LETTERS.  PROMPTLY AFTER RECEIPT THEREOF, A COPY OF ANY
“MANAGEMENT LETTER” RECEIVED BY BORROWER OR ANY OF ITS SUBSIDIARIES FROM ITS
CERTIFIED PUBLIC ACCOUNTANTS.


 


7.3          NOTICES.


 

Promptly (and in any event within three Business Days in the case of (a) below,
or thirty days in the case of (b)-(c) below) after a Responsible Officer of
Borrower or any Subsidiary obtains knowledge thereof, give notice to
Administrative Agent (which shall promptly provide a copy of such notice to each
Lender) of:

 


(A)           EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT.  THE OCCURRENCE OF
ANY EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT, ACCOMPANIED BY A STATEMENT
OF A RESPONSIBLE OFFICER SETTING FORTH DETAILS OF THE OCCURRENCE REFERRED TO
THEREIN AND STATING WHAT ACTION BORROWER OR SUCH SUBSIDIARY PROPOSES TO TAKE
WITH RESPECT THERETO.

 

67

--------------------------------------------------------------------------------


 


(B)           LITIGATION AND RELATED MATTERS.  THE COMMENCEMENT OF, OR ANY
MATERIAL DEVELOPMENT IN, ANY ACTION, SUIT, PROCEEDING OR INVESTIGATION AFFECTING
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
PROPERTIES BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY, (I) IN WHICH THE
AMOUNT INVOLVED THAT BORROWER REASONABLY DETERMINES IS NOT COVERED BY INSURANCE
OR OTHER INDEMNITY IS $10,000,000 OR MORE, (II) WITH RESPECT TO ANY LOAN
DOCUMENT OR ANY MATERIAL INDEBTEDNESS OR PREFERRED STOCK OF BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES OR (III) WHICH, IF DETERMINED ADVERSELY TO BORROWER
OR ANY OF ITS SUBSIDIARIES, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(C)           ENVIRONMENTAL NOTIFICATION.


 

(I)            THE OCCURRENCE OF ONE OR MORE OF THE FOLLOWING, TO THE EXTENT
THAT ANY OF THE FOLLOWING, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL
ADVERSE EFFECT ON THE FINANCIAL CONDITION, BUSINESS OR PROPERTIES OF BORROWER
AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR, IN ANY EVENT, COULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITY TO BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES IN EXCESS OF $5,000,000 OR A FINE OR PENALTY IN EXCESS OF
$3,000,000:  (A) WRITTEN NOTICE, CLAIM OR REQUEST FOR INFORMATION TO THE EFFECT
THAT BORROWER OR ANY OF ITS SUBSIDIARIES IS OR MAY BE LIABLE IN ANY MATERIAL
RESPECT TO ANY PERSON AS A RESULT OF THE PRESENCE OF OR THE RELEASE OR
SUBSTANTIAL THREAT OF A MATERIAL RELEASE OF ANY CONTAMINANT INTO THE
ENVIRONMENT; (B) WRITTEN NOTICE THAT BORROWER OR ANY OF ITS SUBSIDIARIES IS
SUBJECT TO INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY EVALUATING WHETHER ANY
REMEDIAL ACTION IS NEEDED TO RESPOND TO THE PRESENCE OR TO THE RELEASE OR
SUBSTANTIAL THREAT OF A MATERIAL RELEASE OF ANY CONTAMINANT INTO THE
ENVIRONMENT; (C) WRITTEN NOTICE THAT ANY PROPERTY, WHETHER OWNED OR LEASED BY,
OR OPERATED ON BEHALF OF, BORROWER OR ITS SUBSIDIARIES IS SUBJECT TO A MATERIAL
ENVIRONMENTAL LIEN; (D) WRITTEN NOTICE OF VIOLATION TO BORROWER OR ANY OF ITS
SUBSIDIARIES OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS; OR (E)
COMMENCEMENT OR WRITTEN THREAT OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING
ALLEGING A VIOLATION OF ANY ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS;
PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS CLAUSE (I) SHALL NOT REQUIRE
BORROWER TO VIOLATE OR BREACH ANY CONFIDENTIALITY COVENANTS TO WHICH IT IS
BOUND.

 

(II)           UPON WRITTEN REQUEST BY ADMINISTRATIVE AGENT, BORROWER OR ANY
RESTRICTED SUBSIDIARY SHALL PROMPTLY SUBMIT TO ADMINISTRATIVE AGENT AND THE
LENDERS A REPORT PROVIDING AN UPDATE OF THE STATUS OF EACH ENVIRONMENTAL, HEALTH
OR SAFETY COMPLIANCE, HAZARD OR LIABILITY ISSUE IDENTIFIED IN ANY NOTICE OR
REPORT REQUIRED PURSUANT TO CLAUSE (I) ABOVE AND ANY OTHER ENVIRONMENTAL, HEALTH
AND SAFETY COMPLIANCE OBLIGATION, REMEDIAL OBLIGATION OR LIABILITY THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ALL SUCH NOTICES
SHALL DESCRIBE IN REASONABLE DETAIL THE NATURE OF THE CLAIM, INVESTIGATION,
CONDITION, OCCURRENCE OR REMOVAL OR REMEDIAL ACTION AND BORROWER’S OR SUCH
RESTRICTED SUBSIDIARY’S RESPONSE THERETO.

 


(D)           NOTICES AND OTHER REPORTS.  NOTWITHSTANDING THE FOREGOING, TO THE
EXTENT NOT OTHERWISE REQUIRED TO BE DELIVERED HEREUNDER, BORROWER SHALL PROMPTLY
PROVIDE TO

 

68

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT A COPY OF ALL MATERIAL NOTICES REQUIRED TO BE DELIVERED BY
THE BORROWER OR ANY OF ITS AFFILIATES UNDER THE REVOLVING CREDIT AGREEMENT.


 


(E)           NOTICE OF CHANGE OF CONTROL.  EACH OCCASION THAT ANY CHANGE OF
CONTROL SHALL OCCUR AND SUCH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE
PARTICULARS OF SUCH OCCASION.


 


7.4          MAINTENANCE OF EXISTENCE.


 

Continue to engage in business of the same general type as now conducted by it
and preserve, renew and keep in full force and effect its and each Subsidiary’s
existence and take all reasonable action to maintain all rights, privileges and
franchises material to its and those of each of its Subsidiaries’ businesses
except to the extent that failure to take any such action could not in the
aggregate reasonably be expected to have a Material Adverse Effect, or as
otherwise permitted pursuant to Sections 8.3 and 8.7, and comply and cause each
of its Subsidiaries to comply with all Requirements of Law except to the extent
that failure to comply therewith would not in the aggregate reasonably be
expected to have a Material Adverse Effect.

 


7.5          PAYMENT OF OBLIGATIONS.


 

Pay or discharge or otherwise satisfy at maturity or, to the extent permitted
hereby, prior to maturity or before they become delinquent, as the case may be,
and cause each of its Restricted Subsidiaries to pay or discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be:

 

(I)            ALL MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR
LEVIES IMPOSED UPON ANY OF THEM OR UPON ANY OF THEIR INCOME OR PROFITS OR ANY OF
THEIR RESPECTIVE PROPERTIES OR ASSETS PRIOR TO THE DATE ON WHICH PENALTIES
ATTACH THERETO; AND

 

(II)           ALL LAWFUL CLAIMS PRIOR TO THE TIME THEY BECOME A LIEN (OTHER
THAN PERMITTED LIENS) UPON ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS;

 

provided, however, that neither Borrower nor any of its Subsidiaries shall be
required to pay or discharge any such material tax, assessment, charge, levy or
claim (A) while the same is being contested by it in good faith and by
appropriate proceedings diligently pursued so long as Borrower or such
Subsidiary, as the case may be, shall have set aside on its books adequate
reserves in accordance with GAAP (segregated to the extent required by GAAP)
with respect thereto and title to any material properties or assets is not
jeopardized in any material respect or (B) which could not reasonably be
expected to have a Material Adverse Effect.

 


7.6          INSPECTION OF PROPERTY, BOOKS AND RECORDS.


 

Keep, or cause to be kept, and cause each of its Subsidiaries to keep or cause
to be kept, adequate records and books of account, in which complete entries are
to be made reflecting its and their business and financial transactions, such
entries to be made in accordance with sound accounting principles consistently
applied and will permit, and cause each of its Subsidiaries to permit, any
Lender or its respective representatives, at any reasonable time, and from time
to time at the reasonable request of such Lender made to Borrower and upon

 

69

--------------------------------------------------------------------------------


 

reasonable notice, to visit and inspect its and their respective properties, to
examine and make copies of and take abstracts from its and their respective
records and books of account, and to discuss its and their respective affairs,
finances and accounts with its and their respective principal officers,
directors and with the written consent of Borrower (which consent shall not be
required if any Event of Default has occurred and is continuing) independent
public accountants, provided that Borrower may attend any such meetings (and by
this provision Borrower authorizes such accountants to discuss with the Lenders
and such representatives the affairs, finances and accounts of Borrower and its
Subsidiaries).

 


7.7          ERISA.


 


(A)           (I) AS SOON AS PRACTICABLE AND IN ANY EVENT WITHIN TEN (10) DAYS
AFTER BORROWER OR ANY OF ITS SUBSIDIARIES OR ERISA AFFILIATES KNOWS OR HAS
REASON TO KNOW THAT A REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO ANY PLAN,
DELIVER, OR CAUSE SUCH SUBSIDIARY OR ERISA AFFILIATE TO DELIVER, TO
ADMINISTRATIVE AGENT A CERTIFICATE OF A RESPONSIBLE OFFICER OF BORROWER OR SUCH
SUBSIDIARY OR ERISA AFFILIATE, AS THE CASE MAY BE, SETTING FORTH THE DETAILS OF
SUCH REPORTABLE EVENT AND THE ACTION, IF ANY, WHICH BORROWER OR SUCH SUBSIDIARY
OR ERISA AFFILIATE IS REQUIRED OR PROPOSES TO TAKE, TOGETHER WITH ANY NOTICES
REQUIRED OR PROPOSED TO BE GIVEN; (II) UPON THE REQUEST OF ANY LENDER MADE FROM
TIME TO TIME, DELIVER, OR CAUSE EACH SUBSIDIARY OR ERISA AFFILIATE TO DELIVER,
TO EACH LENDER A COPY OF THE MOST RECENT ACTUARIAL REPORT AND ANNUAL REPORT
COMPLETED WITH RESPECT TO ANY PLAN; (III) AS SOON AS POSSIBLE AND IN ANY EVENT
WITHIN TEN (10) DAYS AFTER BORROWER OR ANY OF ITS SUBSIDIARIES OR ERISA
AFFILIATES KNOWS OR HAS REASON TO KNOW THAT ANY OF THE FOLLOWING HAVE OCCURRED
OR IS REASONABLY LIKELY TO OCCUR WITH RESPECT TO ANY PLAN:  (A) SUCH PLAN HAS
BEEN TERMINATED, REORGANIZED, PETITIONED OR DECLARED INSOLVENT UNDER TITLE IV OF
ERISA, (B) THE PLAN SPONSOR INTENDS TO TERMINATE SUCH PLAN, (C) THE PBGC HAS
INSTITUTED OR WILL INSTITUTE PROCEEDINGS UNDER SECTION 515 OF ERISA TO COLLECT A
DELINQUENT CONTRIBUTION TO SUCH PLAN OR UNDER SECTION 4042 OF ERISA TO TERMINATE
SUCH PLAN PURSUANT TO SECTION 4041(C) OF ERISA, (D) THAT AN ACCUMULATED FUNDING
DEFICIENCY HAS BEEN INCURRED OR THAT AN APPLICATION HAS BEEN MADE TO THE
SECRETARY OF THE TREASURY FOR A WAIVER OR MODIFICATION OF THE MINIMUM FUNDING
STANDARD (INCLUDING ANY REQUIRED INSTALLMENT PAYMENTS) OR AN EXTENSION OF ANY
AMORTIZATION PERIOD UNDER SECTION 412 OF THE CODE, OR (E) THAT BORROWER, OR ANY
SUBSIDIARY OF BORROWER OR ANY OF THEIR ERISA AFFILIATES WILL INCUR ANY MATERIAL
LIABILITY UNDER SECTION 401(A)(29), 4971 OR 4975 OF THE CODE OR SECTION 409 OR
502(1) OF ERISA, DELIVER, OR CAUSE SUCH SUBSIDIARY OR ERISA AFFILIATE TO
DELIVER, TO ADMINISTRATIVE AGENT A WRITTEN NOTICE THEREOF; AND (IV) AS SOON AS
POSSIBLE AND IN ANY EVENT WITHIN THIRTY DAYS AFTER BORROWER OR ANY OF ITS
SUBSIDIARIES OR ERISA AFFILIATES KNOWS OR HAS REASON TO KNOW THAT ANY OF THEM
HAS CAUSED A COMPLETE WITHDRAWAL OR PARTIAL WITHDRAWAL (WITHIN THE MEANING OF
SECTIONS 4203 AND 4205, RESPECTIVELY, OF ERISA) FROM ANY MULTIEMPLOYER PLAN,
DELIVER, OR CAUSE SUCH SUBSIDIARY OR ERISA AFFILIATE TO DELIVER, TO
ADMINISTRATIVE AGENT A WRITTEN NOTICE THEREOF.  FOR PURPOSES OF THIS SECTION
7.7, BORROWER SHALL BE DEEMED TO HAVE KNOWLEDGE OF ALL FACTS KNOWN BY THE PLAN
ADMINISTRATOR OF ANY PLAN OF WHICH BORROWER IS THE PLAN SPONSOR, AND EACH
SUBSIDIARY AND ERISA AFFILIATE OF BORROWER SHALL BE DEEMED TO HAVE KNOWLEDGE OF
ALL FACTS KNOWN BY THE PLAN ADMINISTRATOR OF ANY PLAN OF WHICH SUCH SUBSIDIARY
OR ERISA AFFILIATE, RESPECTIVELY, IS A PLAN SPONSOR.  IN ADDITION TO ITS OTHER
OBLIGATIONS SET FORTH IN THIS ARTICLE VII, BORROWER SHALL, AND SHALL CAUSE EACH
OF ITS SUBSIDIARIES AND ERISA AFFILIATES TO:

 

70

--------------------------------------------------------------------------------


 

(A)          PROVIDE ADMINISTRATIVE AGENT WITH PROMPT WRITTEN NOTICE, WITH
RESPECT TO ANY PLAN, OF ANY FAILURE TO SATISFY THE MINIMUM FUNDING STANDARD
REQUIREMENTS OF SECTION 412 OF THE CODE,

 

(B)          FURNISH TO ADMINISTRATIVE AGENT, PROMPTLY AFTER DELIVERY OF THE
SAME TO THE PBGC, A COPY OF ANY DELINQUENCY NOTICE PURSUANT TO SECTION 412(N)(4)
OF THE CODE,

 

(C)          CORRECT ANY SUCH FAILURE TO SATISFY FUNDING REQUIREMENTS OR
DELINQUENCY REFERRED TO IN THE FOREGOING CLAUSES (A) AND (B) WITHIN NINETY (90)
DAYS AFTER THE OCCURRENCE THEREOF, EXCEPT WHERE THE FAILURE TO SO SATISFY WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(D)          COMPLY IN GOOD FAITH IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
SET FORTH IN SECTION 4980B OF THE CODE AND WITH SECTIONS 601(A) AND 606 OF
ERISA;

 

(E)           AT THE REQUEST OF ANY LENDER, DELIVER TO SUCH LENDER (AND A COPY
TO ADMINISTRATIVE AGENT) A COMPLETE COPY OF THE MOST RECENT ANNUAL REPORT (FORM
5500) OF EACH PLAN REQUIRED TO BE FILED WITH THE INTERNAL REVENUE SERVICE; AND

 

(F)           AT THE REQUEST OF ANY LENDER, DELIVER TO SUCH LENDER (AND A COPY
TO ADMINISTRATIVE AGENT) COPIES OF THE MOST RECENT ANNUAL REPORTS RECEIVED BY
BORROWER OR ANY SUBSIDIARY OF BORROWER OR ANY ERISA AFFILIATE WITH RESPECT TO
ANY PLAN OR FOREIGN PENSION PLAN NO LATER THAN TEN (10) DAYS AFTER THE DATE OF
SUCH REQUEST.

 


(B)           BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO,
ESTABLISH, MAINTAIN AND OPERATE ALL FOREIGN PENSION PLANS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL LAWS, REGULATIONS AND RULES APPLICABLE THERETO AND
THE RESPECTIVE REQUIREMENTS OF THE GOVERNING DOCUMENTS FOR SUCH PLANS.


 


7.8          MAINTENANCE OF PROPERTY; INSURANCE.  (I) KEEP AND CAUSE EACH OF ITS
RESTRICTED SUBSIDIARIES TO KEEP, ALL MATERIAL PROPERTY (INCLUDING, BUT NOT
LIMITED TO, EQUIPMENT) USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING
ORDER AND CONDITION, NORMAL WEAR AND TEAR AND DAMAGE BY CASUALTY EXCEPTED, (II)
MAINTAIN ON BEHALF OF ITS RESTRICTED SUBSIDIARIES OR SHALL CAUSE EACH OF ITS
RESTRICTED SUBSIDIARIES TO MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
INSURERS, INSURANCE WITH RESPECT TO ITS MATERIAL PROPERTIES AND BUSINESS AGAINST
LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN
THE SAME OR SIMILAR BUSINESS, OF SUCH TYPES AND IN SUCH AMOUNTS AS ARE
CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER PERSONS.  SUCH
INSURANCE SHALL BE MAINTAINED WITH FINANCIALLY SOUND AND REPUTABLE INSURERS,
EXCEPT THAT A PORTION OF SUCH INSURANCE PROGRAM (NOT TO EXCEED THAT WHICH IS
CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESS OR
HAVING SIMILAR PROPERTIES SIMILARLY SITUATED) MAY BE EFFECTED THROUGH
SELF-INSURANCE, PROVIDED ADEQUATE RESERVES THEREFOR, IN ACCORDANCE WITH GAAP,
ARE MAINTAINED.  ALL INSURANCE POLICIES OR CERTIFICATES (OR CERTIFIED COPIES

 

71

--------------------------------------------------------------------------------


 


THEREOF) WITH RESPECT TO SUCH INSURANCE (A) SHALL BE ENDORSED TO THE COLLATERAL
AGENT’S REASONABLE SATISFACTION FOR THE BENEFIT OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES (INCLUDING, WITHOUT LIMITATION, BY NAMING THE
COLLATERAL AGENT AS LOSS PAYEE OR ADDITIONAL INSURED, AS APPROPRIATE); AND (B)
SHALL STATE THAT SUCH INSURANCE POLICY SHALL NOT BE CANCELLED OR REVISED WITHOUT
THIRTY DAYS’ PRIOR WRITTEN NOTICE THEREOF BY THE INSURER TO ADMINISTRATIVE AGENT
AND (III) FURNISH TO ADMINISTRATIVE AGENT, ON THE CLOSING DATE AND ON THE DATE
OF DELIVERY OF EACH ANNUAL FINANCIAL STATEMENT, FULL INFORMATION AS TO THE
INSURANCE CARRIED.  AT ANY TIME THAT INSURANCE AT LEVELS DESCRIBED IN SCHEDULE
7.8 IS NOT BEING MAINTAINED BY OR ON BEHALF OF BORROWER OR ANY OF ITS
SUBSIDIARIES, BORROWER WILL NOTIFY THE LENDERS IN WRITING WITHIN TWO BUSINESS
DAYS THEREOF AND, IF THEREAFTER NOTIFIED BY ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS TO DO SO, BORROWER OR ANY SUCH SUBSIDIARY, AS THE CASE MAY BE, SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN INSURANCE AT SUCH LEVELS AT LEAST
EQUAL TO THOSE SET FORTH ON SCHEDULE 7.8.


 


7.9          ENVIRONMENTAL LAWS.


 


(A)           ENVIRONMENTAL COMPLIANCE.  IN THE EXERCISE OF THE REASONABLE
BUSINESS JUDGMENT OF BORROWER AND ITS RESTRICTED SUBSIDIARIES, TO TAKE PROMPT
AND APPROPRIATE ACTION TO RESPOND TO ANY MATERIAL NON-COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS OR ENVIRONMENTAL PERMITS OR TO ANY MATERIAL RELEASE OR A
SUBSTANTIAL THREAT OF A MATERIAL RELEASE OF A CONTAMINANT, AND UPON REQUEST FROM
ADMINISTRATIVE AGENT, SHALL REGULARLY REPORT TO ADMINISTRATIVE AGENT ON SUCH
RESPONSE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WHENEVER
ADMINISTRATIVE AGENT OR ANY LENDER HAS A REASONABLE BASIS TO BELIEVE THAT
BORROWER IS NOT IN MATERIAL COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS OR
ENVIRONMENTAL PERMITS OR THAT ANY PROPERTY OF BORROWER OR ITS SUBSIDIARIES, OR
ANY PROPERTY TO WHICH CONTAMINANTS GENERATED BY BORROWER OR ITS SUBSIDIARIES
HAVE COME TO BE LOCATED (“OFFSITE PROPERTY”) HAS OR MAY BECOME CONTAMINATED OR
SUBJECT TO AN ORDER OR DECREE SUCH THAT ANY NON-COMPLIANCE, CONTAMINATION OR
ORDER OR DECREE COULD REASONABLY BE ANTICIPATED TO HAVE A MATERIAL ADVERSE
EFFECT, THEN, TO THE EXTENT BORROWER HAS THE LEGAL RIGHT TO DO SO, BORROWER
AGREES TO, AT ADMINISTRATIVE AGENT’S REQUEST AND BORROWER’S EXPENSE:  (I) CAUSE
AN INDEPENDENT ENVIRONMENTAL ENGINEER REASONABLY ACCEPTABLE TO ADMINISTRATIVE
AGENT TO CONDUCT SUCH TESTS OF THE SITE WHERE THE ALLEGED OR ACTUAL
NON-COMPLIANCE OR CONTAMINATION HAS OCCURRED AND PREPARE AND DELIVER TO
ADMINISTRATIVE AGENT, THE LENDERS AND BORROWER A REPORT(S) REASONABLY ACCEPTABLE
TO ADMINISTRATIVE AGENT SETTING FORTH THE RESULTS OF SUCH TESTS, BORROWER’S
PROPOSED PLAN AND SCHEDULE FOR RESPONDING TO ANY ENVIRONMENTAL PROBLEMS
DESCRIBED THEREIN, AND BORROWER’S ESTIMATE OF THE COSTS THEREOF; AND (II)
PROVIDE ADMINISTRATIVE AGENT, THE LENDERS AND BORROWER A SUPPLEMENTAL REPORT(S)
OF SUCH ENGINEER WHENEVER THE SCOPE OF THE ENVIRONMENTAL PROBLEMS OR BORROWER’S
RESPONSE THERETO OR THE ESTIMATED COSTS THEREOF, SHALL MATERIALLY CHANGE. 
NOTWITHSTANDING THE ABOVE, BORROWER SHALL NOT BE OBLIGATED (OTHER THAN AS
REQUIRED BY APPLICABLE LAW) TO UNDERTAKE ANY TESTS OR REMEDIATION AT ANY OFFSITE
PROPERTY THAT (A) IS NOT OWNED OR OPERATED BY BORROWER OR ANY OF ITS
SUBSIDIARIES AND (B) WHERE CONTAMINANTS GENERATED BY PERSONS OTHER THAN BORROWER
OR ANY OF ITS SUBSIDIARIES HAVE ALSO COME TO BE LOCATED.


 


(B)           ENVIRONMENTAL INDEMNITY.  DEFEND, INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT AND THE LENDERS, AND THEIR RESPECTIVE EMPLOYEES, AGENTS,
OFFICERS AND DIRECTORS, FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, PENALTIES,
FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR
NATURE KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, ARISING OUT OF, OR IN ANY WAY
RELATING TO THE VIOLATION OF, NONCOMPLIANCE WITH OR

 

72

--------------------------------------------------------------------------------


 


LIABILITY UNDER, ANY ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OF BORROWER,
ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES, OR ANY ORDERS,
REQUIREMENTS OR DEMANDS OF GOVERNMENTAL AUTHORITIES RELATED THERETO, INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEY’S AND CONSULTANT’S FEES, INVESTIGATION
AND LABORATORY FEES, RESPONSE COSTS, COURT COSTS AND LITIGATION EXPENSES, EXCEPT
TO THE EXTENT THAT ANY OF THE FOREGOING ARISE OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE PARTY SEEKING INDEMNIFICATION THEREFOR.  THE
AGREEMENTS IN THIS SECTION 7.9(B) SHALL SURVIVE REPAYMENT OF THE NOTES AND ALL
OTHER OBLIGATIONS.


 


7.10        USE OF PROCEEDS.


 

Use of all proceeds of the Loans as provided in Section 6.8.

 


7.11        ADDITIONAL SECURITY; FURTHER ASSURANCES.


 


(A)           AGREEMENT TO GRANT ADDITIONAL SECURITY.  PROMPTLY, AND IN ANY
EVENT WITHIN THIRTY (30) DAYS AFTER THE ACQUISITION BY BORROWER OR ANY
RESTRICTED DOMESTIC SUBSIDIARY OF ASSETS OR REAL OR PERSONAL PROPERTY OF THE
TYPE THAT WOULD HAVE CONSTITUTED COLLATERAL ON THE DATE HEREOF, IN EACH CASE IN
WHICH THE COLLATERAL AGENT DOES NOT HAVE A PERFECTED SECURITY INTEREST UNDER THE
SECURITY DOCUMENTS (OTHER THAN (T) EQUIPMENT SUBJECT TO LIENS PERMITTED UNDER
SECTION 8.1(B) UNDER AGREEMENTS WHICH PROHIBIT THE CREATION OF ADDITIONAL LIENS
ON SUCH ASSETS, (U) THE PROPERTY SUBJECT TO THE HEADQUARTERS MORTGAGE LOAN
DOCUMENTS, (V) CAPITAL STOCK OF A SUBSIDIARY (WHICH IS GOVERNED BY CLAUSE (C)
BELOW) (W) ANY PARCEL OF REAL ESTATE OR LEASEHOLD INTEREST ACQUIRED AFTER THE
CLOSING DATE WITH A FAIR MARKET VALUE OF LESS THAN $1,000,000 OR (X) ANY OTHER
ASSET WITH A FAIR MARKET VALUE OF LESS THAN $100,000 INDIVIDUALLY, PROVIDED THAT
ALL SUCH OTHER ASSETS COLLECTIVELY HAVE A FAIR MARKET VALUE OF LESS THAN
$5,000,000) OR PROMPTLY FOLLOWING REQUEST BY ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT WITH RESPECT TO ANY OTHER COLLATERAL DEEMED MATERIAL BY
ADMINISTRATIVE AGENT OR REQUIRED LENDERS (THE “ADDITIONAL COLLATERAL”), BORROWER
WILL, AND WILL CAUSE EACH OF ITS RESTRICTED DOMESTIC SUBSIDIARIES TO, TAKE ALL
NECESSARY ACTION, INCLUDING (I) THE FILING OF APPROPRIATE FINANCING STATEMENTS
UNDER THE PROVISIONS OF THE UCC, APPLICABLE FOREIGN, DOMESTIC OR LOCAL LAWS,
RULES OR REGULATIONS IN EACH OF THE OFFICES WHERE SUCH FILING IS NECESSARY OR
APPROPRIATE AND (II) WITH RESPECT TO REAL ESTATE, THE EXECUTION OF A MORTGAGE,
THE OBTAINING OF TITLE INSURANCE POLICIES, TITLE SURVEYS AND REAL ESTATE
APPRAISALS SATISFYING THE REQUIREMENTS OF LAW, TO GRANT THE COLLATERAL AGENT FOR
THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE SECURITY AGREEMENT A
PERFECTED LIEN (SUBJECT ONLY TO PERMITTED LIENS) IN SUCH COLLATERAL PURSUANT TO
AND TO THE FULL EXTENT REQUIRED BY THE SECURITY DOCUMENTS AND THIS AGREEMENT.


 


(B)           ADDITIONAL SUBSIDIARY GUARANTEES AND INTERCOMPANY NOTES.  BORROWER
AGREES TO CAUSE EACH RESTRICTED DOMESTIC SUBSIDIARY (OTHER THAN IRIC) TO EXECUTE
AND DELIVER THE RESTRICTED SUBSIDIARY GUARANTEE AGREEMENT (OR A SUPPLEMENT
THERETO), THE SECURITY AGREEMENT (OR A SUPPLEMENT THERETO) AND TO EXECUTE AND
DELIVER A PLEDGED INTERCOMPANY NOTE, IF APPLICABLE.


 


(C)           PLEDGE OF NEW SUBSIDIARY STOCK.  BORROWER AGREES TO PLEDGE (OR
CAUSE ITS RESTRICTED DOMESTIC SUBSIDIARIES TO PLEDGE) ALL OF THE CAPITAL STOCK
OF EACH NEW RESTRICTED SUBSIDIARY ESTABLISHED OR CREATED TO THE COLLATERAL AGENT
FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE SECURITY AGREEMENT AND
THE OTHER SECURITY DOCUMENTS; PROVIDED THAT THE PLEDGE

 

73

--------------------------------------------------------------------------------


 


OF THE CAPITAL STOCK OF ANY NEW RESTRICTED SUBSIDIARY WHICH IS A FOREIGN
SUBSIDIARY, INCLUDING “LOAN STOCK” OR OTHER OBLIGATIONS WHICH ARE TREATED AS
EQUITY UNDER THE CODE (“LOAN STOCK”) SHALL, (I) ONLY BE REQUIRED TO THE EXTENT
OWNED BY BORROWER OR ITS RESTRICTED DOMESTIC SUBSIDIARIES, (II) BE LIMITED TO
65% OF THE CAPITAL STOCK OF ANY FOREIGN SUBSIDIARY WITH A NET BOOK VALUE AND A
FAIR MARKET VALUE IN EXCESS OF $250,000 AND (III) ANY FILINGS OR RECORDATIONS
WITH RESPECT TO FOREIGN SUBSIDIARIES WILL BE MADE (OR SUBMITTED FOR RECORDATION)
WITHIN 10 BUSINESS DAYS OF THE ACQUISITION THEREOF OR SUCH LONGER PERIOD AS THE
ADMINISTRATIVE AGENT MAY APPROVE.  NO FOREIGN SUBSIDIARY MAY BE OR BECOME A
SHAREHOLDER OF A DOMESTIC SUBSIDIARY.


 


(D)           GRANT OF SECURITY BY NEW SUBSIDIARIES.  SUBJECT TO THE PROVISIONS
OF SECTIONS 7.11(A) AND 7.11(C), BORROWER WILL CAUSE EACH RESTRICTED DOMESTIC
SUBSIDIARY ESTABLISHED OR CREATED IN ACCORDANCE WITH SECTION 8.7 TO GRANT TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE SECURITY
AGREEMENT A FIRST OR SECOND PRIORITY LIEN IN THE MANNER SET FORTH IN THE
SECURITY DOCUMENTS (SUBJECT TO PERMITTED LIENS) ON ALL PROPERTY (TANGIBLE AND
INTANGIBLE) OF SUCH SUBSIDIARY BY EXECUTING AND DELIVERING AN AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT A TO THE SECURITY AGREEMENT, OR ON OTHER
TERMS SATISFACTORY IN FORM AND SUBSTANCE TO THE COLLATERAL AGENT AND
ADMINISTRATIVE AGENT.


 

Borrower shall cause each Restricted Domestic Subsidiary, at its own expense, to
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record in any appropriate
governmental office, any document or instrument reasonably deemed by
Administrative Agent to be necessary or desirable for the creation and
perfection of the foregoing Liens.  Borrower will cause each of its Restricted
Domestic Subsidiaries to take all actions requested by Administrative Agent or
the Required Lenders (including, without limitation, the filing of UCC-l’s) in
connection with the granting of such security interests.

 


(E)           PLEDGE OF EQUITY IN UNRESTRICTED SUBSIDIARIES.  BORROWER AGREES TO
PLEDGE (OR CAUSE ITS RESTRICTED DOMESTIC SUBSIDIARIES TO PLEDGE) ALL OF THE
CAPITAL STOCK OWNED BY BORROWER OR A RESTRICTED SUBSIDIARY OF EACH NEW
UNRESTRICTED SUBSIDIARY ESTABLISHED OR CREATED AFTER THE CLOSING DATE TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THE SECURITY
DOCUMENTS OTHER THAN A FOREIGN SUBSIDIARY WITH CONSOLIDATED TOTAL ASSETS OF
$1,000,000 OR LESS AS LONG AS THE CONSOLIDATED TOTAL ASSETS OF ALL FOREIGN
SUBSIDIARIES OWNED DIRECTLY BY BORROWER OR ITS RESTRICTED DOMESTIC SUBSIDIARIES
THE CAPITAL STOCK OF WHICH IS NOT PLEDGED HEREUNDER, DOES NOT EXCEED IN THE
AGGREGATE $10,000,000; PROVIDED THAT THE PLEDGE OF THE CAPITAL STOCK OF ANY NEW
UNRESTRICTED SUBSIDIARY WHICH IS A FOREIGN SUBSIDIARY SHALL, (I) ONLY BE
REQUIRED TO THE EXTENT OWNED BY BORROWER OR ITS RESTRICTED DOMESTIC
SUBSIDIARIES, (II) BE LIMITED TO 65% OF THE CAPITAL STOCK OF SUCH FOREIGN
SUBSIDIARY AND (III) ANY FILINGS OR RECORDATIONS WITH RESPECT TO FOREIGN
SUBSIDIARIES WILL BE MADE (OR SUBMITTED FOR RECORDATION) WITHIN 10 BUSINESS DAYS
OF THE ACQUISITION THEREOF OR SUCH LONGER PERIOD AS THE ADMINISTRATIVE AGENT MAY
APPROVE.  BORROWER AGREES TO PLEDGE, OR CAUSE ITS RESTRICTED SUBSIDIARIES TO
PLEDGE, TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT
TO THE SECURITY DOCUMENTS ALL INSTRUMENTS EVIDENCING INDEBTEDNESS OWED BY ANY
UNRESTRICTED SUBSIDIARY TO BORROWER OR ANY RESTRICTED DOMESTIC SUBSIDIARY.


 


(F)            DOCUMENTATION FOR ADDITIONAL SECURITY.  THE SECURITY INTERESTS
REQUIRED TO BE GRANTED PURSUANT TO THIS SECTION 7.11 SHALL BE GRANTED PURSUANT
TO THE ANNEXES TO THE

 

74

--------------------------------------------------------------------------------


 


SECURITY DOCUMENTS OR SUCH OTHER SECURITY DOCUMENTATION SATISFACTORY IN FORM AND
SUBSTANCE TO ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS AND SHALL CONSTITUTE
VALID AND ENFORCEABLE PERFECTED SECURITY INTERESTS PRIOR TO THE RIGHTS OF ALL
THIRD PERSONS (OTHER THAN THE “SECURED PARTIES” WITH RESPECT TO “REVOLVER FIRST
PRIORITY COLLATERAL” AS SUCH TERMS ARE DEFINED IN THE REVOLVING SECURITY
DOCUMENTS) AND SUBJECT TO NO OTHER LIENS EXCEPT PERMITTED LIENS.  THE ADDITIONAL
SECURITY DOCUMENTS AND OTHER INSTRUMENTS RELATED THERETO SHALL BE DULY RECORDED
OR FILED IN SUCH MANNER AND IN SUCH PLACES AND AT SUCH TIMES AS ARE REQUIRED BY
LAW TO ESTABLISH, PERFECT, PRESERVE AND PROTECT THE LIENS, IN FAVOR OF
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, REQUIRED TO BE GRANTED
PURSUANT TO THE ADDITIONAL SECURITY DOCUMENT AND, ALL TAXES, FEES AND OTHER
CHARGES PAYABLE IN CONNECTION THEREWITH SHALL BE PAID IN FULL BY BORROWER OR ITS
SUBSIDIARIES.  AT THE TIME OF THE EXECUTION AND DELIVERY OF THE ADDITIONAL
SECURITY DOCUMENTS, BORROWER SHALL CAUSE TO BE DELIVERED TO ADMINISTRATIVE AGENT
SUCH AGREEMENTS, OPINIONS OF COUNSEL, TITLE SURVEYS, REAL ESTATE APPRAISALS
SATISFYING ANY REQUIREMENTS OF LAW, AND OTHER RELATED DOCUMENTS AS MAY BE
REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS TO ASSURE
THEMSELVES THAT THIS SECTION 7.11 HAS BEEN COMPLIED WITH.


 


7.12        END OF FISCAL YEARS; FISCAL QUARTERS.


 

(a)           Cause each of its annual accounting periods to end December 31 of
each year (each a “Fiscal Year”, with quarterly accounting periods ending on
March 31, June 30, September 30 and December 31 of each Fiscal Year (each a
“Fiscal Quarter”)), and (b) cause each of its Subsidiaries’ Fiscal Years to end
on December 31 of each year with Fiscal Quarters ending on March 31, June 30,
September 30 and December 31 of each Fiscal Year, unless, in each case,
otherwise required by applicable law.

 


7.13        SENIOR SUBORDINATED NOTES.


 

On or before the maturity date of the Senior Subordinated Notes, Borrower shall
have refinanced the then outstanding Senior Subordinated Notes with proceeds of
Permitted Unsecured Debt permitted by Section 8.2(e) and/or shall have redeemed
or repurchased such Senior Subordinated Notes with the proceeds of a Qualified
Public Offering in accordance Section 4.2(d) or otherwise as permitted by this
Agreement.

 


7.14        MAINTENANCE OF CORPORATION SEPARATENESS.


 

Cause and cause each of its Subsidiaries to, satisfy customary corporate (or
other similar) formalities, including the maintenance of corporate (or other
similar) records.  Neither Borrower nor any Subsidiary of Borrower shall make
any payment to a creditor of any Huntsman Affiliate in respect of any liability
of any of the foregoing, and no bank account of Borrower shall be commingled
with any bank account of any Huntsman Affiliate.  Any financial statements
distributed to any creditors of Borrower shall, to the extent permitted by GAAP,
clearly establish the corporate separateness of the Huntsman Affiliates from
Borrower and each of Borrower’s Subsidiaries.  Finally, neither Borrower nor any
of its Subsidiaries shall take any action, or conduct its affairs in a manner,
which is likely to result in the corporate existence of any Huntsman Affiliate
on the one hand and of Borrower or any Subsidiary of

 

75

--------------------------------------------------------------------------------


 

Borrower on the other hand being ignored, or in the assets and liabilities of
Borrower or any Subsidiary of Borrower being substantively consolidated with
those of any Huntsman Affiliate in a bankruptcy, reorganization or other
insolvency proceeding.

 


7.15        CERTAIN FEES INDEMNITY.


 

Indemnify Administrative Agent and each Lender against and hold Administrative
Agent and each Lender harmless from any claim, demand or liability for broker’s
or finder’s fees or similar fees or commissions alleged to have been incurred in
connection with any of the transactions contemplated hereby.

 


ARTICLE VIII


 


NEGATIVE COVENANTS


 

Borrower hereby agrees that, so long as any Loan remains outstanding and unpaid
or any other amount is owing to any Lender or Administrative Agent hereunder:

 


8.1          LIENS.


 

Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, assume or suffer to exist or agree to
create, incur or assume any Lien in, upon or with respect to any of its
properties or assets (including, without limitation, any securities or debt
instruments of any of its Subsidiaries), whether now owned or hereafter
acquired, or assign or otherwise convey any right to receive income to secure
any obligation; except for the following Liens (herein referred to as “Permitted
Liens”):

 


(A)           LIENS EXISTING ON THE CLOSING DATE LISTED ON SCHEDULE 8.1(A)
HERETO AND ANY EXTENSION, RENEWAL OR REPLACEMENT THEREOF BUT ONLY IF THE
PRINCIPAL AMOUNT OF THE INDEBTEDNESS IS NOT INCREASED AND SUCH LIENS DO NOT
EXTEND TO OR COVER ANY OTHER PROPERTY OR ASSETS;


 


(B)           (I) LIENS (INCLUDING LIENS UNDER CAPITALIZED LEASES) IN RESPECT OF
PROPERTY OR ASSETS ACQUIRED OR CONSTRUCTED BY BORROWER OR A SUBSIDIARY AFTER THE
DATE HEREOF, INCLUDING, WITHOUT LIMITATION, LIENS ON ROLLING STOCK, WHICH LIENS
ARE CREATED AT THE TIME OF ACQUISITION OR COMPLETION OF CONSTRUCTION OF SUCH
PROPERTY OR ASSET OR WITHIN 120 DAYS THEREAFTER, TO SECURE INDEBTEDNESS ASSUMED
OR INCURRED TO FINANCE ALL OR ANY PART OF THE PURCHASE PRICE OR COST OF
CONSTRUCTION OF SUCH PROPERTY OR ASSET, (II) IN THE CASE OF ANY PERSON THAT
HEREAFTER BECOMES A SUBSIDIARY OR IS CONSOLIDATED WITH OR MERGED WITH OR INTO
BORROWER OR A SUBSIDIARY, LIENS EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OR IS SO CONSOLIDATED OR MERGED (AND NOT INCURRED IN ANTICIPATION
THEREOF), (III) IN THE CASE OF ANY PROPERTY OR ASSET ACQUIRED BY BORROWER OR ANY
SUBSIDIARY AFTER THE CLOSING DATE, LIENS EXISTING ON SUCH PROPERTY OR ASSET AT
THE TIME OF ACQUISITION THEREOF (AND NOT INCURRED IN ANTICIPATION THEREOF),
WHETHER OR NOT THE INDEBTEDNESS SECURED THEREBY IS ASSUMED BY BORROWER OR A
SUBSIDIARY; PROVIDED, THAT IN ANY SUCH CASE:


 

(x)            no such Lien shall extend to or cover any other property or
assets of Borrower or of such Subsidiary, as the case may be;

 

76

--------------------------------------------------------------------------------


 

(y)           the aggregate principal amount of the Indebtedness secured by all
such Liens in respect of any such property or assets shall not exceed 100% of
the fair market value of such property or assets at the time of such acquisition
or, in the case of a Lien in respect of property or assets existing at the time
of such Person becoming a Subsidiary or being so consolidated or merged, the
fair market value of the property or assets acquired at such time and the amount
of Indebtedness secured on the date of issuance of such Liens shall not be less
than 70% of the fair market value unless the Collateral Agent shall have a
perfected second lien on such equipment; and

 

(z)            the Indebtedness secured thereby is permitted to be incurred
pursuant to Section 8.2(h);

 


(C)           CUSTOMARY PERMITTED LIENS;


 


(D)           LIENS GRANTED PURSUANT TO THE SECURITY DOCUMENTS;


 


(E)           LIENS CONSISTING OF AN AGREEMENT TO SELL, TRANSFER OR DISPOSE OF
ANY ASSET (TO THE EXTENT SUCH SALE, TRANSFER OR DISPOSITION IS PERMITTED
HEREUNDER);


 


(F)            LIENS ON PROPERTY OF HUNTSMAN HEADQUARTERS CORPORATION INCURRED
PURSUANT TO THE HEADQUARTERS MORTGAGE LOAN DOCUMENTS AND LIENS ON PROPERTY OF
AIRSTAR CORPORATION INCURRED PURSUANT TO THE AIRSTAR AIRCRAFT FINANCING
DOCUMENTS;


 


(G)           LIEN ON THE ASSETS OF NITROIL VEGYIPARI TERMELÓ-FEJLESZTÓ
RÉSVÉNYTÁRSÁG (NITROIL CHEMICAL ENGINEERING AND PRODUCTION CO., PLC) WHICH
SECURE NOT MORE THAN $2,000,000 OF INDEBTEDNESS;


 


(H)           LIENS ON PROPERTY OF FOREIGN SUBSIDIARIES SECURING INDEBTEDNESS
PERMITTED BY SECTION 8.2(F);


 


(I)            LIENS SECURING REVOLVING LOAN OBLIGATIONS TO THE EXTENT SUCH
INDEBTEDNESS IS PERMITTED BY SECTION 8.2(B) AND THE INTERCREDITOR AGREEMENT IS
IN FULL FORCE AND EFFECT;


 


(J)            LIENS INCURRED IN CONNECTION WITH THE SALE AND LEASEBACK BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OF RAILCARS ACQUIRED AFTER THE DATE HEREOF;


 


(K)           LIENS (OTHER THAN LIENS SECURING INDEBTEDNESS) WITH RESPECT TO
PROPERTY WITH A FAIR MARKET VALUE NOT EXCEEDING $5,000,000 IN THE AGGREGATE AT
ANY ONE TIME OUTSTANDING; AND


 


(L)            LIENS ON PREPAID INSURANCE PREMIUMS SECURING INDEBTEDNESS
INCURRED BY BORROWER AND/OR ITS RESTRICTED SUBSIDIARIES TO FINANCE SUCH
INSURANCE PREMIUMS IN A PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME THE AMOUNT OF
SUCH INSURANCE PREMIUMS TO BE PAID BY BORROWER AND/OR ITS RESTRICTED
SUBSIDIARIES FOR UP TO A THREE YEAR PERIOD.

 

77

--------------------------------------------------------------------------------


 


(M)          LIENS SECURING THE SENIOR SECURED NOTES OBLIGATIONS ON A PARI PASSU
BASIS WITH THE OBLIGATIONS, BUT ONLY TO THE EXTENT THAT SUCH INDEBTEDNESS IS
PERMITTED BY SECTION 8.2(L).


 


8.2          INDEBTEDNESS.


 

Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly, incur, create, assume directly or indirectly, or suffer
to exist any Indebtedness (including without limitation any Guarantee Obligation
in respect of Indebtedness of its Unrestricted Subsidiaries and any Receivables
Facility Attributed Indebtedness) except for:

 


(A)           INDEBTEDNESS INCURRED PURSUANT TO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS;


 


(B)           INDEBTEDNESS OF BORROWER OR ITS SUBSIDIARIES WHICH ARE PARTIES TO
THE SUBSIDIARY GUARANTEE AGREEMENT (AS DEFINED IN THE REVOLVING CREDIT
AGREEMENT) PURSUANT TO THE REVOLVING CREDIT AGREEMENT AND THE LOAN DOCUMENTS IN
A PRINCIPAL AMOUNT OUTSTANDING NOT TO EXCEED $350,000,000 AND GUARANTEES THEREOF
BY ANY SUBSIDIARY GUARANTOR;


 


(C)           INDEBTEDNESS (OTHER THAN INTERCOMPANY INDEBTEDNESS) OUTSTANDING ON
THE CLOSING DATE LISTED ON SCHEDULE 6.5(D) HERETO;


 


(D)           INDEBTEDNESS RESULTING FROM THE EXTENSION, RENEWAL OR REFINANCING
OR SUCCESSIVE REFINANCING (WHETHER IN WHOLE OR IN PART) OF ANY INDEBTEDNESS,
PERMITTED UNDER SECTION 8.2(C); PROVIDED, HOWEVER, THAT (I) THE PRINCIPAL AMOUNT
OF ANY SUCH REFINANCING INDEBTEDNESS (AS DETERMINED AS OF THE DATE OF THE
INCURRENCE OF SUCH REFINANCING INDEBTEDNESS IN ACCORDANCE WITH GAAP) DOES NOT
EXCEED THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS REFINANCED THEREBY ON SUCH DATE
PLUS THE AMOUNT OF ACCRUED AND UNPAID INTEREST AND FEES (INCLUDING CALL
PREMIUMS) AND EXPENSES INCURRED IN CONNECTION WITH SUCH REFINANCING, (II) THE
WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH INDEBTEDNESS IS NOT DECREASED, (III)
THE COVENANTS, DEFAULTS AND SIMILAR PROVISIONS APPLICABLE TO SUCH REFINANCING
INDEBTEDNESS OR OBLIGATIONS ARE CUSTOMARY MARKET TERMS REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND DO NOT CONFLICT IN ANY MATERIAL RESPECT WITH THE
PROVISIONS OF THIS AGREEMENT AND (IV) THE TERMS OF SUCH REFINANCING INDEBTEDNESS
SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  IN THE CASE OF
ANY INDEBTEDNESS WHICH IS SUBORDINATED TO THE OBLIGATIONS, SUCH REFINANCING
INDEBTEDNESS SHALL BE SUBORDINATED TO THE OBLIGATIONS ON THE SAME TERMS OR ON
SUCH OTHER TERMS AS MAY BE APPROVED BY THE ADMINISTRATIVE AGENT.


 


(E)           PERMITTED UNSECURED DEBT OF BORROWER AND GUARANTEES THEREOF BY A
RESTRICTED SUBSIDIARY CONSISTING OF PERMITTED UNSECURED DEBT OF SUCH RESTRICTED
SUBSIDIARY; PROVIDED, THAT BORROWER SHALL HAVE COMPLIED WITH THE MANDATORY
PREPAYMENT REQUIREMENTS OF SECTION 4.2(E);


 


(F)            INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY (OR, TO THE EXTENT SUCH
INDEBTEDNESS IS INCURRED WITH RESPECT TO ITS INTERNATIONAL ACTIVITIES, HUNTSMAN
INTERNATIONAL TRADING CORPORATION) AND GUARANTEES THEREOF BY BORROWER AND/OR ITS
SUBSIDIARIES PURSUANT TO OVER-DRAFT LINES OR SIMILAR EXTENSIONS OF CREDIT SUCH
THAT THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS UNDER THIS CLAUSE OUTSTANDING AT
ANY ONE TIME DOES NOT EXCEED $5,000,000 (OR THE DOLLAR EQUIVALENT THEREOF
DETERMINED ON A QUARTERLY BASIS);

 

78

--------------------------------------------------------------------------------


 


(G)           INTERCOMPANY INDEBTEDNESS TO THE EXTENT PERMITTED BY SECTIONS
8.7(C), (E), (F) AND (G); PROVIDED, HOWEVER, THAT IN THE EVENT OF ANY SUBSEQUENT
ISSUANCE OR TRANSFER OF ANY CAPITAL STOCK WHICH RESULTS IN THE HOLDER OF SUCH
INDEBTEDNESS CEASING TO BE A RESTRICTED SUBSIDIARY OF BORROWER OR ANY SUBSEQUENT
TRANSFER OF SUCH INDEBTEDNESS (OTHER THAN TO BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES) SUCH INDEBTEDNESS SHALL BE REQUIRED TO BE PERMITTED UNDER ANOTHER
CLAUSE OF THIS SECTION 8.2; PROVIDED, FURTHER, HOWEVER, THAT (X) SUCH
INTERCOMPANY INDEBTEDNESS ARISING AFTER THE CLOSING DATE SHALL BE EVIDENCED BY A
PLEDGED INTERCOMPANY NOTE AND (Y) ANY LOAN OR ADVANCE TO BORROWER SHALL BE
UNSECURED;


 


(H)           INDEBTEDNESS SECURED BY LIENS PERMITTED BY SECTION 8.1(B) OR
8.1(J) OR CONSTITUTING CAPITALIZED LEASE OBLIGATIONS OR INDEBTEDNESS UNDER
OPERATING FINANCING LEASES PROVIDED, THAT (X) ALL SUCH CAPITALIZED LEASE
OBLIGATIONS ARE PERMITTED UNDER SECTION 9.3 AND (Y) THE SUM, WITHOUT
DUPLICATION, OF (I) THE AGGREGATE OUTSTANDING CAPITALIZED LEASE OBLIGATIONS PLUS
(II) THE AGGREGATE OUTSTANDING INDEBTEDNESS UNDER OPERATING FINANCING LEASES
PLUS (III) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS
SECURED BY LIENS PERMITTED BY SECTION 8.1(B) AT ANY TIME SHALL NOT EXCEED
$20,000,000 AND ANY EXTENSION, RENEWAL OR REPLACEMENT THEREOF PROVIDED SUCH
INDEBTEDNESS IS NOT INCREASED AND IS NOT SECURED BY ANY ADDITIONAL PROPERTY OR
ASSETS;


 


(I)            INDEBTEDNESS WITH RESPECT TO HEDGING AGREEMENTS ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS IN ORDER TO MANAGE EXISTING OR ANTICIPATED
INTEREST RATE, EXCHANGE RATE, COMMODITY OR OTHER REVENUE OR EXPENSE RISK, AND
NOT FOR SPECULATIVE PURPOSES, IN ANY CASE;


 


(J)            INDEBTEDNESS CONSISTING OF GUARANTEE OBLIGATIONS OF ANY
SUBSIDIARY OF BORROWER OF THE OBLIGATIONS UNDER ANY LOAN DOCUMENT OR CONSISTING
OF A GUARANTEE OF OBLIGATIONS OF A RESTRICTED SUBSIDIARY UNDER ANY LEASE OR
OTHER AGREEMENT ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS NOT CONSTITUTING
INDEBTEDNESS AND FOR WHICH THE LIABILITY WITH RESPECT THERETO IS NOT REQUIRED TO
BE REFLECTED ON A BALANCE SHEET PREPARED IN ACCORDANCE WITH GAAP;


 


(K)           INDEBTEDNESS CONSISTING OF GUARANTEE OBLIGATIONS INCURRED TO
SATISFY BONDING OBLIGATIONS NOT IN EXCESS OF $15,000,000 AT ANY ONE TIME WHICH
ARISE IN THE ORDINARY COURSE OF BUSINESS; AND


 


(L)            INDEBTEDNESS INCURRED PURSUANT TO THE SENIOR SECURED NOTES
INDENTURE NOT TO EXCEED $455,400,000 OUTSTANDING ON THE CLOSING DATE AND
EVIDENCED BY THE SENIOR SECURED NOTES AND ADDITIONAL SENIOR SECURED NOTES ISSUED
AFTER THE CLOSING DATE AND EVIDENCED BY THE SENIOR SECURED NOTES INDENTURE, BUT
ONLY TO THE EXTENT THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH ADDITIONAL SENIOR
SECURED NOTES IS NOT GREATER THAN (I) $25,000,000 MINUS (II) THE AMOUNT OF
ADDITIONAL TERM B LOANS INCURRED PURSUANT TO SECTION 2.4; AND GUARANTEES THEREOF
BY ANY SUBSIDIARY GUARANTOR.


 

For purposes of this Section 8.2, any Indebtedness of an entity outstanding when
it becomes a Subsidiary shall be deemed to have been incurred at that time.

 


8.3          FUNDAMENTAL CHANGES.


 

Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly, (i) consummate any Acquisition or (ii) enter into any
merger, consolidation

 

79

--------------------------------------------------------------------------------


 

or amalgamation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) or convey, sell, assign, lease, transfer or
otherwise dispose of (or agree to do any of the foregoing at any future time)
all or substantially all of its property, business or assets; provided, however,
that so long as prior to or simultaneously with such transactions, Borrower has
complied with, and has caused its Subsidiaries to comply with, the provisions of
Section 7.11:

 


(A)           ANY SUBSIDIARY OF BORROWER MAY BE MERGED OR CONSOLIDATED WITH OR
INTO BORROWER SO LONG AS BORROWER IS THE SURVIVING CORPORATION OR WITH OR INTO
ANY ONE OR MORE WHOLLY-OWNED SUBSIDIARIES OF BORROWER (OTHER THAN AN
UNRESTRICTED SUBSIDIARY, AIRSTAR CORPORATION, HUNTSMAN HEADQUARTERS CORPORATION
OR IRIC); PROVIDED, HOWEVER, THAT (I) THE WHOLLY-OWNED SUBSIDIARY OR
SUBSIDIARIES SHALL BE THE SURVIVING CORPORATION AND (II) IN THE CASE OF ANY
MERGER OR CONSOLIDATION BETWEEN SUBSIDIARIES AT LEAST ONE OF WHICH IS A
SUBSIDIARY GUARANTOR, THE SURVIVING PERSON SHALL BE OR BECOME A PARTY TO THE
RESTRICTED SUBSIDIARY GUARANTEE AGREEMENT);


 


(B)           ANY SUBSIDIARY OF BORROWER MAY SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF ANY OR ALL OF ITS ASSETS TO BORROWER OR ANY OTHER WHOLLY-OWNED
SUBSIDIARY OF BORROWER (OTHER THAN AN UNRESTRICTED SUBSIDIARY);


 


(C)           ANY SUBSIDIARY OF BORROWER MAY VOLUNTARILY LIQUIDATE, WIND-UP OR
DISSOLVE;


 


(D)           ANY TRANSACTION PERMITTED PURSUANT TO SECTION 8.6(E) MAY BE
CONSUMMATED;


 


(E)           AGREEMENTS TO CONDUCT THE TRANSACTIONS REFERRED TO IN CLAUSES (A)
THROUGH (D) ABOVE MAY BE ENTERED INTO;


 


8.4          DIVIDENDS OR OTHER DISTRIBUTIONS.


 

Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly, either:  (i) declare or pay any dividend or make any
distribution on or in respect of its Capital Stock or to the direct or indirect
holders of its Capital Stock in respect of such Capital Stock (except dividends
or distributions payable solely in such Capital Stock or in options, warrants or
other rights to purchase such Capital Stock and except dividends or
distributions payable to Borrower or a Wholly-Owned Subsidiary of Borrower),
(ii) purchase, redeem or otherwise acquire or retire for value any of its
Capital Stock (other than Capital Stock held by Borrower or a Wholly-Owned
Subsidiary of Borrower), (iii) make a loan (a “Shareholder Loan”) to any direct
or indirect owner of its Capital Stock, (iv) pay any Management Fees or (v) make
any principal payment on, purchase, defease, redeem, prepay, decrease or
otherwise acquire or retire for value, prior to any scheduled final maturity,
any Permitted Unsecured Debt or any Indebtedness that is subordinate or junior
in right of payment to the Obligations (any such non-excepted dividend,
distribution, purchase, redemption, repurchase, other acquisition, retirement or
Shareholder Loan or payment being hereinafter referred to as a “Restricted
Payment”); provided, however, that (w) Borrower may make payments described
under clause (v) above with proceeds of Permitted Unsecured Debt, Senior Secured
Notes or Additional Term B Loans, in each case, to the extent such Indebtedness
is permitted to be incurred hereunder and is not otherwise required to be
applied to prepay Loans pursuant to Section 4.2(e) or Section

 

80

--------------------------------------------------------------------------------


 

4.2(f); provided, further, however, that proceeds of Senior Secured Notes and
Additional Term B Loans may not be used to make such payments with respect to
Indebtedness that is subordinate or junior in right of payment to the
Obligations, (x) Borrower may make payments described under clause (v) above
with proceeds of a Qualified Public Offering to the extent such proceeds are not
otherwise required to be applied to prepay Loans pursuant to Section 4.2(d), and
(y) Borrower may make payments pursuant to the terms of the Tax Sharing
Agreement.

 


8.5          ISSUANCE OF STOCK.


 


(A)           BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ISSUE, SELL, ASSIGN, PLEDGE OR
OTHERWISE ENCUMBER OR DISPOSE OF ANY SHARES OF CAPITAL STOCK OF ANY RESTRICTED
SUBSIDIARY OF BORROWER, EXCEPT (I) TO BORROWER, (II) TO ANOTHER WHOLLY-OWNED
SUBSIDIARY OF BORROWER WHICH IS A RESTRICTED SUBSIDIARY, (III) TO QUALIFY
DIRECTORS IF REQUIRED BY APPLICABLE LAW OR SIMILAR DE MINIMIS ISSUANCES OF
CAPITAL STOCK TO COMPLY WITH REQUIREMENTS OF LAW OR (IV) PLEDGES CONSTITUTING
PERMITTED LIENS PURSUANT TO SECTION 8.1(A) OR 8.1(D) OR 8.1(E).  NOTWITHSTANDING
THE FOREGOING, BORROWER OR ITS SUBSIDIARIES SHALL BE PERMITTED TO SELL THE
OUTSTANDING STOCK OF A SUBSIDIARY, SUBJECT TO SECTIONS 8.3 AND 8.6.


 


(B)           BORROWER SHALL NOT ISSUE ANY CAPITAL STOCK, EXCEPT FOR (I)
ISSUANCES OF ADDITIONAL UNITS OF MEMBERSHIP INTERESTS TO HOLDCO II AND (II)
ISSUANCES OF CAPITAL STOCK, WHERE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS
HAVE CONSENTED TO THE TERMS AND CONDITIONS OF SUCH OFFERING.  IN THE EVENT ANY
CAPITAL STOCK OF BORROWER IS ISSUED PURSUANT TO THIS SECTION 8.5(B), BORROWER
SHALL APPLY THE NET OFFERING PROCEEDS RECEIVED IN CONNECTION WITH SUCH
DISPOSITION IN ACCORDANCE WITH SECTION 4.2(D).


 


8.6          DISPOSITION OF ASSETS.


 

Borrower will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, sell, lease, assign, transfer or otherwise dispose of any of its
assets to any Person, including, without limitation, pursuant to a Sale and
Leaseback Transaction, except that:

 


(A)           BORROWER OR ANY SUBSIDIARY MAY ENGAGE IN A TRANSACTION PERMITTED
BY SECTION 8.3.


 


(B)           ANY FOREIGN SUBSIDIARY WHICH IS A WHOLLY-OWNED SUBSIDIARY MAY
TRANSFER, SELL OR ASSIGN ANY OF ITS ASSETS TO ANOTHER FOREIGN SUBSIDIARY WHICH
IS A WHOLLY-OWNED SUBSIDIARY;


 


(C)           BORROWER OR ANY SUBSIDIARY MAY SELL, TRANSFER OR OTHERWISE DISPOSE
OF INVENTORY AND CASH EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS;


 


(D)           BORROWER OR ANY SUBSIDIARY MAY PERMIT TO EXIST LIENS UPON ITS
ASSETS WHICH ARE PERMITTED BY SECTION 8.1;


 


(E)           BORROWER OR ANY SUBSIDIARY MAY SELL, ASSIGN, TRANSFER OR OTHERWISE
DISPOSE OF AN INVESTMENT PERMITTED UNDER SECTIONS 8.7(D) AND 8.7(G);

 

81

--------------------------------------------------------------------------------


 


(F)            BORROWER AND ANY SUBSIDIARY MAY SELL, ASSIGN, TRANSFER OR
OTHERWISE DISPOSE OF ITS ASSETS TO BORROWER OR ANY WHOLLY-OWNED DOMESTIC
SUBSIDIARY WHICH IS A RESTRICTED SUBSIDIARY (OTHER THAN AIRSTAR CORPORATION,
HUNTSMAN HEADQUARTERS CORPORATION OR IRIC);


 


(G)           BORROWER OR ANY SUBSIDIARY MAY SELL, LEASE OR OTHERWISE DISPOSE OF
ANY ASSETS IN THE ORDINARY COURSE OF BUSINESS WHICH, IN THE REASONABLE JUDGMENT
OF BORROWER, HAVE BECOME UNECONOMIC, OBSOLETE OR WORN OUT AND MAY SELL OR
DISCOUNT, IN EACH CASE WITHOUT RECOURSE AND IN THE ORDINARY COURSE OF BUSINESS,
OVERDUE ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS, BUT ONLY
IN CONNECTION WITH THE COMPROMISE OR COLLECTION THEREOF CONSISTENT WITH
CUSTOMARY INDUSTRY PRACTICE (AND NOT AS PART OF ANY BULK SALE OR FINANCING OF
RECEIVABLES NOT OTHERWISE PERMITTED UNDER CLAUSE (I) BELOW);


 


(H)           BORROWER OR ANY SUBSIDIARY MAY ENTER INTO OPERATING LEASES AS
LESSOR IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT SUBSTANTIALLY EQUIVALENT
TO SALES;


 


(I)            BORROWER OR ANY SUBSIDIARY MAY ENTER INTO ASSIGNMENTS AND
LICENSES OF INTELLECTUAL PROPERTY IN THE ORDINARY COURSE OF BUSINESS;


 


(J)            BORROWER AND ITS SUBSIDIARIES MAY SELL RAILCARS ACQUIRED AFTER
THE CLOSING DATE IN CONNECTION WITH SALE AND LEASEBACK TRANSACTIONS; AND


 


(K)           BORROWER OR ANY RESTRICTED SUBSIDIARY MAY DISPOSE OF ANY OF ITS
ASSETS IF THE AGGREGATE FAIR MARKET VALUE (AT THE TIME OF DISPOSITION THEREOF)
OF ALL ASSETS DISPOSED OF BY BORROWER AND ITS RESTRICTED SUBSIDIARIES SUBSEQUENT
TO THE CLOSING DATE PURSUANT TO THIS CLAUSE (K) PLUS THE AGGREGATE FAIR MARKET
VALUE (NET, IN THE CASE OF THE REAL ESTATE OWNED BY HUNTSMAN HEADQUARTERS
CORPORATION, OF THE DEBT SECURED BY SUCH REAL ESTATE) OF ALL THE ASSETS THEN
PROPOSED TO BE DISPOSED OF DOES NOT EXCEED $50,000,000 PER ANNUM AND
$150,000,000 IN THE AGGREGATE FROM AND AFTER THE CLOSING DATE.


 


(L)            THE BORROWER AND ITS SUBSIDIARIES MAY SELL, TRANSFER OR OTHERWISE
DISPOSE OF ANY ASSET IN CONNECTION WITH ANY SALE AND LEASEBACK TRANSACTION
INVOLVING INDEBTEDNESS, CAPITALIZED LEASE OBLIGATIONS OR AN OPERATING FINANCING
LEASE OTHERWISE PERMITTED HEREUNDER SO LONG AS, IN THE CASE OF A TRANSACTION
INVOLVING OPERATING ASSETS, SUCH TRANSACTION OCCURS WITHIN 120 DAYS OF THE
ACQUISITION BY THE BORROWER OR ANY SUBSIDIARY OF THE ASSET SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF;


 


8.7          LOANS AND INVESTMENTS.


 

Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly, make any or own any Investments except that Borrower and
its Restricted Subsidiaries may:

 


(A)           ACQUIRE AND HOLD CASH AND CASH EQUIVALENTS;


 


(B)           MAKE OR MAINTAIN ADVANCES TO THEIR EMPLOYEES IN THE ORDINARY
COURSE OF BUSINESS FOR TRAVEL, RELOCATION AND RELATED EXPENSES;

 

82

--------------------------------------------------------------------------------


 


(C)           HOLD (I) ITS EXISTING INVESTMENTS IN SUBSIDIARIES AND (II) THE
OTHER INVESTMENTS IDENTIFIED ON SCHEDULE 8.7(C) (IN EACH CASE, AS SUCH
INVESTMENTS MAY BE ADJUSTED DUE TO APPRECIATION, REPAYMENT OF PRINCIPAL, PAYMENT
OF INTEREST, RETURN OF CAPITAL AND SIMILAR CIRCUMSTANCES);


 


(D)           ACQUIRE AND HOLD INVESTMENTS (INCLUDING DEBT OBLIGATIONS) RECEIVED
IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS
AND OTHER PERSONS HAVING OBLIGATIONS IN FAVOR OF BORROWER OR A SUBSIDIARY IN
SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND
SUPPLIERS AND SUCH OTHER PERSONS ARISING IN THE ORDINARY COURSE OF BUSINESS;


 


(E)           MAKE ADDITIONAL INVESTMENTS IN ANY RESTRICTED DOMESTIC SUBSIDIARY;
PROVIDED THAT ANY SUCH INVESTMENT CONSTITUTING A LOAN OR ADVANCE TO A RESTRICTED
DOMESTIC SUBSIDIARY SHALL BE MADE PURSUANT TO ONE OF THE PLEDGED INTERCOMPANY
NOTES;


 


(F)            MAKE (I) ANY INVESTMENT BY BORROWER OR ANY RESTRICTED SUBSIDIARY
IN ANY FOREIGN SUBSIDIARY OR JOINT VENTURE AFTER THE CLOSING DATE IN AN
AGGREGATE AMOUNT FOR ALL SUCH INVESTMENTS FROM AND AFTER THE CLOSING DATE IN
EXCESS OF $25,000,000 OR (II) ANY INVESTMENT BY A FOREIGN SUBSIDIARY IN ANY
OTHER FOREIGN SUBSIDIARY;


 


(G)           MAKE ANY INVESTMENT AFTER THE CLOSING DATE IN UNRESTRICTED
SUBSIDIARIES IN AN AMOUNT NOT IN EXCESS OF $15,000,000 IN THE AGGREGATE FROM AND
AFTER THE CLOSING DATE;


 


(H)           TO THE EXTENT NOT REQUIRED TO BE APPLIED TO PREPAY THE OBLIGATIONS
PURSUANT TO SECTION 4.2(E) OF THE CREDIT AGREEMENT, USE NET CASH PROCEEDS OF
PERMITTED UNSECURED DEBT TO MAKE INVESTMENTS ON OR AFTER THE CLOSING DATE IN ANY
AUSTRALIAN CONSOLIDATED ENTITY IN AN AGGREGATE AMOUNT NOT TO EXCEED $60,000,000
(“PERMITTED AUSTRALIAN PROCEEDS”); PROVIDED THAT THE PERMITTED AUSTRALIAN
PROCEEDS SHALL BE USED TO MAKE AN INVESTMENT (WHICH, TO THE EXTENT PERMITTED
UNDER LOCAL LAW AND NOT RESULTING IN ADVERSE TAX CONSEQUENCES, SHALL BE IN THE
FORM OF AN INTERCOMPANY LOAN) TO PERMANENTLY PREPAY INDEBTEDNESS (AND IN THE
CASE OF REVOLVING LOANS PERMANENTLY REDUCE THE COMMITMENTS THEREUNDER);
PROVIDED, FURTHER, THAT ON THE DATE THAT THE AGGREGATE AMOUNT OF INVESTMENTS
MADE WITH PERMITTED AUSTRALIAN PROCEEDS IN HF II AUSTRALIA HOLDINGS COMPANY LLC
OR HUNTSMAN AUSTRALIA HOLDINGS CORPORATION, OR SUBSIDIARIES THEREOF
(COLLECTIVELY THE “AUSTRALIAN SURFACTANTS SUBSIDIARIES”) EXCEEDS $20,000,000,
THEN THE AUSTRALIAN SURFACTANTS SUBSIDIARIES SHALL CEASE TO BE UNRESTRICTED
SUBSIDIARIES FOR PURPOSES OF THIS AGREEMENT AND ALL INDEBTEDNESS OF SUCH
ENTITIES SHALL BE DEEMED TO HAVE BEEN INCURRED ON SUCH DATE, AND ON THE DATE
THAT THE AGGREGATE AMOUNT OF INVESTMENTS MADE WITH PERMITTED AUSTRALIAN PROCEEDS
IN HCPH HOLDINGS PTY LIMITED OR HUNTSMAN CHEMICAL AUSTRALIA UNIT TRUST, OR
SUBSIDIARIES THEREOF (COLLECTIVELY THE “AUSTRALIAN STYRENICS SUBSIDIARIES”)
EXCEEDS $15,000,000, THEN THE AUSTRALIAN STYRENICS SUBSIDIARIES SHALL CEASE TO
BE UNRESTRICTED SUBSIDIARIES FOR PURPOSES OF THIS AGREEMENT AND ALL INDEBTEDNESS
OF SUCH ENTITIES SHALL BE DEEMED TO HAVE BEEN INCURRED ON SUCH DATE;


 


(I)            MAKE ONE OR MORE INVESTMENTS IN HSCHC (WHICH MAY BE REINVESTED BY
HSCHC IN HSCC) (I) WHEN AND AS INTEREST PAYMENTS BECOME DUE AND PAYABLE ON THE
BASF NOTE, EACH IN AN AMOUNT NOT TO EXCEED THE INTEREST PAYMENT REQUIRED TO BE
PAID IN CASH BY HSCC ON THE BASF NOTE AND (II) WHEN AND AS HSCC MAKES PRINCIPAL
PAYMENTS ON THE BASF NOTE

 

83

--------------------------------------------------------------------------------


 


PROVIDED THAT SUCH INVESTMENT PURSUANT TO THIS CLAUSE (II) MAY BE MADE ONLY WITH
PROCEEDS FROM A QUALIFIED PUBLIC OFFERING OR FROM THE ISSUANCE OF PERMITTED
UNSECURED INDEBTEDNESS; AND


 


(J)            ACQUIRE FOR THE PURPOSES OF RETIREMENT SENIOR SECURED NOTES WITH
PROCEEDS OF A QUALIFIED PUBLIC OFFERING TO THE EXTENT CONTEMPLATED BY SECTIONS
4.2(D) AND 4.3(D).


 


8.8          TRANSACTIONS WITH AFFILIATES.


 

Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into any transaction with any Affiliate of
Borrower or any of its Subsidiaries (other than the Borrower or any Restricted
Subsidiary), except for (i) transactions that are on terms no less favorable to
Borrower or such Subsidiary, as applicable, than could be obtained in a
comparable arms-length transaction with a Person not an Affiliate of Borrower or
any of its Subsidiaries and are necessary or desirable for Borrower or its
Subsidiary in the conduct of its business and (ii) the Tax Sharing Agreement and
transactions thereunder in accordance with the terms thereof.

 


8.9          LINES OF BUSINESS.


 

Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into or acquire any line of business which does
not consist of the manufacture, distribution, purchase or sale of chemicals,
plastics or finished products made therefrom or is not otherwise reasonably
related to the business engaged in as of the Closing Date, except to the extent
that after any such entry or acquisition, Borrower and its Restricted
Subsidiaries, taken as a whole, remain substantially engaged in similar lines of
business as are conducted by them as of the Closing Date.  Notwithstanding
anything to the contrary in this Agreement, IRIC shall not engage in any
business other than the business of serving as a captive insurance company for
Borrower and its Subsidiaries and engaging in such necessary activities related
thereto as may be permitted to be engaged in by a Vermont captive insurance
company pursuant to applicable Vermont captive insurance company rules and
regulations; provided, that IRIC shall not hold cash or other Investments except
in a manner consistent with Schedule 8.17(a).

 


8.10        FISCAL YEAR.


 

Borrower shall not change its Fiscal Year.

 


8.11        AMENDMENTS TO ORGANIZATIONAL AND OTHER DOCUMENTS.


 

Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly, amend, modify or waive, or permit any amendment,
modification or waiver to its Organizational Documents if such amendment,
modification or waiver could reasonably be expected to adversely affect the
interests of the Collateral Agent, Administrative Agent or the Lenders. 
Borrower shall not, nor shall it permit any of its Subsidiaries to waive or
release any interest under any Security Document except as expressly permitted
hereby or thereby.  Borrower shall not, and shall not permit any Subsidiary to,
amend, modify or waive or cause to be amended, modified or waived any provision
of (a) the BASF Note, unless such amendment, modification or waiver is approved
by the Administrative Agent, (b) the Tax Sharing Agreement,

 

84

--------------------------------------------------------------------------------


 

unless such amendment, modification or waiver is approved by the Administrative
Agent and, if adverse to the interests of the Lenders (as determined by the
Administrative Agent in its sole reasonable discretion after reasonable advance
notice of such proposed change), by the Required Lenders or (c) the Horizon
Subordinated Note, unless such amendment, modification or waiver is approved by
the Administrative Agent and, if adverse to the interests of the Lenders (as
determined by the Administrative Agent in its sole reasonable discretion after
reasonable advance notice of such proposed change), by the Required Lenders. 
Neither Borrower or any of its Restricted Subsidiaries shall enter into any tax
sharing agreement with Holdco I or Holdco II except as set forth in the Tax
Sharing Agreement.

 


8.12        LIMITATION ON CERTAIN RESTRICTIONS ON SUBSIDIARIES.


 

Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
create or otherwise cause or permit to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to (i)
pay dividends or make any other distributions on its Capital Stock or pay any
Indebtedness or other Obligations owed to Borrower or any of its other
Subsidiaries, (ii) make any loans or advances to Borrower or any of its other
Subsidiaries, (iii) transfer any of its property or assets to Borrower or any of
its other Subsidiaries or (iv) enter into any Material Agreement unless such
agreement expressly provides that it may be collaterally assigned to the
Collateral Agent and may be further assigned by the Collateral Agent in any
foreclosure, except:

 


(A)           ANY ENCUMBRANCE OR RESTRICTION PURSUANT TO THE REVOLVING CREDIT
AGREEMENT, THE SENIOR SECURED NOTES INDENTURE OR THE AGREEMENT GOVERNING
PERMITTED UNSECURED DEBT OR ANY EXTENSION, REPLACEMENT OR REFINANCING THEREOF
WHICH IS NOT OTHERWISE PROHIBITED BY THE TERMS OF THIS AGREEMENT;


 


(B)           ANY SUCH ENCUMBRANCE OR RESTRICTION CONSISTING OF CUSTOMARY
NON-ASSIGNMENT PROVISIONS IN CONTRACTUAL OBLIGATIONS WHICH ARE NOT MATERIAL
AGREEMENTS AND ARE ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS TO THE EXTENT
SUCH PROVISIONS RESTRICT THE TRANSFER OR ASSIGNMENT OF SUCH AGREEMENT;


 


(C)           IN THE CASE OF CLAUSE (III) ABOVE, PERMITTED LIENS OR OTHER
RESTRICTIONS CONTAINED IN SECURITY AGREEMENTS SECURING INDEBTEDNESS PERMITTED
HEREBY TO THE EXTENT SUCH RESTRICTIONS RESTRICT THE TRANSFER OF THE ASSETS
SPECIFICALLY SECURED BY SUCH SECURITY AGREEMENT;


 


(D)           ANY RESTRICTION ON TRANSFER OF AN ASSET PURSUANT TO AN AGREEMENT
TO SELL SUCH ASSET TO THE EXTENT SUCH SALE WOULD BE PERMITTED UNDER THE TERMS OF
THIS AGREEMENT;


 


(E)           RESTRICTIONS ON AIRSTAR CORPORATION IN THE AIRSTAR AIRCRAFT
FINANCING DOCUMENTS AND RESTRICTIONS ON HUNTSMAN HEADQUARTERS CORPORATION IN THE
HEADQUARTERS MORTGAGE LOAN DOCUMENTS;


 


(F)            RESTRICTIONS IN SECTION 4.03 OF THE ARTICLES OF INCORPORATION OF
HUNTSMAN CHEMICAL CORPORATION; AND


 


(G)           RESTRICTIONS ON FOREIGN SUBSIDIARIES IN FOREIGN OVERDRAFT
FACILITIES.

 

85

--------------------------------------------------------------------------------


 


8.13        ACCOUNTING CHANGES.


 

Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
make or permit to be made any change in accounting policies affecting the
presentation of financial statements or reporting practices from those employed
by it on the Closing Date, unless (i) such change is required by GAAP, (ii) such
change is disclosed to the Lenders through the Administrative Agent or otherwise
and (iii) relevant prior financial statements that are affected by such change
are restated (in form and detail satisfactory to Administrative Agent) as may be
required by GAAP to show comparative results.  If any changes in GAAP or the
financial statements referred to in Section 6.5(a) hereof occur after the
Closing Date and such changes result in, in the sole judgment of Administrative
Agent, a meaningful change in the calculation of any financial covenants or
restrictions set forth in this Agreement, then the parties hereto agree to enter
into and diligently pursue negotiations to amend the covenants employing
financial calculations herein so as to equitably reflect such changes, with the
desired result that the criteria for evaluating the financial condition and
results of operations of Borrower and its Subsidiaries shall be the same after
such changes as if such changes had not been made.

 


8.14        RESTRICTIONS ON CERTAIN UNRESTRICTED SUBSIDIARIES.


 


(A)           BORROWER WILL NOT PERMIT EITHER HSCHC OR HSCC TO, AND HSCHC AND
HSCC HEREBY AGREE THAT THEY WILL NOT, EXCEPT IN EACH CASE AS DESCRIBED ON
SCHEDULE 8.14, (I) INCUR ANY INDEBTEDNESS OR OTHER MATERIAL OBLIGATIONS OF ANY
KIND; (II) DIRECTLY OR INDIRECTLY, CREATE, INCUR, ASSUME OR SUFFER TO EXIST OR
AGREE TO CREATE, INCUR OR ASSUME ANY LIEN IN, UPON OR WITH RESPECT TO ANY OF
THEIR PROPERTIES OR ASSETS (INCLUDING, WITHOUT LIMITATION ANY SECURITIES OR
INTERCOMPANY INDEBTEDNESS IN FAVOR OF HSCC OR HSCHC); (III) ISSUE ANY CAPITAL
STOCK; (IV) DISPOSE OF OR TRANSFER ANY ASSETS; (V) IN THE CASE OF HSCHC, ENGAGE
IN ANY BUSINESS OTHER THAN HOLDING SECURITIES OF ITS SUBSIDIARIES; OR (VI) IN
THE CASE OF HSCC, ENGAGE IN ANY BUSINESS OTHER THAN HOLDING SECURITIES OF HIH;
PROVIDED, (A) THAT THIS SECTION 8.14 SHALL NOT PROHIBIT ANY AMENDMENT TO THE
BASF NOTE TO THE EXTENT NOT PROHIBITED BY SECTION 8.11 AND (B) HSCHC AND HSCC
MAY INCUR (X) LIENS SECURING THE SENIOR SECURED NOTES ON A PARI PASSU BASIS WITH
THE OBLIGATIONS AND (Y) INDEBTEDNESS CONSISTING OF GUARANTEES OF INDEBTEDNESS
INCURRED PURSUANT TO SECTION 8.2(H).  NEITHER HSCHC NOR HSCC WILL CREATE ANY
ADDITIONAL DIRECT SUBSIDIARIES AFTER THE CLOSING DATE.


 


(B)           BORROWER WILL NOT PERMIT HIH TO, AND HIH HEREBY AGREES THAT IT
WILL NOT, ISSUE ANY CAPITAL STOCK EXCEPT CAPITAL STOCK WITH THE SAME ECONOMIC,
VOTING AND OTHER RIGHTS AS THE CAPITAL STOCK OF HIH HELD INDIRECTLY ON THE
CLOSING DATE BY BORROWER IN EXCHANGE FOR A CAPITAL CONTRIBUTION THE PROCEEDS OF
WHICH ARE USED TO REPAY, OR IN EXCHANGE FOR OR IN REPAYMENT OF ANY INDEBTEDNESS
OF HIH OR HUNTSMAN INTERNATIONAL LLC; PROVIDED, THAT THE A NOTES SHALL BE REPAID
IN FULL PRIOR TO THE EXCHANGE OR REPAYMENT OF ANY OTHER SUCH INDEBTEDNESS OTHER
THAN THE B NOTES AS LONG AS (I) SUCH ISSUANCE IS MADE CONTEMPORANEOUSLY WITH A
QUALIFIED PUBLIC OFFERING AND (II) THE CAPITAL STOCK IS ISSUED AT A VALUATION
COMPARABLE TO THE VALUE OF THE CAPITAL STOCK ISSUED IN THE QUALIFIED PUBLIC
OFFERING OR AT SUCH VALUATION AS SET FORTH IN A FAIRNESS OPINION OBTAINED BY HIH
AND SATISFACTORY TO ADMINISTRATIVE AGENT.


 


(C)           NEITHER BORROWER NOR HSCC WILL PERMIT HUNTSMAN INTERNATIONAL LLC
TO ISSUE ANY CAPITAL STOCK TO ANY PERSON OTHER THAN HIH.

 

86

--------------------------------------------------------------------------------


 


8.15        AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS TO REVOLVING CREDIT
AGREEMENT.  BORROWER SHALL NOT AGREE TO OR PERMIT THE AMOUNT OF INDEBTEDNESS
PERMITTED TO BE OUTSTANDING UNDER THE REVOLVING CREDIT AGREEMENT TO BE INCREASED
ABOVE $350,000,000.


 


8.16        BORROWINGS UNDER REVOLVING CREDIT AGREEMENT.


 

In no event shall Borrower make any borrowing of Revolving Loans under the
Revolving Credit Agreement if, after giving effect to such borrowing, Borrower
would have more than $50,000,000 of Available Liquidity (but in any event
excluding any cash awaiting reinvestment in accordance with Section 4.2(b) or
4.2(d), 4.2(e), 4.2(f), or 4.2(h)).

 


8.17        AMENDMENTS OR MODIFICATIONS TO SENIOR SECURED NOTES.


 

Borrower shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly, either:

 


(A)           AMEND, MODIFY, WAIVE OR SUPPLEMENT, OR CAUSE TO BE AMENDED,
MODIFIED, WAIVED OR SUPPLEMENTED, ANY PROVISION OF THE SENIOR SECURED NOTES
INDENTURE OR THE TERMS OF THE SENIOR SECURED NOTES, UNLESS SUCH AMENDMENT,
MODIFICATION, WAIVER OR SUPPLEMENT IS APPROVED BY THE ADMINISTRATIVE AGENT AND,
IF ADVERSE TO THE INTERESTS OF THE LENDERS (AS DETERMINED BY THE ADMINISTRATIVE
AGENT IN ITS SOLE REASONABLE DISCRETION AFTER REASONABLE ADVANCE NOTICE OF SUCH
PROPOSED CHANGE), BY THE REQUIRED LENDERS; OR


 


(B)           MAKE ANY PRINCIPAL PAYMENT ON, PURCHASE, DEFEASE, REDEEM, PREPAY,
DECREASE OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE, PRIOR TO ANY SCHEDULED FINAL
MATURITY, ANY SENIOR SECURED NOTES, EXCEPT AS REQUIRED BY THE SENIOR SECURED
NOTES INDENTURE.


 


8.18        ANTI-TERRORISM LAW; ANTI-MONEY LAUNDERING.


 

Borrower shall not directly or indirectly: (a) (i) knowingly conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any person described in Section 6.23(b), (ii)
knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) knowingly engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and Borrower shall deliver to the Lenders any certification
or other evidence requested from time to time by any Lender in its reasonable
discretion, confirming Borrower’s compliance with this Section 8.18) or (b)
cause or permit any of the funds of Borrower or any Credit Party that are used
to repay the Loan to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of law.

 

87

--------------------------------------------------------------------------------


 


ARTICLE IX


 


FINANCIAL COVENANTS


 

Borrower hereby agrees that, so long as any Loan remains outstanding and unpaid
or in any other amount is owing to any Lender or Administrative Agent hereunder,
Borrower shall not directly or indirectly:

 


9.1          LEVERAGE RATIO.


 

Permit the ratio (the “Leverage Ratio”) of (a) Consolidated Debt on the last day
of any Fiscal Quarter of Borrower (after giving effect to all payments and
prepayments made on such date) to (b) EBITDA of Borrower for the four Fiscal
Quarter periods ending on such day to exceed the ratio set forth below at the
end of any Fiscal Quarter occurring during the period opposite such ratio:

 

Date

 

Ratio

 

Fiscal Quarter ending September 30, 2004

 

8.25 to 1.0

 

Fiscal Quarter ending December 31, 2004

 

8.00 to 1.0

 

Fiscal Quarter ending March 31, 2005

 

7.50 to 1.0

 

Fiscal Quarter ending June 30, 2005

 

6.50 to 1.0

 

Fiscal Quarter ending September 30, 2005

 

5.75 to 1.0

 

Fiscal Quarter ending December 31, 2005

 

5.00 to 1.0

 

Fiscal Quarter ending March 31, 2006

 

4.50 to 1.0

 

Fiscal Quarter ending June 30, 2006

 

4.50 to 1.0

 

Fiscal Quarter ending September 30, 2006

 

4.00 to 1.0

 

Fiscal Quarter ending December 31, 2006

 

4.00 to 1.0

 

Fiscal Quarter ending March 31, 2007 and each Fiscal Quarter thereafter

 

3.50 to 1.0

 


 


9.2          INTEREST COVERAGE RATIO.


 

Permit the ratio (the “Interest Coverage Ratio”) of (i) EBITDA for each period
of four consecutive Fiscal Quarters ending on the last day of any Fiscal Quarter
of Borrower to (ii) the sum of Cash Interest Expense of Borrower and its
Restricted Subsidiaries for such period to be less than the ratio opposite the
applicable period set forth below:

 

Date

 

Ratio

 

Fiscal Quarter ending September 30, 2004

 

1.30 to 1.0

 

Fiscal Quarter ending December 31, 2004

 

1.30 to 1.0

 

Fiscal Quarter ending March 31, 2005

 

1.35 to 1.0

 

Fiscal Quarter ending June 30, 2005

 

1.45 to 1.0

 

Fiscal Quarter ending September 30, 2005

 

1.60 to 1.0

 

Fiscal Quarter ending December 31, 2005

 

1.75 to 1.0

 

Fiscal Quarter ending March 31, 2006

 

1.85 to 1.0

 

Fiscal Quarter ending June 30, 2006

 

1.90 to 1.0

 

Fiscal Quarter ending September 30, 2006

 

2.00 to 1.0

 

Fiscal Quarter ending December 31, 2006

 

2.00 to 1.0

 

Fiscal Quarter ending March 31, 2007

 

2.25 to 1.0

 

Fiscal Quarter ending June 30, 2007

 

2.25 to 1.0

 

Fiscal Quarter ending September 30, 2007

 

2.25 to 1.0

 

Fiscal Quarter ending December 31, 2007

 

2.25 to 1.0

 

Fiscal Quarter ending March 31, 2008 and each Fiscal Quarter thereafter

 

2.50 to 1.0

 

 

88

--------------------------------------------------------------------------------


 


9.3          CAPITAL EXPENDITURES.


 

Permit, nor permit any of its Restricted Subsidiaries to, make any Consolidated
Capital Expenditures, except that Borrower and its Restricted Subsidiaries may
make such Consolidated Capital Expenditures during any Fiscal Year and until
payment in full of all Obligations hereunder, not in excess of an amount equal
to $135,000,000; provided, further, however, to the extent Consolidated Capital
Expenditures for any Fiscal Year are less than $135,000,000, the difference
thereof may be carried forward to the immediately following fiscal year in an
amount not to exceed $20,000,000.

 


ARTICLE X


 


EVENTS OF DEFAULT


 


10.1        EVENTS OF DEFAULT.


 

Any of the following events, acts, occurrences or states of facts shall
constitute an “Event of Default” for purposes of this Agreement:

 


(A)           FAILURE TO MAKE PAYMENTS WHEN DUE.  BORROWER (I) SHALL DEFAULT IN
THE PAYMENT OF PRINCIPAL ON ANY OF THE LOANS; OR (II) SHALL DEFAULT IN THE
PAYMENT OF INTEREST ON ANY OF THE LOANS OR DEFAULT IN THE PAYMENT OF ANY FEE OR
ANY OTHER AMOUNT OWING HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WHEN DUE AND
SUCH DEFAULT IN PAYMENT SHALL CONTINUE FOR FIVE (5) BUSINESS DAYS; OR


 


(B)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION OR WARRANTY
MADE BY OR ON THE PART OF BORROWER OR ANY CREDIT PARTY, AS THE CASE MAY BE,
CONTAINED IN ANY LOAN DOCUMENT OR ANY DOCUMENT, INSTRUMENT OR CERTIFICATE
DELIVERED PURSUANT HERETO OR THERETO SHALL HAVE BEEN INCORRECT OR MISLEADING IN
ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(C)           COVENANTS.  ANY CREDIT PARTY SHALL (I) DEFAULT IN THE PERFORMANCE
OR OBSERVANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT ON ITS PART TO BE
PERFORMED OR OBSERVED UNDER ARTICLE VIII, ARTICLE IX HEREOF OR SECTIONS 7.1,
7.3(A), 7.9, 7.10, 7.11(A), AND 7.13 OR (II) DEFAULT IN THE DUE PERFORMANCE OR
OBSERVANCE BY IT OF ANY OTHER TERM, COVENANT OR AGREEMENT CONTAINED IN THIS
AGREEMENT AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY (30)
DAYS AFTER WRITTEN NOTICE TO BORROWER BY ADMINISTRATIVE AGENT OR ANY LENDER; OR

 

89

--------------------------------------------------------------------------------


 


(D)           DEFAULT UNDER OTHER LOAN DOCUMENTS.  ANY CREDIT PARTY SHALL
DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT, CONDITION OR
AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED HEREUNDER OR UNDER ANY LOAN
DOCUMENT (AND NOT CONSTITUTING AN EVENT OF DEFAULT UNDER ANY OTHER CLAUSE OF
THIS SECTION 10.1) AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF
THIRTY (30) DAYS AFTER WRITTEN OR TELEPHONIC (IMMEDIATELY CONFIRMED IN WRITING)
NOTICE THEREOF HAS BEEN GIVEN TO BORROWER BY ADMINISTRATIVE AGENT; OR


 


(E)           VOLUNTARY INSOLVENCY, ETC.  HOLDCO I, HOLDCO II, BORROWER OR ANY
OF ITS MATERIAL SUBSIDIARIES WHICH ARE RESTRICTED SUBSIDIARIES SHALL BECOME
INSOLVENT OR GENERALLY FAIL TO PAY, OR ADMIT IN WRITING ITS INABILITY TO PAY,
ITS DEBTS AS THEY BECOME DUE, OR SHALL VOLUNTARILY COMMENCE ANY PROCEEDING OR
FILE ANY PETITION UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW OR SEEKING
DISSOLUTION (EXCEPT AS PERMITTED BY SECTION 8.3(C)) OR REORGANIZATION OR THE
APPOINTMENT OF A RECEIVER, TRUSTEE, ADMINISTRATOR, CUSTODIAN OR LIQUIDATOR FOR
IT OR A SUBSTANTIAL PORTION OF ITS PROPERTY, ASSETS OR BUSINESS OR TO EFFECT A
PLAN OR OTHER ARRANGEMENT WITH ITS CREDITORS, OR SHALL FILE ANY ANSWER ADMITTING
THE JURISDICTION OF THE COURT AND THE MATERIAL ALLEGATIONS OF AN INVOLUNTARY
PETITION FILED AGAINST IT IN ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING,
OR SHALL BE ADJUDICATED BANKRUPT, OR SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS, OR SHALL CONSENT TO, OR ACQUIESCE IN THE APPOINTMENT OF, A
RECEIVER, TRUSTEE, ADMINISTRATOR, CUSTODIAN OR LIQUIDATOR FOR A SUBSTANTIAL
PORTION OF ITS PROPERTY, ASSETS OR BUSINESS, SHALL CALL A MEETING OF ITS
CREDITORS WITH A VIEW TO ARRANGING A COMPOSITION OR ADJUSTMENT OF ITS DEBTS OR
SHALL TAKE ANY CORPORATE ACTION AUTHORIZING ANY OF THE FOREGOING; OR


 


(F)            INVOLUNTARY INSOLVENCY, ETC.  INVOLUNTARY PROCEEDINGS OR AN
INVOLUNTARY PETITION SHALL BE COMMENCED OR FILED AGAINST HOLDCO I, HOLDCO II,
BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES WHICH ARE RESTRICTED SUBSIDIARIES
UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW OR SEEKING THE DISSOLUTION OR
REORGANIZATION OF IT OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, ADMINISTRATOR,
CUSTODIAN OR LIQUIDATOR FOR IT OR OF A SUBSTANTIAL PART OF ITS PROPERTY, ASSETS
OR BUSINESS, OR ANY SIMILAR WRIT, JUDGMENT, WARRANT OF ATTACHMENT, EXECUTION OR
PROCESS SHALL BE ISSUED OR LEVIED AGAINST A SUBSTANTIAL PART OF ITS PROPERTY,
ASSETS OR BUSINESS, AND (OTHER THAN A PETITION FOR ADMINISTRATION) SUCH
PROCEEDINGS OR PETITION SHALL NOT BE DISMISSED, OR SUCH WRIT, JUDGMENT, WARRANT
OF ATTACHMENT, EXECUTION OR SIMILAR PROCESS SHALL NOT BE RELEASED, VACATED OR
FULLY BONDED, WITHIN THIRTY (30) DAYS (OR IN THE CASE OF A PETITION FOR
ADMINISTRATION FIVE (5) DAYS) AFTER COMMENCEMENT, FILING OR LEVY, AS THE CASE
MAY BE, OR ANY ORDER FOR RELIEF SHALL BE ENTERED IN ANY SUCH PROCEEDING; OR


 


(G)           DEFAULT UNDER OTHER AGREEMENTS.  (I) HOLDCO I, HOLDCO II, BORROWER
OR ANY OF ITS RESTRICTED SUBSIDIARIES SHALL DEFAULT IN THE PAYMENT WHEN DUE,
WHETHER AT STATED MATURITY OR OTHERWISE, OF ANY AMOUNT PURSUANT TO ANY
INDEBTEDNESS (OTHER THAN INDEBTEDNESS OWED TO THE LENDERS UNDER THE LOAN
DOCUMENTS) IN EXCESS OF $10,000,000 (OR, IN THE CASE OF SUCH A DEFAULT UNDER A
HEDGING AGREEMENT, $2,500,000, MEASURED BY REFERENCE TO THE MARK TO MARKET
TERMINATION VALUE OF OBLIGATIONS UNDER THE RESPECTIVE HEDGING AGREEMENT(S) AT
THE TIME) IN THE AGGREGATE BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE
INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS CREATED, (II) A
DEFAULT SHALL OCCUR IN THE PERFORMANCE OR OBSERVANCE OF ANY AGREEMENT UNDER ANY
SUCH INDEBTEDNESS IN EXCESS OF $10,000,000 OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
(OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER

 

90

--------------------------------------------------------------------------------


 


OR HOLDERS) TO CAUSE (DETERMINED WITHOUT REGARD TO WHETHER ANY NOTICE OF
ACCELERATION OR SIMILAR NOTICE IS REQUIRED), ANY SUCH INDEBTEDNESS TO BECOME DUE
OR BE REPAID PRIOR TO ITS STATED MATURITY OR (III) ANY INDEBTEDNESS IN EXCESS OF
$10,000,000 OF HOLDCO I, HOLDCO II, BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES SHALL BE DECLARED TO BE DUE AND PAYABLE, OR REQUIRED TO BE PREPAID
OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT (OTHER THAN WITH
PROCEEDS OF THE EVENT GIVING RISE TO SUCH PREPAYMENT), PRIOR TO THE STATED
MATURITY THEREOF; OR


 


(H)           JUDGMENTS.  ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED
AGAINST BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES INVOLVING, INDIVIDUALLY
OR IN THE AGGREGATE, A LIABILITY (TO THE EXTENT NOT PAID OR COVERED BY A
REPUTABLE INSURANCE COMPANY WHICH HAS ACCEPTED LIABILITY IN WRITING) OF
$10,000,000 OR MORE AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN
VACATED, DISCHARGED, SATISFIED, STAYED OR BONDED PENDING APPEAL WITHIN THIRTY
(30) DAYS FROM THE ENTRY THEREOF; OR


 


(I)            ERISA.  (I) EITHER (A) ANY REPORTABLE EVENT WHICH CONSTITUTES
GROUNDS FOR THE TERMINATION OF ANY PLAN BY THE PBGC OR OF ANY MULTIEMPLOYER PLAN
OR FOR THE APPOINTMENT BY THE APPROPRIATE UNITED STATES DISTRICT COURT OF A
TRUSTEE TO ADMINISTER OR LIQUIDATE ANY PLAN OR MULTIEMPLOYER PLAN SHALL HAVE
OCCURRED; (B) A TRUSTEE SHALL BE APPOINTED BY A UNITED STATES DISTRICT COURT TO
ADMINISTER ANY PLAN OR MULTIEMPLOYER PLAN; (C) THE PBGC SHALL INSTITUTE
PROCEEDINGS TO TERMINATE ANY PLAN OR MULTIEMPLOYER PLAN OR TO APPOINT A TRUSTEE
TO ADMINISTER ANY PLAN; (D) BORROWER OR ANY OF ITS ERISA AFFILIATES SHALL BECOME
LIABLE TO THE PBGC OR ANY OTHER PARTY UNDER SECTION 4062, 4063 OR 4064 OF ERISA
WITH RESPECT TO ANY PLAN; OR (E) BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF
THEIR ERISA AFFILIATES SHALL BECOME LIABLE TO MAKE A CURRENT PAYMENT WITH
RESPECT TO ANY MULTIEMPLOYER PLAN UNDER SECTION 4201 ET SEQ. OF ERISA; IF AS OF
THE DATE THEREOF OR ANY SUBSEQUENT DATE, THE SUM OF EACH OF BORROWER’S AND ITS
SUBSIDIARIES’ AND THEIR ERISA AFFILIATES’ VARIOUS LIABILITIES (SUCH LIABILITIES
TO INCLUDE, WITHOUT LIMITATION, ANY LIABILITY TO THE PBGC OR TO ANY OTHER PARTY
UNDER SECTION 4062, 4063 OR 4064 OF ERISA WITH RESPECT TO ANY PLAN, OR TO ANY
MULTIEMPLOYER PLAN UNDER SECTION 4201 ET SEQ, OF ERISA) AS A RESULT OF SUCH
EVENTS LISTED IN SUBCLAUSES (A) THROUGH (E) ABOVE EXCEEDS $10,000,000; OR (II)
EITHER (A) A FOREIGN GOVERNMENTAL AUTHORITY HAS INSTITUTED PROCEEDINGS TO
TERMINATE A FOREIGN PENSION PLAN OR A FOREIGN GOVERNMENTAL AUTHORITY HAS
APPOINTED A TRUSTEE TO ADMINISTER ANY FOREIGN PENSION PLAN IN PLACE OF THE
EXISTING ADMINISTRATOR, IN EACH CASE BY REASON OF A DISTRESS TERMINATION WITHIN
THE MEANING OF SECTION 4041(C) OF ERISA, TREATING SUCH FOREIGN PENSION PLAN AS
IF IT WERE SUBJECT TO ERISA; OR (B) ANY FOREIGN PENSION PLAN THAT IS REQUIRED BY
APPLICABLE LAW TO BE FUNDED IN A TRUST OR OTHER FUNDING VEHICLE HAS FAILED TO
COMPLY WITH SUCH FUNDING REQUIREMENTS; IF, AS OF THE DATE THEREOF OR AS OF ANY
SUBSEQUENT DATE, THE SUM OF EACH OF BORROWER’S AND ITS SUBSIDIARIES’ VARIOUS
LIABILITIES TO ANY FOREIGN PENSION PLAN SOLELY AS A RESULT OF SUCH EVENTS LISTED
IN SUBCLAUSES (A) AND (B) OF THIS CLAUSE (II) EXCEEDS THE DOLLAR EQUIVALENT OF
$10,000,000; OR


 


(J)            CHANGE IN CONTROL.  A CHANGE OF CONTROL SHALL OCCUR; OR


 


(K)           SECURITY DOCUMENTS; GUARANTEES.  (I) AT ANY TIME AFTER THE
EXECUTION AND DELIVERY THEREOF, ANY OF THE SECURITY DOCUMENTS SHALL CEASE TO BE
IN FULL FORCE AND EFFECT (OTHER THAN AS A RESULT OF THE ACTIONS TAKEN BY THE
COLLATERAL AGENT) OR SHALL CEASE TO GIVE THE COLLATERAL AGENT FOR THE BENEFIT OF
THE LENDERS THE LIENS, RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED
THEREBY (INCLUDING, WITHOUT LIMITATION, A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN,

 

91

--------------------------------------------------------------------------------


 


AND LIEN ON, ALL OF THE COLLATERAL), IN FAVOR OF THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES SUBJECT TO NO OTHER LIENS (EXCEPT TO THE EXTENT
EXPRESSLY PERMITTED HEREIN OR THEREIN); OR (II) ANY GUARANTY OR ANY PROVISION
THEREOF SHALL (OTHER THAN AS A RESULT OF THE ACTIONS TAKEN BY ADMINISTRATIVE
AGENT OR THE LENDERS TO RELEASE SUCH GUARANTY) CEASE TO BE IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH ITS TERMS, OR ANY CREDIT PARTY OR ANY PERSON ACTING BY
OR ON BEHALF OF SUCH GUARANTOR SHALL DENY OR DISAFFIRM SUCH CREDIT PARTY’S
OBLIGATIONS UNDER ANY GUARANTY.


 

If any of the foregoing Events of Default shall have occurred and be continuing,
Administrative Agent, at the written direction of the Required Lenders, shall
take one or more of the following actions:  (i) by written or oral or telephonic
notice (in the case of oral or telephonic notice confirmed in writing
immediately thereafter) to Borrower declare all sums then owing by Borrower
hereunder and under the Loan Documents to be forthwith due and payable,
whereupon all such sums shall become and be immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by Borrower, (ii) enforce, as Administrative Agent (to the
extent permitted under the applicable Loan Documents) or direct the Collateral
Agent to enforce, pursuant to the terms of the applicable Security Document, all
of the Liens and security interests created pursuant to the Security Documents. 
In cases of any occurrence of any Event of Default described in clause (e) or
(f) of this Section 10.1, the Loans, together with accrued interest thereon,
shall become due and payable forthwith without the requirement of any such
acceleration or request, and without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by Borrower, any provision
of this Agreement or any other Loan Document to the contrary notwithstanding,
and other amounts payable by Borrower hereunder shall also become immediately
due and payable all without notice of any kind.

 

Anything in this Section 10.1 to the contrary notwithstanding, Administrative
Agent shall, at the request of the Required Lenders, rescind and annul any
acceleration of the Loans by written instrument filed with Borrower; provided
that at the time such acceleration is so rescinded and annulled:  (A) all past
due interest and principal (other than principal due solely as a result of such
acceleration), if any, on the Loans and all other sums payable under this
Agreement and the other Loan Documents shall have been duly paid, and (B) no
other Event of Default shall have occurred and be continuing which shall not
have been waived in accordance with the provisions of Section 12.1 hereof.

 


10.2        RIGHTS NOT EXCLUSIVE.


 

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

 


ARTICLE XI


 


ADMINISTRATIVE AGENT


 

In this Article XI, the Lenders agree among themselves as follows:

 

92

--------------------------------------------------------------------------------


 


11.1        APPOINTMENT.


 

Each Lender hereby irrevocably appoints, designates and authorizes
Administrative Agent (for purposes of this Article XI, the term “Administrative
Agent” shall, except for purposes of Section 11.9, include Administrative Agent
in its capacity as Collateral Agent pursuant to the Security Documents) to act
as specified herein and in the other Loan Documents.  Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, Administrative Agent to take such
action on its behalf under the provisions hereof, the other Loan Documents
(including, without limitation, to give notices and take such actions on behalf
of the Required Lenders as are consented to in writing by the Required Lenders
or all Lenders, as the case may be) and any other instruments, documents and
agreements referred to herein or therein and to exercise such powers hereunder
and thereunder as are specifically delegated to Administrative Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto.  Administrative Agent may perform any of its duties hereunder and under
the other Loan Documents, by or through its officers, directors, agents,
employees or affiliates.

 


11.2        NATURE OF DUTIES.  ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.  THE DUTIES
OF ADMINISTRATIVE AGENT SHALL BE MECHANICAL AND ADMINISTRATIVE IN NATURE.  EACH
LENDER HEREBY ACKNOWLEDGES AND AGREES THAT ADMINISTRATIVE AGENT SHALL NOT HAVE,
BY REASON OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, A FIDUCIARY RELATIONSHIP
TO OR IN RESPECT OF ANY LENDER.  NOTHING IN ANY OF THE LOAN DOCUMENTS, EXPRESSED
OR IMPLIED, IS INTENDED TO OR SHALL BE SO CONSTRUED AS TO IMPOSE UPON
ADMINISTRATIVE AGENT ANY OBLIGATIONS IN RESPECT OF ANY OF THE LOAN DOCUMENTS
EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN.  EACH LENDER SHALL MAKE ITS OWN
INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION AND AFFAIRS OF BORROWER IN
CONNECTION WITH THE MAKING AND THE CONTINUANCE OF THE LOANS HEREUNDER AND SHALL
MAKE ITS OWN APPRAISAL OF THE CREDIT WORTHINESS OF BORROWER, AND ADMINISTRATIVE
AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY, EITHER INITIALLY OR ON A
CONTINUING BASIS, TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
WITH RESPECT THERETO, WHETHER COMING INTO ITS POSSESSION BEFORE MAKING OF THE
LOANS OR AT ANY TIME OR TIMES THEREAFTER.  EXCEPT AS EXPRESSLY SET FORTH IN THE
LOAN DOCUMENTS, ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND
SHALL NOT BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO
BORROWER OR ANY OF ITS SUBSIDIARIES THAT IS COMMUNICATED TO OR OBTAINED BY THE
FINANCIAL INSTITUTION SERVING AS ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES
IN ANY CAPACITY.  ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER AT ANY
TIME THAT THE REQUIRED LENDERS HAVE INSTRUCTED IT TO ACT OR REFRAIN FROM ACTING
PURSUANT TO ARTICLE X.


 


11.3        RIGHTS, EXCULPATION, ETC.


 

Neither Administrative Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable to any Lender for any action taken or
omitted by it hereunder or under any of the Loan Documents, or in connection
herewith or therewith, unless caused by its or their gross negligence or willful
misconduct.  Administrative Agent shall not be responsible to any Lender for any
recitals, statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectibility, or
sufficiency of any of the Loan Documents or any other document or the financial
condition of Borrower.  Administrative

 

93

--------------------------------------------------------------------------------


 

Agent shall not be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any of the Loan Documents or any other document or the financial
condition of Borrower, or the existence or possible existence of any Unmatured
Event of Default or Event of Default unless requested to do so by the Required
Lenders.  Administrative Agent may at any time request instructions from the
Lenders with respect to any actions or approvals (including the failure to act
or approve) which by the terms of any of the Loan Documents Administrative Agent
is permitted or required to take or to grant, and if such instructions are
requested, Administrative Agent shall be absolutely entitled to refrain from
taking any action or to withhold any approval and shall not be under any
liability whatsoever to any Person for refraining from any action or withholding
any approval under any of the Loan Documents until it shall have received such
instructions from the Required Lenders or all Lenders, as applicable.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Administrative Agent as a result of either Administrative Agent acting
or refraining from acting or approving under any of the Loan Documents in
accordance with the instructions of the Required Lenders or, to the extent
required by Section 12.1, all of the Lenders.

 


11.4        RELIANCE.


 

Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any notice, writing, resolution notice, statement, certificate,
order or other document or any telephone, telex, teletype, telecopier or
electronic message reasonably believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person, and, with respect to all
matters pertaining herein or to any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by Administrative
Agent.

 


11.5        INDEMNIFICATION.


 

To the extent that Administrative Agent is not reimbursed and indemnified by
Borrower, the Lenders will reimburse and indemnify Administrative Agent for and
against any and all liabilities, obligations, losses, damages, claims,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against Administrative Agent, acting pursuant hereto in such capacity, in any
way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by Administrative Agent under this
Agreement or any of the other Loan Documents, in proportion to each Lender’s
Aggregate Pro Rata Share of the Total Commitment; provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, claims, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from Administrative Agent’s gross negligence or willful
misconduct.  The obligations of the Lenders under this Section 11.5 shall
survive the payment in full of the Notes and the termination of this Agreement. 
For purposes of this Section 11.5, “Aggregate Pro Rata Share” means, when used
with reference to any Lender and any described aggregate or total amount, an
amount equal to the result obtained by multiplying such desired aggregate or
total amount by a fraction the numerator of which shall be the aggregate
principal amount of such Lender’s Term B Loans and the denominator of which
shall be the aggregate of all of the Loans outstanding hereunder.

 

94

--------------------------------------------------------------------------------


 


11.6        ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.


 

With respect to its Loans made by it, the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or holder of Obligations.  The terms “Lenders”, “holder of Obligations”
or “Required Lenders” or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, one of the Required Lenders or a holder of Obligations.  The
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with Borrower or any
Subsidiary or affiliate of Borrower as if it were not acting as the
Administrative Agent hereunder or under any other Loan Document, including,
without limitation, the acceptance of fees or other consideration for services
without having to account for the same to any of the Lenders.

 


11.7        NOTICE OF DEFAULTS.


 

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Unmatured Event of Default hereunder
unless Administrative Agent has received written notice from a Lender or
Borrower referring to this Agreement describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”.  In the event Administrative Agent receives such a notice,
Administrative Agent shall give prompt notice thereof to the Lenders.

 


11.8        HOLDERS OF OBLIGATIONS.


 

Administrative Agent may deem and treat the payee of any Obligation as reflected
on the books and records of Administrative Agent as the owner thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with Administrative Agent pursuant to Section
12.8(c).  Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is the holder of any
Obligation shall be conclusive and binding on any subsequent holder, transferee
or assignee of such Obligation or of any Obligation or Obligations granted in
exchange therefor.

 


11.9        RESIGNATION BY ADMINISTRATIVE AGENT.


 


(A)           ADMINISTRATIVE AGENT MAY RESIGN FROM THE PERFORMANCE OF ALL ITS
FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING FIFTEEN (15) BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO BORROWER AND THE LENDERS.  SUCH RESIGNATION SHALL TAKE
EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR ADMINISTRATIVE AGENT OF APPOINTMENT
PURSUANT TO CLAUSES (B) AND (C) BELOW.


 


(B)           UPON ANY SUCH NOTICE OF RESIGNATION BY ADMINISTRATIVE AGENT,
REQUIRED LENDERS SHALL APPOINT A SUCCESSOR ADMINISTRATIVE AGENT WHO SHALL BE
SATISFACTORY TO BORROWER AND SHALL BE AN INCORPORATED BANK OR TRUST COMPANY.


 


(C)           IF A SUCCESSOR ADMINISTRATIVE AGENT SHALL NOT HAVE BEEN SO
APPOINTED WITHIN SAID FIFTEEN (15) BUSINESS DAY PERIOD, ADMINISTRATIVE AGENT,
WITH THE CONSENT OF BORROWER, SHALL THEN APPOINT ITS SUCCESSOR WHO SHALL SERVE
AS ADMINISTRATIVE AGENT, AS THE CASE

 

95

--------------------------------------------------------------------------------


 


MAY BE, UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS, WITH THE CONSENT OF
BORROWER, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.


 


(D)           IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN APPOINTED PURSUANT
TO CLAUSE (B) OR (C), BY THE TWENTIETH (20TH) BUSINESS DAY AFTER THE DATE SUCH
NOTICE OF RESIGNATION WAS GIVEN BY ADMINISTRATIVE AGENT, ADMINISTRATIVE AGENT’S
RESIGNATION SHALL BECOME EFFECTIVE AND THE REQUIRED LENDERS SHALL THEREAFTER
PERFORM ALL THE DUTIES OF ADMINISTRATIVE AGENT HEREUNDER UNTIL SUCH TIME, IF
ANY, AS THE REQUIRED LENDERS, WITH THE CONSENT OF BORROWER, APPOINT A SUCCESSOR
ADMINISTRATIVE AGENT AS PROVIDED ABOVE.


 


ARTICLE XII


 


MISCELLANEOUS


 


12.1        NO WAIVER; MODIFICATIONS IN WRITING.


 


(A)           NO FAILURE OR DELAY ON THE PART OF ADMINISTRATIVE AGENT OR ANY
LENDER IN EXERCISING ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT,
POWER OR REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OR REMEDY.  THE REMEDIES PROVIDED FOR HEREIN ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY REMEDIES THAT MAY BE AVAILABLE TO
ADMINISTRATIVE AGENT OR ANY LENDER AT LAW OR IN EQUITY OR OTHERWISE.  NEITHER
THIS AGREEMENT NOR ANY TERMS HEREOF MAY BE AMENDED, MODIFIED, SUPPLEMENTED,
WAIVED, DISCHARGED, TERMINATED OR OTHERWISE CHANGED UNLESS SUCH AMENDMENT,
MODIFICATION, SUPPLEMENT, WAIVER, DISCHARGE, TERMINATION OR OTHER CHANGE IS IN
WRITING SIGNED BY THE RESPECTIVE CREDIT PARTIES PARTY THERETO AND THE REQUIRED
LENDERS, PROVIDED, THAT NO SUCH AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER,
DISCHARGE, TERMINATION OR OTHER CHANGE SHALL, WITHOUT THE CONSENT OF EACH LENDER
(WITH OBLIGATIONS DIRECTLY AFFECTED THEREBY IN THE CASE OF THE FOLLOWING CLAUSE
(I)):


 

(i)            extend the final scheduled maturity of any Loan or Note or reduce
the rate or extend the time of payment of interest or fees thereon, or reduce
the principal amount thereof),

 

(ii)           other than as expressly permitted under Section
12.17(b)(i)(A)-(C), effect any release of assets with a book value aggregating
5% or more of the total consolidated tangible assets of Borrower (measured as of
the end of the most recently completed Fiscal Quarter for which financial
statements have been delivered to Administrative Agent) during the term of this
Agreement,

 

(iii)         amend, modify or waive any provision of this Section 12.1(a),

 

(iv)          reduce the percentage specified in the definition of Required
Lenders (it being understood that, with the consent of the Required Lenders, the
definition of “Required Lenders” shall include lenders with respect to
additional loans pursuant to this Agreement),

 

(v)            consent to the assignment or transfer by Borrower of any of its
rights and obligations under this Agreement, or

 

96

--------------------------------------------------------------------------------


 

(vi)          amend the definition of Pro Rata Share;

 

provided further that no such amendment, modification, supplement, waiver
discharge, termination or other change shall, without the consent of
Administrative Agent, (i) amend, modify or waive any provision of Article XI as
same applies to Administrative Agent or any other provisions as same relates to
the rights or obligations of Administrative Agent; or (ii) amend, modify or
waive any provisions relating to the rights or obligations of Administrative
Agent under the other Loan Documents;

 


(B)           IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION OF ANY OF THE PROVISIONS OF THIS AGREEMENT AS CONTEMPLATED BY
CLAUSES (A)(I) THROUGH (VI), INCLUSIVE, OF THE PROVISO TO THE THIRD SENTENCE OF
SECTION 12.1(A), THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT THE CONSENT
OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED,
THEN BORROWER SHALL HAVE THE RIGHT, TO REPLACE EACH SUCH NON-CONSENTING LENDER
OR LENDERS WITH ONE OR MORE REPLACEMENT LENDERS PURSUANT TO SECTION 3.6 SO LONG
AS AT THE TIME OF SUCH REPLACEMENT, EACH SUCH REPLACEMENT LENDER CONSENTS TO THE
PROPOSED AMENDMENT, MODIFICATION, SUPPLEMENT, WAIVER, DISCHARGE, TERMINATION OR
OTHER CHANGE.


 


(C)           IN ADDITION, NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE
AMENDED WITH THE WRITTEN CONSENT OF ADMINISTRATIVE AGENT, BORROWER AND THE
LENDERS PROVIDING THE RELEVANT REPLACEMENT TERM LOANS (AS DEFINED BELOW) TO
PERMIT THE REFINANCING OR MODIFICATION OF ALL OUTSTANDING TERM B LOANS
(“REFINANCED TERM LOANS”) WITH ONE OR MORE REPLACEMENT OR MODIFIED TERM LOAN
FACILITIES HEREUNDER (“REPLACEMENT TERM LOANS”), PROVIDED THAT (A) ANY LENDER
THAT DOES NOT CONSENT TO THE AMENDMENT AND THAT HOLDS REFINANCED TERM LOANS
RECEIVES PAYMENT IN FULL OF THE PRINCIPAL AMOUNT OF AND INTEREST ACCRUED ON EACH
REFINANCED TERM LOAN MADE BY IT AND ANY OTHER OBLIGATIONS OWED TO IT OR IS
REPLACED AS PROVIDED IN SECTION 3.6, (B) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
REPLACEMENT TERM LOANS SHALL NOT EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
REFINANCED TERM LOANS UNLESS THE REQUIRED LENDERS (TREATING THE REFINANCED LOANS
OF ANY LENDER THAT DOES NOT PROVIDE REPLACEMENT TERM LOANS AS HAVING BEEN PAID
IN FULL IMMEDIATELY PRIOR TO THE AMENDMENT) SHALL APPROVE SUCH INCREASE, (C) THE
APPLICABLE MARGIN FOR EURODOLLAR LOANS AND THE APPLICABLE MARGIN FOR BASE RATE
LOANS FOR THE REPLACEMENT TERM LOANS SHALL NOT BE HIGHER THAN SUCH APPLICABLE
MARGINS FOR THE REFINANCED TERM LOANS UNLESS THE REQUIRED LENDERS (TREATING THE
REFINANCED LOANS OF ANY LENDER THAT DOES NOT PROVIDE REPLACEMENT TERM LOANS AS
HAVING BEEN PAID IN FULL IMMEDIATELY PRIOR TO THE AMENDMENT) SHALL APPROVE SUCH
INCREASE, (D) THE WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH REPLACEMENT TERM
LOANS SHALL NOT BE SHORTER THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF THE
REFINANCED TERM LOANS AT THE TIME OF SUCH AMENDMENT AND (E) ALL OTHER TERMS
APPLICABLE TO SUCH REPLACEMENT TERM LOANS SHALL BE SUBSTANTIALLY IDENTICAL TO,
OR LESS FAVORABLE TO THE LENDERS PROVIDING SUCH REPLACEMENT TERM LOANS THAN
THOSE APPLICABLE TO SUCH REFINANCED TERM LOANS EXCEPT TO THE EXTENT NECESSARY TO
PROVIDE FOR COVENANTS AND OTHER TERMS APPLICABLE TO ANY PERIOD AFTER THE LATEST
FINAL MATURITY OF TERM B LOANS IN EFFECT IMMEDIATELY PRIOR TO SUCH AMENDMENT
UNLESS THE REQUIRED LENDERS (TREATING THE REFINANCED LOANS OF ANY LENDER THAT
DOES NOT PROVIDE REPLACEMENT TERM LOANS AS HAVING BEEN PAID IN FULL IMMEDIATELY
PRIOR TO THE AMENDMENT) SHALL APPROVE SUCH TERMS.

 

97

--------------------------------------------------------------------------------


 


(D)           NOTWITHSTANDING THE FOREGOING, UPON THE EXECUTION AND DELIVERY OF
ALL DOCUMENTATION REQUIRED BY ADMINISTRATIVE AGENT TO BE DELIVERED PURSUANT TO
SECTION 2.4 IN CONNECTION WITH ADDITIONAL TERM B LOANS, THIS AGREEMENT SHALL BE
DEEMED AMENDED WITHOUT FURTHER ACTION BY ANY LENDER TO REFLECT, AS APPLICABLE,
THE NEW LENDERS AND THE TERMS OF SUCH ADDITIONAL TERM B LOANS.


 


12.2        FURTHER ASSURANCES.


 

Borrower agrees, on behalf of itself and its Subsidiaries, to do such further
acts and things and to execute and deliver to Administrative Agent such
additional assignments, agreements, powers and instruments, as Administrative
Agent may reasonably require or deem advisable to carry into effect the purposes
of this Agreement or any of the Loan Documents or to better assure and confirm
unto Administrative Agent its rights, powers and remedies hereunder.

 


12.3        NOTICES. ETC.


 


(A)           EXCEPT WHERE TELEPHONIC INSTRUCTIONS OR NOTICES ARE AUTHORIZED
HEREIN TO BE GIVEN (AND EXCEPT AS PROVIDED IN PARAGRAPH (B) BELOW), ALL NOTICES,
DEMANDS, INSTRUCTIONS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN
TO OR MADE UPON ANY PARTY HERETO OR ANY OTHER PERSON SHALL BE IN WRITING AND
SHALL BE PERSONALLY DELIVERED OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, OR BY A REPUTABLE OVERNIGHT OR COURIER
DELIVERY SERVICE, OR BY TELECOPIER, AND SHALL BE DEEMED TO BE GIVEN FOR PURPOSES
OF THIS AGREEMENT WHEN RECEIVED, OR IN THE CASE OF NOTICE DELIVERED BY TELECOPY,
UPON COMPLETION OF TRANSMISSION WITH A COPY OF SUCH NOTICE ALSO BEING DELIVERED
UNDER ANY OF THE OTHER METHODS PROVIDED ABOVE, ALL IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 12.3.  UNLESS OTHERWISE SPECIFIED IN A NOTICE SENT OR
DELIVERED IN ACCORDANCE WITH THE FOREGOING PROVISIONS OF THIS SECTION 12.3,
NOTICES, DEMANDS, INSTRUCTIONS AND OTHER COMMUNICATIONS IN WRITING SHALL BE
GIVEN TO OR MADE UPON THE RESPECTIVE PARTIES HERETO AT THEIR RESPECTIVE
ADDRESSES (OR TO THEIR RESPECTIVE TELEX, TWX OR TELECOPIER NUMBERS) INDICATED ON
SCHEDULE 12.3 ATTACHED HERETO OR, IN THE CASE OF ANY ASSIGNEE, ON ITS SIGNATURE
PAGE TO ITS ASSIGNMENT AND ASSUMPTION AGREEMENT AND, IN THE CASE OF TELEPHONIC
INSTRUCTIONS OR NOTICES, BY CALLING THE TELEPHONE NUMBER OR NUMBERS INDICATED
FOR SUCH PARTY SCHEDULE 12.3 ATTACHED HERETO OR SUCH ASSIGNMENT OR ASSUMPTION
AGREEMENT, AS THE CASE MAY BE.


 


(B)           NOTICES AND OTHER COMMUNICATIONS TO OR BY ADMINISTRATIVE AGENT AND
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO
NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY ADMINISTRATIVE AGENT
AND THE APPLICABLE LENDER.  ADMINISTRATIVE AGENT OR BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.


 


(C)           UNLESS ADMINISTRATIVE AGENT OTHERWISE PRESCRIBES, (I) NOTICES AND
OTHER COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE
SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY
THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF SUCH

 

98

--------------------------------------------------------------------------------


 


NOTICE OR OTHER COMMUNICATION IS SENT AFTER 5:00 P.M. (NEW YORK CITY TIME), SUCH
NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT AT THE OPENING OF
BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND (II) NOTICES OR
COMMUNICATIONS POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED
RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS
AS DESCRIBED IN THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT SUCH NOTICE OR
COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


 


12.4        COSTS, EXPENSES AND TAXES.


 


(A)           GENERALLY.  BORROWER AGREES WITHOUT DUPLICATION TO PAY PROMPTLY
UPON REQUEST BY ADMINISTRATIVE AGENT ALL REASONABLE COSTS AND EXPENSES INCURRED
BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE NEGOTIATION,
PREPARATION, PRINTING, TYPING, REPRODUCTION, EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE DOCUMENTS AND INSTRUMENTS
REFERRED TO HEREIN AND THEREIN AND ANY AMENDMENT, WAIVER, CONSENT RELATING
HERETO OR THERETO OR OTHER MODIFICATIONS OF (OR SUPPLEMENTS TO) ANY OF THE
FOREGOING AND ANY AND ALL OTHER DOCUMENTS AND INSTRUMENTS FURNISHED PURSUANT
HERETO OR THERETO OR IN CONNECTION HEREWITH OR THEREWITH, INCLUDING WITHOUT
LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF WINSTON & STRAWN
LLP, SPECIAL COUNSEL TO ADMINISTRATIVE AGENT, AND ANY LOCAL COUNSEL RETAINED BY
ADMINISTRATIVE AGENT RELATIVE THERETO, OTHER ATTORNEY COSTS, INDEPENDENT PUBLIC
ACCOUNTANTS AND OTHER OUTSIDE EXPERTS RETAINED BY ADMINISTRATIVE AGENT IN
CONNECTION WITH THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AND ALL SEARCH FEES, APPRAISAL FEES AND EXPENSES, TITLE INSURANCE
POLICY FEES, COSTS AND EXPENSES AND FILING AND RECORDING FEES AND ALL COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEY COSTS), IF ANY, IN CONNECTION
WITH THE ENFORCEMENT OF THIS AGREEMENT, ANY OF THE LOAN DOCUMENTS OR ANY OTHER
AGREEMENT FURNISHED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR
THEREWITH.  IN ADDITION, BORROWER SHALL PAY ANY AND ALL PRESENT AND FUTURE
STAMP, TRANSFER, EXCISE AND OTHER SIMILAR TAXES PAYABLE OR DETERMINED TO BE
PAYABLE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT, ANY
LOAN DOCUMENT, OR THE MAKING OF ANY LOAN, AND AGREES TO SAVE AND HOLD
ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS FROM AND AGAINST ANY AND ALL
LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY BY BORROWER IN PAYING,
OR OMISSION BY BORROWER TO PAY, SUCH TAXES.  ANY PORTION OF THE FOREGOING FEES,
COSTS AND EXPENSES WHICH REMAINS UNPAID MORE THAN THIRTY (30) DAYS FOLLOWING
ADMINISTRATIVE AGENT’S OR ANY LENDER’S STATEMENT AND REQUEST FOR PAYMENT THEREOF
SHALL BEAR INTEREST FROM THE DATE OF SUCH STATEMENT AND REQUEST TO THE DATE OF
PAYMENT AT THE DEFAULT RATE.


 


(B)           INDEMNIFICATION.  BORROWER WILL INDEMNIFY AND HOLD HARMLESS
ADMINISTRATIVE AGENT AND EACH LENDER AND EACH DIRECTOR, OFFICER, EMPLOYEE,
AGENT, ATTORNEY, TRUSTEE, ADVISOR AND AFFILIATE OF ADMINISTRATIVE AGENT AND EACH
LENDER (EACH SUCH PERSON AN “INDEMNIFIED PERSON” AND COLLECTIVELY, THE
“INDEMNIFIED PERSONS”) FROM AND AGAINST ALL LOSSES, CLAIMS, DAMAGES, OBLIGATIONS
(INCLUDING REMOVAL OR REMEDIAL ACTIONS), EXPENSES OR LIABILITIES (NOT INCLUDING
TAXES AS TO WHICH BORROWER IS NOT REQUIRED TO MAKE ANY PAYMENT OF ADDITIONAL
AMOUNTS PURSUANT TO SECTION 4.5(C) HEREOF) TO WHICH SUCH INDEMNIFIED PERSON MAY
BECOME SUBJECT, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, PENALTIES, OBLIGATIONS
(INCLUDING REMOVAL OR REMEDIAL ACTIONS), EXPENSES OR LIABILITIES (OR ACTIONS,
SUITS OR PROCEEDINGS INCLUDING ANY INQUIRY OR INVESTIGATION OR CLAIMS IN RESPECT
THEREOF (WHETHER OR NOT ADMINISTRATIVE AGENT OR ANY LENDER IS A PARTY THERETO))
ARISE OUT OF, IN ANY WAY RELATE TO, OR RESULT FROM THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND TO REIMBURSE EACH
INDEMNIFIED

 

99

--------------------------------------------------------------------------------


 


PERSON UPON THEIR DEMAND, FOR ANY ATTORNEY COSTS OR OTHER EXPENSES INCURRED IN
CONNECTION WITH INVESTIGATING, PREPARING TO DEFEND OR DEFENDING ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY, ACTION OR CLAIM; PROVIDED, HOWEVER,


 

(i)            that no Indemnified Person shall have the right to be so
indemnified hereunder for any loss, claim, damage, penalties, obligations,
expense or liability to the extent it arises or results from the gross
negligence or willful misconduct or bad faith of such Indemnified Person as
finally determined by a court of competent jurisdiction and

 

(ii)           that nothing contained herein shall affect the obligations and
liabilities of the Lenders to Borrower contained herein.

 

(iii)         If any action, suit or proceeding arising from any of the
foregoing is brought against Administrative Agent, any Lender or any other
Person indemnified or intended to be indemnified pursuant to this Section 12.4,
Borrower will, if requested by Administrative Agent, any Lender or any such
Indemnified Person, resist and defend such action, suit or proceeding or cause
the same to be resisted and defended by counsel reasonably satisfactory to the
Person or Persons indemnified or intended to be indemnified.  Each Indemnified
Person shall, unless Administrative Agent, a Lender or other Indemnified Person
has made the request described in the preceding sentence and such request has
been complied with, have the right to employ its own counsel (or (but not as
well as) staff counsel) to investigate and control the defense of any matter
covered by such indemnity and the reasonable fees and expenses of such counsel
shall be at the expense of the indemnifying party.  Excluding any liability to
the extent arising out of the gross negligence or willful misconduct of any
Indemnified Person as determined by a court of competent jurisdiction in a final
non-appealable judgment, Borrower further agrees to indemnify and hold each
Indemnified Person harmless from all loss, cost (including Attorney Costs),
liability and damage whatsoever incurred by any Indemnified Person by reason of
any violation of any Environmental Laws or Environmental Permits or for the
Release or threatened Release of any Contaminants into the environment for which
Borrower or any of its Subsidiaries has any liability or which occurs upon the
Mortgaged Property or which is related to any property currently or formerly
owned, leased or operated by or on behalf of Borrower or any of its
Subsidiaries, or by reason of the imposition of any Environmental Lien or which
occurs by a breach of any of the representations, warranties or covenants
relating to environmental matters contained herein, provided that, with respect
to any liabilities arising from acts or failure to act for which Borrower or any
of its Subsidiaries is strictly liable under any Environmental Law or
Environmental Permit, Borrower’s obligation to each Indemnified Person under
this indemnity shall likewise be without regard to fault on the part of Borrower
or any such Subsidiary.  If Borrower shall fail to do any act or thing which it
has covenanted to do hereunder or any representation or warranty on the part of
Borrower or any Subsidiary contained herein or in any other Loan Document shall
be breached, Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach,

 

100

--------------------------------------------------------------------------------


 

and may expend its funds for such purpose, and will use its best efforts to give
prompt written notice to Borrower that it proposes to take such action.  Any and
all amounts so expended by Administrative Agent shall be repaid to it by
Borrower promptly upon Administrative Agent’s demand therefor, with interest at
the Default Rate in effect from time to time during the period including the
date so expended by Administrative Agent to the date of repayment.  To the
extent that the undertaking to indemnify, pay or hold harmless Administrative
Agent or any Lender as set forth in this Section 12.4 may be unenforceable
because it is violative of any law or public policy, Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.  The obligations of
Borrower under this Section 12.4 shall survive the termination of this Agreement
and the discharge of Borrower’s other Obligations hereunder.

 


12.5        CONFIRMATIONS.


 

Each of Borrower and each holder of any portion of the Obligations agrees from
time to time, upon written request received by it from the other, to confirm to
the other in writing (with a copy of each such confirmation to Administrative
Agent) the aggregate unpaid principal amount of the Loan or Loans and other
Obligations then outstanding.

 


12.6        ADJUSTMENT.


 


(A)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO BORROWER, ANY
SUCH NOTICE BEING EXPRESSLY WAIVED BY BORROWER, UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, TO SETOFF AND APPLY AGAINST ANY
OBLIGATIONS, WHETHER MATURED OR UNMATURED, OF BORROWER TO SUCH LENDER, ANY
AMOUNT OWING FROM SUCH LENDER TO BORROWER, AT OR AT ANY TIME AFTER, THE
HAPPENING OF ANY OF THE ABOVE-MENTIONED EVENTS, AND THE AFORESAID RIGHT OF
SETOFF MAY BE EXERCISED BY SUCH LENDER AGAINST BORROWER OR AGAINST ANY TRUSTEE
IN BANKRUPTCY, DEBTOR IN POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS,
RECEIVERS, OR EXECUTION, JUDGMENT OR ATTACHMENT CREDITOR OF BORROWER, OR AGAINST
ANYONE ELSE CLAIMING THROUGH OR AGAINST, BORROWER OR SUCH TRUSTEE IN BANKRUPTCY,
DEBTOR IN POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, RECEIVERS, OR
EXECUTION, JUDGMENT OR ATTACHMENT CREDITOR, NOTWITHSTANDING THE FACT THAT SUCH
RIGHT OF SETOFF SHALL NOT HAVE BEEN EXERCISED BY SUCH LENDER PRIOR TO THE
MAKING, FILING OR ISSUANCE, OR SERVICE UPON SUCH LENDER OF, OR OF NOTICE OF, ANY
SUCH PETITION, ASSIGNMENT FOR THE BENEFIT OF CREDITORS, APPOINTMENT OR
APPLICATION FOR THE APPOINTMENT OF A RECEIVER, OR ISSUANCE OF EXECUTION,
SUBPOENA, ORDER OR WARRANT.  EACH LENDER AGREES PROMPTLY TO NOTIFY BORROWER AND
ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION MADE BY SUCH LENDER,
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF
SUCH SETOFF AND APPLICATION.


 


(B)           BORROWER EXPRESSLY AGREES THAT TO THE EXTENT BORROWER MAKES A
PAYMENT OR PAYMENTS AND SUCH PAYMENT OR PAYMENTS, OR ANY PART THEREOF, ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
OR ARE REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER, OR ANY OTHER PARTY UNDER
ANY BANKRUPTCY ACT, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN TO
THE EXTENT OF SUCH PAYMENT OR REPAYMENT, THE INDEBTEDNESS TO THE

 

101

--------------------------------------------------------------------------------


 


LENDERS OR PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED
IN FULL FORCE AND EFFECT AS IF SAID PAYMENT OR PAYMENTS HAD NOT BEEN MADE.


 


12.7        EXECUTION IN COUNTERPARTS.


 

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 


12.8        BINDING EFFECT; ASSIGNMENT; ADDITION AND SUBSTITUTION OF LENDERS.


 


(A)           THIS AGREEMENT SHALL BE BINDING UPON, AND INURE TO THE BENEFIT OF,
BORROWER, ADMINISTRATIVE AGENT, THE LENDERS, ALL FUTURE HOLDERS OF THE NOTES AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT BORROWER MAY
NOT ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER OR IN CONNECTION HEREWITH OR ANY
INTEREST HEREIN (VOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE
PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT AND ALL OF THE LENDERS.


 


(B)           EACH LENDER MAY AT ANY TIME SELL TO ONE OR MORE BANKS OR OTHER
ENTITIES (“PARTICIPANTS”) PARTICIPATING INTERESTS IN ALL OR ANY PORTION OF ITS
LOANS OR ANY OTHER INTEREST OF SUCH LENDER HEREUNDER (IN RESPECT OF ANY LENDER,
ITS “CREDIT EXPOSURE”).  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF
PARTICIPATING INTERESTS TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE
FOR THE PERFORMANCE THEREOF, AND BORROWER AND ADMINISTRATIVE AGENT SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  EACH LENDER SHALL FROM
TIME TO TIME UPON REQUEST OF BORROWER NOTIFY BORROWER OF THE IDENTITY OF ANY
PARTICIPANTS WITH RESPECT TO ITS CREDIT EXPOSURE HEREUNDER, PROVIDED, HOWEVER,
THAT FAILURE TO PROVIDE SUCH NOTICE WILL NOT AFFECT THE VALIDITY OF SUCH
PARTICIPATION.  BORROWER AGREES THAT IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT
OR ANY OF THE LOAN DOCUMENTS ARE DUE OR UNPAID, OR SHALL HAVE BEEN DECLARED OR
SHALL HAVE BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,
EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SETOFF IN RESPECT OF ITS
PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT AND THE LOAN
DOCUMENTS TO THE SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE
OWING DIRECTLY TO IT AS A LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, PROVIDED THAT SUCH RIGHT OF SETOFF SHALL BE SUBJECT TO THE OBLIGATION
OF SUCH PARTICIPANT TO SHARE WITH THE LENDERS, AND THE LENDERS AGREE TO SHARE
WITH SUCH PARTICIPANT, AS PROVIDED IN SECTION 4.6.  BORROWER ALSO AGREES THAT
EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.4, 3.5 AND 4.5
WITH RESPECT TO ITS PARTICIPATION IN THE LOANS OUTSTANDING FROM TIME TO TIME AS
IF IT WERE A LENDER, PROVIDED THAT SUCH PARTICIPANT’S BENEFITS UNDER SECTIONS
3.4, 3.5 AND 4.5 SHALL BE LIMITED TO THE BENEFITS THAT THE PRIMARY LENDER WOULD
BE ENTITLED TO THEREUNDER.  EACH LENDER AGREES THAT ANY AGREEMENT BETWEEN SUCH
LENDER AND ANY SUCH PARTICIPANT IN RESPECT OF SUCH PARTICIPATING INTEREST SHALL
NOT RESTRICT SUCH LENDER’S RIGHT TO APPROVE OR AGREE TO ANY AMENDMENT,
RESTATEMENT, SUPPLEMENT OR OTHER MODIFICATION TO, WAIVER OF, OR CONSENT UNDER
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXCEPT TO THE EXTENT THAT ANY OF THE
FOREGOING WOULD (I) EXTEND THE FINAL SCHEDULED MATURITY OF ANY LOAN OR NOTE IN
WHICH SUCH PARTICIPANT IS PARTICIPATING (IT BEING UNDERSTOOD THAT AMENDING

 

102

--------------------------------------------------------------------------------


 


THE DEFINITIONS OF SCHEDULED TERM B LOANS PRINCIPAL PAYMENTS (OTHER THAN THE
TERM B LOAN MATURITY DATE) SHALL NOT CONSTITUTE AN EXTENSION OF THE FINAL
SCHEDULED MATURITY OF ANY LOAN OR NOTE), OR REDUCE THE RATE OR EXTEND THE TIME
OF PAYMENT OF INTEREST OR FEES ON ANY SUCH LOAN OR NOTE (EXCEPT IN CONNECTION
WITH A WAIVER OF APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES)
OR REDUCE THE PRINCIPAL AMOUNT THEREOF, OR INCREASE THE AMOUNT OF THE
PARTICIPANT’S PARTICIPATION OVER THE AMOUNT THEREOF THEN IN EFFECT (IT BEING
UNDERSTOOD THAT WAIVERS OR MODIFICATIONS OF CONDITIONS PRECEDENT, COVENANTS,
EVENTS OF DEFAULT OR UNMATURED EVENTS OF DEFAULT SHALL NOT CONSTITUTE A CHANGE
IN THE TERMS OF SUCH PARTICIPATION, AND THAT AN INCREASE IN ANY LOAN SHALL BE
PERMITTED WITHOUT THE CONSENT OF ANY PARTICIPANT IF THE PARTICIPANT’S
PARTICIPATION IS NOT INCREASED AS A RESULT THEREOF), (II) CONSENT TO THE
ASSIGNMENT OR TRANSFER BY BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT OR (III) RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL UNDER
ALL OF THE SECURITY DOCUMENTS (EXCEPT AS EXPRESSLY PROVIDED IN THE LOAN
DOCUMENTS) SUPPORTING THE LOANS HEREUNDER IN WHICH SUCH PARTICIPANT IS
PARTICIPATING.


 


(C)           ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE
ASSIGNEES, INCLUDING AN AFFILIATE THEREOF (TREATING ANY FUND THAT INVESTS IN
BANK LOANS, ANY OTHER FUND THAT INVESTS IN BANK LOANS AND IS MANAGED BY THE SAME
INVESTMENT ADVISOR OF SUCH LENDER OR BY AN AFFILIATE OF SUCH INVESTMENT MANAGER
AS A SINGLE ELIGIBLE ASSIGNEE) (EACH AN “ASSIGNEE”), ALL OR ANY PART OF ITS
LOANS PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AGREEMENT; PROVIDED THAT (I) IT
ASSIGNS ITS CREDIT EXPOSURE IN AN AMOUNT NOT LESS THAN $1,000,000 (EXCEPT IN THE
CASE OF AN ASSIGNMENT TO ANOTHER LENDER) AND (II) ANY ASSIGNMENT OF ALL OR ANY
PORTION OF ANY LENDER’S LOANS TO AN ASSIGNEE OTHER THAN AN AFFILIATE OF SUCH
LENDER OR ANOTHER LENDER OR ITS AFFILIATES, OR IN THE CASE OF A LENDER THAT IS A
FUND THAT INVESTS IN SENIOR LOANS, ANY RELATED FUND OF ANY LENDER, SHALL REQUIRE
THE PRIOR WRITTEN CONSENT OF ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED), PROVIDED FURTHER, THAT NOTWITHSTANDING THE
FOREGOING LIMITATIONS, ANY LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PART OF ITS
LOANS TO ANY AFFILIATE OF SUCH LENDER OR TO ANY OTHER LENDER OR ANY AFFILIATE OF
ANY OTHER LENDER (OR IN THE CASE OF A LENDER WHICH IS A RELATED FUND, TO ANY
RELATED FUND OF ANY LENDER).  UPON EXECUTION OF AN ASSIGNMENT AND ASSUMPTION
AGREEMENT AND THE PAYMENT OF A NONREFUNDABLE ASSIGNMENT FEE OF $3,500 (PROVIDED
THAT NO SUCH FEE SHALL BE PAYABLE UPON ASSIGNMENTS BY ANY LENDER WHICH IS A FUND
TO ONE OR MORE RELATED FUND) IN IMMEDIATELY AVAILABLE FUNDS TO ADMINISTRATIVE
AGENT AT ITS PAYMENT OFFICE IN CONNECTION WITH EACH SUCH ASSIGNMENT, WRITTEN
NOTICE THEREOF BY SUCH TRANSFEROR LENDER TO ADMINISTRATIVE AGENT AND THE
RECORDING BY ADMINISTRATIVE AGENT IN THE REGISTER OF SUCH ASSIGNMENT AND THE
RESULTING EFFECT UPON THE APPLICABLE LOANS OF THE ASSIGNING LENDER AND THE
ASSIGNEE, THE ASSIGNEE SHALL HAVE, TO THE EXTENT OF SUCH ASSIGNMENT, THE SAME
RIGHTS AND BENEFITS AS IT WOULD HAVE IF IT WERE A LENDER HEREUNDER AND THE
HOLDER OF THE OBLIGATIONS (PROVIDED THAT BORROWER AND ADMINISTRATIVE AGENT SHALL
BE ENTITLED TO CONTINUE TO DEAL SOLELY AND DIRECTLY WITH THE ASSIGNOR LENDER IN
CONNECTION WITH THE INTERESTS SO ASSIGNED TO THE ASSIGNEE UNTIL WRITTEN NOTICE
OF SUCH ASSIGNMENT, TOGETHER WITH PAYMENT INSTRUCTIONS, ADDRESSES AND RELATED
INFORMATION WITH RESPECT TO THE ASSIGNEE, SHALL HAVE BEEN GIVEN TO BORROWER AND
ADMINISTRATIVE AGENT BY THE ASSIGNOR LENDER AND THE ASSIGNEE) AND, IF THE
ASSIGNEE HAS EXPRESSLY ASSUMED, FOR THE BENEFIT OF BORROWER, SOME OR ALL OF THE
TRANSFEROR LENDER’S OBLIGATIONS HEREUNDER, SUCH TRANSFEROR LENDER SHALL BE
RELIEVED OF ITS OBLIGATIONS HEREUNDER TO THE EXTENT OF SUCH ASSIGNMENT AND
ASSUMPTION, AND EXCEPT AS DESCRIBED ABOVE, NO FURTHER CONSENT OR ACTION BY
BORROWER, THE LENDERS OR ADMINISTRATIVE AGENT SHALL BE REQUIRED.  AT THE TIME OF
EACH ASSIGNMENT PURSUANT TO THIS SECTION 12.8(C) TO A PERSON WHICH IS NOT
ALREADY A

 

103

--------------------------------------------------------------------------------


 


LENDER HEREUNDER AND WHICH IS NOT A “UNITED STATES PERSON” (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES, THE RESPECTIVE ASSIGNEE SHALL PROVIDE TO BORROWER AND ADMINISTRATIVE
AGENT THE APPROPRIATE IRS FORMS (AND, IF APPLICABLE A SECTION 4.5(D)
CERTIFICATE) DESCRIBED IN SECTION 4.5(D).  EACH ASSIGNEE SHALL TAKE SUCH CREDIT
EXPOSURE SUBJECT TO THE PROVISIONS OF THIS AGREEMENT AND TO ANY REQUEST MADE,
WAIVER OR CONSENT GIVEN OR OTHER ACTION TAKEN HEREUNDER, PRIOR TO THE RECEIPT BY
ADMINISTRATIVE AGENT AND BORROWER OF WRITTEN NOTICE OF SUCH TRANSFER, BY EACH
PREVIOUS HOLDER OF SUCH CREDIT EXPOSURE.  SUCH ASSIGNMENT AND ASSUMPTION
AGREEMENT SHALL BE DEEMED TO AMEND THIS AGREEMENT, TO THE EXTENT, AND ONLY TO
THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF SUCH ASSIGNEE AS A LENDER AND
THE RESULTING ADJUSTMENT OF ALL OR A PORTION OF THE RIGHTS AND OBLIGATIONS OF
SUCH TRANSFEROR LENDER UNDER THIS AGREEMENT, THE DETERMINATION OF ITS PRO RATA
SHARE OF THE APPLICABLE FACILITY (IN EACH CASE, ROUNDED TO TWELVE DECIMAL
PLACES), THE LOANS AND ANY NEW NOTES TO BE ISSUED, AT BORROWER’S EXPENSE, TO
SUCH ASSIGNEE, AND NO FURTHER CONSENT OR ACTION BY BORROWER OR THE LENDERS SHALL
BE REQUIRED TO EFFECT SUCH AMENDMENTS.


 


(D)           BORROWER AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PARTICIPANT OR
ASSIGNEE (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL
FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING BORROWER AND ANY
SUBSIDIARY OF BORROWER WHICH HAS BEEN DELIVERED TO SUCH LENDER BY BORROWER
PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN DELIVERED TO SUCH LENDER BY
BORROWER IN CONNECTION WITH SUCH LENDER’S CREDIT EVALUATION OF BORROWER PRIOR TO
ENTERING INTO THIS AGREEMENT, PROVIDED THAT, SUCH TRANSFEREE OR ANY PROSPECTIVE
TRANSFEREE AGREES TO TREAT SUCH FINANCIAL INFORMATION WHICH IS NOT PUBLIC IN
ACCORDANCE WITH THE TERMS OF SECTION 12.16 HEREOF.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, THE NOTES HELD BY IT) TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH
REGULATION A OF THE FEDERAL RESERVE BOARD WITHOUT NOTICE TO, OR THE CONSENT OF,
BORROWER; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
UNDER THIS SECTION 12.8(E) SHALL RELEASE A LENDER FROM ANY OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO. 
ANY LENDER WHICH IS A FUND MAY PLEDGE ALL OR ANY PORTION OF ITS NOTES OR LOANS
TO ITS TRUSTEE OR ITS SECURITY HOLDERS OR OTHER REPRESENTATIVES OF THE CREDITOR
IN SUPPORT OF ITS OBLIGATIONS TO ITS TRUSTEE OR OTHER REPRESENTATIVES OF THE
CREDITOR.  NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE THE TRANSFEROR LENDER FROM
ITS OBLIGATIONS HEREUNDER.


 


12.9        CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL.


 

(A)          BORROWER, ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY IRREVOCABLY
SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK
STATE COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND HEREBY
IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT TO

 

104

--------------------------------------------------------------------------------


 

SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH UNITED STATES
FEDERAL OR NEW YORK STATE COURT AND THE BORROWER, THE ADMINISTRATIVE AGENT,
HOLDINGS AND EACH LENDER IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR ANY OBJECTION BASED ON THE
GROUNDS OF FORUM NON CONVENIENS WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(B)          AS A METHOD OF SERVICE, BORROWER, ADMINISTRATIVE AGENT, AND EACH
LENDER IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING, BROUGHT IN ANY SUCH UNITED STATES FEDERAL OR NEW YORK
STATE COURT BY THE DELIVERY OF COPIES OF SUCH PROCESS TO THE BORROWER, THE
ADMINISTRATIVE AGENT, HOLDINGS OR EACH RESPECTIVE LENDER, AS THE CASE MAY BE, AT
THE ADDRESSES SPECIFIED ON THEIR RESPECTIVE SIGNATURE PAGES TO THIS AGREEMENT OR
BY CERTIFIED MAIL DIRECT TO SUCH RESPECTIVE ADDRESSES.

 

(C)          BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY EXPRESSLY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHT, POWER OR REMEDY UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT.  THE TERMS AND THE PROVISIONS OF THIS SECTION
CONSTITUTE A MATERIAL INDUCEMENT TO LENDERS ENTERING INTO THIS AGREEMENT.

 


12.10      GOVERNING LAW.


 

THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE
LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 


12.11      SEVERABILITY OF PROVISIONS.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or

 

105

--------------------------------------------------------------------------------


 

unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 


12.12      TRANSFERS OF NOTES.


 

In the event that the holder of any Note (including any Lender) shall transfer
such Note, it shall immediately advise Administrative Agent and Borrower of such
transfer, and Administrative Agent and Borrower shall be entitled conclusively
to assume that no transfer of any Note has been made by any holder (including
any Lender) unless and until Administrative Agent and Borrower shall have
received written notice to the contrary.  Except as otherwise provided in this
Agreement or as otherwise expressly agreed in writing by all of the other
parties hereto, no Lender shall, by reason of the transfer of a Note or
otherwise, be relieved of any of its obligations hereunder.  Each transferee of
any Note shall take such Note subject to the provisions of this Agreement and to
any request made, waiver or consent given or other action taken hereunder, prior
to the receipt by Administrative Agent and Borrower of written notice of such
transfer, by each previous holder of such Note, and, except as expressly
otherwise provided in such transfer, Administrative Agent and Borrower shall be
entitled conclusively to assume that the transferee named in such notice shall
hereafter be vested with all rights and powers under this Agreement with respect
to the Pro Rata Share of Term B Loans of the Loans of the Lender named as the
payee of the Note which is the subject of such transfer.

 


12.13      REGISTRY.


 

Borrower hereby designates Administrative Agent to serve as Borrower’s agent,
solely for purposes of this Section 12.13 to maintain a register (the
“Register”) on which it will record the Loans made by each of the Lenders and
each repayment in respect of the principal amount of the Loans of each Lender. 
Failure to make any such recordation, or any error in such recordation shall not
affect Borrower’s obligations in respect of such Loans.  With respect to any
Lender, the transfer of the rights to the principal of, and interest on, any
Loan shall not be effective until such transfer is recorded on the Register
maintained by Administrative Agent with respect to ownership of such Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Loans shall remain owing to the transferor.  The registration of assignment
or transfer of all or part of any Loans shall be recorded by Administrative
Agent on the Register only upon the acceptance by Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 12.8(c).  Coincident with the delivery of such an Assignment and
Assumption Agreement to Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount then owing to such assignor or transferor Lender
shall be issued to the assigning or transferor Lender and/or the new Lender. 
Borrower agrees to indemnify Administrative Agent from and against any and all
losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by Administrative Agent (other than
those arising from the gross negligence or willful negligence of the
Administrative Agent) in performing its duties under this Section 12.13.

 

106

--------------------------------------------------------------------------------


 


12.14      HEADINGS.


 

The Table of Contents and Article and Section headings used in this Agreement
are for convenience of reference only and shall not affect the construction of
this Agreement.

 


12.15      TERMINATION OF AGREEMENT.


 

This Agreement shall terminate when all outstanding Obligations and Loans have
been paid in full; provided, however, that the rights and remedies of
Administrative Agent and each Lender with respect to any representation and
warranty made by Borrower pursuant to this Agreement or any other Loan Document,
and the indemnification and expense reimbursement provisions contained in this
Agreement and any other Loan Document, shall be continuing and shall survive any
termination of this Agreement or any other Loan Document.

 


12.16      CONFIDENTIALITY.


 

Each of the Lenders severally agrees to keep confidential all non-public
information pertaining to Borrower and its Subsidiaries or Affiliates which is
provided to it by any such parties in accordance with such Lender’s customary
procedures for handling confidential information of this nature and in a prudent
fashion, and shall not disclose such information to any Person except:

 

(i)            to the extent such information is public when received by such
Lender or becomes public thereafter due to the act or omission of any party
other than a Lender,

 

(ii)           to the extent such information is independently obtained from a
source other than Borrower or its Subsidiaries and such information from such
source is not, to such Lender’s knowledge, subject to an obligation of
confidentiality or, if such information is subject to an obligation of
confidentiality, that disclosure of such information is permitted,

 

(iii)         to an Affiliate of such Lender (or its investment advisor),
counsel, auditors, examiners of any regulatory authority having or reasonably
asserting jurisdiction over such Lender, accountants and other consultants
retained by Administrative Agent or any Lender or to any Affiliate of a Lender
which is a direct or indirect contractual counterparty in swap agreements with
the Borrower or a Subsidiary of the Borrower or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 12.16) or to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with rating issued with respect to such Lender,

 

(iv)          in connection with any litigation or the enforcement of the rights
of any Lender or Administrative Agent under this Agreement or any other Loan
Document,

 

107

--------------------------------------------------------------------------------


 

(v)            to the extent (x) required by any applicable statute, rule or
regulation or court order (including, without limitation, by way of subpoena) or
pursuant to the request of any Governmental Authority having or reasonably
asserting jurisdiction over any Lender or Administrative Agent; provided,
however, that in such event, if the Lender(s) are able to do so, the Lender
shall provide Borrower with prompt notice of such requested disclosure so that
Borrower may seek a protective order or other appropriate remedy, and, in any
event, the Lenders will endeavor in good faith to provide only that portion of
such information which, in the reasonable judgment of the Lender(s), is relevant
and legally required to be provided, (y) requested by any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with rating issued with respect to such Lender or (z)
requested by a direct or indirect contractual counterparty in swap agreements
with a Lender or a Person that such Lender is a direct or indirect counterparty
in a swap agreement or such contractual counterparty’s professional advisor (so
long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this Section
12.16),

 

(vi)          to the extent disclosure to other entities is appropriate in
connection with any proposed or actual assignment or grant of a participation by
any of the Lenders of interests in this Agreement and/or any of the other Loan
Documents to such other entities (who will in turn be required to maintain
confidentiality as if they were Lenders parties to this Agreement).  In no event
shall Administrative Agent or any Lender be obligated or required to return any
such information or other materials furnished by Borrower.

 


12.17      CONCERNING THE COLLATERAL AND THE LOAN DOCUMENTS.


 


(A)           AUTHORITY.  EACH LENDER AUTHORIZES AND DIRECTS DB TO ACT AS
COLLATERAL AGENT AND TO ENTER INTO THE LOAN DOCUMENTS RELATING TO THE COLLATERAL
FOR THE BENEFIT OF THE LENDERS AND THE OTHER SECURED PARTIES.  EACH LENDER
AGREES THAT ANY ACTION TAKEN BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
(OR, WHERE REQUIRED BY THE EXPRESS TERMS, HEREOF, A DIFFERENT PROPORTION OF THE
LENDERS) IN ACCORDANCE WITH THE PROVISIONS HEREOF OR OF THE OTHER LOAN
DOCUMENTS, AND THE EXERCISE BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR
THE REQUIRED LENDERS (OR, WHERE SO REQUIRED, SUCH DIFFERENT PROPORTION) OF THE
POWERS SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO, SHALL BE AUTHORIZED AND BINDING UPON ALL OF THE
LENDERS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT AS THE CASE MAY BE, SHALL HAVE THE SOLE AND
EXCLUSIVE RIGHT AND AUTHORITY TO (I) ACT AS THE DISBURSING AND COLLECTING AGENT
FOR THE LENDERS WITH RESPECT TO ALL PAYMENTS AND COLLECTIONS ARISING IN
CONNECTION HEREWITH AND WITH THE LOAN DOCUMENTS RELATING TO THE COLLATERAL; (II)
EXECUTE AND DELIVER EACH LOAN DOCUMENT RELATING TO THE COLLATERAL AND ACCEPT
DELIVERY OF EACH SUCH AGREEMENT DELIVERED BY BORROWER OR ANY OF ITS
SUBSIDIARIES; (III) ACT AS THE COLLATERAL AGENT FOR THE LENDERS FOR PURPOSES
STATED THEREIN TO THE EXTENT SUCH ACTION IS PROVIDED FOR UNDER THE LOAN
DOCUMENTS, PROVIDED, HOWEVER, THE ADMINISTRATIVE AGENT HEREBY APPOINTS,
AUTHORIZES AND DIRECTS EACH LENDER TO ACT AS COLLATERAL SUB-AGENT FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS FOR PURPOSES OF THE PERFECTION OF ALL
SECURITY INTERESTS AND LIENS WITH RESPECT TO BORROWER’S AND ITS SUBSIDIARIES’
RESPECTIVE DEPOSIT

 

108

--------------------------------------------------------------------------------


 


ACCOUNTS MAINTAINED WITH, AND CASH AND CASH EQUIVALENTS HELD BY, SUCH LENDER;
(IV) MANAGE, SUPERVISE AND OTHERWISE DEAL WITH THE COLLATERAL; (V) TAKE SUCH
ACTION AS IS NECESSARY OR DESIRABLE TO MAINTAIN THE PERFECTION AND PRIORITY OF
THE SECURITY INTERESTS AND LIENS CREATED OR PURPORTED TO BE CREATED BY THE LOAN
DOCUMENTS; AND (VI) EXCEPT AS MAY BE OTHERWISE SPECIFICALLY RESTRICTED BY THE
TERMS HEREOF OR OF ANY OTHER LOAN DOCUMENT, EXERCISE ALL REMEDIES GIVEN TO THE
ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT TO THE COLLATERAL UNDER THE
LOAN DOCUMENTS RELATING THERETO, APPLICABLE LAW OR OTHERWISE.


 


(B)           RELEASE OF COLLATERAL.


 

(i)            The Administrative Agent and the Lenders hereby direct the
Administrative Agent and the Collateral Agent, as the case may be, to release,
in accordance with the terms hereof, any Lien held by the Administrative Agent
or the Collateral Agent , as the case may be, under the Security Documents (and,
in the case of clause (B) below, release the affected Subsidiary from its
guaranty):

 

(A)          against all of the Collateral, upon termination hereof as provided
in Section 12.15;

 

(B)          AGAINST ANY PART OF THE COLLATERAL SOLD OR DISPOSED OF BY BORROWER
OR ANY OF ITS SUBSIDIARIES TO THE EXTENT SUCH SALE OR DISPOSITION IS PERMITTED
HEREBY (OR PERMITTED PURSUANT TO AN AMENDMENT HERETO, A WAIVER HEREOF OR A
CONSENT TO A TRANSACTION OTHERWISE PROHIBITED HEREBY);

 

(C)          AGAINST ANY COLLATERAL ACQUIRED BY BORROWER OR ANY OF ITS
SUBSIDIARIES AFTER THE CLOSING DATE FINANCED WITH INDEBTEDNESS SECURED BY A LIEN
PERMITTED BY SECTION 8.1(B)(I);

 

(D)          SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, IN THE SOLE DISCRETION OF ADMINISTRATIVE AGENT UPON THE REQUEST OF
BORROWER, AGAINST ANY PART OF THE COLLATERAL WITH A FAIR MARKET VALUE OF LESS
THAN $10,000,000 IN THE AGGREGATE DURING THE TERM OF THIS AGREEMENT AS SUCH FAIR
MARKET VALUE MAY BE CERTIFIED TO ADMINISTRATIVE AGENT BY BORROWER IN AN
OFFICER’S CERTIFICATE ACCEPTABLE IN FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT;
AND

 

(E)           AGAINST A PART OF THE COLLATERAL WHICH RELEASE DOES NOT REQUIRE
THE CONSENT OF ALL OF THE LENDERS AS SET FORTH IN SECTION 12.1(A)(II), IF SUCH
RELEASE IS CONSENTED TO BY THE REQUIRED LENDERS;

 

provided, however, that (y) the Administrative Agent or the Collateral Agent, as
the case may be shall not be required to execute any such document on terms
which, in its opinion, would expose it to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (z) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Borrower or any of
its Subsidiaries in respect of) all interests retained by Borrower and/or any of
its Subsidiaries, including (without limitation) the proceeds of any sale, all
of which shall continue to constitute part of the Collateral.

 

109

--------------------------------------------------------------------------------


 

(ii)           Each of the Lenders hereby directs the Administrative Agent to
execute and deliver or file such termination and partial release statements and
such other things as are necessary to release Liens to be released pursuant to
this Section 12.17 promptly upon the effectiveness of any such release or enter
into intercreditor agreements contemplated or permitted herein.

 


(C)           NO OBLIGATION.  NEITHER THE ADMINISTRATIVE AGENT NOR THE
COLLATERAL AGENT SHALL HAVE ANY OBLIGATION WHATSOEVER TO ANY LENDER OR TO ANY
OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY BORROWER OR ANY
OF ITS SUBSIDIARIES OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED
OR THAT THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT
HEREIN OR PURSUANT TO THE LOAN DOCUMENTS HAVE BEEN PROPERLY OR SUFFICIENTLY OR
LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY
PARTICULAR PRIORITY, OR TO EXERCISE AT ALL OR IN ANY PARTICULAR MANNER OR UNDER
ANY DUTY OF CARE, DISCLOSURE OR FIDELITY, OR TO CONTINUE EXERCISING, ANY OF THE
RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO THE ADMINISTRATIVE AGENT
OR THE COLLATERAL AGENT IN ANY OF THE LOAN DOCUMENTS, IT BEING UNDERSTOOD AND
AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION OR EVENT RELATED
THERETO, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT MAY ACT IN ANY MANNER
IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN THE ADMINISTRATIVE
AGENT’S OWN INTERESTS IN THE COLLATERAL AS ONE OF THE LENDERS AND THAT NEITHER
THE ADMINISTRATIVE AGENT NOR THE COLLATERAL AGENT SHALL HAVE ANY DUTY OR
LIABILITY WHATSOEVER TO ANY LENDER, PROVIDED, THAT, NOTWITHSTANDING THE
FOREGOING, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SHALL BE
RESPONSIBLE FOR THEIR GROSSLY NEGLIGENT ACTIONS OR ACTIONS CONSTITUTING
INTENTIONAL MISCONDUCT.


 


(D)           REVOLVING CREDIT AGREEMENT LIENS.  EACH LENDER HEREBY INSTRUCTS
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT TO ENTER INTO THE SECURITY
AGREEMENT AND THE INTERCREDITOR AGREEMENT AND SUCH AMENDMENTS OR MODIFICATIONS
THERETO AND TO THE OTHER SECURITY DOCUMENTS CONSISTENT HEREWITH AND AS
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT REASONABLY DETERMINES TO BE
NECESSARY TO CAUSE THE LIENS ON THE TERM AND NOTE FIRST PRIORITY COLLATERAL (AS
DEFINED IN THE INTERCREDITOR AGREEMENT) SECURING THE OBLIGATIONS TO BE SENIOR TO
THE LIENS ON THE TERM AND NOTE FIRST PRIORITY COLLATERAL SECURING THE REVOLVING
LOAN OBLIGATIONS AND TO CAUSE THE LIENS ON THE REVOLVER FIRST PRIORITY
COLLATERAL (AS DEFINED IN THE INTERCREDITOR AGREEMENT) SECURING THE OBLIGATIONS
TO BE SUBORDINATED TO THE LIENS ON THE REVOLVER FIRST PRIORITY COLLATERAL
SECURING THE REVOLVING LOAN OBLIGATIONS, IN EACH CASE, TO THE EXTENT SET FORTH
IN THE INTERCREDITOR AGREEMENT.  EACH LENDER AGREES THAT, NOTWITHSTANDING THE
TIME, ORDER OR METHOD OF ATTACHMENT OR PERFECTION OF LIENS GRANTED IN FAVOR OF
THE COLLATERAL AGENT AND/OR THE REVOLVING COLLATERAL AGENT, TO SECURE THE
OBLIGATIONS AND/OR THE REVOLVING LOAN OBLIGATIONS OR THE FILING OR RECORDING OF
FINANCING STATEMENTS OR OTHER SECURITY DOCUMENTS AND/OR REVOLVING SECURITY
DOCUMENTS; THE VALIDITY OR ENFORCEABILITY OF THE SECURITY INTERESTS AND LIENS
GRANTED IN FAVOR OF THE REVOLVING COLLATERAL AGENT OR THE COLLATERAL AGENT; ANY
PROVISIONS OF THE UCC OR ANY APPLICABLE LAW OR DECISION; ANY PROVISION SET FORTH
IN ANY SECURITY DOCUMENT AND/OR ANY REVOLVING SECURITY DOCUMENT IN THE
POSSESSION OR CONTROL BY THE REVOLVING COLLATERAL AGENT OR THE COLLATERAL AGENT
OF ALL OR ANY PART OF ANY COLLATERAL OR REVOLVING COLLATERAL AS OF THE DATE
HEREOF OR OTHERWISE, THE LIENS GRANTED UNDER THE REVOLVING SECURITY DOCUMENTS
AND THE LIENS GRANTED UNDER THE SECURITY DOCUMENTS SHALL HAVE THE PRIORITY SET
FORTH ABOVE AS MORE FULLY SET FORTH IN THE INTERCREDITOR AGREEMENT.  EACH LENDER
AGREES THAT IT SHALL NOT CHALLENGE OR QUESTION IN ANY PROCEEDING THE VALIDITY OR
ENFORCEABILITY OF THIS SECTION 12.17(D) OR ANY CORRESPONDING PROVISIONS WITH
RESPECT TO LIEN SUBORDINATION IN THE SECURITY AGREEMENT OR THE INTERCREDITOR
AGREEMENT.  EACH LENDER

 

110

--------------------------------------------------------------------------------


 


AGREES THAT IT SHALL NOT CHALLENGE OR QUESTION IN ANY PROCEEDING THE PRIORITY OR
VALIDITY OF THE LIENS GRANTED TO ADMINISTRATIVE AGENT, “LENDERS” (AS DEFINED IN
REVOLVING CREDIT AGREEMENT), REVOLVING ADMINISTRATIVE AGENT, COLLATERAL AGENT OR
THE REVOLVING COLLATERAL AGENT TO SECURE THE REVOLVING OBLIGATIONS.


 


(E)           REFINANCING.  NOTWITHSTANDING THE FIRST PRIORITY LIENS GRANTED TO
THE COLLATERAL AGENT FOR THE BENEFIT OF THE TERM LENDERS, THE PARTIES HERETO
AGREE THAT, FOR PURPOSES OF THE SENIOR SECURED NOTES INDENTURE, THIS AGREEMENT
CONSTITUTES A REFINANCING AND REPLACEMENT OF THE SECOND PRIORITY CREDIT FACILITY
AND THE INDEBTEDNESS INCURRED PURSUANT TO THIS AGREEMENT SHALL CONTINUE TO
CONSTITUTE SECOND PRIORITY SENIOR SECURED INDEBTEDNESS AS SUCH TERM IS USED IN
THE SENIOR SECURED NOTES INDENTURE; THAT ADMINISTRATIVE AGENT AND COLLATERAL
AGENT HAVE BEEN APPOINTED TO SUCH ROLES AS SUCCESSORS TO THE BANK AGENT AND
SECOND PRIORITY COLLATERAL AGENT, RESPECTIVELY; THAT ADMINISTRATIVE AGENT, AS
BANK AGENT, SHALL CONTINUE TO BE THE SECOND PRIORITY REPRESENTATIVE; THAT THE
SECURITY AGREEMENT CONSTITUTES A REPLACEMENT OF THE EXISTING SECOND PRIORITY
SECURITY AGREEMENT AND THEREFORE IS THE NEW SECOND PRIORITY SECURITY AGREEMENT;
AND THAT THE SECURED PARTIES CONSTITUTE SECOND PRIORITY SENIOR SECURED PARTIES. 
CAPITALIZED TERMS USED IN THIS SECTION 12.17(E) BUT NOT DEFINED IN THIS
AGREEMENT SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE SENIOR SECURED
NOTES INDENTURE.


 


12.18      CERTAIN GUARANTEE OBLIGATIONS.


 

The Borrower hereby guarantees all obligations of each of its Subsidiaries (for
so long as such Subsidiary remains a Subsidiary) under all Hedging Agreements
entered into by such Subsidiary with any Lender or any Affiliate of a Lender
(even if such Person subsequently ceases to be a Lender hereunder for any
reason), which obligations are pursuant to the terms of such Hedging Agreements
expressly secured by the security interests granted under the Security
Agreement.  The provisions of Sections 4 through 9 of the Restricted Subsidiary
Guarantee Agreement are hereby incorporated herein by reference mutatis mutandis
as if all references to “Guarantor” and “Guaranteed Obligations” were references
to Borrower and the obligations guaranteed by this Section 12.18, respectively.

 


12.19      EFFECTIVENESS.


 

This Agreement shall become effective on the date (the “Effective Date”) on
which Borrower, Administrative Agent and each of the Lenders shall have signed a
counterpart of this Agreement (whether the same or different counterparts) and
shall have delivered the same to the Administrative Agent at the Notice Office
(or to Administrative Agent’s counsel as directed by such counsel).

 

[signature pages follow]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

HUNTSMAN LLC

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

Title:

Vice President

 

 

 

Address:

 

 

 

Huntsman LLC

 

500 Huntsman Way

 

Salt Lake City, Utah 84108

 

Attn: General Counsel

 

Tel. No.: (801) 584-5700

 

Telecopier No.: (801) 584-5781

 

Solely for purposes of Section 8.14 of this Agreement:

 

HUNTSMAN SPECIALTY CHEMICALS

CORPORATION

 

 

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

Title:

Vice President

 

Solely for purposes of Section 8.14 of this Agreement:

 

HUNTSMAN SPECIALTY CHEMICALS

HOLDINGS CORPORATION

 

 

By:

/s/ Sean Douglas

 

 

Name:

Sean Douglas

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS (f/k/a BANKERS TRUST
COMPANY in its individual capacity as a Lender
and Administrative Agent)

 

 

 

 

 

By:

/s/ Frank Fazio

 

 

 

 

Name:

Frank Fazio

 

 

 

 

Title:

Director

 

 

 

Address:

 

 

 

Deutsche Bank Trust Company

 

Americas 31 West 52nd Street

 

New York, NY 10022

 

Attn: John Anos

 

Tel. No.: (212) 469-2750

 

Telex No.: 62922

 

(Answerback: BTA9-UAW)

 

Telecopier No.: (212) 469-3632

 

--------------------------------------------------------------------------------
